Exhibit 10.1

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of June 6, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

     Page  

ARTICLE I. DEFINITIONS

     1   

SECTION 1.1 General

     1   

SECTION 1.2 Specific Terms

     1   

SECTION 1.3 Usage of Terms

     2   

SECTION 1.4 [Reserved]

     2   

SECTION 1.5 No Recourse

     3   

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder

     3   

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3   

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property

     3   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4   

SECTION 3.1 Representations and Warranties of Seller

     4   

SECTION 3.2 Representations and Warranties of Purchaser

     6   

ARTICLE IV. COVENANTS OF SELLER

     8   

SECTION 4.1 Protection of Title of Purchaser

     8   

SECTION 4.2 Other Liens or Interests

     10   

SECTION 4.3 Costs and Expenses

     10   

SECTION 4.4 Indemnification

     10   

ARTICLE V. REPURCHASES

     12   

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty

     12   

SECTION 5.2 Reassignment of Purchased Receivables

     13   

SECTION 5.3 Waivers

     13   

ARTICLE VI. MISCELLANEOUS

     13   

SECTION 6.1 Liability of Seller

     13   

SECTION 6.2 Merger or Consolidation of Seller or Purchaser

     13   

SECTION 6.3 Limitation on Liability of Seller and Others

     14   

SECTION 6.4 Seller May Own Notes or the Certificate

     14   

SECTION 6.5 Amendment

     14   

SECTION 6.6 Notices

     15   

SECTION 6.7 Merger and Integration

     15   

SECTION 6.8 Severability of Provisions

     16   

SECTION 6.9 Intention of the Parties

     16   

SECTION 6.10 Governing Law

     17   

SECTION 6.11 Counterparts

     17   

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer

     17   

SECTION 6.13 Nonpetition Covenant

     17   

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B — Representations and Warranties from the Seller as to the
Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of June 6, 2012, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of June 6, 2012, by and among
AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2012-3, as Issuer, and Wells Fargo Bank, National Association, as Backup
Servicer and Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means June 27, 2012.

“Issuer” means AmeriCredit Automobile Receivables Trust 2012-3.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.



--------------------------------------------------------------------------------

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Custodian Agreement,
the Sale and Servicing Agreement, the Indenture, the Trust Agreement, the
Lockbox Account Agreement, the Lockbox Processing Agreement, the Underwriting
Agreement and the Note Purchase Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means Wells Fargo Bank, National Association, as trust
collateral agent and any successor trust collateral agent appointed and acting
pursuant to the Sale and Servicing Agreement.

“Trustee” means Wells Fargo Bank, National Association, as trustee and any
successor trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved]

 

2



--------------------------------------------------------------------------------

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee, the Trustee or the Trust
Collateral Agent, respectively, knows to be so owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

 

3



--------------------------------------------------------------------------------

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement or a
Third-Party Lender pursuant to an Auto Loan Purchase and Sale Agreement as a
result of a breach of representation or warranty in the related Dealer Agreement
or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

 

4



--------------------------------------------------------------------------------

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(f) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(g) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture,

 

5



--------------------------------------------------------------------------------

agreement, mortgage, deed of trust or other instrument to which Seller is a
party or by which it is bound, or result in the creation or imposition of any
Lien upon any of its properties pursuant to the terms of any such indenture,
agreement, mortgage, deed of trust or other instrument, other than this
Agreement, the Sale and Servicing Agreement and the Indenture, or violate any
law, order, rule or regulation applicable to Seller of any court or of any
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over Seller or any of its properties.

(h) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(i) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(j) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(k) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all

 

8



--------------------------------------------------------------------------------

jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

 

9



--------------------------------------------------------------------------------

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from any breach of any of Seller’s representations and warranties contained
herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from the use, ownership or operation by Seller or any affiliate thereof of a
Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from any action taken, or failed to be taken, by it in respect of any portion of
the Receivables other than in accordance with this Agreement or the Sale and
Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders and the Certificateholder from and
against any taxes that may at any time be asserted against Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner
Trustee, the Noteholders and the Certificateholder with respect to the
transactions contemplated in this Agreement, including, without limitation, any
sales, gross receipts, general corporation, tangible or intangible personal
property, privilege, or license taxes (but not including any taxes asserted with
respect to, and as of the date of, the sale, transfer and assignment of the
Receivables and the Other Conveyed Property to Purchaser and by Purchaser to the
Issuer or the issuance and original sale of the Notes or issuance of the
Certificate, or asserted with respect to ownership of the Receivables and Other
Conveyed Property which shall be indemnified by Seller pursuant to clause
(e) below, or federal, state or other income taxes, arising out of distributions
on the Notes or the Certificate or transfer taxes arising in connection with the
transfer of the

 

10



--------------------------------------------------------------------------------

Notes or the Certificate) and costs and expenses in defending against the same,
arising by reason of the acts to be performed by Seller under this Agreement or
imposed against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Backup Servicer, the
Owner Trustee, the Noteholders and the Certificateholder from, any taxes which
may at any time be asserted against such Persons with respect to, and as of the
date of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Backup
Servicer, the Owner Trustee, the Noteholders or the Certificateholder through
the negligence, willful misfeasance, or bad faith of Seller in the performance
of its duties under this Agreement or by reason of reckless disregard of
Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense incurred by reason of the violation by Seller of federal or state
securities laws in connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense imposed upon, or incurred by, Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders or the Certificateholder as result of the failure of any Receivable,
or the sale of the related Financed Vehicle, to comply with all requirements of
applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

 

11



--------------------------------------------------------------------------------

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously with the repurchase of the
Receivable, Seller shall deposit the Purchase Amount in full, without deduction
or offset, to the Collection Account, pursuant to Section 3.2 of the Sale and
Servicing Agreement. It is understood and agreed that, except as set forth in
Section 6.1 hereof, the obligation of Seller to repurchase any Receivable, as to
which a breach occurred and is continuing, shall, if such obligation is
fulfilled, constitute the sole remedy against Seller for such breach available
to Purchaser, the Issuer, the Backup Servicer, the Noteholders, the
Certificateholder, the Trust Collateral Agent on behalf of the Noteholders or
the Owner Trustee on behalf of the Certificateholder. The provisions of this
Section 5.1 are intended to grant the Issuer and the Trust Collateral Agent a
direct right against Seller to demand performance hereunder, and in connection
therewith, Seller waives any requirement of prior demand against Purchaser with
respect to such repurchase obligation. Any such repurchase shall take place in
the manner specified in Section 3.2 of the Sale and Servicing Agreement.
Notwithstanding any other provision of this Agreement or the Sale and Servicing
Agreement to the contrary, the obligation of Seller under this Section shall not
terminate upon a termination of Seller as Servicer under the Sale and Servicing
Agreement and shall be performed in accordance with the terms hereof
notwithstanding the failure of the Servicer or Purchaser to perform any of their
respective obligations with respect to such Receivable under the Sale and
Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Backup Servicer, the Owner Trustee, the
Noteholders and the Certificateholder from and against all costs, expenses,
losses, damages, claims and liabilities, including reasonable fees and expenses
of counsel, which may be asserted against or incurred by any of them as a result
of third party claims arising out of the events or facts giving rise to such
Repurchase Events.

 

12



--------------------------------------------------------------------------------

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser, or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer, in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other or future exercise thereof or the
exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to

 

13



--------------------------------------------------------------------------------

such transaction, no representation or warranty made pursuant to Sections 3.1
and 3.2 of this Agreement shall have been breached (for purposes hereof, such
representations and warranties shall speak as of the date of the consummation of
such transaction) and be continuing, (y) Seller or Purchaser, as applicable,
shall have delivered written notice of such consolidation, merger or purchase
and assumption to the Rating Agencies prior to the consummation of such
transaction and shall have delivered to the Issuer and the Trust Collateral
Agent an Officer’s Certificate of the Seller or a certificate signed by or on
behalf of the Purchaser, as applicable, and an Opinion of Counsel each stating
that such consolidation, merger or succession and such agreement of assumption
comply with this Section 6.2 and that all conditions precedent, if any, provided
for in this Agreement relating to such transaction have been complied with, and
(z) Seller or Purchaser, as applicable, shall have delivered to the Issuer, and
the Trust Collateral Agent an Opinion of Counsel, stating, in the opinion of
such counsel, either (A) all financing statements and continuation statements
and amendments thereto have been executed and filed that are necessary to
preserve and protect the interest of the Issuer and the Trust Collateral Agent
in the Receivables and reciting the details of the filings or (B) no such action
shall be necessary to preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder or Noteholder.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the

 

14



--------------------------------------------------------------------------------

rights of the Certificateholder or Noteholders; provided, however, the Seller
provides the Trust Collateral Agent with an Opinion of Counsel (which may be
provided by the Seller’s internal counsel) that no such amendment shall increase
or reduce in any manner the amount of, or accelerate or delay the timing of,
collections of payments on Receivables or distributions that shall be required
to be made on any Note or the Certificate.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

 

15



--------------------------------------------------------------------------------

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement or a
Third-Party Lender pursuant to an Auto Loan Purchase and Sale Agreement as a
result of a breach of representation or warranty in the related Dealer Agreement
or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

 

16



--------------------------------------------------------------------------------

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer, the Backup Servicer or the
Purchaser to perform its respective duties and obligations hereunder or under
Related Documents) and that the Trust Collateral Agent may enforce the duties
and obligations of Seller under this Agreement against Seller for the benefit of
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By      

Name:

Title:

 

AMERICREDIT FINANCIAL SERVICES, INC., as Seller

By      

Name:

Title:

Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee and Trust Collateral Agent

 

By      

Name:

Title:

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

432293355

     435381074         435553698         435715776         435872015        
440404598         440561868         448111328         448141283        
448171595         448201806         448232165         448262303        
448292482         448322651         448352740         448382788        
448412817         435148093         447054529   

432324143

     435381082         435553722         435715891         435872130        
440404721         440561876         448111336         448141291        
448171603         448201814         448232173         448262311        
448292490         448322669         448352757         448382796        
448412825         435148135         447069766   

432324754

     435381199         435553730         435715958         435872171        
440404853         440561892         448111344         448141309        
448171611         448201822         448232181         448262329        
448292508         448322677         448352765         448382804        
448412833         435148150         447074733   

432335305

     435381231         435553748         435716022         435872213        
440404861         440561926         448111351         448141317        
448171629         448201830         448232199         448262337        
448292516         448322685         448352773         448382812        
448412841         435148176         447075102   

432351989

     435381249         435553789         435716063         435872288        
440404879         440561967         448111369         448141325        
448171637         448201848         448232207         448262345        
448292524         448322693         448352781         448382820        
448412858         435148341         447091711   

432356871

     435381272         435553953         435716089         435872437        
440404994         440561975         448111377         448141333        
448171645         448201855         448232215         448262352        
448292532         448322701         448352799         448382838        
448412866         435165048         447092461   

432370153

     435381371         435554043         435716097         435872577        
440405009         440561991         448111385         448141341        
448171652         448201863         448232223         448262360        
448292540         448322719         448352807         448382846        
448412874         435165170         447108937   

432370690

     435381413         435554084         435716154         435872601        
440405017         440562171         448111393         448141358        
448171660         448201871         448232231         448262378        
448292557         448322727         448352815         448382853        
448412882         435165667         447112772   

432404929

     435381447         435554126         435716212         435872684        
440405041         440562247         448111401         448141366        
448171678         448201889         448232249         448262386        
448292565         448322735         448352823         448382861        
448412890         435165816         447125386   

432470979

     435381553         435554134         435716287         435872734        
440405173         440562304         448111419         448141374        
448171686         448201897         448232256         448262394        
448292573         448322743         448352831         448382879        
448412908         435165881         447139163   

432507960

     435381652         435554142         435716311         435873047        
440405223         440562361         448111427         448141382        
448171694         448201905         448232264         448262402        
448292581         448322750         448352849         448382887        
448412916         435165998         447141011   

432521847

     435381728         435554175         435716345         435873229        
440405249         440562379         448111435         448141390        
448171702         448201913         448232272         448262410        
448292599         448322768         448352856         448382895        
448412924         435182944         447148321   

432528040

     435381744         435554241         435716428         435873286        
440405322         440562395         448111443         448141408        
448171710         448201921         448232280         448262428        
448292607         448322776         448352864         448382903        
448412932         435183124         447170630   

432555068

     435381751         435554290         435716493         435873302        
440405413         440562429         448111450         448141416        
448171728         448201939         448232298         448262436        
448292615         448322784         448352872         448382911        
448412940         435183306         447172743   

432659753

     435381850         435554308         435716501         435873351        
440405496         440562486         448111468         448141424        
448171736         448201947         448232306         448262444        
448292623         448322792         448352880         448382929        
448412957         435183363         447193483   

432673952

     435381868         435554381         435716600         435873369        
440405520         440562494         448111476         448141432        
448171744         448201954         448232314         448262451        
448292631         448322800         448352898         448382937        
448412965         435183389         447210832   

432689792

     435381892         435554449         435716618         435873427        
440405553         440562528         448111484         448141440        
448171751         448201962         448232322         448262469        
448292649         448322818         448352906         448382945        
448412973         435183439         447235185   

432727204

     435381934         435554845         435716642         435873484        
440405587         440562585         448111492         448141457        
448171769         448201970         448232330         448262477        
448292656         448322826         448352914         448382952        
448412981         435183470         447265760   

432728343

     435381983         435554878         435716709         435873559        
440405595         440562627         448111500         448141465        
448171777         448201988         448232348         448262485        
448292664         448322834         448352922         448382960        
448412999         435183504         447292558   

432760858

     435382015         435555016         435716717         435873591        
440405652         440562643         448111518         448141473        
448171785         448201996         448232355         448262493        
448292672         448322842         448352930         448382978        
448413005         435183694         447313057   

432771269

     435382031         435555172         435717210         435873799        
440405678         440562668         448111526         448141481        
448171793         448202002         448232363         448262501        
448292680         448322859         448352948         448382986        
448413013         435183777         447319740   

432812733

     435382049         435555289         435717251         435873831        
440405744         440562726         448111534         448141499        
448171801         448202010         448232371         448262519        
448292698         448322867         448352955         448382994        
448413021         435199450         447359357   

432826774

     435382106         435555511         435717269         435873856        
440405751         440562734         448111542         448141507        
448171819         448202028         448232389         448262527        
448292706         448322875         448352963         448383000        
448413039         435199666         447378316   

432787323

     435382155         435555594         435717319         435873880        
440405785         440562809         448111559         448141515        
448171827         448202036         448232397         448262535        
448292714         448322883         448352971         448383018        
448413047         435199732         447414301   

432878114

     435382171         435555628         435717384         435874136        
440405827         440562833         448111567         448141523        
448171835         448202044         448232405         448262543        
448292722         448322891         448352989         448383026        
448413054         435200126         447414491   

432898195

     435382197         435555651         435717459         435874193        
440405843         440562908         448111575         448141531        
448171843         448202051         448232413         448262550        
448292730         448322909         448352997         448383034        
448413062         435200381         447421439   

432901353

     435382205         435555669         435717483         435874219        
440405892         440562957         448111583         448141549        
448171850         448202069         448232421         448262568        
448292748         448322917         448353003         448383042        
448413070         435218672         447422742   

432919702

     435382213         435555701         435717509         435874250        
440405900         440562965         448111591         448141556        
448171868         448202077         448232439         448262576        
448292755         448322925         448353011         448383059        
448413088         435218896         447424144   

432929081

     435382288         435555735         435717541         435874300        
440405959         440563070         448111609         448141564        
448171876         448202085         448232447         448262584        
448292763         448322933         448353029         448383067        
448413096         435218912         447427196   

432950038

     435382312         435555743         435717566         435874318        
440406031         440563088         448111617         448141572        
448171884         448202093         448232454         448262592        
448292771         448322941         448353037         448383075        
448413104         435218938         447427329   

432963379

     435382320         435555768         435717616         435874334        
440406098         440563120         448111625         448141580        
448171892         448202101         448232462         448262600        
448292789         448322958         448353045         448383083        
448413112         435218987         447428459   

432998763

     435382387         435555800         435717681         435874342        
440406155         440563153         448111633         448141598        
448171900         448202119         448232470         448262618        
448292797         448322966         448353052         448383091        
448413120         435219019         447433061   

433009859

     435382437         435555842         435717764         435874383        
440406239         440563203         448111641         448141606        
448171918         448202127         448232488         448262626        
448292805         448322974         448353060         448383109        
448413138         435219076         447434879   

433013307

     435382460         435555917         435717806         435874391        
440406247         440563278         448111658         448141614        
448171926         448202135         448232496         448262634        
448292813         448322982         448353078         448383117        
448413146         435219134         447440488   

433045499

     435382676         435556048         435717830         435874441        
440406288         440563302         448111666         448141622        
448171934         448202143         448232504         448262642        
448292821         448322990         448353086         448383125        
448413153         435219142         447441494   

433060522

     435382759         435556063         435717848         435874482        
440406338         440563369         448111674         448141630        
448171942         448202150         448232512         448262659        
448292839         448323006         448353094         448383133        
448413161         435219183         447442492   

433061496

     435382767         435556121         435717947         435874490        
440406395         440563427         448111682         448141648        
448171959         448202168         448232520         448262667        
448292847         448323014         448353102         448383141        
448413179         435235213         447444894   

433067451

     435382775         435556170         435718028         435874508        
440406403         440563435         448111690         448141655        
448171967         448202176         448232538         448262675        
448292854         448323022         448353110         448383158        
448413187         435236559         447448275   

433067642

     435382791         435556204         435718093         435874532        
440406411         440563484         448111708         448141663        
448171975         448202184         448232546         448262683        
448292862         448323030         448353128         448383166        
448413195         435237235         447450164   

433069267

     435382866         435556238         435718101         435874623        
440406452         440563492         448111716         448141671        
448171983         448202192         448232553         448262691        
448292870         448323048         448353136         448383174        
448413203         435237300         447453598   

433070810

     435382874         435556253         435718127         435874680        
440406460         440563609         448111724         448141689        
448171991         448202200         448232561         448262709        
448292888         448323055         448353144         448383182        
448413211         435237458         447457953   

433085693

     435382940         435556295         435718168         435874789        
440406478         440563625         448111732         448141697        
448172007         448202218         448232579         448262717        
448292896         448323063         448353151         448383190        
448413229         435237581         447462508   

433089976

     435382999         435556337         435718218         435874938        
440406593         440563658         448111740         448141705        
448172015         448202226         448232587         448262725        
448292904         448323071         448353169         448383208        
448413237         435237615         447462938   

433108875

     435383047         435556386         435718267         435874946        
440406619         440563682         448111757         448141713        
448172023         448202234         448232595         448262733        
448292912         448323089         448353177         448383216        
448413245         435237656         447469677   

433144979

     435383088         435556402         435718416         435874961        
440406668         440563708         448111765         448141721        
448172031         448202242         448232603         448262741        
448292920         448323097         448353185         448383224        
448413252         435237680         447471871   

433154952

     435383112         435556428         435718499         435874979        
440406684         440563724         448111773         448141739        
448172049         448202259         448232611         448262758        
448292938         448323105         448353193         448383232        
448413260         435237805         447475674   

433161619

     435383161         435556907         435718515         435875000        
440406767         440563757         448111781         448141747        
448172056         448202267         448232629         448262766        
448292946         448323113         448353201         448383240        
448413278         435237839         447478843   

433166550

     435383252         435556949         435718523         435875059        
440407047         440563773         448111799         448141762        
448172064         448202275         448232637         448262774        
448292953         448323121         448353219         448383257        
448413286         435237854         447483215   

433187424

     435383302         435557020         435718598         435875125        
440407112         440563906         448111807         448141788        
448172072         448202283         448232645         448262782        
448292961         448323139         448353227         448383265        
448413294         435243175         447485434   

433190188

     435383310         435557079         435718606         435875133        
440407146         440563948         448111815         448141796        
448172080         448202291         448232652         448262790        
448292979         448323147         448353235         448383273        
448413302         435243324         447486549   

433210473

     435383336         435557103         435718614         435875141        
440407195         440563963         448111823         448141804        
448172098         448202309         448232660         448262808        
448292987         448323154         448353243         448383281        
448413310         435244678         447497223   

433233442

     435383393         435557111         435718622         435875174        
440407211         440563989         448111831         448141812        
448172106         448202317         448232678         448262816        
448292995         448323162         448353250         448383299        
448413328         435245741         447502063   

433253549

     435383401         435557194         435718630         435875208        
440407252         440564029         448111849         448141820        
448172114         448202325         448232686         448262824        
448293001         448323170         448353268         448383307        
448413336         435248448         447504135   

433260254

     435383443         435557285         435718648         435875273        
440407286         440564052         448111856         448141838        
448172122         448202333         448232694         448262832        
448293019         448323188         448353276         448383315        
448413344         435251442         447504655   

433273299

     435383500         435557319         435718655         435875315        
440407294         440564086         448111864         448141846        
448172130         448202341         448232702         448262840        
448293027         448323196         448353284         448383323        
448413351         435257829         447511197   

433273489

     435383591         435557418         435718663         435875349        
440407336         440564128         448111872         448141853        
448172148         448202358         448232710         448262857        
448293035         448323204         448353292         448383331        
448413377         435258272         447513565   

433296902

     435383625         435557442         435718713         435875414        
440407344         440564243         448111880         448141861        
448172155         448202366         448232728         448262865        
448293043         448323212         448353300         448383349        
448413385         435258280         447515115   

433297256

     435383690         435557475         435718747         435875422        
440407369         440564250         448111898         448141879        
448172163         448202374         448232736         448262873        
448293050         448323220         448353318         448383356        
448413393         435258298         447515693   

433301637

     435383732         435557491         435718762         435875455        
440407542         440564284         448111906         448141887        
448172171         448202382         448232744         448262881        
448293068         448323238         448353326         448383364        
448413401         435258389         447518341   

433310968

     435383765         435557558         435720032         435876768        
440407567         440564300         448111914         448141895        
448172189         448202390         448232751         448262899        
448293076         448323246         448353334         448383372        
448413419         435258462         447519745   

433333689

     435383815         435557566         435720040         435876784        
440407617         440564425         448111922         448141903        
448172197         448202408         448232769         448262907        
448293084         448323253         448353342         448383380        
448413427         435258470         447521618   

433341526

     435383823         435557640         435720065         435876818        
440407633         440564474         448111930         448141911        
448172205         448202416         448232777         448262915        
448293092         448323261         448353359         448383398        
448413435         435258512         447522772   

433359163

     435383948         435557715         435720099         435876826        
440407724         440564540         448111948         448141929        
448172213         448202424         448232785         448262923        
448293100         448323279         448353367         448383406        
448413443         435258520         447526351   

433361706

     435384391         435557731         435720115         435876867        
440407732         440564557         448111955         448141937        
448172221         448202432         448232793         448262931        
448293118         448323287         448353375         448383414        
448413450         435258546         447527110   

433365244

     435384763         435557822         435720214         435876925        
440407765         440564573         448111963         448141945        
448172239         448202440         448232801         448262949        
448293126         448323295         448353383         448383422        
448413468         435258611         447540519   

433369907

     435384789         435557863         435720248         435876958        
440407773         440564664         448111971         448141952        
448172247         448202457         448232819         448262956        
448293134         448323303         448353391         448383430        
448413476         435258645         447542481   

433387602

     435385299         435557947         435720255         435876966        
440407799         440564672         448111989         448141960        
448172254         448202465         448232827         448262964        
448293142         448323311         448353409         448383448        
448413484         435258694         447558958   

433388592

     435385323         435557988         435720339         435877055        
440407864         440564680         448111997         448141978        
448172262         448202473         448232835         448262972        
448293159         448323329         448353417         448383455        
448413492         435258710         447560715   

433391968

     435385349         435557996         435720453         435877063        
440407872         440564698         448112003         448141986        
448172270         448202481         448232843         448262980        
448293167         448323337         448353425         448383463        
448413500         435258769         447565854   

433400322

     435385372         435558002         435720511         435877154        
440407898         440564714         448112011         448141994        
448172288         448202499         448232850         448262998        
448293175         448323345         448353433         448383471        
448413518         435258876         447575960   

433433091

     435385448         435558143         435720537         435877188        
440407922         440564722         448112029         448142000        
448172296         448202507         448232868         448263004        
448293183         448323352         448353441         448383489        
448413526         435258934         447577982   

433496999

     435385455         435558168         435720586         435877212        
440407930         440564755         448112037         448142018        
448172304         448202515         448232876         448263012        
448293191         448323360         448353458         448383497        
448413534         435258991         447578733   

433510716

     435385547         435558184         435720651         435877295        
440407963         440564763         448112045         448142026        
448172312         448202523         448232884         448263020        
448293209         448323378         448353466         448383505        
448413542         435259007         447582263   

 

SCH-A-1



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

433514338

     435385562         435558218         435720727         435877303        
440407989         440564771         448112052         448142034        
448172320         448202531         448232892         448263038        
448293217         448323386         448353474         448383513        
448413559         435259361         447604430   

433541992

     435385638         435558234         435720750         435877329        
440408060         440564896         448112060         448142042        
448172338         448202549         448232900         448263046        
448293225         448323394         448353482         448383521        
448413567         435259544         447625914   

433552296

     435385802         435558259         435720818         435877378        
440408136         440564904         448112078         448142059        
448172346         448202556         448232918         448263053        
448293233         448323402         448353490         448383539        
448413575         435260971         447628470   

433565355

     435385836         435558341         435720891         435877402        
440408144         440564938         448112086         448142067        
448172353         448202564         448232926         448263061        
448293241         448323410         448353508         448383547        
448413583         435263264         447641085   

433574431

     435385869         435558358         435720958         435877410        
440408169         440564946         448112094         448142075        
448172361         448202572         448232934         448263079        
448293258         448323428         448353516         448383554        
448413591         435263587         447644972   

433581980

     435385919         435558408         435720966         435877444        
440408276         440564961         448112102         448142083        
448172379         448202580         448232942         448263087        
448293266         448323436         448353524         448383562        
448413609         435264171         447654898   

433589017

     435385976         435558531         435720982         435877493        
440408391         440564979         448112110         448142091        
448172387         448202598         448232959         448263095        
448293274         448323444         448353532         448383570        
448413617         435264858         447658337   

433598927

     435385984         435558549         435721006         435877519        
440408482         440564995         448112128         448142109        
448172395         448202606         448232967         448263103        
448293282         448323451         448353540         448383588        
448413625         435267075         447674003   

433599974

     435386248         435558788         435721089         435877543        
440408557         440565000         448112136         448142117        
448172403         448202614         448232975         448263111        
448293290         448323469         448353557         448383596        
448413633         435268214         447675588   

433605110

     435386263         435558820         435721188         435877592        
440408615         440565042         448112144         448142125        
448172411         448202622         448232983         448263129        
448293308         448323477         448353565         448383604        
448413641         435268818         447688185   

433608536

     435386289         435559018         435721196         435877600        
440408631         440565117         448112151         448142133        
448172429         448202630         448232991         448263137        
448293316         448323485         448353573         448383612        
448413658         435270798         447690215   

433660198

     435386321         435559034         435721253         435877634        
440408730         440565182         448112169         448142141        
448172437         448202648         448233007         448263145        
448293324         448323493         448353581         448383620        
448413666         435274121         447785429   

433660552

     435386362         435559042         435721279         435877675        
440408938         440565190         448112177         448142158        
448172445         448202655         448233015         448263152        
448293332         448323501         448353599         448383638        
448413674         435274170         447788381   

433678927

     435386404         435559158         435721295         435877832        
440408953         440565216         448112185         448142166        
448172452         448202663         448233023         448263160        
448293340         448323519         448353607         448383646        
448413682         435274287         447828146   

433679610

     435386578         435559182         435721311         435877865        
440408987         440565240         448112193         448142174        
448172460         448202671         448233031         448263178        
448293357         448323527         448353615         448383653        
448413690         435274303         447860578   

433694916

     435386602         435559216         435721352         435877881        
440409043         440565265         448112201         448142182        
448172478         448202689         448233049         448263186        
448293365         448323535         448353623         448383661        
448413708         435274329         447872078   

433715927

     435386891         435559224         435721378         435878053        
440409084         440565307         448112219         448142190        
448172486         448202697         448233056         448263194        
448293373         448323543         448353631         448383679        
448413716         435274352         447879024   

433718277

     435386917         435559273         435721394         435878194        
440409092         440565349         448112227         448142208        
448172494         448202705         448233064         448263202        
448293381         448323550         448353649         448383687        
448413724         435274428         447896226   

433735800

     435386941         435559299         435721428         435878269        
440409159         440565380         448112235         448142216        
448172502         448202713         448233072         448263210        
448293399         448323568         448353656         448383695        
448413732         435274436         447904434   

433741535

     435386974         435559356         435721451         435878400        
440409191         440565414         448112243         448142224        
448172510         448202721         448233080         448263228        
448293407         448323576         448353664         448383703        
448413740         435274501         447904483   

433796802

     435387006         435559422         435721469         435878426        
440409209         440565448         448112250         448142232        
448172528         448202739         448233098         448263236        
448293415         448323584         448353672         448383711        
448413757         435274683         447904665   

433806817

     435387014         435559489         435721477         435878442        
440409217         440565471         448112268         448142240        
448172536         448202747         448233106         448263244        
448293423         448323592         448353680         448383729        
448413765         435274782         447904723   

433818200

     435387071         435559505         435721568         435878459        
440409258         440565505         448112276         448142257        
448172544         448202754         448233114         448263251        
448293431         448323600         448353698         448383737        
448413773         435274808         447904731   

433828969

     435387089         435559570         435721600         435878608        
440409340         440565521         448112284         448142265        
448172551         448202762         448233122         448263269        
448293449         448323618         448353706         448383745        
448413781         435274824         447904855   

433839644

     435387154         435559695         435721782         435878624        
440409431         440565679         448112292         448142273        
448172569         448202770         448233130         448263277        
448293456         448323626         448353714         448383752        
448413799         435274857         447904889   

433842440

     435387337         435559703         435721816         435878640        
440409506         440565711         448112300         448142281        
448172577         448202788         448233148         448263285        
448293464         448323634         448353722         448383760        
448413807         435274881         447904905   

433849437

     435387410         435559778         435721980         435878681        
440409589         440565737         448112318         448142299        
448172585         448202796         448233155         448263293        
448293472         448323642         448353730         448383778        
448413815         435274998         447905118   

433849643

     435387451         435559786         435722038         435878715        
440409639         440565745         448112326         448142307        
448172593         448202804         448233163         448263301        
448293480         448323659         448353748         448383786        
448413823         435275003         447905159   

433866555

     435387543         435559794         435722137         435878731        
440409720         440565786         448112334         448142315        
448172601         448202812         448233171         448263319        
448293498         448323667         448353755         448383794        
448413831         435275029         447905167   

433868635

     435387618         435559810         435722160         435878756        
440409779         440565794         448112342         448142323        
448172619         448202820         448233189         448263327        
448293506         448323675         448353763         448383802        
448413849         435275243         447905209   

433908803

     435387675         435559828         435722194         435878772        
440409787         440565802         448112359         448142331        
448172627         448202838         448233197         448263335        
448293514         448323683         448353771         448383810        
448413856         435275284         447905225   

433928140

     435387741         435561436         435722202         435879135        
440409837         440565810         448112367         448142349        
448172635         448202846         448233205         448263343        
448293522         448323691         448353789         448383828        
448413864         435275326         447905365   

433945433

     435387758         435561519         435722236         435879176        
440409910         440566008         448112375         448142356        
448172643         448202853         448233213         448263350        
448293530         448323709         448353797         448383836        
448413872         435276647         447905399   

433951811

     435387774         435561535         435722277         435879291        
440409928         440566016         448112383         448142364        
448172650         448202861         448233221         448263368        
448293548         448323717         448353805         448383844        
448413880         435285499         447905605   

433956208

     435387790         435561576         435722293         435879374        
440409977         440566065         448112391         448142372        
448172668         448202879         448233239         448263376        
448293555         448323725         448353813         448383851        
448413898         435286547         447905720   

434006979

     435387808         435561600         435722301         435879382        
440410074         440566115         448112409         448142380        
448172676         448202887         448233247         448263384        
448293563         448323733         448353821         448383869        
448413906         435301734         447905860   

434033353

     435387865         435561634         435722327         435879390        
440410116         440566131         448112417         448142398        
448172684         448202895         448233254         448263392        
448293571         448323741         448353839         448383877        
448413914         435301783         447905894   

434070140

     435388004         435561659         435722434         435879416        
440410132         440566164         448112425         448142406        
448172692         448202903         448233262         448263400        
448293589         448323758         448353847         448383885        
448413922         435301833         447905928   

434129755

     435388012         435561683         435722459         435879457        
440410140         440566206         448112433         448142414        
448172700         448202911         448233270         448263418        
448293597         448323766         448353854         448383893        
448413930         435301916         447906025   

434135810

     435388046         435561725         435722533         435879481        
440410199         440566255         448112441         448142422        
448172718         448202929         448233288         448263426        
448293605         448323774         448353862         448383901        
448413948         435302005         447906058   

434144135

     435388061         435561766         435722608         435879523        
440410207         440566289         448112458         448142430        
448172726         448202937         448233296         448263434        
448293613         448323782         448353870         448383919        
448413955         435302013         447906074   

434144796

     435388095         435561782         435722640         435879549        
440410231         440566446         448112466         448142448        
448172734         448202945         448233304         448263442        
448293621         448323790         448353888         448383927        
448413963         435302070         447906181   

434152203

     435388111         435561816         435722665         435879606        
440410256         440566479         448112474         448142455        
448172742         448202952         448233312         448263459        
448293639         448323808         448353896         448383935        
448413971         435302179         447906223   

434152229

     435388129         435561832         435722889         435879614        
440410272         440566511         448112482         448142463        
448172759         448202960         448233320         448263467        
448293647         448323816         448353904         448383943        
448413989         435302294         447906314   

434153847

     435388137         435561865         435722954         435879713        
440410280         440566537         448112490         448142471        
448172767         448202978         448233338         448263475        
448293654         448323824         448353912         448383950        
448413997         435302351         447906322   

434153961

     435388145         435561899         435722970         435879721        
440410314         440566628         448112508         448142489        
448172775         448202986         448233346         448263483        
448293662         448323832         448353920         448383968        
448414003         435302393         447906330   

434155446

     435388160         435561956         435723002         435879739        
440410322         440566644         448112516         448142497        
448172783         448202994         448233353         448263491        
448293670         448323840         448353938         448383976        
448414011         435302427         447906397   

434156014

     435388194         435561980         435723069         435879770        
440410348         440566792         448112524         448142505        
448172791         448203000         448233361         448263509        
448293688         448323857         448353946         448383984        
448414029         435304886         447906421   

434158366

     435388210         435562038         435723085         435879804        
440410363         440566800         448112532         448142513        
448172809         448203018         448233379         448263517        
448293696         448323865         448353953         448383992        
448414037         435305297         447906587   

434162194

     435388228         435562087         435723101         435879887        
440410454         440566917         448112540         448142521        
448172817         448203026         448233387         448263525        
448293704         448323873         448353961         448384008        
448414045         435306600         447906637   

434168654

     435388293         435562111         435723234         435879911        
440410512         440567022         448112557         448142539        
448172825         448203034         448233395         448263533        
448293712         448323881         448353979         448384016        
448414052         435310149         447906660   

434174413

     435388319         435562129         435723291         435879952        
440410546         440567071         448112565         448142554        
448172833         448203042         448233403         448263541        
448293720         448323899         448353987         448384024        
448414060         435312053         447906686   

434178075

     435388335         435562178         435723515         435880018        
440410611         440567147         448112573         448142562        
448172841         448203059         448233411         448263558        
448293738         448323907         448353995         448384032        
448414078         435314505         447906736   

434179313

     435388343         435562228         435723747         435880125        
440410710         440567188         448112581         448142570        
448172858         448203067         448233429         448263566        
448293746         448323915         448354001         448384040        
448414086         435314554         447906785   

434182192

     435388467         435562277         435723804         435880299        
440410777         440567295         448112599         448142588        
448172866         448203075         448233437         448263574        
448293753         448323923         448354019         448384057        
448414094         435314596         447906850   

434199824

     435388475         435562285         435723838         435880307        
440410819         440567311         448112607         448142596        
448172874         448203083         448233445         448263582        
448293761         448323931         448354027         448384065        
448414102         435314604         447906975   

434204111

     435389333         435562301         435723879         435880406        
440410827         440567329         448112615         448142604        
448172882         448203091         448233452         448263590        
448293779         448323949         448354035         448384073        
448414110         435314620         447907064   

434205233

     435389366         435562343         435723960         435880463        
440410876         440567337         448112623         448142612        
448172890         448203109         448233460         448263608        
448293787         448323956         448354043         448384081        
448414128         435314687         447907072   

434205761

     435389408         435562400         435724018         435880471        
440410900         440567345         448112631         448142620        
448172908         448203117         448233478         448263616        
448293795         448323972         448354050         448384099        
448414136         435314737         447907098   

434208047

     435389416         435562442         435724067         435880489        
440410967         440567444         448112649         448142638        
448172916         448203125         448233486         448263624        
448293803         448323980         448354068         448384107        
448414144         435314810         447907171   

434213724

     435389424         435562491         435724109         435880505        
440410975         440567550         448112656         448142646        
448172924         448203133         448233494         448263632        
448293811         448323998         448354076         448384115        
448414151         435314828         447907254   

434221610

     435389481         435562517         435724158         435880513        
440411064         440567568         448112664         448142653        
448172932         448203141         448233502         448263640        
448293829         448324004         448354084         448384123        
448414169         435314851         447907379   

434221859

     435389515         435562533         435724174         435880596        
440411072         440567592         448112672         448142661        
448172940         448203158         448233510         448263657        
448293837         448324012         448354092         448384131        
448414177         435314919         447907544   

434228748

     435389523         435562566         435724257         435880604        
440411122         440567600         448112680         448142679        
448172957         448203166         448233528         448263665        
448293845         448324020         448354100         448384149        
448414185         435314935         447907718   

434232088

     435389531         435562616         435724273         435880661        
440411155         440567659         448112698         448142687        
448172965         448203174         448233536         448263673        
448293852         448324038         448354118         448384156        
448414193         435314943         447907734   

434232294

     435389556         435562624         435724315         435880695        
440411163         440567717         448112706         448142695        
448172973         448203182         448233544         448263681        
448293860         448324046         448354126         448384164        
448414201         435314984         447907817   

434250296

     435389564         435562889         435724380         435880752        
440411171         440567733         448112714         448142711        
448172981         448203190         448233551         448263699        
448293878         448324053         448354134         448384172        
448414219         435315007         447907866   

434251732

     435389580         435562954         435724406         435880877        
440411189         440567840         448112722         448142729        
448172999         448203208         448233569         448263707        
448293886         448324061         448354142         448384180        
448414227         435315049         447908021   

434253340

     435389598         435562962         435724422         435880984        
440411320         440567857         448112730         448142737        
448173005         448203216         448233577         448263715        
448293894         448324079         448354159         448384198        
448414235         435315072         447908104   

434256269

     435389663         435562970         435724489         435881016        
440411338         440567923         448112748         448142745        
448173013         448203224         448233585         448263723        
448293902         448324087         448354167         448384206        
448414243         435315080         447908369   

434259651

     435389721         435563028         435724539         435881081        
440411379         440567980         448112755         448142760        
448173021         448203232         448233593         448263731        
448293910         448324095         448354175         448384214        
448414250         435315098         447908435   

434261079

     435389788         435563085         435724570         435881131        
440411395         440568012         448112763         448142778        
448173039         448203240         448233601         448263749        
448293928         448324103         448354183         448384222        
448414268         435315122         447908492   

434265666

     435389846         435563093         435724588         435881214        
440411478         440568293         448112771         448142786        
448173047         448203257         448233619         448263756        
448293936         448324111         448354191         448384230        
448414276         435315155         447908542   

 

SCH-A-2



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

434271615

     435389879         435563119         435724612         435881222        
440411536         440568343         448112789         448142794        
448173054         448203265         448233627         448263764        
448293944         448324129         448354209         448384248        
448414284         435315171         447908559   

434273140

     435389945         435563242         435724687         435881305        
440411585         440568350         448112797         448142810        
448173062         448203273         448233635         448263772        
448293951         448324137         448354217         448384255        
448414292         435318589         447908591   

434279014

     435390141         435563309         435724760         435881339        
440411593         440568384         448112805         448142828        
448173070         448203281         448233643         448263780        
448293969         448324145         448354225         448384263        
448414300         435318761         447908625   

434282323

     435390190         435563317         435724919         435881404        
440411635         440568434         448112813         448142836        
448173088         448203299         448233650         448263798        
448293977         448324152         448354233         448384271        
448414318         435319124         447908641   

434284196

     435390208         435563382         435724976         435881420        
440411668         440568442         448112821         448142844        
448173096         448203307         448233668         448263806        
448293985         448324160         448354241         448384289        
448414326         435319132         447908658   

434285326

     435390257         435563390         435725122         435881446        
440411858         440568509         448112839         448142851        
448173104         448203315         448233676         448263814        
448293993         448324178         448354258         448384297        
448414334         435329768         447908666   

434285565

     435390273         435563465         435725130         435881545        
440411874         440568707         448112847         448142869        
448173112         448203323         448233684         448263822        
448294009         448324186         448354266         448384305        
448414342         435329966         447908682   

434285987

     435390307         435563499         435725171         435881602        
440411932         440568731         448112854         448142877        
448173120         448203331         448233692         448263830        
448294017         448324194         448354274         448384313        
448414359         435329974         447908880   

434287496

     435390323         435563507         435725197         435881701        
440411940         440568772         448112862         448142885        
448173138         448203349         448233700         448263848        
448294025         448324202         448354282         448384321        
448414367         435329982         447909037   

434290755

     435390364         435563556         435725254         435881735        
440411981         440568798         448112870         448142893        
448173146         448203356         448233718         448263855        
448294033         448324210         448354290         448384339        
448414375         435330105         447909185   

434294542

     435390380         435563630         435725320         435881818        
440412104         440568889         448112888         448142901        
448173153         448203364         448233726         448263863        
448294041         448324228         448354308         448384347        
448414383         435330139         447909300   

434294740

     435390398         435563705         435725361         435881859        
440412344         440568905         448112896         448142919        
448173161         448203372         448233734         448263871        
448294058         448324236         448354316         448384354        
448414391         435330147         447909409   

434299830

     435390414         435563713         435725536         435881941        
440412393         440568970         448112904         448142927        
448173179         448203380         448233742         448263889        
448294066         448324244         448354324         448384362        
448414409         435330170         447909631   

434317814

     435390430         435563747         435725544         435881966        
440412419         440569010         448112912         448142935        
448173187         448203398         448233759         448263897        
448294074         448324251         448354332         448384370        
448414417         435330295         447909672   

434324497

     435390463         435563804         435725700         435881990        
440412443         440569036         448112920         448142943        
448173195         448203406         448233767         448263905        
448294082         448324269         448354340         448384388        
448414425         435330303         447909706   

434325031

     435390513         435563861         435725726         435882006        
440412450         440569226         448112938         448142950        
448173203         448203414         448233775         448263913        
448294090         448324277         448354357         448384396        
448414433         435330337         447909912   

434334512

     435390521         435563879         435725759         435882113        
440412518         440569234         448112946         448142968        
448173211         448203422         448233783         448263921        
448294108         448324285         448354365         448384404        
448414441         435330386         447909946   

434337424

     435390539         435563903         435725767         435882147        
440412591         440569242         448112953         448142976        
448173229         448203430         448233791         448263939        
448294116         448324293         448354373         448384412        
448414458         435330519         447909987   

434350609

     435390554         435563911         435725809         435882154        
440412625         440569309         448112961         448142984        
448173237         448203448         448233809         448263947        
448294124         448324301         448354381         448384420        
448414466         435330535         447910167   

434356101

     435390661         435563960         435725874         435882162        
440412716         440569317         448112979         448142992        
448173245         448203455         448233817         448263954        
448294132         448324319         448354399         448384438        
448414474         435330592         447910191   

434356630

     435390729         435564075         435725890         435882212        
440412757         440569374         448112987         448143008        
448173252         448203463         448233825         448263962        
448294140         448324327         448354407         448384446        
448414482         435330634         447910381   

434363651

     435390786         435564091         435725965         435882238        
440412773         440569390         448112995         448143016        
448173260         448203471         448233833         448263970        
448294157         448324335         448354415         448384453        
448414490         435330667         447910449   

434366993

     435390828         435564141         435726013         435882287        
440412799         440569424         448113001         448143024        
448173278         448203489         448233841         448263988        
448294165         448324343         448354423         448384461        
448414508         435330691         447910472   

434367231

     435390893         435564190         435726088         435882386        
440412849         440569457         448113019         448143032        
448173286         448203497         448233858         448263996        
448294173         448324350         448354431         448384479        
448414516         435330717         447910563   

434367348

     435390950         435564232         435726096         435882436        
440412864         440569473         448113027         448143040        
448173294         448203505         448233866         448264002        
448294181         448324368         448354449         448384487        
448414524         435330790         447910597   

434373288

     435390992         435564273         435726104         435882527        
440412880         440569556         448113035         448143057        
448173302         448203513         448233874         448264010        
448294199         448324376         448354456         448384495        
448414532         435330816         447910712   

434375390

     435391073         435564315         435726153         435882568        
440412948         440569630         448113043         448143065        
448173310         448203521         448233882         448264028        
448294207         448324384         448354464         448384503        
448414540         435330873         447910787   

434381489

     435391099         435564356         435726310         435882584        
440412963         440569796         448113050         448143073        
448173328         448203539         448233890         448264036        
448294215         448324392         448354472         448384511        
448414557         435331004         447910845   

434382248

     435391107         435564380         435726369         435882592        
440412971         440569879         448113068         448143081        
448173336         448203547         448233908         448264044        
448294223         448324400         448354480         448384529        
448414565         435331061         447910928   

434383428

     435391131         435564414         435726443         435882634        
440413045         440569895         448113076         448143099        
448173344         448203554         448233916         448264051        
448294231         448324418         448354498         448384537        
448414573         435331095         447910969   

434394813

     435391180         435564505         435726500         435882659        
440413052         440569903         448113084         448143107        
448173351         448203562         448233924         448264069        
448294249         448324426         448354506         448384545        
448414581         435331129         447911033   

434395695

     435391206         435564661         435726526         435882741        
440413078         440569986         448113092         448143115        
448173369         448203570         448233932         448264077        
448294256         448324434         448354514         448384552        
448414599         435335765         447911041   

434398343

     435391255         435564810         435726559         435882857        
440413276         440570026         448113100         448143123        
448173377         448203588         448233940         448264085        
448294264         448324442         448354522         448384560        
448414607         435335831         447911082   

434398442

     435391289         435564844         435726591         435882931        
440413367         440570042         448113118         448143131        
448173385         448203596         448233957         448264093        
448294272         448324459         448354530         448384578        
448414615         435336292         447911116   

434400313

     435391297         435564877         435726625         435882956        
440413417         440570091         448113126         448143149        
448173393         448203604         448233965         448264101        
448294280         448324467         448354548         448384586        
448414623         435336961         447911199   

434407318

     435391495         435564927         435726641         435882964        
440413490         440570109         448113134         448143156        
448173401         448203612         448233973         448264119        
448294298         448324475         448354555         448384594        
448414631         435337191         447911371   

434407938

     435391511         435564935         435726757         435882980        
440413524         440570125         448113142         448143164        
448173419         448203620         448233981         448264127        
448294306         448324483         448354563         448384602        
448414649         435338702         447911389   

434415899

     435391537         435564950         435727391         435883012        
440413706         440570133         448113159         448143172        
448173427         448203638         448233999         448264135        
448294314         448324491         448354571         448384610        
448414656         435344783         447911504   

434419321

     435391586         435564984         435727417         435883061        
440413763         440570208         448113167         448143180        
448173435         448203646         448234005         448264143        
448294322         448324509         448354589         448384628        
448414664         435346374         447911702   

434420287

     435391594         435565007         435727474         435883079        
440413839         440570216         448113175         448143198        
448173443         448203653         448234013         448264150        
448294330         448324517         448354597         448384636        
448414672         435346382         447911710   

434421251

     435391628         435565015         435727490         435883103        
440413847         440570265         448113183         448143206        
448173450         448203661         448234021         448264168        
448294348         448324525         448354605         448384644        
448414680         435346390         447911751   

434432217

     435391651         435565056         435727565         435883145        
440413862         440570273         448113191         448143214        
448173468         448203679         448234039         448264176        
448294355         448324533         448354613         448384651        
448414698         435346465         447911777   

434434619

     435391750         435565148         435727631         435883244        
440413995         440570299         448113209         448143222        
448173476         448203687         448234047         448264184        
448294363         448324541         448354621         448384669        
448414706         435346499         447911827   

434435442

     435391792         435565213         435727672         435883301        
440414084         440570398         448113217         448143230        
448173484         448203695         448234054         448264192        
448294371         448324558         448354639         448384677        
448414714         435346523         447911900   

434438198

     435391818         435565262         435727722         435883319        
440414126         440570521         448113225         448143248        
448173492         448203703         448234062         448264200        
448294389         448324566         448354647         448384685        
448414722         435346531         447911918   

434442752

     435391834         435565395         435727730         435883343        
440414217         440570554         448113233         448143255        
448173500         448203711         448234070         448264218        
448294397         448324574         448354654         448384693        
448414730         435346739         447911926   

434445292

     435391859         435565429         435727821         435883350        
440414225         440570588         448113241         448143263        
448173518         448203729         448234088         448264226        
448294405         448324582         448354662         448384701        
448414748         435346747         447911959   

434446431

     435391990         435565445         435727847         435883426        
440414233         440570620         448113258         448143271        
448173526         448203737         448234096         448264234        
448294413         448324590         448354670         448384719        
448414755         435346788         447912056   

434452611

     435392055         435565478         435727854         435883434        
440414241         440570661         448113266         448143289        
448173534         448203745         448234104         448264242        
448294421         448324608         448354688         448384727        
448414763         435346796         447912189   

434457776

     435392162         435565528         435727862         435883442        
440414282         440570703         448113274         448143297        
448173542         448203752         448234112         448264259        
448294439         448324616         448354696         448384735        
448414771         435346812         447912205   

434461885

     435392246         435565536         435727888         435883475        
440414290         440570737         448113282         448143305        
448173559         448203760         448234120         448264267        
448294447         448324624         448354704         448384750        
448414789         435346903         447912320   

434462784

     435392295         435565627         435727896         435883558        
440414357         440570851         448113290         448143313        
448173567         448203778         448234138         448264275        
448294454         448324632         448354712         448384768        
448414797         435346911         447912429   

434465845

     435392303         435565676         435727920         435883665        
440414480         440570877         448113308         448143321        
448173575         448203786         448234146         448264283        
448294462         448324640         448354720         448384776        
448414805         435346960         447912460   

434468005

     435392386         435565692         435727953         435883673        
440414506         440570893         448113316         448143339        
448173583         448203794         448234153         448264291        
448294470         448324657         448354738         448384784        
448414813         435347018         447912478   

434468971

     435392519         435565817         435727961         435883707        
440414514         440570950         448113324         448143347        
448173591         448203802         448234161         448264309        
448294488         448324665         448354746         448384792        
448414821         435347042         447912528   

434479416

     435392527         435565858         435727979         435883715        
440414548         440571156         448113332         448143354        
448173609         448203810         448234179         448264317        
448294496         448324673         448354753         448384800        
448414839         435347059         447912676   

434488151

     435392600         435565866         435728027         435883749        
440414613         440571198         448113340         448143362        
448173617         448203828         448234187         448264325        
448294504         448324681         448354761         448384818        
448414847         435347174         447912783   

434488979

     435392725         435565908         435728209         435883756        
440414647         440571214         448113357         448143370        
448173625         448203836         448234195         448264333        
448294512         448324699         448354779         448384826        
448414854         435363262         447912874   

434495461

     435392774         435565924         435728233         435883806        
440414670         440571370         448113365         448143388        
448173633         448203844         448234203         448264341        
448294520         448324707         448354787         448384834        
448414862         435364583         447913146   

434500468

     435392881         435565965         435728258         435883814        
440414712         440571388         448113373         448143396        
448173641         448203851         448234211         448264358        
448294538         448324715         448354795         448384842        
448414870         435365135         447913310   

434502548

     435392915         435565981         435728308         435883913        
440414779         440571396         448113381         448143404        
448173658         448203869         448234229         448264366        
448294546         448324723         448354803         448384859        
448414888         435365267         447913385   

434504668

     435393038         435565999         435728316         435883921        
440414837         440571446         448113399         448143412        
448173666         448203877         448234237         448264374        
448294553         448324731         448354811         448384867        
448414896         435365275         447913401   

434507448

     435393186         435566005         435728324         435883996        
440414852         440571461         448113407         448143420        
448173674         448203885         448234245         448264382        
448294561         448324749         448354829         448384875        
448414904         435365333         447913450   

434508362

     435393269         435566047         435728431         435884051        
440414894         440571552         448113415         448143438        
448173682         448203893         448234252         448264390        
448294579         448324756         448354837         448384883        
448414912         435365416         447913534   

434511028

     435393400         435566054         435728555         435884085        
440414944         440571628         448113423         448143446        
448173690         448203901         448234260         448264408        
448294587         448324764         448354845         448384891        
448414920         435365465         447913567   

434514931

     435393459         435566146         435728597         435884234        
440414951         440571651         448113431         448143453        
448173708         448203919         448234278         448264416        
448294595         448324772         448354852         448384909        
448414938         435365549         447913682   

434527636

     435393590         435566179         435728670         435884242        
440415008         440571685         448113449         448143461        
448173716         448203927         448234286         448264424        
448294603         448324780         448354860         448384917        
448414946         435365614         447913724   

434531398

     435393616         435566203         435728795         435884259        
440415016         440571719         448113456         448143479        
448173724         448203935         448234294         448264432        
448294611         448324798         448354878         448384925        
448414953         435365671         447913773   

434533402

     435393632         435566237         435728837         435884267        
440415032         440571776         448113464         448143487        
448173732         448203943         448234302         448264440        
448294629         448324806         448354886         448384933        
448414961         435365788         447913831   

434541298

     435393640         435566260         435728878         435884309        
440415081         440571867         448113472         448143495        
448173740         448203950         448234310         448264457        
448294637         448324814         448354894         448384941        
448414979         435365895         447913914   

434549713

     435393707         435566344         435728944         435884325        
440415107         440571891         448113480         448143503        
448173757         448203968         448234328         448264465        
448294645         448324822         448354902         448384958        
448414987         435365960         447913922   

434550638

     435393715         435566393         435729124         435884440        
440415131         440571925         448113498         448143511        
448173765         448203976         448234336         448264473        
448294652         448324830         448354910         448384966        
448414995         435366034         447913955   

434551156

     435393749         435566492         435729199         435884457        
440415180         440571958         448113506         448143529        
448173773         448203984         448234344         448264481        
448294660         448324848         448354928         448384974        
448415000         435366059         447914060   

 

SCH-A-3



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

434561619

     435393830         435566518         435729348         435884481        
440415354         440572014         448113514         448143537        
448173781         448203992         448234351         448264499        
448294678         448324855         448354936         448384982        
448415018         435366067         447914102   

434562203

     435393855         435566559         435729439         435884499        
440415412         440572071         448113522         448143545        
448173799         448204008         448234369         448264507        
448294686         448324863         448354944         448384990        
448415026         435366109         447914136   

434562831

     435393871         435566591         435729488         435884523        
440415420         440572089         448113530         448143552        
448173807         448204016         448234377         448264515        
448294694         448324871         448354951         448385005        
448415034         435366174         447914292   

434578662

     435393897         435566617         435729561         435884556        
440415511         440572188         448113548         448143560        
448173815         448204024         448234385         448264523        
448294702         448324889         448354969         448385013        
448415042         435366224         447914375   

434580197

     435393905         435566633         435729603         435884564        
440415529         440572212         448113555         448143578        
448173823         448204032         448234393         448264531        
448294710         448324897         448354977         448385021        
448415059         435366257         447914474   

434582367

     435393939         435566666         435729637         435884630        
440415610         440572238         448113563         448143586        
448173831         448204040         448234401         448264549        
448294728         448324905         448354985         448385039        
448415067         435366331         447914565   

434583100

     435393962         435566773         435729652         435884663        
440415727         440572246         448113571         448143594        
448173849         448204057         448234419         448264556        
448294736         448324913         448354993         448385047        
448415075         435366356         447914771   

434584082

     435394002         435566807         435729660         435884705        
440415735         440572295         448113589         448143602        
448173856         448204065         448234427         448264564        
448294744         448324921         448355008         448385054        
448415083         435366372         447914813   

434585980

     435394028         435566823         435729678         435884887        
440415818         440572303         448113597         448143610        
448173864         448204073         448234435         448264572        
448294751         448324939         448355016         448385062        
448415091         435366489         447914839   

434587077

     435394093         435566831         435729686         435884911        
440415909         440572311         448113613         448143628        
448173872         448204081         448234443         448264580        
448294769         448324947         448355024         448385070        
448415109         435366513         447914946   

434600896

     435394101         435566856         435729710         435884929        
440415917         440572394         448113621         448143636        
448173880         448204099         448234450         448264598        
448294777         448324954         448355032         448385088        
448415117         435366596         447915059   

434613733

     435394127         435566997         435729728         435884945        
440415933         440572402         448113639         448143644        
448173898         448204107         448234468         448264606        
448294785         448324962         448355040         448385096        
448415125         435366612         447915125   

434616066

     435394135         435567003         435729843         435885009        
440415941         440572485         448113647         448143669        
448173906         448204115         448234476         448264614        
448294793         448324970         448355057         448385104        
448415133         435369111         447915141   

434618468

     435394143         435567060         435729892         435885116        
440416022         440572501         448113654         448143677        
448173914         448204123         448234484         448264622        
448294801         448324988         448355065         448385112        
448415141         435371257         447915166   

434622064

     435394168         435567128         435729942         435885165        
440416030         440572527         448113662         448143685        
448173922         448204131         448234492         448264630        
448294819         448324996         448355073         448385120        
448415158         435371760         447915729   

434630661

     435394176         435567136         435729959         435885215        
440416055         440572576         448113670         448143693        
448173930         448204149         448234500         448264648        
448294827         448325001         448355081         448385138        
448415166         435372404         447915950   

434632683

     435394184         435567144         435729975         435885298        
440416097         440572618         448113688         448143701        
448173948         448204156         448234518         448264655        
448294835         448325019         448355099         448385146        
448415174         435373782         447916073   

434635603

     435394242         435567151         435730023         435885306        
440416162         440572667         448113696         448143719        
448173955         448204164         448234526         448264663        
448294843         448325027         448355107         448385153        
448415182         435375340         447916214   

434635769

     435394291         435567201         435730106         435885421        
440416188         440572709         448113704         448143727        
448173963         448204172         448234534         448264671        
448294850         448325035         448355115         448385161        
448415190         435383997         447916230   

434639316

     435394325         435567227         435730155         435885454        
440416196         440572758         448113712         448143735        
448173971         448204180         448234542         448264689        
448294868         448325043         448355123         448385179        
448415208         435384029         447916248   

434643276

     435394333         435567243         435730163         435885512        
440416212         440572857         448113720         448143743        
448173989         448204198         448234559         448264697        
448294876         448325050         448355131         448385187        
448415216         435384094         447916255   

434655007

     435394341         435567292         435730239         435885546        
440416253         440572881         448113738         448143750        
448173997         448204206         448234567         448264705        
448294884         448325068         448355149         448385195        
448415224         435384128         447916263   

434658647

     435394416         435567375         435730247         435885652        
440416337         440572907         448113746         448143768        
448174003         448204214         448234575         448264713        
448294892         448325076         448355156         448385203        
448415232         435384268         447916271   

434668257

     435394432         435567433         435730262         435885777        
440416378         440572931         448113753         448143776        
448174011         448204222         448234583         448264721        
448294900         448325084         448355164         448385211        
448415240         435384284         447916289   

434671251

     435394440         435567490         435730379         435886015        
440416402         440572964         448113761         448143784        
448174029         448204230         448234591         448264739        
448294918         448325092         448355172         448385229        
448415257         435384300         447916297   

434671590

     435394457         435567508         435730528         435886023        
440416428         440572972         448113779         448143792        
448174037         448204248         448234609         448264747        
448294926         448325100         448355180         448385237        
448415265         435384367         447916305   

434675914

     435394499         435567805         435730544         435886064        
440416501         440572998         448113787         448143800        
448174045         448204255         448234617         448264754        
448294934         448325118         448355198         448385245        
448415273         435384417         447916313   

434678884

     435394655         435567870         435730569         435886114        
440416634         440573004         448113795         448143818        
448174052         448204263         448234625         448264762        
448294942         448325126         448355206         448385252        
448415281         435384458         447916321   

434685004

     435394713         435567961         435730577         435886130        
440416642         440573046         448113803         448143826        
448174060         448204271         448234633         448264770        
448294959         448325134         448355214         448385260        
448415299         435384474         447916339   

434686473

     435394739         435567995         435730627         435886171        
440416683         440573095         448113811         448143834        
448174078         448204289         448234641         448264788        
448294967         448325142         448355222         448385278        
448415307         435384482         447916347   

434687075

     435394754         435568035         435730700         435886197        
440416733         440573145         448113829         448143842        
448174086         448204297         448234658         448264796        
448294975         448325159         448355230         448385286        
448415315         435384581         447916354   

434692364

     435394762         435568043         435730791         435886247        
440416782         440573210         448113837         448143859        
448174094         448204305         448234666         448264804        
448294983         448325167         448355248         448385294        
448415323         435384706         447916362   

434695136

     435394838         435568068         435730817         435886312        
440416824         440573376         448113845         448143867        
448174102         448204313         448234674         448264812        
448294991         448325175         448355255         448385302        
448415331         435384854         447916388   

434696704

     435394853         435568118         435730825         435886320        
440416832         440573467         448113852         448143875        
448174110         448204321         448234682         448264820        
448295006         448325183         448355263         448385310        
448415349         435384896         447916396   

434697314

     435394879         435568217         435730866         435886338        
440416840         440573475         448113860         448143883        
448174128         448204339         448234690         448264838        
448295014         448325191         448355271         448385328        
448415356         435385034         447916404   

434702312

     435394903         435568308         435730999         435886411        
440416865         440573533         448113878         448143891        
448174136         448204347         448234708         448264846        
448295022         448325209         448355289         448385336        
448415364         435385042         447916412   

434703286

     435394911         435568316         435731062         435886437        
440416873         440573665         448113894         448143909        
448174144         448204354         448234716         448264853        
448295030         448325217         448355297         448385344        
448415372         435389747         447916420   

434703971

     435395033         435568456         435731146         435886486        
440416899         440573731         448113902         448143917        
448174151         448204362         448234724         448264861        
448295048         448325225         448355305         448385351        
448415380         435389911         447916438   

434722005

     435395082         435568639         435731161         435886551        
440416998         440573749         448113910         448143925        
448174169         448204370         448234732         448264879        
448295055         448325233         448355313         448385369        
448415398         435390281         447916446   

434723599

     435395173         435568654         435731179         435886577        
440417103         440573814         448113928         448143933        
448174177         448204388         448234740         448264887        
448295063         448325241         448355321         448385377        
448415406         435391347         447916453   

434726840

     435395181         435568662         435731229         435886619        
440417111         440573871         448113936         448143941        
448174185         448204396         448234757         448264895        
448295071         448325258         448355339         448385385        
448415414         435392154         447916461   

434740783

     435395207         435568696         435731237         435886627        
440417178         440573962         448113944         448143958        
448174201         448204404         448234765         448264903        
448295089         448325266         448355347         448385393        
448415422         435393772         447916487   

434747028

     435395256         435568795         435731344         435886635        
440417228         440574002         448113951         448143966        
448174219         448204412         448234773         448264911        
448295097         448325274         448355354         448385401        
448415430         435393780         447916495   

434748927

     435395314         435568829         435731419         435886650        
440417301         440574077         448113969         448143974        
448174227         448204420         448234781         448264929        
448295105         448325282         448355362         448385419        
448415448         435402847         447916503   

434754206

     435395371         435568910         435731443         435886684        
440417491         440574127         448113977         448143982        
448174235         448204438         448234799         448264937        
448295113         448325290         448355370         448385427        
448415455         435403225         447916511   

434762092

     435395520         435568928         435731500         435886692        
440417533         440574135         448113985         448143990        
448174243         448204446         448234807         448264945        
448295121         448325308         448355388         448385435        
448415463         435403241         447916529   

434764239

     435395579         435568951         435731526         435886700        
440418010         440574143         448113993         448144006        
448174250         448204453         448234815         448264952        
448295139         448325316         448355396         448385443        
448415471         435403340         447916537   

434765178

     435395629         435569033         435731534         435886742        
440418036         440574176         448114009         448144014        
448174268         448204461         448234823         448264960        
448295147         448325324         448355404         448385450        
448415489         435403407         447916545   

434765665

     435395652         435569140         435731559         435886775        
440418093         440574192         448114017         448144022        
448174276         448204479         448234831         448264978        
448295154         448325332         448355412         448385468        
448415497         435403449         447916552   

434771028

     435395785         435569173         435731575         435886783        
440418226         440574242         448114025         448144030        
448174284         448204487         448234849         448264986        
448295162         448325340         448355420         448385476        
448415505         435403472         447916560   

434773875

     435395801         435569199         435731724         435886809        
440418382         440574275         448114033         448144048        
448174292         448204495         448234856         448264994        
448295170         448325357         448355438         448385484        
448415513         435403514         447916578   

434777066

     435395876         435569744         435731765         435886825        
440418416         440574341         448114041         448144055        
448174300         448204503         448234864         448265009        
448295188         448325365         448355446         448385492        
448415521         435403555         447916586   

434778965

     435395942         435569843         435731773         435886833        
440418424         440574374         448114058         448144063        
448174318         448204511         448234872         448265017        
448295196         448325373         448355453         448385500        
448415539         435403621         447916594   

434779468

     435396007         435569868         435731807         435886841        
440418598         440574382         448114074         448144071        
448174326         448204529         448234880         448265025        
448295204         448325381         448355461         448385518        
448415547         435403662         447916602   

434781621

     435396023         435569876         435731880         435886882        
440418614         440574416         448114082         448144089        
448174334         448204537         448234898         448265033        
448295212         448325399         448355479         448385526        
448415554         435403787         447916610   

434782694

     435396106         435569884         435731963         435886932        
440418655         440574424         448114090         448144097        
448174342         448204545         448234906         448265041        
448295220         448325407         448355487         448385534        
448415562         435403811         447916628   

434788626

     435396197         435569934         435732094         435887021        
440418671         440574465         448114108         448144105        
448174359         448204552         448234914         448265058        
448295238         448325415         448355495         448385542        
448415570         435403886         447916636   

434794095

     435396205         435569942         435732102         435887211        
440418713         440574531         448114116         448144113        
448174367         448204560         448234922         448265066        
448295246         448325423         448355503         448385559        
448415588         435403902         447916644   

434799896

     435396221         435569983         435732128         435887229        
440418861         440574572         448114124         448144121        
448174375         448204578         448234930         448265074        
448295253         448325431         448355511         448385567        
448415596         435403944         447916651   

434818126

     435396270         435570064         435732136         435887245        
440418903         440574606         448114132         448144139        
448174383         448204586         448234948         448265082        
448295261         448325449         448355529         448385575        
448415604         435403977         447916669   

434818837

     435396288         435570072         435732177         435887344        
440418929         440574614         448114140         448144147        
448174391         448204594         448234955         448265090        
448295279         448325456         448355537         448385583        
448415612         435403985         447916677   

434824223

     435396320         435570130         435732219         435887385        
440418945         440574705         448114157         448144154        
448174409         448204602         448234963         448265108        
448295287         448325464         448355545         448385591        
448415620         435404082         447916685   

434832945

     435396346         435570148         435732375         435887393        
440418960         440574770         448114165         448144162        
448174417         448204610         448234971         448265116        
448295295         448325472         448355552         448385609        
448415638         435404140         447916693   

434833141

     435396411         435570171         435732474         435887419        
440419000         440574895         448114173         448144170        
448174425         448204628         448234989         448265124        
448295303         448325480         448355560         448385617        
448415646         435404157         447916701   

434837977

     435396510         435570197         435732607         435887427        
440419018         440574994         448114181         448144188        
448174433         448204636         448234997         448265132        
448295311         448325498         448355578         448385625        
448415653         435410238         447916719   

434843801

     435396536         435570205         435732904         435887468        
440419067         440575025         448114199         448144196        
448174441         448204644         448235002         448265140        
448295329         448325506         448355586         448385633        
448415661         435417126         447916727   

434843975

     435396569         435570221         435732961         435887492        
440419141         440575066         448114207         448144204        
448174458         448204651         448235010         448265157        
448295337         448325514         448355594         448385641        
448415679         435420641         447916735   

434849063

     435396700         435570247         435732987         435887575        
440419158         440575108         448114215         448144212        
448174466         448204669         448235028         448265165        
448295345         448325522         448355602         448385658        
448415687         435420716         447916743   

434852349

     435396767         435570338         435733050         435887591        
440419224         440575165         448114223         448144220        
448174474         448204677         448235036         448265173        
448295352         448325530         448355610         448385666        
448415695         435420724         447916768   

434856050

     435396791         435570387         435733084         435887625        
440419240         440575215         448114231         448144238        
448174482         448204685         448235044         448265181        
448295360         448325548         448355628         448385674        
448415703         435420773         447916776   

434857108

     435396825         435570478         435733175         435887658        
440419281         440575223         448114249         448144246        
448174490         448204693         448235051         448265199        
448295378         448325555         448355636         448385682        
448415711         435420799         447916784   

434857512

     435396841         435570536         435733209         435887666        
440419299         440575256         448114256         448144253        
448174508         448204701         448235069         448265207        
448295394         448325563         448355644         448385690        
448415729         435420823         447916792   

434865671

     435396965         435570619         435733241         435887674        
440419315         440575264         448114264         448144261        
448174516         448204719         448235077         448265215        
448295402         448325571         448355651         448385708        
448415737         435420963         447916800   

 

SCH-A-4



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

434873634

     435397021         435570684         435733266         435887708        
440419372         440575280         448114272         448144279        
448174524         448204727         448235085         448265223        
448295410         448325589         448355669         448385716        
448415745         435420997         447916818   

434874475

     435397146         435570692         435733324         435887732        
440419539         440575298         448114280         448144287        
448174532         448204735         448235093         448265231        
448295428         448325597         448355677         448385724        
448415752         435421045         447916826   

434881157

     435397187         435570783         435733381         435887781        
440419646         440575405         448114298         448144295        
448174540         448204743         448235101         448265249        
448295436         448325605         448355685         448385732        
448415760         435421094         447916834   

434882239

     435397195         435570858         435733415         435887914        
440419661         440575421         448114306         448144303        
448174557         448204750         448235119         448265256        
448295444         448325613         448355693         448385740        
448415778         435421128         447916842   

434884011

     435397286         435570866         435733449         435888326        
440419729         440575439         448114314         448144311        
448174565         448204768         448235127         448265264        
448295451         448325621         448355701         448385757        
448415786         435421276         447916859   

434884581

     435397302         435570874         435733563         435888342        
440419737         440575447         448114322         448144329        
448174573         448204776         448235135         448265272        
448295469         448325639         448355719         448385765        
448415794         435421359         447916867   

434884920

     435397328         435570908         435733605         435888391        
440419760         440575488         448114330         448144337        
448174581         448204784         448235143         448265280        
448295477         448325647         448355727         448385773        
448415802         435421391         447916875   

434887865

     435397450         435570932         435733613         435888425        
440419828         440575538         448114348         448144345        
448174599         448204792         448235150         448265298        
448295485         448325654         448355735         448385781        
448415810         435421433         447916883   

434889663

     435397518         435570965         435733621         435888441        
440420016         440575595         448114355         448144352        
448174607         448204800         448235168         448265306        
448295493         448325662         448355743         448385799        
448415828         435421474         447916891   

434894895

     435397575         435570973         435733647         435888458        
440420024         440575637         448114363         448144360        
448174615         448204818         448235176         448265314        
448295501         448325670         448355750         448385807        
448415836         435421557         447916909   

434896726

     435397641         435571005         435733654         435888516        
440420149         440575652         448114371         448144378        
448174623         448204826         448235184         448265322        
448295519         448325688         448355768         448385815        
448415844         435421706         447916917   

434907986

     435397666         435571054         435733720         435888524        
440420214         440575686         448114389         448144386        
448174631         448204834         448235192         448265330        
448295527         448325696         448355776         448385823        
448415851         435427232         447916925   

434908208

     435397682         435571070         435733829         435888557        
440420230         440575736         448114397         448144394        
448174649         448204842         448235200         448265348        
448295535         448325704         448355784         448385831        
448415869         435431523         447916933   

434912580

     435397757         435571120         435733845         435888607        
440420255         440575801         448114405         448144402        
448174656         448204859         448235218         448265355        
448295543         448325712         448355792         448385849        
448415877         435436910         447916941   

434922001

     435397781         435571161         435733852         435888631        
440420297         440575827         448114413         448144410        
448174664         448204867         448235226         448265363        
448295550         448325720         448355800         448385856        
448415885         435436977         447916958   

434923926

     435397971         435571179         435733878         435888672        
440420396         440575835         448114421         448144428        
448174672         448204875         448235234         448265371        
448295568         448325738         448355818         448385864        
448415893         435437017         447916966   

434925301

     435397989         435571229         435733928         435888722        
440420438         440575975         448114439         448144436        
448174680         448204883         448235242         448265389        
448295576         448325746         448355826         448385872        
448415901         435437082         447916974   

434930046

     435398045         435571237         435733936         435888748        
440420461         440575991         448114447         448144444        
448174698         448204891         448235259         448265397        
448295584         448325753         448355834         448385880        
448415919         435437173         447916982   

434932794

     435398201         435571278         435734090         435888755        
440420552         440576049         448114454         448144451        
448174706         448204909         448235267         448265405        
448295592         448325761         448355842         448385898        
448415927         435437256         447916990   

434941704

     435398615         435571344         435734231         435888763        
440420586         440576080         448114462         448144469        
448174714         448204917         448235275         448265413        
448295600         448325779         448355859         448385906        
448415935         435437348         447917006   

434944773

     435398623         435571484         435734363         435888771        
440420669         440576189         448114470         448144477        
448174722         448204925         448235283         448265421        
448295618         448325787         448355867         448385914        
448415943         435437355         447917014   

434944948

     435398649         435571591         435734371         435888789        
440420677         440576254         448114488         448144485        
448174730         448204933         448235291         448265439        
448295626         448325795         448355875         448385922        
448415950         435437389         447917022   

434946810

     435398698         435571625         435734447         435888797        
440420685         440576262         448114496         448144493        
448174748         448204941         448235309         448265447        
448295634         448325803         448355883         448385930        
448415968         435437405         447917030   

434947941

     435398748         435571633         435734470         435888805        
440420693         440576288         448114504         448144501        
448174755         448204958         448235317         448265454        
448295642         448325811         448355891         448385948        
448415976         435437421         447917048   

434953766

     435398797         435571666         435734488         435888854        
440420719         440576296         448114512         448144519        
448174763         448204966         448235325         448265462        
448295659         448325829         448355909         448385955        
448415984         435437488         447917055   

434965497

     435398805         435571682         435734512         435888870        
440420727         440576361         448114520         448144527        
448174771         448204974         448235333         448265470        
448295667         448325837         448355917         448385963        
448415992         435437520         447917063   

434965836

     435398813         435571716         435734611         435888888        
440420750         440576395         448114538         448144535        
448174789         448204982         448235341         448265488        
448295675         448325845         448355925         448385971        
448416008         435437561         447917071   

434966776

     435398839         435571781         435734645         435888904        
440420776         440576759         448114546         448144543        
448174797         448204990         448235358         448265496        
448295683         448325852         448355933         448385989        
448416016         435437579         447917089   

434968897

     435398862         435571807         435734694         435888938        
440420792         440576767         448114553         448144550        
448174805         448205005         448235366         448265504        
448295691         448325860         448355941         448385997        
448416024         435437595         447917097   

434969788

     435398896         435571864         435734777         435889217        
440420800         440576775         448114561         448144568        
448174813         448205013         448235374         448265512        
448295709         448325878         448355958         448386003        
448416032         435437603         447917105   

434971289

     435398912         435571872         435734793         435889233        
440420842         440576783         448114579         448144576        
448174821         448205021         448235382         448265520        
448295717         448325886         448355966         448386011        
448416040         435437611         447917121   

434980611

     435398946         435571898         435734868         435889241        
440420891         440576809         448114587         448144584        
448174839         448205039         448235390         448265538        
448295725         448325894         448355974         448386029        
448416057         435437629         447917139   

434981692

     435398961         435571906         435734918         435889282        
440421006         440576825         448114595         448144592        
448174847         448205047         448235408         448265546        
448295733         448325902         448355982         448386037        
448416065         435437819         447917147   

434986840

     435399050         435571914         435734942         435889365        
440421097         440576841         448114603         448144600        
448174854         448205054         448235416         448265553        
448295741         448325910         448355990         448386045        
448416073         435437827         447917154   

434990495

     435399126         435571922         435735006         435889381        
440421105         440577070         448114611         448144618        
448174862         448205062         448235424         448265561        
448295758         448325928         448356006         448386052        
448416081         435438346         447917162   

434994265

     435399241         435571955         435735089         435889415        
440421121         440577096         448114629         448144626        
448174870         448205070         448235432         448265579        
448295766         448325936         448356014         448386060        
448416099         435443007         447917170   

435005269

     435399290         435571989         435735162         435889449        
440421147         440577146         448114637         448144634        
448174888         448205088         448235440         448265587        
448295774         448325944         448356022         448386078        
448416107         435446380         447917188   

435011259

     435399308         435571997         435735204         435889555        
440421212         440577179         448114645         448144642        
448174896         448205096         448235457         448265595        
448295782         448325951         448356030         448386086        
448416115         435446794         447917196   

435013016

     435399357         435572045         435735295         435889597        
440421238         440577187         448114652         448144659        
448174904         448205104         448235465         448265603        
448295790         448325969         448356048         448386094        
448416123         435447347         447917204   

435025416

     435399373         435572169         435735311         435889647        
440421246         440577245         448114660         448144667        
448174912         448205112         448235473         448265611        
448295808         448325977         448356055         448386102        
448416131         435452891         447917212   

435028949

     435399456         435572185         435735352         435889662        
440421329         440577278         448114678         448144675        
448174920         448205120         448235481         448265629        
448295816         448325985         448356063         448386110        
448416149         435452990         447917220   

435030499

     435399472         435572193         435735386         435889688        
440421337         440577385         448114686         448144683        
448174938         448205138         448235499         448265637        
448295824         448325993         448356071         448386128        
448416156         435453022         447917238   

435031273

     435399480         435572268         435735477         435889696        
440421352         440578813         448114694         448144691        
448174946         448205146         448235507         448265645        
448295832         448326009         448356089         448386136        
448416164         435453097         447917246   

435037643

     435399506         435572292         435735535         435889704        
440421436         440578946         448114702         448144709        
448174953         448205153         448235515         448265652        
448295840         448326017         448356097         448386144        
448416172         435453105         447917253   

435040118

     435399571         435572318         435735550         435889712        
440421451         440579001         448114710         448144717        
448174987         448205161         448235523         448265660        
448295857         448326025         448356105         448386151        
448416180         435453113         447917261   

435043179

     435399589         435572326         435735600         435889803        
440421485         440579035         448114728         448144725        
448174995         448205179         448235531         448265678        
448295865         448326033         448356113         448386169        
448416198         435453121         447917279   

435043252

     435399597         435572391         435735675         435889811        
440421550         440579050         448114736         448144733        
448175000         448205187         448235549         448265686        
448295873         448326041         448356121         448386177        
448416206         435453253         447917287   

435048186

     435399654         435572417         435735717         435889860        
440421600         440579118         448114744         448144741        
448175018         448205195         448235556         448265694        
448295881         448326058         448356139         448386185        
448416214         435453303         447917295   

435048509

     435399720         435572482         435735790         435889894        
440421618         440579126         448114751         448144758        
448175026         448205203         448235564         448265702        
448295899         448326066         448356147         448386193        
448416222         435453352         447917303   

435050604

     435399803         435572540         435736731         435889902        
440421691         440579134         448114769         448144766        
448175034         448205211         448235572         448265710        
448295907         448326074         448356154         448386201        
448416230         435453444         447917311   

435051131

     435399811         435572557         435736764         435889969        
440421709         440579175         448114777         448144774        
448175042         448205229         448235580         448265736        
448295915         448326082         448356162         448386219        
448416248         435453535         447917329   

435059464

     435399951         435572573         435736830         435889985        
440421741         440579266         448114785         448144782        
448175059         448205237         448235598         448265744        
448295923         448326090         448356170         448386227        
448416255         435453618         447917337   

435059472

     435400080         435572706         435736871         435889993        
440421790         440579308         448114793         448144790        
448175067         448205245         448235606         448265751        
448295931         448326108         448356188         448386235        
448416263         435453667         447917345   

435059571

     435400163         435573043         435736988         435890041        
440421824         440579399         448114801         448144808        
448175083         448205252         448235614         448265769        
448295949         448326116         448356204         448386243        
448416271         435453725         447917352   

435059753

     435400189         435573100         435737002         435890058        
440421857         440579415         448114819         448144816        
448175091         448205260         448235622         448265777        
448295956         448326124         448356212         448386250        
448416289         435458633         447917360   

435059902

     435400213         435573167         435737077         435890074        
440421873         440579456         448114827         448144824        
448175109         448205278         448235630         448265785        
448295964         448326132         448356220         448386268        
448416297         435459623         447917378   

435059985

     435400296         435573282         435737135         435890108        
440421949         440579548         448114835         448144832        
448175117         448205286         448235648         448265793        
448295972         448326140         448356238         448386276        
448416305         435462064         447917386   

435063995

     435400312         435573316         435737143         435890132        
440421956         440579712         448114843         448144840        
448175125         448205294         448235655         448265801        
448295980         448326157         448356246         448386284        
448416313         435462221         447917394   

435065537

     435400338         435573357         435737242         435890165        
440421972         440579886         448114850         448144857        
448175133         448205302         448235663         448265819        
448295998         448326165         448356253         448386292        
448416321         435463070         447917402   

435069752

     435400403         435573381         435737275         435890199        
440421980         440579951         448114868         448144865        
448175141         448205310         448235671         448265827        
448296004         448326173         448356261         448386300        
448416339         435466156         447917410   

435071469

     435400536         435573407         435737309         435890298        
440421998         440580017         448114876         448144873        
448175158         448205328         448235689         448265835        
448296012         448326181         448356279         448386318        
448416347         435466313         447917428   

435072574

     435400585         435573431         435737374         435890322        
440422038         440580033         448114884         448144881        
448175166         448205336         448235697         448265843        
448296020         448326199         448356287         448386326        
448416354         435470125         447917436   

435075734

     435400593         435573449         435737408         435890413        
440422046         440580199         448114892         448144899        
448175174         448205344         448235705         448265850        
448296038         448326207         448356295         448386334        
448416362         435470133         447917444   

435075809

     435400635         435573530         435737507         435890439        
440422152         440580223         448114900         448144907        
448175182         448205351         448235713         448265868        
448296046         448326215         448356303         448386342        
448416370         435470141         447917451   

435076104

     435400650         435573563         435737515         435890520        
440422236         440580256         448114918         448144915        
448175190         448205369         448235721         448265876        
448296053         448326223         448356311         448386359        
448416388         435470174         447917469   

435077409

     435400692         435573662         435737531         435890686        
440422277         440580272         448114926         448144923        
448175208         448205377         448235739         448265884        
448296061         448326231         448356329         448386367        
448416396         435470240         447917477   

435077425

     435400742         435573696         435737556         435890694        
440422343         440580280         448114934         448144931        
448175216         448205385         448235747         448265892        
448296079         448326249         448356337         448386375        
448416404         435470265         447917493   

435078225

     435400841         435573720         435737739         435890702        
440422483         440580348         448114942         448144949        
448175224         448205393         448235754         448265900        
448296087         448326256         448356345         448386383        
448416412         435470307         447917501   

435078357

     435400965         435573753         435737853         435890827        
440422509         440580397         448114959         448144956        
448175232         448205401         448235762         448265918        
448296095         448326264         448356352         448386391        
448416420         435470422         447917519   

435078639

     435400999         435573795         435737879         435891874        
440422525         440580413         448114967         448144964        
448175240         448205419         448235770         448265926        
448296103         448326272         448356360         448386409        
448416438         435470463         447917527   

435092283

     435401195         435573878         435737895         435891890        
440422558         440580488         448114975         448144972        
448175257         448205427         448235788         448265934        
448296111         448326280         448356378         448386417        
448416446         435470588         447917535   

435094867

     435401237         435573910         435737911         435891965        
440422574         440580512         448114983         448144980        
448175265         448205435         448235796         448265942        
448296129         448326298         448356386         448386425        
448416453         435470646         447917543   

435106885

     435401286         435573969         435737978         435892047        
440422582         440580579         448114991         448144998        
448175273         448205443         448235804         448265959        
448296137         448326306         448356394         448386433        
448416461         435470703         447917550   

 

SCH-A-5



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435107750

     435401294         435574033         435738018         435892054        
440422608         440580587         448115006         448145003        
448175281         448205450         448235812         448265967        
448296145         448326314         448356402         448386441        
448416479         435470786         447917568   

435108139

     435401393         435574041         435738042         435892062        
440422624         440580686         448115014         448145011        
448175299         448205468         448235820         448265975        
448296152         448326322         448356428         448386458        
448416487         435471404         447917576   

435122189

     435401427         435574058         435738067         435892237        
440422681         440580769         448115022         448145029        
448175307         448205476         448235838         448265983        
448296160         448326330         448356436         448386466        
448416495         435472550         447917584   

435123070

     435401468         435574074         435738109         435892245        
440422780         440580801         448115030         448145037        
448175315         448205484         448235846         448265991        
448296178         448326348         448356444         448386474        
448416503         435473129         447917592   

435129895

     435401492         435574116         435738158         435892260        
440422806         440580835         448115048         448145045        
448175323         448205492         448235853         448266007        
448296186         448326355         448356451         448386482        
448416511         435476320         447917600   

435132105

     435401567         435574124         435738265         435892294        
440422905         440580868         448115055         448145052        
448175331         448205500         448235861         448266015        
448296194         448326363         448356469         448386490        
448416529         435479316         447917618   

435135660

     435401666         435574165         435738281         435892302        
440422921         440580876         448115063         448145060        
448175349         448205518         448235879         448266023        
448296202         448326371         448356477         448386508        
448416537         435479738         447917626   

435137617

     435401716         435574173         435738315         435892344        
440422962         440580959         448115071         448145078        
448175356         448205526         448235887         448266031        
448296210         448326389         448356485         448386516        
448416545         435481437         447917634   

435140363

     435401732         435574298         435738356         435892369        
440423051         440580975         448115089         448145086        
448175364         448205534         448235895         448266049        
448296228         448326397         448356493         448386524        
448416552         435486535         447917642   

435141015

     435401740         435574322         435738364         435892385        
440423192         440581031         448115097         448145094        
448175372         448205542         448235903         448266056        
448296236         448326405         448356501         448386532        
448416560         435486659         447917659   

435142278

     435401757         435574348         435738372         435892476        
440423267         440581072         448115105         448145102        
448175380         448205559         448235911         448266064        
448296244         448326413         448356519         448386540        
448416578         435486733         447917667   

435147467

     435401765         435574587         435738398         435892542        
440423358         440581130         448115113         448145110        
448175398         448205567         448235929         448266072        
448296251         448326421         448356527         448386557        
448416586         435486816         447917675   

435148242

     435401856         435574843         435738406         435892567        
440423390         440581163         428181184         448145128        
448175406         448205575         448235937         448266080        
448296269         448326439         448356535         448386565        
448416594         435486873         447917683   

435148416

     435401880         435575113         435738430         435892682        
440423531         440581205         428401756         448145136        
448175414         448205583         448235945         448266098        
448296277         448326447         448356543         448386573        
448416602         435486949         447917691   

435148440

     435401922         435575196         435738463         435892708        
440423572         440581239         428499669         448145144        
448175422         448205591         448235952         448266106        
448296285         448326454         448356550         448386581        
448416610         435487129         447917709   

435154919

     435401948         435575337         435738521         435892732        
440423622         440581262         428733299         448145151        
448175430         448205609         448235960         448266114        
448296293         448326462         448356568         448386599        
448416628         435487160         447917717   

435159264

     435401955         435575386         435738539         435892864        
440423630         440581288         428794085         448145169        
448175448         448205617         448235978         448266122        
448296301         448326470         448356576         448386607        
448416636         435487178         447917725   

435160049

     435401989         435575444         435738562         435892955        
440423754         440581361         428910368         448145177        
448175455         448205625         448235986         448266130        
448296319         448326488         448356584         448386615        
448416644         435487202         447917733   

435165360

     435402011         435575469         435738570         435893037        
440423853         440581387         428924641         448145185        
448175463         448205633         448235994         448266148        
448296327         448326496         448356592         448386623        
448416651         435487228         447917741   

435165451

     435402029         435575493         435738638         435893185        
440423861         440581395         429033509         448145193        
448175471         448205641         448236000         448266155        
448296335         448326504         448356600         448386631        
448416669         435487277         447917758   

435171517

     435402052         435575592         435738687         435893219        
440423879         440581460         429108566         448145201        
448175489         448205658         448236018         448266163        
448296343         448326512         448356618         448386649        
448416677         435487319         447917766   

435176672

     435402060         435575618         435738745         435893292        
440423887         440581486         429135478         448145219        
448175497         448205666         448236026         448266171        
448296350         448326520         448356626         448386656        
448416685         435487459         447917774   

435181896

     435402078         435575667         435738935         435893375        
440423911         440581494         429155716         448145227        
448175505         448205674         448236034         448266189        
448296368         448326538         448356634         448386664        
448416693         435487483         447917790   

435181920

     435402193         435575683         435738992         435893433        
440424042         440581510         429241284         448145235        
448175513         448205682         448236042         448266197        
448296376         448326546         448356642         448386672        
448416701         435487491         447917808   

435181987

     435402300         435575725         435739065         435893490        
440424109         440581569         429260433         448145243        
448175521         448205690         448236059         448266205        
448296384         448326553         448356659         448386680        
448416719         435492616         447917816   

435182977

     435402359         435575766         435739073         435893532        
440424141         440581577         429392558         448145250        
448175539         448205708         448236067         448266213        
448296392         448326561         448356667         448386698        
448416727         435492657         447917824   

435183066

     435402482         435575774         435739164         435893557        
440424216         440581593         429517147         448145268        
448175547         448205716         448236075         448266221        
448296400         448326579         448356675         448386706        
448416735         435497656         447917832   

435183736

     435402599         435575915         435739347         435893581        
440424224         440581619         429560394         448145276        
448175554         448205724         448236083         448266239        
448296418         448326587         448356683         448386714        
448416743         435497938         447917840   

435192422

     435402631         435575949         435739396         435893599        
440424273         440581908         429581713         448145284        
448175562         448205732         448236091         448266247        
448296426         448326595         448356691         448386722        
448416750         435498050         447917857   

435193966

     435402680         435576004         435739479         435893664        
440424398         440581916         429585979         448145300        
448175570         448205740         448236109         448266254        
448296434         448326603         448356709         448386730        
448416768         435504121         447917865   

435195441

     435402714         435576020         435739537         435893672        
440424463         440581924         429681869         448145318        
448175588         448205757         448236117         448266262        
448296442         448326611         448356717         448386748        
448416776         435504147         447917873   

435200027

     435402722         435576038         435739560         435893706        
440424489         440581932         429801947         448145326        
448175596         448205765         448236125         448266270        
448296459         448326629         448356725         448386755        
448416784         435504154         447917881   

435202759

     435402730         435576145         435739651         435893714        
440424554         440581973         430195925         448145334        
448175604         448205773         448236133         448266288        
448296467         448326637         448356733         448386763        
448416792         435504188         447917899   

435216486

     435402763         435576178         435739693         435893722        
440424653         440582013         430264614         448145342        
448175612         448205781         448236141         448266296        
448296475         448326645         448356741         448386771        
448416800         435504212         447917907   

435218904

     435402805         435576210         435739701         435893748        
440424703         440582104         430287755         448145359        
448175620         448205799         448236158         448266304        
448296483         448326652         448356758         448386789        
448416818         435504246         447917915   

435219209

     435402839         435576327         435739784         435893854        
440424802         440582146         430299636         448145367        
448175638         448205807         448236166         448266312        
448296491         448326660         448356766         448386797        
448416826         435504329         447917923   

435223219

     435402862         435576343         435739792         435893904        
440424844         440582229         430384776         448145375        
448175646         448205815         448236174         448266320        
448296509         448326678         448356774         448386805        
448416834         435504428         447917931   

435223367

     435402896         435576368         435739859         435893953        
440424869         440582237         430390740         448145383        
448175653         448205823         448236182         448266338        
448296517         448326686         448356782         448386813        
448416842         435504469         447917949   

435223441

     435402920         435576376         435739867         435893979        
440424885         440582252         430440990         448145391        
448175661         448205831         448236190         448266346        
448296525         448326694         448356790         448386821        
448416859         435504584         447917956   

435223524

     435402953         435576426         435739883         435893987        
440424943         440582286         431310515         448145409        
448175679         448205849         448236208         448266361        
448296533         448326702         448356808         448386839        
448416867         435504634         447917964   

435223540

     435403019         435576434         435739891         435894050        
440425064         440582336         431327774         448145417        
448175687         448205856         448236216         448266379        
448296541         448326710         448356816         448386847        
448416875         435504659         447917972   

435223607

     435403084         435576442         435739909         435894209        
440425080         440582385         431445873         448145425        
448175695         448205864         448236224         448266387        
448296558         448326728         448356824         448386854        
448416883         435504683         447917998   

435223631

     435403266         435576509         435739933         435894217        
440425122         440582419         431847250         448145433        
448175703         448205872         448236232         448266395        
448296566         448326736         448356832         448386862        
448416891         435504741         447918004   

435223649

     435403316         435576582         435739958         435894225        
440425189         440582443         432155513         448145441        
448175711         448205880         448236240         448266403        
448296574         448326744         448356840         448386888        
448416909         435504758         447918012   

435223680

     435403357         435576608         435739966         435894308        
440425197         440582518         432159572         448145458        
448175729         448205898         448236257         448266411        
448296582         448326751         448356857         448386896        
448416917         435504816         447918020   

435223839

     435403365         435576616         435740063         435894316        
440425239         440582526         432163467         448145466        
448175737         448205906         448236265         448266429        
448296590         448326769         448356865         448386904        
448416925         435504865         447918038   

435223896

     435403373         435576624         435740097         435894373        
440425304         440582542         432191708         448145474        
448175745         448205914         448236273         448266437        
448296608         448326777         448356873         448386912        
448416933         435504881         447918046   

435223987

     435403779         435576665         435740121         435894399        
440425320         440582575         432210227         448145482        
448175752         448205922         448236281         448266445        
448296616         448326785         448356881         448386920        
448416941         435505078         447918053   

435224001

     435404132         435576699         435740162         435894431        
440425486         440582617         432223923         448145490        
448175760         448205930         448236299         448266452        
448296624         448326793         448356899         448386938        
448416958         435505110         447918061   

435224167

     435404173         435576715         435740253         435894456        
440425502         440582682         432253649         448145508        
448175778         448205948         448236307         448266460        
448296632         448326801         448356907         448386946        
448416966         435505144         447918079   

435224191

     435404207         435576723         435740287         435894506        
440425627         440582732         448115121         448145516        
448175786         448205955         448236315         448266478        
448296640         448326819         448356915         448386953        
448416974         435505847         447918087   

435224225

     435404249         435576772         435740378         435894514        
440425635         440582765         448115139         448145524        
448175794         448205963         448236323         448266486        
448296657         448326827         448356923         448386961        
448416982         435506191         447918095   

435224274

     435404280         435576855         435740410         435894522        
440425692         440582781         448115147         448145532        
448175802         448205971         448236331         448266494        
448296665         448326835         448356931         448386979        
448416990         435509245         447918103   

435224324

     435404355         435576913         435740493         435894530        
440425783         440582799         448115154         448145540        
448175810         448205989         448236349         448266502        
448296673         448326843         448356949         448386987        
448417006         435510144         447918111   

435224381

     435404371         435576921         435740543         435894548        
440425833         440582880         448115162         448145557        
448175828         448205997         448236356         448266510        
448296681         448326850         448356956         448386995        
448417014         435514310         447918129   

435224498

     435404389         435576988         435740659         435894563        
440425841         440582914         448115170         448145565        
448175836         448206003         448236364         448266528        
448296699         448326868         448356964         448387001        
448417022         435514906         447918137   

435224514

     435404405         435577044         435740667         435894571        
440425866         440582948         448115188         448145573        
448175844         448206011         448236372         448266536        
448296707         448326876         448356972         448387019        
448417030         435520960         447918145   

435224571

     435404470         435577127         435740741         435894605        
440425908         440583011         448115196         448145581        
448175851         448206029         448236380         448266544        
448296715         448326884         448356980         448387027        
448417048         435520978         447918152   

435224696

     435404496         435577143         435740782         435894639        
440426013         440583029         448115204         448145599        
448175869         448206037         448236398         448266551        
448296723         448326892         448356998         448387035        
448417055         435521208         447918160   

435224787

     435404637         435577150         435740832         435894647        
440426187         440583094         448115212         448145607        
448175877         448206045         448236406         448266569        
448296731         448326900         448357004         448387043        
448417063         435521232         447918178   

435224829

     435404710         435577192         435740840         435894662        
440426229         440583128         448115220         448145615        
448175885         448206052         448236414         448266577        
448296749         448326918         448357012         448387050        
448417071         435521323         447918186   

435224969

     435404728         435577341         435740865         435894688        
440426245         440583136         448115238         448145623        
448175893         448206060         448236422         448266585        
448296756         448326926         448357020         448387068        
448417089         435521372         447918194   

435225214

     435404843         435577432         435740923         435894696        
440426252         440583169         448115246         448145631        
448175901         448206078         448236430         448266593        
448296764         448326934         448357038         448387076        
448417097         435521448         447918202   

435225230

     435404967         435577457         435741046         435894837        
440426294         440583243         448115253         448145649        
448175919         448206086         448236448         448266601        
448296772         448326942         448357046         448387084        
448417105         435521463         447918210   

435225396

     435404975         435577465         435741087         435894902        
440426302         440583250         448115261         448145656        
448175927         448206094         448236455         448266619        
448296780         448326959         448357053         448387092        
448417113         435521497         447918228   

435225420

     435404983         435577523         435741111         435894910        
440426377         440583268         448115279         448145664        
448175935         448206102         448236463         448266627        
448296798         448326967         448357061         448387100        
448417121         435521547         447918236   

435225438

     435405287         435577598         435741129         435894936        
440426526         440583276         448115287         448145672        
448175943         448206110         448236471         448266635        
448296806         448326975         448357079         448387118        
448417139         435521554         447918251   

435225529

     435405329         435577689         435741186         435895040        
440426591         440583565         448115295         448145680        
448175950         448206128         448236489         448266643        
448296822         448326983         448357087         448387126        
448417147         435521653         447918269   

435225628

     435405436         435577705         435741202         435895057        
440426690         440583599         448115303         448145698        
448175968         448206136         448236497         448266650        
448296830         448326991         448357095         448387134        
448417154         435521661         447918277   

435225859

     435405444         435577812         435741210         435895081        
440426781         440583623         448115311         448145706        
448175976         448206144         448236505         448266668        
448296848         448327007         448357103         448387142        
448417162         435521687         447918285   

435225982

     435405469         435577820         435741244         435895099        
440426906         440583656         448115329         448145714        
448175984         448206151         448236513         448266676        
448296855         448327015         448357111         448387159        
448417170         435521885         447918293   

435226287

     435405501         435577846         435741319         435895230        
440427029         440583664         448115337         448145722        
448175992         448206169         448236521         448266684        
448296863         448327023         448357129         448387167        
448417188         435521901         447918301   

435226360

     435405519         435577853         435741327         435895255        
440427060         440583755         448115345         448145730        
448176008         448206177         448236539         448266692        
448296871         448327031         448357137         448387175        
448417196         435528690         447918319   

 

SCH-A-6



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435226428

     435405584         435577861         435741335         435895297        
440427094         440583771         448115352         448145748        
448176016         448206185         448236547         448266700        
448296889         448327049         448357145         448387183        
448417204         435529888         447918327   

435226527

     435405642         435577911         435741343         435895313        
440427144         440583896         448115360         448145755        
448176024         448206193         448236554         448266718        
448296897         448327056         448357152         448387191        
448417212         435531900         447918335   

435226667

     435405733         435577929         435741350         435895354        
440427185         440584043         448115378         448145763        
448176032         448206201         448236562         448266726        
448296905         448327064         448357160         448387209        
448417220         435537709         447918343   

435226758

     435405741         435577937         435741376         435895388        
440427193         440584068         448115386         448145771        
448176040         448206219         448236570         448266734        
448296913         448327072         448357178         448387217        
448417238         435538467         447918350   

435226915

     435405824         435577952         435741426         435895412        
440427243         440584100         448115394         448145789        
448176057         448206227         448236588         448266742        
448296921         448327080         448357186         448387225        
448417246         435538483         447918368   

435227004

     435405857         435578026         435741491         435895446        
440427375         440584183         448115402         448145797        
448176065         448206235         448236596         448266759        
448296939         448327098         448357194         448387233        
448417253         435538517         447918376   

435227061

     435405915         435578034         435741509         435895479        
440427391         440584191         448115410         448145805        
448176073         448206243         448236604         448266767        
448296947         448327106         448357202         448387241        
448417261         435538541         447918384   

435227202

     435405980         435578042         435741517         435895487        
440427409         440584241         448115428         448145813        
448176081         448206250         448236612         448266775        
448296954         448327114         448357210         448387258        
448417279         435538608         447918392   

435227251

     435406004         435578091         435741665         435895560        
440427524         440584274         448115436         448145821        
448176099         448206268         448236620         448266783        
448296962         448327122         448357228         448387266        
448417287         435538616         447918400   

435227285

     435406061         435578141         435741756         435895578        
440427540         440584308         448115444         448145839        
448176107         448206276         448236638         448266791        
448296970         448327130         448357236         448387274        
448417295         435538640         447918418   

435227301

     435406079         435578158         435741764         435895586        
440427581         440584324         448115451         448145847        
448176115         448206284         448236646         448266809        
448296988         448327148         448357244         448387282        
448417303         435538707         447918426   

435227400

     435406152         435578182         435741806         435895628        
440427623         440584340         448115469         448145854        
448176123         448206292         448236653         448266817        
448296996         448327155         448357251         448387290        
448417311         435538749         447918434   

435227558

     435406210         435578216         435741855         435895636        
440427730         440584381         448115485         448145862        
448176131         448206300         448236661         448266825        
448297002         448327163         448357269         448387308        
448417329         435538806         447918442   

435227608

     435406236         435578265         435741921         435895651        
440427755         440584407         448115493         448145870        
448176149         448206318         448236679         448266833        
448297010         448327171         448357277         448387316        
448417337         435538830         447918459   

435227657

     435406293         435578299         435741939         435895677        
440427805         440584530         448115501         448145888        
448176156         448206326         448236687         448266841        
448297028         448327189         448357285         448387324        
448417345         435538848         447918467   

435227715

     435406459         435579479         435741962         435895750        
440427904         440584571         448115519         448145896        
448176164         448206334         448236695         448266858        
448297036         448327197         448357293         448387332        
448417352         435538863         447918475   

435227749

     435406475         435579503         435741996         435895768        
440427920         440584597         448115527         448145904        
448176172         448206342         448236703         448266866        
448297044         448327205         448357301         448387340        
448417360         435538871         447918483   

435227764

     435406483         435579537         435742093         435895842        
440427946         440584753         448115535         448145912        
448176180         448206359         448236711         448266874        
448297051         448327221         448357319         448387357        
448417378         435538897         447918491   

435227863

     435406491         435579552         435742192         435895867        
440427979         440584761         448115543         448145920        
448176198         448206367         448236729         448266882        
448297069         448327239         448357327         448387365        
448417386         435538905         447918509   

435227871

     435406517         435579594         435742218         435895917        
440428316         440584803         448115550         448145938        
448176206         448206375         448236737         448266890        
448297077         448327247         448357335         448387373        
448417394         435539036         447918517   

435228036

     435406608         435579735         435742242         435895982        
440428332         440584811         448115568         448145946        
448176214         448206383         448236752         448266908        
448297085         448327254         448357343         448387381        
448417402         435539077         447918525   

435228218

     435406640         435579818         435742317         435896063        
440428407         440584860         448115576         448145953        
448176222         448206391         448236760         448266916        
448297093         448327262         448357350         448387399        
448417410         435539127         447918533   

435228234

     435406764         435579883         435742333         435896071        
440428506         440584977         448115584         448145961        
448176230         448206409         448236778         448266924        
448297101         448327270         448357368         448387407        
448417428         435542626         447918541   

435228465

     435406772         435579891         435742366         435896147        
440428647         440584985         448115592         448145979        
448176248         448206417         448236786         448266932        
448297119         448327288         448357376         448387415        
448417436         435542758         447918558   

435228549

     435406822         435579917         435742432         435896162        
440428712         440585040         448115600         448145987        
448176255         448206425         448236794         448266940        
448297127         448327296         448357384         448387423        
448417444         435542956         447918566   

435228689

     435406921         435579966         435742440         435896170        
440428753         440585107         448115618         448145995        
448176263         448206433         448236802         448266957        
448297135         448327304         448357392         448387431        
448417451         435543772         447918574   

435228739

     435406996         435579990         435742507         435896279        
440428829         440585123         448115626         448146001        
448176271         448206441         448236810         448266965        
448297143         448327312         448357400         448387449        
448417469         435545140         447918582   

435228804

     435407051         435580113         435742564         435896303        
440428860         440585164         448115634         448146019        
448176289         448206458         448236828         448266973        
448297150         448327320         448357418         448387456        
448417477         435551999         447918590   

435228838

     435407077         435580139         435742648         435896428        
440428886         440585248         448115642         448146027        
448176305         448206466         448236836         448266981        
448297168         448327338         448357426         448387464        
448417485         435554589         447918608   

435228903

     435408471         435580154         435742663         435896469        
440428894         440585263         448115659         448146035        
448176313         448206474         448236844         448266999        
448297176         448327346         448357434         448387472        
448417493         435554639         447918616   

435228945

     435408562         435580188         435742762         435896477        
440428951         440585305         448115667         448146043        
448176321         448206482         448236851         448267005        
448297184         448327353         448357442         448387480        
448417501         435554654         447918624   

435229083

     435408620         435580246         435742770         435896717        
440428977         440585313         448115675         448146050        
448176339         448206490         448236869         448267013        
448297192         448327361         448357459         448387498        
448417519         435554712         447918632   

435229091

     435408638         435580287         435742812         435896881        
440429033         440585404         448115683         448146068        
448176347         448206508         448236877         448267021        
448297200         448327379         448357467         448387506        
448417527         435554761         447918640   

435229364

     435408695         435580576         435742903         435896907        
440429041         440585461         448115691         448146076        
448176354         448206516         448236885         448267039        
448297218         448327387         448357475         448387514        
448417535         435554803         447918657   

435229455

     435408729         435580618         435742929         435896949        
440429090         440585479         448115709         448146084        
448176362         448206524         448236893         448267047        
448297226         448327395         448357483         448387522        
448417543         435554811         447918665   

435229570

     435408752         435580675         435742960         435897038        
440429108         440585503         448115717         448146092        
448176370         448206532         448236901         448267054        
448297234         448327403         448357491         448387530        
448417550         435554829         447918673   

435229869

     435408760         435580683         435742994         435897145        
440429249         440585552         448115725         448146100        
448176388         448206540         448236919         448267062        
448297242         448327411         448357509         448387548        
448417568         435554837         447918681   

435229877

     435408786         435580691         435743042         435897228        
440429348         440585586         448115733         448146118        
448176396         448206557         448236927         448267070        
448297259         448327429         448357517         448387555        
448417576         435554852         447918699   

435229885

     435408828         435580709         435743083         435897244        
440429371         440585602         448115741         448146126        
448176404         448206565         448236935         448267088        
448297267         448327437         448357525         448387563        
448417584         435554886         447918707   

435229943

     435408869         435580766         435743091         435897285        
440429595         440585693         448115758         448146134        
448176412         448206573         448236943         448267096        
448297275         448327445         448357533         448387571        
448417592         435554951         447918715   

435229984

     435408893         435580931         435743190         435897368        
440429603         440585727         448115766         448146142        
448176420         448206581         448236950         448267104        
448297283         448327452         448357541         448387589        
448417600         435554969         447918723   

435230008

     435408927         435580964         435743257         435897434        
440429637         440585735         448115774         448146159        
448176438         448206599         448236968         448267112        
448297291         448327460         448357558         448387597        
448417618         435555206         447918731   

435230081

     435409040         435580998         435743356         435897533        
440429710         440585743         448115782         448146167        
448176446         448206607         448236976         448267120        
448297317         448327478         448357566         448387605        
448417626         435555214         447918749   

435230321

     435409099         435581020         435743380         435897574        
440429785         440585792         448115790         448146175        
448176453         448206615         448236992         448267138        
448297325         448327486         448357574         448387613        
448417634         435555305         447918764   

435230404

     435409149         435581079         435743422         435897608        
440429793         440585800         448115808         448146183        
448176461         448206623         448237008         448267146        
448297333         448327494         448357582         448387621        
448417642         435555347         447918772   

435230479

     435409172         435581111         435743471         435897665        
440429827         440585818         448115816         448146191        
448176479         448206631         448237016         448267153        
448297341         448327502         448357590         448387639        
448417659         435555388         447918780   

435230495

     435409180         435581178         435743489         435897756        
440429967         440585834         448115824         448146209        
448176487         448206649         448237024         448267161        
448297358         448327510         448357608         448387647        
448417667         435555404         447918798   

435230529

     435409214         435581244         435743539         435897772        
440430015         440585875         448115832         448146217        
448176495         448206656         448237032         448267179        
448297366         448327528         448357616         448387654        
448417675         435555545         447918806   

435230560

     435409230         435581335         435743570         435897780        
440430023         440585883         448115840         448146225        
448176503         448206664         448237040         448267187        
448297374         448327536         448357624         448387662        
448417683         435555560         447918814   

435230735

     435409305         435581368         435743596         435897848        
440430031         440585933         448115857         448146233        
448176511         448206672         448237057         448267195        
448297382         448327544         448357632         448387670        
448417691         435561543         447918822   

435230875

     435409396         435581384         435743679         435897855        
440430056         440585958         448115865         448146241        
448176529         448206680         448237065         448267203        
448297390         448327551         448357640         448387688        
448417709         435561618         447918830   

435230982

     435409412         435581392         435743711         435897871        
440430163         440586089         448115873         448146258        
448176537         448206698         448237073         448267211        
448297408         448327569         448357657         448387696        
448417717         435561667         447918848   

435231014

     435409495         435581475         435743729         435897962        
440430171         440586162         448115881         448146266        
448176545         448206706         448237081         448267229        
448297416         448327577         448357665         448387704        
448417725         435562459         447918855   

435231089

     435409511         435581491         435743737         435898044        
440430262         440586170         448115899         448146274        
448176552         448206714         448237099         448267237        
448297424         448327585         448357673         448387712        
448417733         435563135         447918863   

435231121

     435409792         435581525         435743745         435898093        
440430320         440586188         448115907         448146282        
448176560         448206722         448237107         448267245        
448297432         448327593         448357681         448387720        
448417741         435563671         447918871   

435231378

     435409818         435581566         435743760         435898127        
440430379         440586238         448115915         448146290        
448176578         448206730         448237115         448267252        
448297440         448327601         448357699         448387738        
448417758         435563770         447918889   

435231394

     435409826         435581590         435743778         435898267        
440430395         440586246         448115923         448146308        
448176586         448206748         448237123         448267260        
448297457         448327619         448357707         448387746        
448417766         435564182         447918897   

435231550

     435409842         435581707         435743828         435898333        
440430429         440586378         448115931         448146316        
448176594         448206755         448237131         448267278        
448297465         448327627         448357715         448387753        
448417774         435565106         447918905   

435231634

     435409883         435581723         435743851         435898358        
440430445         440586485         448115949         448146324        
448176602         448206763         448237149         448267286        
448297473         448327635         448357723         448387761        
448417782         435570213         447918913   

435231675

     435409925         435581731         435743901         435898366        
440430577         440586527         448115956         448146332        
448176610         448206771         448237156         448267294        
448297481         448327643         448357731         448387779        
448417790         435573035         447918921   

435231717

     435409966         435581855         435743935         435898424        
440430619         440586584         448115964         448146340        
448176628         448206789         448237164         448267302        
448297499         448327650         448357749         448387787        
448417808         435574611         447918939   

435231857

     435410014         435581889         435743950         435898440        
440430635         440586600         448115972         448146357        
448176636         448206797         448237172         448267310        
448297507         448327668         448357756         448387795        
448417816         435574694         447918947   

435231949

     435410030         435581913         435743968         435898465        
440430692         440586709         448115980         448146365        
448176644         448206805         448237180         448267328        
448297515         448327676         448357764         448387803        
448417824         435574710         447918954   

435231998

     435410048         435581996         435743984         435898481        
440430809         440586733         448115998         448146373        
448176651         448206813         448237198         448267336        
448297531         448327684         448357772         448387811        
448417832         435574926         447918962   

435232038

     435410055         435582002         435744024         435898598        
440430908         440586758         448116004         448146381        
448176669         448206821         448237206         448267344        
448297549         448327692         448357780         448387829        
448417840         435575048         447918970   

435232129

     435410121         435582010         435744057         435898606        
440430932         440586790         448116012         448146399        
448176677         448206839         448237214         448267351        
448297556         448327700         448357798         448387837        
448417857         435575121         447918988   

435232368

     435410162         435582051         435744164         435898721        
440430973         440586832         448116020         448146407        
448176685         448206847         448237222         448267369        
448297564         448327718         448357806         448387845        
448417865         435575147         447918996   

435232590

     435410170         435582119         435744222         435898788        
440431039         440586865         448116038         448146415        
448176693         448206854         448237230         448267377        
448297572         448327726         448357814         448387852        
448417873         435575188         447919002   

435232723

     435410188         435582135         435744230         435898804        
440431047         440586907         448116046         448146423        
448176701         448206862         448237248         448267385        
448297580         448327734         448357822         448387860        
448417881         435575204         447919010   

435232756

     435410287         435582218         435744271         435898812        
440431161         440586972         448116053         448146431        
448176719         448206870         448237255         448267393        
448297598         448327742         448357830         448387878        
448417899         435575238         447919028   

435232822

     435410394         435582259         435744297         435898838        
440431179         440586980         448116061         448146449        
448176727         448206888         448237263         448267401        
448297606         448327759         448357848         448387886        
448417907         435575253         447919044   

435232897

     435410410         435582275         435744313         435898846        
440431195         440586998         448116079         448146456        
448176735         448206904         448237271         448267419        
448297614         448327767         448357855         448387894        
448417915         435575287         447919051   

435233242

     435410436         435582309         435744420         435898895        
440431245         440587012         448116087         448146464        
448176743         448206912         448237289         448267427        
448297622         448327775         448357863         448387902        
448417923         435579784         447919069   

 

SCH-A-7



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435233382

     435410519         435582333         435744453         435898929        
440431278         440587020         448116095         448146472        
448176750         448206920         448237297         448267435        
448297630         448327783         448357871         448387910        
448417931         435581210         447919077   

435233457

     435410543         435582424         435744537         435899067        
440431286         440587103         448116103         448146480        
448176768         448206938         448237305         448267443        
448297655         448327791         448357889         448387928        
448417949         435580485         447919093   

435233473

     435410576         435582432         435744560         435899091        
440431336         440587186         448116111         448146498        
448176776         448206946         448237313         448267450        
448297663         448327809         448357897         448387936        
448417956         435591870         447919101   

435233606

     435410584         435582523         435744610         435899141        
440431567         440587202         448116129         448146506        
448176784         448206953         448237321         448267468        
448297671         448327817         448357905         448387944        
448417964         435592043         447919119   

435233614

     435410642         435582697         435744677         435899174        
440431575         440587228         448116137         448146514        
448176792         448206961         448237339         448267476        
448297689         448327825         448357913         448387951        
448417972         435592092         447919127   

435233754

     435410683         435582721         435744818         435899182        
440431583         440587251         448116145         448146522        
448176800         448206979         448237347         448267484        
448297697         448327833         448357921         448387969        
448417980         435592118         447919135   

435233853

     435410733         435582762         435744875         435899208        
440431658         440587335         448116152         448146530        
448176818         448206987         448237354         448267492        
448297705         448327841         448357939         448387977        
448417998         435592183         447919143   

435233879

     435410741         435582804         435744891         435899224        
440431682         440587376         448116160         448146548        
448176826         448206995         448237362         448267500        
448297713         448327858         448357947         448387985        
448418004         435592191         447919150   

435234018

     435410758         435582820         435744925         435899240        
440431690         440587400         448116178         448146555        
448176834         448207001         448237370         448267518        
448297721         448327866         448357954         448387993        
448418012         435592217         447919168   

435234125

     435410808         435580295         435744933         435899281        
440431708         440587434         448116186         448146563        
448176842         448207019         448237388         448267526        
448297739         448327874         448357962         448388009        
448418020         435592290         447919184   

435234281

     435410824         435580329         435744941         435899638        
440431831         440587467         448116194         448146571        
448176859         448207027         448237396         448267534        
448297747         448327882         448357970         448388017        
448418038         435592308         447919192   

435234299

     435410881         435580337         435744966         435899646        
440431955         440587475         448116202         448146589        
448176867         448207035         448237404         448267542        
448297754         448327890         448357988         448388025        
448418046         435592324         447919200   

435234430

     435410964         435580469         435745021         435899653        
440431989         440587491         448116210         448146597        
448176875         448207043         448237412         448267559        
448297762         448327908         448357996         448388033        
448418053         435592399         447919218   

435234638

     435410998         435582903         435745039         435899687        
440432003         440587509         448116228         448146605        
448176883         448207050         448237420         448267567        
448297770         448327916         448358002         448388041        
448418061         435592449         447919226   

435234703

     435411020         435582929         435745047         435899695        
440432060         440587517         448116236         448146613        
448176891         448207068         448237438         448267575        
448297788         448327924         448358010         448388058        
448418079         435592456         447919234   

435234794

     435411046         435582937         435745054         435899711        
440432086         440587541         448116244         448146621        
448176909         448207076         448237446         448267583        
448297796         448327932         448358028         448388066        
448418087         435592704         447919242   

435234927

     435411053         435583042         435745138         435899786        
440432102         440587574         448116251         448146639        
448176917         448207084         448237453         448267591        
448297804         448327940         448358036         448388074        
448418095         435597950         447919259   

435234950

     435411061         435583059         435745146         435899885        
440432136         440587657         448116269         448146647        
448176925         448207092         448237461         448267609        
448297812         448327957         448358044         448388082        
448418103         435598875         447919267   

435235015

     435411087         435583125         435745187         435899901        
440432193         440587707         448116277         448146654        
448176933         448207100         448237479         448267617        
448297820         448327965         448358051         448388090        
448418111         435598917         447919275   

435235304

     435411178         435583166         435745203         435899992        
440432250         440587731         448116285         448146662        
448176941         448207126         448237487         448267625        
448297838         448327973         448358069         448388108        
448418129         435600127         447919283   

435235353

     435411186         435583208         435745211         435900105        
440432292         440587798         448116293         448146670        
448176958         448207134         448237495         448267633        
448297846         448327981         448358077         448388116        
448418137         435600531         447919291   

435235429

     435411202         435583224         435745252         435900154        
440432359         440587954         448116301         448146688        
448176966         448207142         448237503         448267641        
448297853         448327999         448358085         448388124        
448418145         435600606         447919309   

435235528

     435411418         435583307         435745328         435900279        
440432383         440587970         448116319         448146696        
448176974         448207159         448237511         448267658        
448297861         448328005         448358093         448388132        
448418152         435601794         447919317   

435235577

     435411558         435583349         435745336         435900303        
440432391         440588010         448116327         448146704        
448176982         448207167         448237529         448267666        
448297879         448328013         448358101         448388140        
448418160         435602149         447919325   

435235601

     435411566         435583398         435745393         435900345        
440432458         440588036         448116335         448146712        
448176990         448207175         448237537         448267674        
448297887         448328021         448358119         448388157        
448418178         435603295         447919333   

435235692

     435411624         435583414         435745435         435900410        
440432482         440588093         448116343         448146720        
448177006         448207183         448237545         448267682        
448297895         448328039         448358127         448388165        
448418186         435606819         447919341   

435235874

     435411806         435583497         435745518         435900493        
440432615         440588127         448116350         448146738        
448177014         448207191         448237552         448267690        
448297903         448328047         448358135         448388173        
448418194         435607783         447919358   

435235882

     435411905         435583505         435745567         435900527        
440432722         440588135         448116368         448146746        
448177022         448207209         448237560         448267708        
448297911         448328054         448358143         448388181        
448418202         435609458         447919366   

435235908

     435411962         435583562         435745575         435900550        
440432847         440588184         448116376         448146753        
448177030         448207217         448237578         448267716        
448297929         448328062         448358150         448388199        
448418210         435610415         447919374   

435235965

     435411970         435583653         435745609         435900634        
440432862         440588226         448116384         448146761        
448177048         448207225         448237586         448267724        
448297937         448328070         448358168         448388207        
448418228         435610431         447919382   

435235981

     435412036         435583711         435745625         435900683        
440432904         440588267         448116392         448146779        
448177055         448207233         448237594         448267732        
448297945         448328088         448358176         448388215        
448418236         435610472         447919390   

435236005

     435412044         435583752         435745633         435900709        
440432912         440588333         448116400         448146787        
448177063         448207241         448237602         448267740        
448297952         448328096         448358184         448388223        
448418244         435610555         447919408   

435236153

     435412051         435583778         435745641         435900725        
440432961         440588366         448116418         448146795        
448177071         448207258         448237610         448267757        
448297960         448328104         448358192         448388231        
448418251         435610621         447919416   

435236344

     435412085         435583828         435745658         435900758        
440432987         440588390         448116426         448146803        
448177089         448207266         448237628         448267765        
448297978         448328112         448358200         448388249        
448418269         435610654         447919424   

435236351

     435412150         435583901         435745666         435900840        
440433019         440588424         448116434         448146811        
448177097         448207274         448237636         448267773        
448297986         448328120         448358218         448388256        
448418277         435610738         447919432   

435236484

     435412176         435583927         435745674         435900857        
440433043         440588440         448116442         448146829        
448177105         448207282         448237644         448267781        
448297994         448328138         448358226         448388264        
448418285         435610746         447919440   

435236641

     435412275         435584107         435745781         435900980        
440433084         440588457         448116459         448146837        
448177113         448207290         448237651         448267799        
448298000         448328146         448358234         448388272        
448418293         435610779         447919465   

435236732

     435412325         435584172         435745823         435901020        
440433118         440588499         448116467         448146845        
448177121         448207308         448237669         448267807        
448298018         448328153         448358242         448388280        
448418301         435610811         447919473   

435236963

     435412440         435584214         435745849         435901053        
440433126         440588507         448116475         448146852        
448177139         448207316         448237677         448267815        
448298026         448328161         448358259         448388298        
448418319         435610951         447919481   

435237102

     435412457         435584222         435745856         435901061        
440433159         440588564         448116483         448146860        
448177147         448207324         448237685         448267823        
448298034         448328179         448358267         448388306        
448418327         435611082         447919499   

435237201

     435412531         435584230         435745880         435901111        
440433183         440588598         448116491         448146878        
448177154         448207332         448237693         448267831        
448298042         448328187         448358275         448388314        
448418335         435611462         447919507   

435237243

     435412549         435584438         435745930         435901186        
440433233         440588663         448116509         448146886        
448177162         448207340         448237701         448267849        
448298059         448328195         448358283         448388322        
448418343         435617386         447919515   

435237771

     435412572         435584446         435745955         435901244        
440433258         440588739         448116517         448146894        
448177170         448207357         448237719         448267856        
448298067         448328203         448358291         448388330        
448418350         435623707         447919523   

435237789

     435412614         435584453         435746037         435901335        
440433266         440588788         448116525         448146902        
448177188         448207365         448237727         448267864        
448298075         448328211         448358309         448388348        
448418368         435626197         447919531   

435237961

     435412648         435584479         435746102         435901376        
440433431         440588804         448116533         448146910        
448177196         448207373         448237735         448267872        
448298083         448328229         448358317         448388355        
448418376         435630504         447919549   

435238043

     435412705         435584693         435746144         435901384        
440433472         440588812         448116541         448146928        
448177204         448207381         448237743         448267880        
448298091         448328237         448358325         448388363        
448418384         435630512         447919564   

435238118

     435412739         435584743         435746177         435901467        
440433506         440588820         448116558         448146936        
448177212         448207399         448237750         448267898        
448298109         448328245         448358333         448388371        
448418392         435630561         447919572   

435238258

     435412762         435584842         435746276         435901483        
440433605         440588838         448116566         448146944        
448177220         448207407         448237768         448267906        
448298117         448328252         448358341         448388389        
448418400         435630611         447919580   

435238282

     435412861         435584958         435746284         435901533        
440433639         440588903         448116574         448146951        
448177238         448207415         448237776         448267914        
448298125         448328260         448358358         448388397        
448418418         435630637         447919598   

435238290

     435412887         435585112         435746318         435901558        
440433688         440589075         448116582         448146969        
448177246         448207423         448237784         448267922        
448298133         448328278         448358366         448388405        
448418426         435630678         447919606   

435238332

     435412945         435585138         435746342         435901673        
440433696         440589174         448116590         448146977        
448177253         448207431         448237792         448267930        
448298141         448328286         448358374         448388413        
448418434         435630694         447919614   

435238407

     435413034         435585161         435746375         435901723        
440433746         440589182         448116608         448146985        
448177261         448207449         448237800         448267948        
448298158         448328294         448358382         448388421        
448418442         435630702         447919622   

435238985

     435413059         435585187         435746391         435901814        
440433787         440589315         448116616         448146993        
448177279         448207456         448237818         448267955        
448298166         448328302         448358390         448388439        
448418459         435630744         447919630   

435239348

     435413109         435585195         435746417         435901830        
440433803         440589356         448116624         448147009        
448177287         448207464         448237826         448267963        
448298174         448328310         448358408         448388447        
448418467         435630876         447919648   

435239413

     435413117         435585260         435746524         435901921        
440433860         440589398         448116632         448147017        
448177295         448207472         448237834         448267971        
448298182         448328328         448358416         448388454        
448418475         435630934         447919655   

435239421

     435413133         435585344         435746532         435902010        
440433894         440589414         448116640         448147025        
448177303         448207480         448237842         448267989        
448298190         448328336         448358424         448388462        
448418483         435630942         447919663   

435239694

     435413141         435585468         435746557         435902051        
440433902         440589539         448116657         448147033        
448177311         448207498         448237859         448267997        
448298208         448328344         448358432         448388470        
448418491         435631080         447919671   

435239751

     435413190         435585500         435746573         435902085        
440433910         440589554         448116665         448147041        
448177329         448207506         448237867         448268003        
448298216         448328351         448358440         448388488        
448418509         435631098         447919689   

435239819

     435413240         435585534         435746615         435902119        
440434058         440589570         448116673         448147058        
448177337         448207514         448237875         448268011        
448298224         448328369         448358457         448388496        
448418517         435631171         447919697   

435239843

     435413281         435585559         435746680         435902143        
440434116         440589695         448116681         448147066        
448177345         448207522         448237883         448268029        
448298232         448328377         448358465         448388504        
448418525         435631262         447919705   

435239868

     435413299         435585773         435746953         435902192        
440434124         440589703         448116699         448147074        
448177352         448207530         448237891         448268037        
448298240         448328385         448358473         448388512        
448418533         435631288         447919713   

435239918

     435413349         435585898         435746995         435902218        
440434298         440589711         448116707         448147082        
448177360         448207548         448237909         448268045        
448298257         448328393         448358481         448388520        
448418541         435634332         447919721   

435239959

     435413364         435585914         435747027         435902259        
440434355         440589745         448116715         448147090        
448177378         448207555         448237917         448268052        
448298265         448328401         448358499         448388538        
448418558         435638143         447919739   

435240429

     435413422         435585930         435747043         435902291        
440434439         440589760         448116723         448147108        
448177386         448207571         448237925         448268060        
448298273         448328419         448358507         448388546        
448418566         435640982         447919754   

435240452

     435413463         435585963         435747068         435902333        
440434488         440589794         448116749         448147116        
448177394         448207589         448237933         448268078        
448298281         448328427         448358515         448388553        
448418574         435643747         447919762   

435240544

     435413471         435585989         435747092         435902358        
440434504         440589851         448116756         448147124        
448177402         448207597         448237941         448268086        
448298299         448328435         448358523         448388561        
448418582         435645528         447919770   

435240569

     435413604         435585997         435747100         435902424        
440434561         440589869         448116764         448147132        
448177410         448207605         448237958         448268094        
448298307         448328443         448358531         448388579        
448418590         435650585         447919788   

435240619

     435413646         435586011         435747126         435902432        
440434694         440589885         448116772         448147140        
448177428         448207613         448237966         448268102        
448298315         448328450         448358549         448388587        
448418608         435650676         447919796   

435240767

     435413679         435586029         435747159         435902440        
440434819         440589968         448116780         448147157        
448177436         448207621         448237974         448268110        
448298323         448328468         448358556         448388595        
448418616         435650817         447919804   

435240775

     435413687         435586078         435747233         435902473        
440434868         440590107         448116798         448147165        
448177444         448207639         448237982         448268128        
448298331         448328476         448358564         448388603        
448418624         435650825         447919812   

435240932

     435413745         435586086         435747282         435902515        
440434934         440590115         448116806         448147173        
448177451         448207647         448237990         448268136        
448298349         448328484         448358572         448388611        
448418632         435650858         447919820   

435240973

     435413752         435586110         435747290         435902564        
440434959         440590214         448116814         448147181        
448177469         448207654         448238006         448268144        
448298356         448328492         448358580         448388629        
448418640         435650882         447919838   

435241088

     435413810         435586177         435747332         435902721        
440434975         440590255         448116822         448147199        
448177477         448207662         448238014         448268151        
448298364         448328500         448358598         448388637        
448418657         435650932         447919846   

 

SCH-A-8



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435241096

     435413869         435586193         435747407         435902747        
440434991         440590305         448116830         448147207        
448177485         448207670         448238022         448268169        
448298372         448328518         448358606         448388645        
448418665         435650957         447919853   

435241138

     435413877         435586201         435747464         435902770        
440435014         440590313         448116848         448147215        
448177493         448207688         448238030         448268177        
448298380         448328526         448358614         448388652        
448418673         435650965         447919861   

435242854

     435413885         435586276         435747498         435902838        
440435105         440590339         448116855         448147223        
448177501         448207696         448238048         448268185        
448298398         448328534         448358622         448388660        
448418681         435651005         447919879   

435242904

     435413927         435586326         435747506         435902853        
440435188         440590347         448116863         448147231        
448177519         448207704         448238055         448268193        
448298406         448328542         448358630         448388678        
448418699         435651187         447919887   

435242987

     435413950         435586342         435747571         435902937        
440435253         440590370         448116871         448147249        
448177527         448207712         448238063         448268201        
448298414         448328559         448358648         448388686        
448418707         435651328         447919895   

435243019

     435414099         435586383         435747589         435903067        
440435295         440590396         448116889         448147256        
448177535         448207720         448238071         448268219        
448298422         448328567         448358655         448388694        
448418715         435651351         447919903   

435243332

     435414156         435586557         435747613         435903133        
440435311         440590438         448116897         448147264        
448177543         448207738         448238089         448268227        
448298430         448328575         448358663         448388702        
448418723         435651492         447919911   

435243365

     435414230         435586581         435747662         435903190        
440435329         440590487         448116905         448147272        
448177550         448207746         448238097         448268235        
448298448         448328583         448358671         448388710        
448418731         435651526         447919929   

435243522

     435414396         435586623         435747670         435903224        
440435352         440590503         448116913         448147280        
448177568         448207753         448238105         448268243        
448298455         448328591         448358689         448388728        
448418749         435651641         447919937   

435243571

     435414412         435586656         435747696         435903364        
440435378         440590511         448116921         448147298        
448177576         448207761         448238113         448268250        
448298463         448328609         448358697         448388736        
448418756         435651658         447919945   

435243589

     435414446         435586763         435747811         435903372        
440435402         440590594         448116939         448147306        
448177584         448207779         448238121         448268268        
448298471         448328617         448358705         448388744        
448418764         435653183         447919952   

435243662

     435414453         435586896         435747845         435903406        
440435410         440590636         448116947         448147314        
448177592         448207787         448238139         448268284        
448298489         448328625         448358713         448388751        
448418772         435657879         447919960   

435243696

     435414511         435586946         435747878         435903422        
440435451         440590776         448116954         448147322        
448177600         448207795         448238147         448268292        
448298497         448328633         448358721         448388769        
448418780         435657994         447919978   

435243712

     435414529         435586979         435747886         435903505        
440435550         440590784         448116962         448147330        
448177618         448207803         448238154         448268300        
448298505         448328641         448358739         448388777        
448418798         435664966         447919986   

435243761

     435414552         435586995         435747944         435903554        
440435568         440590792         448116970         448147348        
448177626         448207811         448238162         448268318        
448298513         448328658         448358747         448388785        
448418806         435666979         447919994   

435243795

     435414560         435587027         435748017         435903604        
440435592         440590800         448116988         448147355        
448177634         448207829         448238170         448268326        
448298521         448328666         448358754         448388793        
448418814         435667043         447920000   

435243811

     435414610         435587043         435748025         435903687        
440435725         440590826         448116996         448147363        
448177642         448207837         448238188         448268334        
448298539         448328674         448358762         448388801        
448418822         435667050         447920018   

435243837

     435414651         435587050         435748033         435903794        
440435733         440590842         448117002         448147371        
448177659         448207845         448238196         448268342        
448298547         448328682         448358770         448388819        
448418830         435667373         447920026   

435243878

     435414685         435587092         435748058         435903851        
440435766         440590883         448117010         448147389        
448177667         448207852         448238204         448268359        
448298554         448328690         448358788         448388827        
448418848         435667381         447920034   

435243886

     435414693         435587126         435748082         435903877        
440435782         440590925         448117028         448147397        
448177675         448207860         448238212         448268367        
448298562         448328708         448358796         448388835        
448418855         435667423         447920042   

435244033

     435414719         435587191         435748108         435903893        
440435808         440590941         448117036         448147405        
448177683         448207878         448238220         448268375        
448298570         448328716         448358804         448388843        
448418863         435667597         447920059   

435244066

     435414743         435587209         435748157         435903950        
440435915         440590966         448117044         448147413        
448177691         448207886         448238238         448268383        
448298588         448328724         448358812         448388850        
448418871         435667621         447920067   

435244082

     435414776         435587217         435748207         435903992        
440435931         440590990         448117051         448147421        
448177709         448207894         448238246         448268391        
448298596         448328732         448358820         448388868        
448418889         435667654         447920075   

435244223

     435414826         435587290         435748223         435904131        
440435956         440591006         448117069         448147439        
448177717         448207902         448238253         448268409        
448298604         448328740         448358838         448388876        
448418897         435667761         447920083   

435244306

     435414842         435587365         435748314         435904271        
440436079         440591030         448117077         448147447        
448177725         448207910         448238261         448268417        
448298612         448328757         448358846         448388884        
448418905         435667944         447920091   

435244314

     435414859         435587373         435748330         435904503        
440436152         440591113         448117085         448147454        
448177733         448207928         448238279         448268425        
448298620         448328765         448358853         448388892        
448418913         435671821         447920109   

435244405

     435414917         435587381         435748348         435904628        
440436186         440591121         448117093         448147462        
448177741         448207936         448238287         448268433        
448298638         448328773         448358861         448388900        
448418921         435673157         447920117   

435244512

     435414925         435587399         435748421         435904677        
440436376         440591238         448117101         448147470        
448177758         448207944         448238295         448268441        
448298646         448328781         448358879         448388918        
448418939         435676002         447920125   

435244520

     435415062         435587407         435748447         435904701        
440436459         440591261         448117119         448147488        
448177766         448207951         448238303         448268458        
448298653         448328799         448358887         448388926        
448418947         435677430         447920133   

435244629

     435415088         435587415         435748454         435904800        
440436533         440591279         448117127         448147496        
448177774         448207969         448238311         448268466        
448298661         448328807         448358895         448388934        
448418954         435677844         447920141   

435244686

     435415237         435587431         435748496         435904834        
440436582         440591329         448117135         448147504        
448177782         448207977         448238329         448268474        
448298679         448328815         448358903         448388942        
448418962         435678768         447920158   

435244744

     435415245         435587449         435748579         435904883        
440436608         440591337         448117143         448147512        
448177790         448207985         448238337         448268482        
448298687         448328823         448358911         448388959        
448418970         435682554         447920166   

435244892

     435415310         435587456         435748629         435904974        
440436616         440591386         448117150         448147520        
448177808         448207993         448238345         448268490        
448298695         448328831         448358929         448388967        
448418988         435682638         447920174   

435244900

     435415369         435587522         435748710         435904982        
440436665         440591543         448117168         448147538        
448177816         448208009         448238352         448268508        
448298703         448328849         448358937         448388975        
448418996         435682646         447920182   

435244918

     435415419         435587589         435748819         435905047        
440436673         440591642         448117176         448147546        
448177824         448208017         448238360         448268516        
448298711         448328856         448358945         448388983        
448419002         435682653         447920190   

435244926

     435415476         435587597         435748827         435905096        
440436707         440591659         448117184         448147553        
448177832         448208025         448238378         448268524        
448298729         448328864         448358952         448388991        
448419010         435682695         447920208   

435244967

     435415500         435587639         435748934         435905138        
440436715         440591667         448117192         448147561        
448177840         448208033         448238386         448268532        
448298737         448328872         448358960         448389007        
448419028         435682778         447920216   

435245105

     435415682         435587811         435748991         435905153        
440436723         440591675         448117200         448147579        
448177857         448208041         448238394         448268540        
448298745         448328880         448358978         448389015        
448419036         435682786         447920224   

435245147

     435415757         435587910         435749015         435905161        
440436756         440591683         448117218         448147587        
448177865         448208058         448238402         448268557        
448298752         448328898         448358986         448389023        
448419044         435682919         447920232   

435245154

     435415823         435587928         435749155         435905179        
440436822         440591691         448117226         448147595        
448177873         448208066         448238410         448268573        
448298760         448328906         448358994         448389031        
448419051         435683024         447920240   

435245212

     435415948         435587944         435749353         435905187        
440436871         440591709         448117234         448147603        
448177881         448208082         448238428         448268581        
448298778         448328914         448359000         448389049        
448419069         435683057         447920257   

435245360

     435416276         435587977         435749361         435905195        
440436939         440591758         448117242         448147611        
448177899         448208090         448238436         448268599        
448298786         448328922         448359018         448389056        
448419077         435683065         447920265   

435245451

     435416359         435588009         435749437         435905203        
440437028         440591766         448117259         448147629        
448177907         448208108         448238444         448268607        
448298794         448328930         448359026         448389064        
448419085         435683131         447920273   

435245535

     435416417         435588017         435749544         435905260        
440437036         440591790         448117267         448147637        
448177915         448208116         448238451         448268615        
448298802         448328948         448359034         448389072        
448419093         435683255         447920281   

435245576

     435416425         435588033         435749601         435905450        
440437101         440591840         448117275         448147645        
448177923         448208124         448238469         448268623        
448298810         448328955         448359042         448389080        
448419101         435683289         447920299   

435245584

     435416557         435588108         435749668         435905468        
440437283         440591857         448117283         448147652        
448177931         448208132         448238477         448268631        
448298828         448328963         448359059         448389098        
448419119         435683321         447920307   

435245600

     435416607         435588199         435749692         435905526        
440437309         440591865         448117291         448147660        
448177949         448208140         448238485         448268649        
448298836         448328971         448359067         448389106        
448419127         435683388         447920315   

435245717

     435416623         435588223         435749759         435905823        
440437341         440591881         448117309         448147678        
448177956         448208157         448238493         448268656        
448298844         448328989         448359075         448389114        
448419135         435683438         447920323   

435245808

     435416680         435588231         435749767         435906060        
440437358         440591899         448117317         448147686        
448177964         448208165         448238501         448268664        
448298851         448328997         448359083         448389122        
448419143         435683446         447920331   

435245824

     435416698         435588272         435749775         435906078        
440437390         440591907         448117325         448147694        
448177972         448208173         448238519         448268672        
448298869         448329003         448359091         448389130        
448419150         435695176         447920349   

435245840

     435416771         435588280         435749817         435906128        
440437416         440591915         448117333         448147702        
448177980         448208181         448238527         448268680        
448298877         448329011         448359109         448389148        
448419168         435695341         447920356   

435245956

     435416805         435588363         435749833         435906151        
440437572         440591949         448117341         448147710        
448177998         448208199         448238535         448268698        
448298885         448329029         448359117         448389155        
448419176         435696745         447920364   

435245998

     435416839         435588439         435749916         435906177        
440437655         440592012         448117358         448147728        
448178004         448208207         448238543         448268706        
448298893         448329037         448359125         448389163        
448419184         435697966         447920372   

435246004

     435416847         435588488         435749940         435906185        
440437697         440592103         448117366         448147736        
448178012         448208215         448238550         448268714        
448298901         448329045         448359133         448389171        
448419192         435697982         447920380   

435246079

     435416938         435588496         435749957         435906235        
440437705         440592145         448117374         448147744        
448178020         448208223         448238568         448268722        
448298919         448329052         448359141         448389189        
448419200         435698048         447920398   

435246210

     435417068         435588520         435749981         435906250        
440437721         440592236         448117382         448147751        
448178038         448208231         448238576         448268730        
448298927         448329060         448359158         448389197        
448419218         435698063         447920406   

435246228

     435417100         435588538         435750054         435906326        
440437770         440592277         448117390         448147769        
448178046         448208249         448238584         448268755        
448298935         448329078         448359166         448389205        
448419226         435698378         447920414   

435246251

     435417134         435588546         435750070         435906334        
440437853         440592467         448117408         448147777        
448178053         448208256         448238592         448268763        
448298943         448329086         448359174         448389213        
448419234         435698428         447920422   

435246285

     435417167         435588702         435750088         435906391        
440437945         440592491         448117416         448147785        
448178061         448208264         448238600         448268771        
448298950         448329094         448359182         448389221        
448419242         435698485         447920430   

435246368

     435417183         435588736         435750278         435906433        
440438083         440592525         448117424         448147793        
448178079         448208272         448238618         448268789        
448298968         448329102         448359190         448389239        
448419259         435698725         447920448   

435246400

     435417308         435588793         435750286         435906490        
440438133         440592566         448117432         448147801        
448178087         448208280         448238626         448268797        
448298976         448329110         448359208         448389247        
448419267         435698733         447920455   

435246491

     435417316         435588801         435750401         435906508        
440438265         440592574         448117440         448147819        
448178095         448208298         448238634         448268805        
448298984         448329128         448359216         448389254        
448419275         435698766         447920471   

435246657

     435417415         435588827         435750427         435906516        
440438273         440592590         448117457         448147827        
448178103         448208306         448238642         448268813        
448298992         448329136         448359224         448389262        
448419283         435698840         447920489   

435246723

     435417589         435588843         435750476         435906540        
440438364         440592608         448117465         448147835        
448178111         448208314         448238659         448268821        
448299008         448329144         448359232         448389270        
448419291         435698857         447920497   

435246731

     435417605         435588876         435750492         435906573        
440438422         440592681         448117473         448147843        
448178129         448208322         448238667         448268839        
448299016         448329151         448359240         448389288        
448419309         435698972         447920505   

435246855

     435417662         435588892         435750518         435906649        
440438471         440592772         448117481         448147850        
448178137         448208330         448238675         448268847        
448299024         448329169         448359257         448389296        
448419317         435699012         447920513   

435246996

     435417696         435588975         435750542         435906656        
440438505         440592814         448117499         448147868        
448178145         448208348         448238683         448268854        
448299032         448329177         448359265         448389304        
448419325         435699020         447920521   

435247010

     435417746         435589023         435750732         435906664        
440438554         440592897         448117507         448147876        
448178152         448208355         448238691         448268862        
448299040         448329185         448359273         448389312        
448419333         435699038         447920539   

435247093

     435417886         435589080         435750781         435906672        
440438653         440592947         448117515         448147884        
448178160         448208363         448238709         448268870        
448299057         448329193         448359281         448389320        
448419341         435699053         447920547   

435247176

     435417902         435589171         435750831         435906706        
440438703         440592962         448117523         448147892        
448178178         448208371         448238717         448268888        
448299065         448329201         448359299         448389338        
448419358         435705298         447920554   

435247234

     435417944         435589288         435750898         435906771        
440438893         440592988         448117531         448147900        
448178186         448208389         448238725         448268896        
448299073         448329219         448359307         448389346        
448419366         435707021         447920562   

435247275

     435417993         435589312         435750914         435906789        
440438968         440593374         448117549         448147918        
448178194         448208397         448238733         448268904        
448299081         448329235         448359315         448389353        
448419374         435712120         447920570   

435247283

     435418009         435589361         435750963         435906805        
440439040         440593424         448117556         448147926        
448178202         448208405         448238741         448268912        
448299099         448329243         448359323         448389361        
448419382         435715065         447920588   

 

SCH-A-9



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435247291

     435418025         435589379         435751011         435906870        
440439073         440593432         448117564         448147934        
448178210         448208421         448238758         448268920        
448299107         448329250         448359331         448389379        
448419390         435715131         447920596   

435247424

     435418058         435589403         435751078         435906896        
440439115         440593473         448117572         448147942        
448178228         448208439         448238766         448268938        
448299115         448329268         448359349         448389387        
448419408         435715206         447920604   

435247473

     435418090         435589411         435751094         435906953        
440439149         440593481         448117580         448147959        
448178236         448208447         448238774         448268946        
448299123         448329276         448359356         448389395        
448419416         435715347         447920612   

435247523

     435418116         435589437         435751110         435906987        
440439206         440593499         448117598         448147967        
448178244         448208454         448238782         448268953        
448299131         448329284         448359364         448389403        
448419424         435715354         447920620   

435247564

     435418132         435589445         435751128         435906995        
440439230         440593556         448117606         448147975        
448178251         448208462         448238790         448268961        
448299149         448329292         448359372         448389411        
448419432         435715412         447920638   

435247655

     435418173         435589510         435751151         435907027        
440439248         440593788         448117614         448147983        
448178269         448208470         448238808         448268979        
448299156         448329300         448359380         448389429        
448419440         435715503         447920646   

435247713

     435418199         435589593         435751177         435907100        
440439271         440593796         448117622         448147991        
448178277         448208488         448238816         448268987        
448299164         448329318         448359398         448389437        
448419457         435715537         447920653   

435247804

     435418207         435589635         435751185         435907126        
440439289         440593812         448117630         448148007        
448178285         448208496         448238824         448268995        
448299172         448329326         448359406         448389445        
448419465         435715602         447920661   

435247838

     435418215         435589700         435751284         435907159        
440439321         440593853         448117648         448148015        
448178293         448208504         448238832         448269001        
448299180         448329334         448359414         448389452        
448419473         435715628         447920679   

435247879

     435418231         435589718         435751300         435907183        
440439388         440593937         448117655         448148023        
448178301         448208512         448238840         448269019        
448299198         448329342         448359422         448389460        
448419481         435715669         447920687   

435247903

     435418330         435589734         435751375         435907191        
440439412         440593960         448117663         448148031        
448178319         448208520         448238857         448269027        
448299206         448329359         448359430         448389478        
448419499         435715677         447920695   

435247945

     435418363         435589742         435751409         435907209        
440439420         440594091         448117671         448148049        
448178327         448208538         448238865         448269035        
448299214         448329367         448359448         448389486        
448419507         435715768         447920703   

435248000

     435418389         435589783         435751417         435907217        
440439446         440594133         448117689         448148056        
448178335         448208546         448238873         448269043        
448299222         448329375         448359455         448389494        
448419515         435715784         447920711   

435248034

     435418546         435589841         435751441         435907225        
440439461         440594158         448117697         448148064        
448178343         448208553         448238881         448269050        
448299230         448329383         448359463         448389502        
448419523         435715842         447920737   

435248083

     435418553         435589882         435751482         435907241        
440439487         440594265         448117705         448148072        
448178350         448208561         448238899         448269068        
448299248         448329391         448359471         448389510        
448419531         435716444         447920745   

435248133

     435418678         435589940         435751565         435907266        
440439560         440594349         448117713         448148080        
448178368         448208579         448238907         448269076        
448299255         448329409         448359489         448389528        
448419549         435722806         447920752   

435248232

     435418686         435589965         435751573         435907282        
440439636         440594372         448117721         448148098        
448178376         448208587         448238915         448269084        
448299263         448329417         448359497         448389536        
448419556         435722863         447920760   

435248273

     435418793         435589973         435751615         435907332        
440439644         440594380         448117739         448148106        
448178384         448208595         448238923         448269092        
448299271         448329425         448359505         448389544        
448419564         435732334         447920778   

435248307

     435418835         435590021         435751649         435907340        
440439669         440595247         448117747         448148114        
448178392         448208603         448238931         448269100        
448299289         448329433         448359513         448389551        
448419572         435732391         447920786   

435248323

     435418975         435590047         435751698         435907381        
440439701         440595270         448117754         448148122        
448178400         448208611         448238949         448269118        
448299297         448329441         448359521         448389569        
448419580         435732409         447920794   

435248406

     435419023         435590112         435751722         435907407        
440439750         440595288         448117762         448148130        
448178418         448208629         448238956         448269126        
448299305         448329458         448359539         448389577        
448419598         435732433         447920802   

435248430

     435419072         435590120         435751748         435907506        
440439826         440595304         448117770         448148148        
448178426         448208637         448238964         448269134        
448299313         448329466         448359547         448389585        
448419606         435732680         447920810   

435248505

     435419189         435590146         435751821         435907522        
440439958         440595312         448117788         448148155        
448178434         448208645         448238972         448269142        
448299321         448329474         448359554         448389593        
448419614         435732698         447920828   

435248521

     435419254         435590179         435751839         435907548        
440440006         440595346         448117796         448148163        
448178442         448208652         448238980         448269159        
448299339         448329482         448359562         448389601        
448419622         435732714         447920844   

435248539

     435419270         435590211         435751888         435907563        
440440055         440595361         448117804         448148171        
448178459         448208660         448238998         448269167        
448299347         448329490         448359570         448389619        
448419630         435732755         447920851   

435248570

     435419338         435590278         435751896         435907589        
440440113         440595460         448117812         448148189        
448178467         448208678         448239004         448269175        
448299354         448329508         448359588         448389627        
448419648         435732763         447920869   

435248620

     435419494         435590286         435751953         435907712        
440440147         440595528         448117820         448148197        
448178475         448208686         448239012         448269183        
448299362         448329516         448359596         448389635        
448419655         435732847         447920877   

435248661

     435419510         435590351         435751979         435907738        
440440154         440595569         448117838         448148205        
448178483         448208694         448239020         448269191        
448299370         448329524         448359604         448389643        
448419663         435732862         447920885   

435248737

     435419619         435590377         435751987         435907795        
440440204         440595577         448117846         448148213        
448178491         448208702         448239038         448269209        
448299388         448329532         448359612         448389650        
448419671         435732870         447920893   

435248786

     435419643         435590427         435752068         435907845        
440440212         440595619         448117853         448148221        
448178509         448208710         448239046         448269217        
448299396         448329540         448359620         448389668        
448419689         435737838         447920901   

435248802

     435419767         435590476         435752126         435907852        
440440360         440595643         448117861         448148239        
448178517         448208728         448239053         448269225        
448299404         448329557         448359638         448389676        
448419697         435738489         447920919   

435248877

     435419817         435590534         435752175         435907860        
440440402         440595668         448117879         448148247        
448178525         448208736         448239061         448269233        
448299412         448329565         448359646         448389684        
448419705         435739594         447920927   

435248893

     435419932         435590609         435752217         435907910        
440440451         440595700         448117887         448148254        
448178533         448208744         448239079         448269241        
448299420         448329573         448359653         448389692        
448419713         435739818         447920935   

435248984

     435419981         435590617         435752233         435907936        
440440485         440595726         448117895         448148262        
448178541         448208751         448239087         448269258        
448299438         448329581         448359661         448389700        
448419721         435741418         447920943   

435249081

     435419999         435590625         435752340         435907944        
440440626         440595742         448117903         448148270        
448178558         448208769         448239095         448269266        
448299446         448329599         448359679         448389718        
448419739         435741749         447920968   

435249107

     435420013         435590690         435752373         435907977        
440440659         440595759         448117911         448148288        
448178566         448208777         448239103         448269274        
448299453         448329607         448359687         448389726        
448419747         435748926         447920976   

435249115

     435420179         435590716         435753900         435908017        
440440683         440595783         448117929         448148296        
448178574         448208785         448239111         448269282        
448299461         448329615         448359695         448389734        
448419754         435748967         447920984   

435249198

     435420245         435590856         435753934         435908074        
440440733         440595825         448117937         448148304        
448178582         448208793         448239129         448269290        
448299479         448329623         448359703         448389742        
448419762         435749007         447920992   

435249222

     435420294         435590898         435753967         435908108        
440440832         440595841         448117945         448148312        
448178590         448208801         448239137         448269308        
448299487         448329631         448359711         448389759        
448419770         435749114         447921008   

435249248

     435420302         435590906         435753975         435908140        
440440873         440595858         448117952         448148320        
448178608         448208819         448239145         448269316        
448299495         448329649         448359729         448389767        
448419788         435749148         447921016   

435249263

     435420310         435590989         435753991         435908165        
440440931         440595866         448117960         448148338        
448178616         448208827         448239152         448269324        
448299503         448329656         448359737         448389775        
448419796         435749171         447921024   

435249305

     435420369         435590997         435754130         435908181        
440440949         440595924         448117978         448148346        
448178624         448208835         448239160         448269332        
448299511         448329664         448359745         448389783        
448419804         435749262         447921032   

435249354

     435420377         435591029         435754155         435909635        
440441038         440596013         448117986         448148353        
448178632         448208843         448239178         448269340        
448299529         448329672         448359752         448389791        
448419812         435749460         447921040   

435249388

     435420427         435591037         435754163         435909650        
440441087         440596070         448118000         448148361        
448178640         448208850         448239186         448269357        
448299537         448329680         448359760         448389809        
448419820         435749486         447921057   

435249396

     435420435         435591169         435754197         435909676        
440441095         440596161         448118018         448148379        
448178657         448208868         448239194         448269365        
448299545         448329698         448359778         448389817        
448419838         435749551         447921065   

435249446

     435420518         435591227         435754262         435909817        
440441152         440596237         448118026         448148387        
448178665         448208876         448239202         448269373        
448299552         448329706         448359786         448389825        
448419846         435752225         447921081   

435249461

     435420526         435591276         435754312         435909825        
440441160         440596252         448118034         448148395        
448178673         448208884         448239210         448269381        
448299560         448329714         448359794         448389833        
448419853         435755020         447921099   

435249529

     435420542         435591300         435754320         435909841        
440441277         440596278         448118042         448148403        
448178681         448208892         448239228         448269399        
448299578         448329722         448359802         448389841        
448419861         435758156         447921107   

435249545

     435420583         435591458         435754353         435909866        
440441319         440596336         448118059         448148411        
448178699         448208900         448239236         448269407        
448299586         448329730         448359810         448389858        
448419879         435765839         447921115   

435249552

     435420617         435591466         435754395         435909916        
440441335         440596351         448118067         448148429        
448178707         448208918         448239244         448269415        
448299594         448329748         448359828         448389866        
448419887         435765862         447921123   

435249610

     435420674         435591474         435754437         435909932        
440441418         440596690         448118075         448148437        
448178715         448208926         448239251         448269423        
448299602         448329755         448359836         448389874        
448419895         435765920         447921131   

435249768

     435420757         435591482         435754478         435909973        
440441525         440596708         448118083         448148445        
448178723         448208934         448239269         448269431        
448299610         448329763         448359844         448389882        
448419903         435765979         447921149   

435249792

     435421003         435591490         435754502         435910005        
440441582         440596716         448118091         448148452        
448178731         448208942         448239277         448269449        
448299628         448329771         448359851         448389890        
448419911         435765987         447921156   

435249883

     435421136         435591540         435754536         435910062        
440441632         440596773         448118109         448148460        
448178749         448208959         448239285         448269456        
448299636         448329789         448359869         448389908        
448419929         435766001         447921164   

435249891

     435421243         435591599         435754676         435910120        
440441673         440596799         448118117         448148478        
448178756         448208967         448239293         448269464        
448299644         448329797         448359877         448389916        
448419937         435766100         447921172   

435249966

     435421268         435591615         435754742         435910138        
440441681         440596849         448118125         448148486        
448178764         448208975         448239301         448269472        
448299651         448329805         448359885         448389924        
448419945         435766126         447921180   

435250071

     435421540         435591623         435754932         435910161        
440441798         440596914         448118133         448148494        
448178772         448208983         448239319         448269480        
448299669         448329813         448359893         448389932        
448419952         435766175         447921198   

435250097

     435421755         435591821         435754973         435910179        
440441947         440596930         448118141         448148502        
448178780         448208991         448239327         448269498        
448299677         448329821         448359901         448389940        
448419960         435766365         447921206   

435250105

     435421847         435591862         435755046         435910187        
440441962         440596955         448118158         448148510        
448178798         448209007         448239335         448269506        
448299685         448329839         448359919         448389957        
448419978         435766415         447921214   

435250188

     435421870         435591953         435755053         435910286        
440441988         440597037         448118166         448148528        
448178806         448209015         448239343         448269514        
448299693         448329847         448359927         448389965        
448419986         435766449         447921222   

435250204

     435421888         435592126         435755079         435910294        
440441996         440597102         448118174         448148536        
448178814         448209023         448239350         448269522        
448299701         448329854         448359935         448389973        
448419994         435766456         447921230   

435250279

     435421920         435592142         435755285         435910336        
440442044         440597128         448118182         448148544        
448178822         448209031         448239368         448269530        
448299719         448329862         448359943         448389981        
448420000         435766498         447921248   

435250295

     435421938         435592639         435755327         435910377        
440442085         440597151         448118190         448148551        
448178830         448209049         448239376         448269548        
448299727         448329870         448359950         448389999        
448420018         435766506         447921255   

435250337

     435421961         435592647         435755343         435910385        
440442127         440597177         448118208         448148569        
448178848         448209056         448239384         448269555        
448299735         448329888         448359968         448390005        
448420026         435766639         447921263   

435250352

     435422035         435592696         435755368         435910401        
440442168         440597219         448118216         448148577        
448178855         448209064         448239392         448269563        
448299743         448329896         448359976         448390013        
448420034         435770409         447921271   

435250378

     435422068         435592761         435755392         435910450        
440442275         440597227         448118224         448148585        
448178863         448209072         448239400         448269571        
448299750         448329904         448359984         448390021        
448420042         435770656         447921289   

435250410

     435422076         435592910         435755566         435910476        
440442283         440597243         448118232         448148593        
448178871         448209080         448239418         448269589        
448299768         448329912         448359992         448390039        
448420059         435771829         447921297   

435250436

     435422092         435592928         435755582         435910484        
440442366         440597250         448118240         448148601        
448178889         448209098         448239426         448269597        
448299776         448329920         448360008         448390047        
448420067         435780127         447921305   

435250444

     435422175         435592985         435755616         435910492        
440442382         440597326         448118257         448148619        
448178897         448209106         448239434         448269605        
448299784         448329938         448360016         448390054        
448420075         435780853         447921313   

435250469

     435422225         435593058         435755624         435910641        
440442531         440597391         448118265         448148627        
448178905         448209114         448239442         448269613        
448299792         448329946         448360024         448390062        
448420083         435780929         447921321   

435250477

     435422233         435593132         435755673         435910666        
440442564         440597912         448118273         448148635        
448178913         448209122         448239459         448269621        
448299800         448329953         448360032         448390070        
448420091         435780952         447921339   

435250527

     435422258         435593140         435755681         435910732        
440442606         440597938         448118281         448148643        
448178921         448209130         448239467         448269639        
448299818         448329961         448360040         448390088        
448420109         435780986         447921347   

435250535

     435422266         435593157         435755699         435910914        
440442614         440597946         448118299         448148650        
448178939         448209148         448239475         448269647        
448299826         448329979         448360057         448390096        
448420117         435781034         447921354   

 

SCH-A-10



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435250543

     435422316         435593173         435755731         435910922        
440442622         440598084         448118307         448148668        
448178947         448209155         448239483         448269654        
448299834         448329987         448360065         448390104        
448420125         435781042         447921362   

435250618

     435422381         435593181         435755772         435910948        
440442663         440598118         448118315         448148676        
448178954         448209163         448239491         448269662        
448299842         448329995         448360073         448390112        
448420133         435781059         447921370   

435250659

     435422449         435593215         435755814         435910963        
440442697         440598969         448118331         448148684        
448178970         448209171         448239509         448269670        
448299859         448330001         448360081         448390120        
448420141         435781067         447921388   

435250675

     435422506         435593256         435755822         435911003        
440442705         440598977         448118349         448148692        
448178988         448209197         448239517         448269688        
448299867         448330019         448360099         448390138        
448420158         435781075         447921396   

435250808

     435422639         435593272         435755863         435911029        
440442747         440599090         448118356         448148700        
448178996         448209205         448239525         448269696        
448299875         448330027         448360107         448390146        
448420166         435781083         447921404   

435250824

     435422720         435593314         435755897         435911037        
440442788         440599108         448118364         448148718        
448179002         448209213         448239533         448269704        
448299883         448330035         448360115         448390153        
448420174         435781141         447921412   

435250956

     435422969         435593421         435755905         435911078        
440442903         440599215         448118372         448148726        
448179010         448209221         448239541         448269712        
448299891         448330043         448360123         448390161        
448420182         435781232         447921420   

435250998

     435422985         435593504         435755947         435911086        
440443034         440599231         448118380         448148734        
448179028         448209239         448239558         448269720        
448299909         448330050         448360131         448390179        
448420190         435781240         447921438   

435251053

     435422993         435593793         435756051         435911219        
440443216         440599249         448118398         448148742        
448179036         448209247         448239566         448269738        
448299917         448330068         448360149         448390187        
448420208         435781265         447921446   

435251111

     435423090         435593819         435756135         435911235        
440443232         440599314         448118406         448148759        
448179044         448209254         448239574         448269746        
448299925         448330076         448360156         448390195        
448420216         435781299         447921461   

435251202

     435423140         435593827         435756275         435911292        
440443273         440599348         448118414         448148767        
448179051         448209262         448239582         448269753        
448299933         448330084         448360164         448390203        
448420224         435781380         447921479   

435251251

     435423173         435593843         435756374         435911334        
440443307         440599405         448118422         448148775        
448179069         448209270         448239590         448269761        
448299941         448330092         448360172         448390211        
448420232         435781398         447921487   

435251301

     435423215         435594023         435756390         435911425        
440443448         440599413         448118430         448148783        
448179077         448209288         448239608         448269779        
448299958         448330100         448360180         448390229        
448420240         435781414         447921495   

435251392

     435423355         435594064         435756408         435911433        
440443471         440599421         448118448         448148791        
448179085         448209296         448239616         448269787        
448299966         448330118         448360198         448390237        
448420257         435781422         447921503   

435251426

     435423421         435594080         435756416         435911441        
440443539         440599447         448118455         448148809        
448179093         448209304         448239624         448269795        
448299974         448330126         448360206         448390245        
448420265         435781547         447921511   

435251517

     435423561         435594106         435756424         435911474        
440443588         440599470         448118463         448148817        
448179101         448209312         448239632         448269803        
448299982         448330134         448360214         448390252        
448420273         435781554         447921529   

435251525

     435423686         435594163         435756499         435911482        
440443653         440599520         448118471         448148825        
448179119         448209320         448239640         448269811        
448299990         448330142         448360222         448390260        
448420281         435781562         447921537   

435251533

     435423702         435594205         435756523         435911508        
440443661         440599546         448118489         448148833        
448179127         448209338         448239657         448269829        
448300004         448330159         448360230         448390278        
448420299         435781588         447921545   

435251574

     435423793         435594213         435756622         435911516        
440443687         440599553         448118497         448148841        
448179135         448209346         448239665         448269837        
448300012         448330167         448360248         448390286        
448420307         435784020         447921552   

435251764

     435423843         435594221         435756648         435911581        
440443745         440599595         448118505         448148858        
448179143         448209353         448239673         448269845        
448300020         448330175         448360255         448390294        
448420315         435785506         447921560   

435251780

     435423918         435594239         435756671         435911649        
440443844         440599603         448118513         448148866        
448179150         448209379         448239681         448269852        
448300038         448330183         448360263         448390302        
448420323         435786124         447921578   

435251798

     435423991         435594254         435756846         435911763        
440443869         440599645         448118521         448148874        
448179168         448209387         448239699         448269860        
448300046         448330191         448360271         448390310        
448420331         435786454         447921586   

435251806

     435424064         435594262         435756861         435911854        
440443877         440599652         448118539         448148882        
448179176         448209395         448239707         448269878        
448300053         448330209         448360289         448390328        
448420349         435787023         447921594   

435251913

     435424155         435594411         435756903         435911888        
440443919         440599678         448118547         448148890        
448179184         448209403         448239715         448269886        
448300061         448330217         448360297         448390336        
448420356         435787254         447921602   

435252044

     435424163         435594429         435756911         435911896        
440443992         440599728         448118554         448148908        
448179192         448209411         448239723         448269894        
448300079         448330225         448360305         448390344        
448420364         435788773         447921610   

435252093

     435424304         435594452         435757075         435911946        
440444008         440599751         448118562         448148916        
448179200         448209429         448239731         448269902        
448300087         448330233         448360313         448390351        
448420372         435789672         447921628   

435252119

     435424387         435594486         435757125         435911987        
440444099         440599892         448118570         448148924        
448179218         448209437         448239749         448269910        
448300095         448330241         448360321         448390369        
448420380         435795901         447921636   

435252135

     435424429         435594544         435757174         435912001        
440444156         440599900         448118588         448148932        
448179226         448209445         448239756         448269928        
448300103         448330258         448360339         448390377        
448420398         435795943         447921644   

435252143

     435424452         435594635         435757216         435912035        
440444214         440599975         448118596         448148940        
448179234         448209452         448239764         448269936        
448300111         448330266         448360347         448390385        
448420406         435796024         447921651   

435252150

     435424502         435594643         435757240         435912043        
440444271         440599983         448118604         448148957        
448179242         448209460         448239772         448269944        
448300129         448330274         448360354         448390393        
448420414         435796065         447921669   

435252192

     435424569         435594650         435757265         435912134        
440444289         440599991         448118612         448148965        
448179259         448209478         448239780         448269951        
448300137         448330282         448360362         448390401        
448420422         435796123         447921677   

435252200

     435424593         435594684         435757406         435912167        
440444305         440600013         448118620         448148973        
448179267         448209486         448239806         448269969        
448300145         448330290         448360370         448390419        
448420430         435796180         447921685   

435252242

     435424601         435594742         435757448         435912233        
440444321         440600088         448118638         448148981        
448179275         448209494         448239814         448269977        
448300152         448330308         448360388         448390427        
448420448         435796206         447921693   

435252283

     435424627         435594759         435757471         435912290        
440444347         440600104         448118646         448148999        
448179283         448209502         448239822         448269985        
448300160         448330316         448360396         448390435        
448420455         435796263         447921701   

435252317

     435424643         435594783         435757505         435912324        
440444396         440600138         448118653         448149005        
448179291         448209510         448239830         448269993        
448300178         448330324         448360404         448390443        
448420463         435796289         447921719   

435252366

     435424668         435594791         435757547         435912365        
440444404         440600161         448118661         448149013        
448179309         448209528         448239848         448270009        
448300194         448330332         448360412         448390450        
448420471         435796305         447921727   

435252408

     435424684         435594841         435757661         435912373        
440444453         440600179         448118679         448149021        
448179317         448209536         448239855         448270017        
448300202         448330340         448360420         448390468        
448420489         435796388         447921735   

435252416

     435426101         435594858         435757679         435912423        
440444479         440600203         448118687         448149039        
448179325         448209544         448239863         448270025        
448300210         448330357         448360438         448390476        
448420497         435796495         447921743   

435252432

     435426168         435594874         435757760         435912449        
440444511         440600278         448118695         448149047        
448179333         448209551         448239871         448270033        
448300228         448330365         448360446         448390484        
448420505         435796693         447921750   

435252457

     435426226         435594940         435757794         435912472        
440444602         440600286         448118703         448149054        
448179341         448209569         448239889         448270041        
448300236         448330373         448360453         448390492        
448420513         435796701         447921768   

435252465

     435426242         435594973         435757851         435912480        
440444610         440600336         448118711         448149062        
448179358         448209577         448239897         448270058        
448300244         448330381         448360461         448390500        
448420521         435796750         447921776   

435252507

     435426267         435595012         435757885         435912522        
440444651         440600377         448118729         448149070        
448179366         448209585         448239905         448270066        
448300251         448330399         448360479         448390518        
448420539         435801543         447921784   

435253257

     435426283         435595053         435757935         435912555        
440444685         440600435         448118737         448149088        
448179374         448209593         448239913         448270074        
448300269         448330407         448360487         448390526        
448420547         435802616         447921792   

435253364

     435426291         435595061         435757992         435912589        
440444735         440600450         448118745         448149096        
448179382         448209601         448239921         448270082        
448300277         448330415         448360495         448390534        
448420554         435805916         447921818   

435253372

     435426382         435595111         435758024         435912597        
440444743         440600468         448118752         448149104        
448179390         448209619         448239939         448270090        
448300285         448330423         448360503         448390542        
448420562         435807458         447921826   

435253414

     435426408         435595236         435758040         435912654        
440444776         440600559         448118760         448149112        
448179408         448209627         448239947         448270108        
448300293         448330431         448360511         448390559        
448420570         435807755         447921834   

435253497

     435426457         435595327         435758073         435912662        
440444784         440600583         448118778         448149120        
448179416         448209635         448239954         448270116        
448300301         448330449         448360529         448390567        
448420588         435811187         447921842   

435253612

     435426531         435595350         435758131         435912670        
440444792         440600658         448118786         448149138        
448179424         448209643         448239962         448270124        
448300319         448330456         448360537         448390575        
448420596         435811195         447921859   

435253661

     435426580         435595418         435758248         435912795        
440444842         440600716         448118794         448149146        
448179432         448209650         448239970         448270132        
448300327         448330464         448360545         448390583        
448420604         435811211         447921867   

435253703

     435426598         435595426         435758362         435912852        
440444859         440600740         448118802         448149153        
448179440         448209668         448239988         448270140        
448300335         448330472         448360552         448390591        
448420612         435811237         447921883   

435253729

     435426614         435595459         435758412         435912951        
440444883         440600773         448118810         448149161        
448179457         448209676         448239996         448270157        
448300343         448330480         448360560         448390609        
448420620         435811245         447921891   

435253752

     435426622         435595517         435758461         435913009        
440444909         440600856         448118828         448149179        
448179465         448209684         448240002         448270165        
448300350         448330498         448360578         448390617        
448420638         435811252         447921909   

435253810

     435426663         435595616         435758487         435913017        
440445120         440600906         448118836         448149187        
448179473         448209692         448240010         448270173        
448300368         448330506         448360586         448390625        
448420646         435811260         447921917   

435253901

     435426861         435595699         435758529         435913272        
440445195         440600971         448118844         448149195        
448179481         448209700         448240028         448270181        
448300376         448330514         448360594         448390633        
448420653         435811336         447921925   

435254016

     435426879         435595723         435758537         435913298        
440445211         440600989         448118851         448149203        
448179499         448209718         448240036         448270199        
448300384         448330522         448360602         448390641        
448420661         435811369         447921933   

435254065

     435426895         435595731         435758545         435913355        
440445310         440600997         448118869         448149211        
448179507         448209726         448240044         448270207        
448300392         448330530         448360610         448390658        
448420679         435811385         447921941   

435254131

     435426945         435595756         435758578         435913405        
440445377         440601003         448118877         448149229        
448179515         448209742         448240051         448270215        
448300400         448330548         448360628         448390666        
448420687         435811492         447921958   

435254156

     435426978         435597315         435758610         435913447        
440445393         440601011         448118885         448149237        
448179523         448209759         448240069         448270223        
448300418         448330555         448360636         448390674        
448420695         435811567         447921974   

435254222

     435426994         435597331         435758669         435913462        
440445401         440601144         448118893         448149245        
448179531         448209775         448240077         448270231        
448300426         448330563         448360644         448390682        
448420703         435811658         447921982   

435254420

     435427018         435597380         435758685         435913470        
440445526         440601151         448118901         448149252        
448179549         448209783         448240085         448270249        
448300434         448330571         448360651         448390690        
448420711         435811849         447921990   

435254446

     435427075         435597414         435758768         435913538        
440445575         440601185         448118919         448149260        
448179556         448209791         448240093         448270256        
448300442         448330589         448360669         448390708        
448420729         435811880         447922006   

435254560

     435427109         435597448         435758792         435913637        
440445609         440601201         448118927         448149278        
448179564         448209809         448240101         448270264        
448300459         448330597         448360677         448390716        
448420737         435811914         447922014   

435254586

     435427117         435597455         435758800         435913652        
440445880         440601268         448118935         448149286        
448179572         448209817         448240119         448270272        
448300467         448330605         448360685         448390724        
448420745         435811963         447922022   

435254594

     435427125         435597463         435758818         435913686        
440445930         440601334         448118943         448149294        
448179580         448209825         448240127         448270280        
448300475         448330613         448360693         448390732        
448420752         435812045         447922030   

435254602

     435427166         435597513         435758842         435913694        
440445948         440601466         448118950         448149302        
448179598         448209833         448240135         448270298        
448300483         448330621         448360701         448390740        
448420760         435812193         447922048   

435254636

     435427208         435597596         435759048         435913710        
440446110         440601524         448118968         448149310        
448179606         448209841         448240143         448270306        
448300491         448330639         448360719         448390757        
448420778         435817424         447922055   

435254677

     435427224         435597612         435759055         435913728        
440446243         440601532         448118976         448149328        
448179614         448209858         448240150         448270314        
448300509         448330647         448360727         448390765        
448420786         435822291         447922063   

435254685

     435427257         435597653         435759063         435913744        
440446276         440601540         448118984         448149336        
448179622         448209866         448240168         448270322        
448300517         448330654         448360735         448390773        
448420794         435824180         447922071   

435254701

     435427281         435597729         435759089         435913751        
440446284         440601607         448118992         448149344        
448179630         448209874         448240176         448270330        
448300525         448330662         448360743         448390781        
448420802         435826524         447922089   

435254818

     435427398         435597737         435759097         435913793        
440446326         440601615         448119008         448149351        
448179648         448209882         448240184         448270348        
448300533         448330670         448360750         448390799        
448420810         435827407         447922097   

435254826

     435427406         435597745         435759162         435913868        
440446334         440601631         448119016         448149369        
448179655         448209890         448240192         448270355        
448300541         448330688         448360768         448390807        
448420828         435827423         447922105   

435254842

     435427463         435597752         435759329         435913900        
440446441         440601664         448119024         448149377        
448179663         448209908         448240200         448270363        
448300558         448330696         448360776         448390815        
448420836         435827498         447922113   

435254917

     435427489         435597760         435759386         435913918        
440446466         440601672         448119032         448149385        
448179671         448209916         448240218         448270371        
448300566         448330704         448360784         448390823        
448420844         435827548         447922121   

 

SCH-A-11



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435254958

     435427513         435597794         435759410         435913942        
440446474         440601680         448119040         448149393        
448179689         448209924         448240226         448270389        
448300574         448330712         448360792         448390831        
448420851         435827639         447922139   

435254982

     435427547         435597836         435759428         435913959        
440446508         440601730         448119057         448149401        
448179697         448209932         448240234         448270397        
448300582         448330720         448360800         448390849        
448420869         435827803         447922147   

435255013

     435427554         435597943         435759444         435913975        
440446656         440601755         448119065         448149419        
448179705         448209940         448240242         448270405        
448300590         448330738         448360818         448390856        
448420877         435828033         447922154   

435255047

     435427612         435598008         435759493         435914015        
440446672         440601789         448119073         448149427        
448179713         448209957         448240259         448270413        
448300608         448330746         448360826         448390864        
448420885         435828041         447922162   

435255088

     435427661         435598024         435759535         435914031        
440446706         440601797         448119081         448149435        
448179721         448209965         448240267         448270421        
448300616         448330753         448360834         448390872        
448420893         435832217         447922170   

435255096

     435427729         435598099         435759576         435914049        
440446748         440601847         448119099         448149443        
448179739         448209973         448240275         448270439        
448300624         448330761         448360842         448390880        
448420901         435832324         447922188   

435255104

     435427745         435598149         435759584         435914130        
440446789         440601904         448119115         448149450        
448179747         448209981         448240283         448270447        
448300632         448330779         448360859         448390898        
448420919         435833082         447922196   

435255252

     435427810         435598172         435759675         435914213        
440446854         440601938         448119123         448149468        
448179754         448209999         448240291         448270454        
448300640         448330787         448360867         448390906        
448420927         435834106         447922204   

435255294

     435427869         435598180         435759683         435914353        
440446953         440602019         448119131         448149476        
448179762         448210005         448240309         448270462        
448300657         448330795         448360875         448390914        
448420935         435835095         447922212   

435255351

     435427935         435598222         435759717         435914395        
440446961         440602043         448119149         448149484        
448179770         448210013         448240317         448270470        
448300665         448330803         448360883         448390922        
448420943         435835251         447922220   

435255369

     435427943         435598362         435759725         435914460        
440447043         440602050         448119156         448149492        
448179788         448210021         448240325         448270488        
448300673         448330811         448360891         448390930        
448420950         435836895         447922246   

435255401

     435427968         435598396         435759774         435914502        
440447050         440602175         448119164         448149500        
448179796         448210039         448240333         448270496        
448300681         448330829         448360909         448390948        
448420968         435838339         447922253   

435255427

     435427984         435598446         435759816         435914551        
440447084         440602183         448119172         448149518        
448179804         448210047         448240341         448270504        
448300699         448330837         448360917         448390955        
448420976         435839055         447922261   

435255518

     435428057         435598545         435759824         435914577        
440447126         440602191         448119180         448149526        
448179812         448210054         448240358         448270512        
448300707         448330845         448360925         448390963        
448420984         435844006         447922279   

435255591

     435428081         435598602         435759881         435914619        
440447258         440602225         448119198         448149534        
448179820         448210062         448240366         448270520        
448300715         448330852         448360933         448390971        
448420992         435844014         447922287   

435255609

     435428107         435598636         435759931         435914700        
440447274         440602258         448119206         448149542        
448179838         448210070         448240374         448270538        
448300723         448330860         448360941         448390989        
448421008         435844204         447922295   

435255633

     435428123         435598644         435759980         435914718        
440447316         440602274         448119214         448149559        
448179846         448210088         448240382         448270546        
448300731         448330878         448360958         448390997        
448421016         435844238         447922303   

435255658

     435428164         435598719         435760004         435914734        
440447332         440602316         448119222         448149567        
448179853         448210096         448240390         448270553        
448300749         448330886         448360966         448391003        
448421024         435844253         447922311   

435255666

     435428297         435598750         435760020         435914742        
440447415         440602332         448119230         448149575        
448179861         448210104         448240408         448270561        
448300756         448330894         448360974         448391011        
448421032         435844261         447922329   

435255757

     435428370         435598792         435760137         435914783        
440447464         440602340         448119248         448149583        
448179879         448210112         448240416         448270579        
448300764         448330902         448360982         448391029        
448421040         435844428         447922337   

435255799

     435428438         435598818         435760152         435914833        
440447498         440602357         448119255         448149591        
448179887         448210120         448240424         448270587        
448300772         448330910         448360990         448391037        
448421057         435844527         447922345   

435255856

     435428446         435598859         435760186         435914932        
440447621         440602365         448119263         448149609        
448179895         448210138         448240432         448270595        
448300780         448330928         448361006         448391045        
448421065         435844626         447922352   

435255880

     435428487         435598925         435760194         435914981        
440447654         440602381         448119271         448149617        
448179903         448210146         448240440         448270603        
448300798         448330936         448361014         448391052        
448421073         435844691         447922360   

435255930

     435428511         435599063         435760210         435915012        
440447696         440602399         448119289         448149625        
448179911         448210153         448240457         448270611        
448300806         448330944         448361022         448391060        
448421081         435844881         447922378   

435256037

     435428545         435599071         435760251         435915038        
440447746         440602472         448119297         448149633        
448179929         448210161         448240465         448270629        
448300814         448330951         448361030         448391078        
448421099         435844972         447922386   

435256052

     435428560         435599121         435760269         435915046        
440447852         440602498         448119305         448149641        
448179937         448210179         448240473         448270637        
448300822         448330969         448361048         448391086        
448421107         435853296         447922394   

435256102

     435428677         435599139         435760293         435915137        
440447860         440602522         448119313         448149658        
448179945         448210187         448240481         448270645        
448300830         448330977         448361055         448391094        
448421115         435855663         447922410   

435256136

     435428727         435599220         435760327         435915145        
440447902         440602530         448119321         448149666        
448179952         448210195         448240499         448270652        
448300848         448330985         448361063         448391102        
448421123         435856570         447922428   

435256326

     435428792         435599261         435760426         435915152        
440447951         440602571         448119339         448149674        
448179960         448210203         448240507         448270678        
448300855         448330993         448361071         448391110        
448421131         435857362         447922436   

435256383

     435428834         435599360         435760442         435915194        
440448090         440602597         448119347         448149682        
448179978         448210211         448240515         448270686        
448300863         448331009         448361089         448391128        
448421149         435857461         447922444   

435256433

     435428859         435599402         435760467         435915202        
440448108         440602621         448119354         448149690        
448179986         448210229         448240523         448270694        
448300871         448331017         448361097         448391136        
448421156         435857511         447922451   

435256508

     435428891         435599477         435760483         435915228        
440448165         440602688         448119362         448149708        
448179994         448210237         448240531         448270702        
448300889         448331025         448361105         448391144        
448421164         435857594         447922469   

435256524

     435428925         435599543         435760491         435915269        
440448231         440602779         448119370         448149716        
448180000         448210245         448240549         448270710        
448300897         448331033         448361113         448391151        
448421172         435857628         447922477   

435256540

     435428974         435599642         435760533         435915277        
440448256         440602845         448119388         448149724        
448180018         448210252         448240556         448270728        
448300905         448331041         448361121         448391169        
448421180         435857636         447922485   

435256581

     435429022         435599675         435760582         435915327        
440448280         440602878         448119396         448149732        
448180026         448210260         448240564         448270736        
448300913         448331058         448361139         448391177        
448421198         435857685         447922493   

435256615

     435429246         435599683         435760632         435915350        
440448314         440602993         448119404         448149740        
448180034         448210278         448240572         448270744        
448300921         448331066         448361147         448391185        
448421206         435857701         447922501   

435256623

     435429295         435599691         435760681         435915384        
440448330         440603033         448119412         448149757        
448180042         448210286         448240580         448270751        
448300939         448331074         448361154         448391193        
448421214         435857719         447922519   

435256649

     435429329         435599709         435760707         435915392        
440448371         440603124         448119420         448149765        
448180059         448210294         448240598         448270769        
448300947         448331082         448361162         448391201        
448421222         435857735         447922527   

435256763

     435429337         435599725         435760749         435915442        
440448413         440603132         448119438         448149773        
448180067         448210302         448240606         448270777        
448300954         448331090         448361170         448391219        
448421230         435857776         447922535   

435256771

     435429402         435599774         435760798         435915517        
440448512         440603231         448119446         448149781        
448180075         448210310         448240614         448270785        
448300962         448331108         448361188         448391227        
448421248         435857826         447922543   

435256797

     435429428         435599857         435760954         435915533        
440448579         440603264         448119453         448149799        
448180083         448210328         448240622         448270793        
448300970         448331116         448361196         448391235        
448421255         435857842         447922550   

435256805

     435429436         435599881         435761044         435915616        
440448710         440603272         448119461         448149807        
448180091         448210336         448240630         448270801        
448300988         448331124         448361204         448391243        
448421263         435857917         447922568   

435256839

     435429444         435600002         435761069         435915715        
440448744         440603413         448119479         448149815        
448180109         448210344         448240648         448270819        
448300996         448331132         448361212         448391250        
448421271         435857958         447922576   

435256888

     435429451         435600028         435761101         435915731        
440449049         440603470         448119487         448149823        
448180117         448210351         448240655         448270827        
448301002         448331140         448361220         448391268        
448421289         435858030         447922584   

435256961

     435429576         435600176         435761119         435915780        
440449064         440603504         448119495         448149831        
448180125         448210369         448240663         448270835        
448301010         448331157         448361238         448391276        
448421297         435858048         447922592   

435256995

     435429592         435600267         435761135         435915806        
440449114         440603595         448119503         448149849        
448180133         448210377         448240671         448270843        
448301028         448331165         448361246         448391284        
448421305         435862016         447922600   

435257084

     435429600         435600390         435761143         435915848        
440449122         440603603         448119511         448149856        
448180141         448210385         448240689         448270850        
448301036         448331173         448361253         448391292        
448421313         435862727         447922626   

435257092

     435429634         435600473         435761382         435915855        
440449189         440603728         448119529         448149864        
448180158         448210393         448240697         448270868        
448301044         448331181         448361261         448391300        
448421321         435866553         447922634   

435257100

     435429642         435600523         435761408         435915863        
440449288         440603736         448119537         448149872        
448180166         448210401         448240705         448270876        
448301051         448331199         448361279         448391318        
448421339         435867536         447922642   

435257118

     435429733         435600580         435761424         435915897        
440449304         440603793         448119545         448149880        
448180174         448210419         448240713         448270884        
448301069         448331207         448361287         448391326        
448421347         435868716         447922659   

435257126

     435429758         435600762         435761507         435915905        
440449361         440603868         448119552         448149898        
448180182         448210427         448240721         448270892        
448301077         448331215         448361295         448391334        
448421354         435870001         447922667   

435257258

     435429774         435600796         435761549         435915913        
440449445         440603876         448119560         448149906        
448180190         448210435         448240739         448270900        
448301085         448331223         448361303         448391342        
448421362         435870118         447922675   

435257381

     435429790         435600846         435761598         435915939        
440449700         440603959         448119578         448149914        
448180208         448210443         448240747         448270918        
448301093         448331231         448361311         448391359        
448421370         435872296         447922683   

435257456

     435429808         435600978         435761614         435915962        
440449726         440603983         448119586         448149922        
448180216         448210450         448240754         448270926        
448301101         448331249         448361329         448391367        
448421388         435872353         447922691   

435257472

     435429873         435601109         435761630         435915970        
440449817         440604015         448119594         448149930        
448180224         448210468         448240762         448270934        
448301119         448331256         448361337         448391375        
448421396         435872379         447922709   

435257506

     435429972         435601182         435761648         435916069        
440449825         440604056         448119602         448149948        
448180232         448210476         448240770         448270942        
448301127         448331264         448361345         448391383        
448421404         435872395         447922717   

435257530

     435430012         435601208         435761721         435916127        
440449833         440604072         448119610         448149955        
448180240         448210484         448240788         448270959        
448301135         448331272         448361352         448391391        
448421412         435872460         447922725   

435257613

     435430020         435601273         435761754         435916168        
440450005         440604098         448119628         448149963        
448180257         448210492         448240796         448270967        
448301143         448331280         448361360         448391409        
448421420         435872486         447922733   

435257621

     435430046         435601299         435761903         435916192        
440450039         440604130         448119636         448149971        
448180265         448210500         448240804         448270975        
448301150         448331298         448361378         448391417        
448421438         435872593         447922741   

435257688

     435430103         435601323         435761929         435916259        
440450104         440604148         448119644         448149989        
448180273         448210518         448240812         448270983        
448301168         448331306         448361386         448391425        
448421446         435872742         447922758   

435257746

     435430137         435601380         435761945         435916267        
440450112         440604155         448119651         448149997        
448180281         448210526         448240820         448270991        
448301176         448331314         448361394         448391433        
448421453         435872759         447922766   

435257795

     435430152         435601398         435761952         435916291        
440450229         440604213         448119669         448150003        
448180299         448210534         448240838         448271007        
448301184         448331322         448361402         448391441        
448421461         435872775         447922774   

435257837

     435430160         435601422         435761978         435916325        
440450252         440604262         448119677         448150011        
448180307         448210542         448240846         448271015        
448301192         448331330         448361410         448391458        
448421479         435872783         447922782   

435258033

     435430186         435601604         435762026         435916333        
440450286         440604270         448119685         448150029        
448180315         448210559         448240853         448271023        
448301200         448331348         448361428         448391466        
448421487         435872825         447922790   

435258074

     435430202         435601679         435762083         435916358        
440450336         440604379         448119693         448150037        
448180323         448210567         448240861         448271031        
448301218         448331355         448361436         448391474        
448421495         435872833         447922808   

435258124

     435430301         435601687         435762133         435916390        
440450377         440604403         448119701         448150045        
448180331         448210575         448240879         448271049        
448301226         448331363         448361444         448391482        
448421503         435872957         447922816   

435258173

     435430418         435601802         435762216         435916481        
440450401         440604437         448119719         448150052        
448180349         448210583         448240887         448271056        
448301234         448331371         448361451         448391490        
448421511         435872973         447922824   

435258181

     435430426         435601851         435762273         435916499        
440450435         440604445         448119727         448150060        
448180356         448210591         448240895         448271064        
448301242         448331389         448361469         448391508        
448421529         435872981         447922832   

435258199

     435430475         435601877         435762331         435916531        
440450468         440604486         448119735         448150078        
448180364         448210609         448240903         448271072        
448301259         448331397         448361477         448391516        
448421537         435873005         447922840   

435258223

     435430582         435601935         435762414         435916564        
440450476         440604619         448119743         448150086        
448180372         448210617         448240911         448271080        
448301267         448331405         448361485         448391524        
448421545         435873146         447922857   

435258264

     435430624         435601976         435762448         435916572        
440450682         440604668         448119750         448150094        
448180380         448210625         448240929         448271098        
448301275         448331413         448361493         448391532        
448421552         435873179         447922865   

435258413

     435430715         435601984         435762471         435916598        
440450708         440604742         448119768         448150102        
448180398         448210633         448240937         448271106        
448301283         448331421         448361501         448391540        
448421560         435873195         447922873   

435258447

     435430723         435602016         435762554         435916614        
440450757         440604759         448119776         448150110        
448180406         448210641         448240945         448271114        
448301291         448331439         448361519         448391557        
448421578         435873278         447922881   

 

SCH-A-12



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435258496

     435430749         435602081         435762612         435916655        
440450815         440604890         448119784         448150128        
448180414         448210658         448240952         448271122        
448301309         448331447         448361527         448391565        
448421586         435877097         447922899   

435258504

     435430764         435602099         435762620         435916689        
440450856         440604916         448119792         448150136        
448180422         448210666         448240960         448271130        
448301317         448331454         448361535         448391573        
448421594         435877162         447922907   

435258538

     435430947         435602156         435762646         435916721        
440450898         440604924         448119800         448150144        
448180430         448210674         448240978         448271148        
448301325         448331462         448361543         448391581        
448421602         435877667         447922915   

435258595

     435430996         435602248         435762661         435916804        
440450955         440604957         448119818         448150151        
448180448         448210682         448240986         448271155        
448301333         448331470         448361550         448391599        
448421610         435882220         447922923   

435258728

     435431028         435602396         435762711         435916861        
440451037         440604999         448119826         448150169        
448180455         448210690         448240994         448271163        
448301341         448331488         448361568         448391607        
448421628         435883285         447922931   

435258744

     435431036         435602412         435762745         435916887        
440451078         440605038         448119842         448150177        
448180463         448210708         448241000         448271171        
448301358         448331496         448361576         448391615        
448421636         435887807         447922949   

435259205

     435431093         435602453         435762794         435916911        
440451128         440605061         448119859         448150185        
448180471         448210716         448241018         448271189        
448301366         448331504         448361584         448391623        
448421644         435887831         447922956   

435259262

     435431127         435602461         435762836         435916937        
440451144         440605079         448119867         448150193        
448180489         448210724         448241026         448271197        
448301374         448331512         448361592         448391631        
448421651         435887849         447922964   

435259288

     435431135         435602503         435762927         435916945        
440451185         440605103         448119875         448150201        
448180497         448210732         448241034         448271205        
448301382         448331520         448361600         448391649        
448421669         435887872         447922972   

435259411

     435431200         435602560         435762935         435916952        
440451219         440605111         448119883         448150219        
448180505         448210740         448241042         448271213        
448301390         448331538         448361618         448391656        
448421677         435887989         447922980   

435259445

     435431226         435602578         435762950         435916986        
440451243         440605129         448119891         448150227        
448180513         448210757         448241059         448271221        
448301408         448331546         448361626         448391664        
448421685         435888029         447922998   

435259494

     435431291         435602594         435762984         435917034        
440451292         440605145         448119909         448150235        
448180521         448210765         448241067         448271239        
448301416         448331553         448361634         448391672        
448421693         435888060         447923004   

435259551

     435431374         435602644         435763040         435917067        
440451334         440605152         448119917         448150243        
448180539         448210773         448241075         448271247        
448301424         448331561         448361642         448391680        
448421701         435888086         447923012   

435259593

     435431382         435602685         435763107         435917091        
440451367         440605228         448119925         448150250        
448180547         448210781         448241083         448271254        
448301432         448331579         448361659         448391698        
448421719         435888136         447923020   

435259635

     435431408         435602719         435763149         435917109        
440451458         440605236         448119933         448150268        
448180554         448210799         448241091         448271262        
448301440         448331587         448361667         448391706        
448421727         435888144         447923038   

435259718

     435431416         435602727         435763198         435917117        
440451482         440605467         448119941         448150276        
448180562         448210807         448241109         448271270        
448301457         448331595         448361675         448391714        
448421735         435888185         447923046   

435259791

     435431432         435602743         435763230         435917158        
440451607         440605483         448119958         448150284        
448180570         448210815         448241117         448271288        
448301465         448331603         448361683         448391722        
448421743         435888219         447923053   

435259817

     435431564         435602750         435763255         435917182        
440451615         440605491         448119966         448150292        
448180588         448210823         448241125         448271296        
448301473         448331611         448361691         448391730        
448421750         435888243         447923061   

435260336

     435431580         435602792         435763263         435917257        
440451649         440605509         448119974         448150300        
448180596         448210831         448241133         448271304        
448301481         448331629         448361709         448391748        
448421768         435890116         447923079   

435260369

     435431630         435602834         435763347         435917307        
440451698         440605525         448119982         448150318        
448180604         448210849         448241141         448271312        
448301499         448331637         448361717         448391755        
448421776         435891981         447923087   

435260385

     435431671         435602859         435763461         435917349        
440451755         440605566         448119990         448150326        
448180612         448210856         448241158         448271320        
448301507         448331645         448361725         448391763        
448421784         435892328         447923095   

435260401

     435431689         435602883         435763495         435917380        
440451813         440605582         448120006         448150334        
448180620         448210864         448241166         448271338        
448301515         448331652         448361733         448391771        
448421792         435892641         447923111   

435260435

     435431697         435602925         435763511         435917430        
440451821         440605657         448120014         448150342        
448180638         448210872         448241174         448271346        
448301523         448331660         448361741         448391789        
448421800         435892971         447923129   

435260450

     435431788         435602933         435763545         435917455        
440451839         440605673         448120022         448150359        
448180646         448210880         448241182         448271353        
448301531         448331678         448361758         448391797        
448421818         435893144         447923137   

435260583

     435431796         435602966         435763560         435917489        
440451870         440605707         448120030         448150367        
448180653         448210898         448241190         448271361        
448301549         448331686         448361766         448391805        
448421826         435896378         447923145   

435260625

     435431804         435603014         435763594         435917505        
440451912         440605749         448120048         448150375        
448180661         448210906         448241208         448271379        
448301556         448331694         448361774         448391813        
448421834         435904156         447923152   

435260666

     435431861         435603105         435763685         435917521        
440451946         440605772         448120055         448150383        
448180679         448210914         448241216         448271387        
448301564         448331702         448361782         448391821        
448421842         435904172         447923160   

435260716

     435432000         435603113         435763719         435917562        
440452126         440605814         448120063         448150391        
448180687         448210922         448241224         448271395        
448301572         448331710         448361790         448391839        
448421859         435904255         447923178   

435260781

     435432091         435603139         435763727         435917646        
440452191         440605822         448120071         448150409        
448180695         448210930         448241232         448271403        
448301580         448331728         448361808         448391847        
448421867         435904263         447923186   

435260807

     435432117         435603279         435763743         435917679        
440452225         440605855         448120089         448150417        
448180703         448210948         448241240         448271411        
448301598         448331736         448361816         448391854        
448421875         435904305         447923194   

435260849

     435432133         435603337         435763784         435917687        
440452241         440605871         448120097         448150425        
448180711         448210955         448241257         448271429        
448301606         448331744         448361824         448391862        
448421883         435904339         447923202   

435260856

     435432240         435603352         435763842         435917752        
440452316         440605889         448120105         448150433        
448180729         448210963         448241265         448271437        
448301614         448331751         448361832         448391870        
448421891         435904354         447923210   

435260997

     435432281         435603378         435763875         435917828        
440452340         440605905         448120113         448150441        
448180737         448210971         448241273         448271445        
448301622         448331769         448361840         448391888        
448421909         435904388         447923228   

435261060

     435432315         435603436         435763941         435917950        
440452399         440606119         448120121         448150458        
448180745         448210989         448241281         448271452        
448301630         448331777         448361857         448391896        
448421917         435904537         447923236   

435261136

     435432372         435603477         435763990         435917992        
440452449         440606127         448120139         448150466        
448180752         448210997         448241299         448271460        
448301648         448331785         448361865         448391904        
448421925         435904545         447923244   

435261169

     435432489         435603519         435764006         435918008        
440452480         440606135         448120147         448150474        
448180760         448211003         448241307         448271478        
448301655         448331793         448361873         448391912        
448421933         435904578         447923251   

435261227

     435432513         435603600         435764089         435918024        
440452498         440606168         448120154         448150482        
448180778         448211011         448241315         448271486        
448301663         448331801         448361881         448391920        
448421941         435904669         447923269   

435261235

     435432588         435603626         435764105         435918065        
440452555         440606176         448120162         448150490        
448180786         448211029         448241323         448271494        
448301671         448331819         448361899         448391938        
448421958         435904826         447923277   

435261268

     435432851         435603733         435764121         435918131        
440452662         440606200         448120170         448150508        
448180794         448211037         448241331         448271502        
448301689         448331827         448361907         448391946        
448421966         435904933         447923285   

435261276

     435432877         435603766         435764154         435918222        
440452753         440606283         448120188         448150516        
448180802         448211052         448241349         448271510        
448301697         448331835         448361915         448391953        
448421974         435905252         447923293   

435261284

     435432885         435603774         435764220         435918255        
440452811         440606366         448120196         448150524        
448180810         448211060         448241356         448271528        
448301705         448331843         448361923         448391961        
448421982         435910849         447923301   

435261292

     435432901         435603832         435764287         435918263        
440452845         440606374         448120204         448150532        
448180828         448211078         448241364         448271536        
448301713         448331850         448361931         448391979        
448421990         435911359         447923319   

435261367

     435432984         435603840         435764311         435918289        
440452886         440606416         448120212         448150540        
448180836         448211086         448241372         448271551        
448301721         448331868         448361949         448391987        
448422006         435911698         447923327   

435261417

     435433008         435603873         435764337         435918297        
440452985         440606465         448120238         448150557        
448180844         448211094         448241380         448271569        
448301739         448331876         448361956         448391995        
448422014         435914825         447923335   

435261433

     435433065         435604012         435764352         435918321        
440453017         440606515         448120246         448150565        
448180851         448211102         448241398         448271577        
448301747         448331884         448361964         448392001        
448422022         435921424         447923343   

435261524

     435433081         435604020         435764360         435918339        
440453082         440606523         448120261         448150573        
448180869         448211110         448241406         448271585        
448301754         448331892         448361972         448392019        
448422030         435921465         447923350   

435261532

     435433115         435604061         435764410         435918404        
440453108         440606549         448120279         448150581        
448180877         448211128         448241414         448271593        
448301762         448331900         448361980         448392027        
448422048         435921580         447923368   

435261540

     435433255         435604095         435764485         435918412        
440453157         440606580         448120287         448150599        
448180885         448211136         448241422         448271601        
448301770         448331918         448361998         448392035        
448422055         435921606         447923376   

435261698

     435433404         435604103         435764527         435918594        
440453181         440606606         448120295         448150607        
448180893         448211144         448241430         448271619        
448301788         448331926         448362004         448392043        
448422063         435921747         447923384   

435261706

     435433446         435604202         435764535         435918842        
440453272         440606622         448120303         448150615        
448180901         448211151         448241448         448271627        
448301796         448331934         448362012         448392050        
448422071         435921762         447923392   

435261797

     435433487         435604228         435764584         435918875        
440453280         440606630         448120311         448150623        
448180919         448211169         448241455         448271635        
448301804         448331942         448362020         448392068        
448422089         435921853         447923400   

435262019

     435433594         435604236         435764642         435918883        
440453348         440606655         448120329         448150631        
448180927         448211177         448241463         448271643        
448301812         448331959         448362038         448392076        
448422097         435921879         447923418   

435263256

     435433651         435604327         435764683         435918891        
440453454         440606663         448120337         448150649        
448180935         448211185         448241471         448271650        
448301820         448331967         448362053         448392084        
448422105         435921895         447923426   

435263280

     435433800         435604335         435764709         435918974        
440453470         440606739         448120345         448150656        
448180943         448211193         448241489         448271668        
448301838         448331975         448362061         448392092        
448422113         435921911         447923434   

435263298

     435433859         435604376         435764881         435918982        
440453512         440606838         448120352         448150664        
448180950         448211201         448241497         448271676        
448301846         448331983         448362079         448392100        
448422121         435922018         447923442   

435263363

     435433875         435604459         435764899         435918990        
440453629         440606887         448120360         448150672        
448180968         448211219         448241505         448271684        
448301853         448331991         448362087         448392118        
448422139         435922059         447923459   

435263389

     435433933         435604467         435764907         435919055        
440453686         440606978         448120378         448150680        
448180976         448211227         448241513         448271692        
448301861         448332007         448362095         448392126        
448422147         435922125         447923467   

435263546

     435433941         435604533         435764964         435919063        
440453736         440607026         448120394         448150698        
448180984         448211235         448241521         448271700        
448301879         448332015         448362103         448392134        
448422154         435922133         447923475   

435263595

     435434063         435604541         435764972         435919188        
440453777         440607190         448120402         448150706        
448181008         448211243         448241539         448271718        
448301887         448332023         448362111         448392142        
448422162         435922281         447923483   

435263728

     435434071         435604632         435765052         435919253        
440454007         440607232         448120410         448150714        
448181016         448211250         448241547         448271726        
448301895         448332031         448362129         448392159        
448422170         435922307         447923491   

435263793

     435434113         435604657         435765094         435919287        
440454056         440607273         448120428         448150722        
448181024         448211268         448241554         448271734        
448301903         448332049         448362137         448392167        
448422188         435927900         447923509   

435263850

     435434121         435604764         435765136         435919311        
440454106         440607299         448120436         448150748        
448181032         448211276         448241562         448271742        
448301911         448332056         448362145         448392175        
448422196         435930227         447923517   

435263926

     435434279         435604798         435765151         435919337        
440454122         440607307         448120444         448150755        
448181040         448211284         448241570         448271759        
448301929         448332064         448362152         448392183        
448422204         435930557         447923525   

435264007

     435434428         435604897         435765219         435919402        
440454189         440607364         448120451         448150763        
448181057         448211292         448241588         448271767        
448301937         448332072         448362160         448392191        
448422212         435930854         447923533   

435264072

     435434485         435604939         435765227         435919428        
440454205         440607372         448120469         448150771        
448181065         448211300         448241596         448271775        
448301945         448332080         448362178         448392209        
448422220         435931001         447923541   

435264106

     435434683         435604996         435765250         435919543        
440454411         440607448         448120477         448150789        
448181073         448211318         448241604         448271791        
448301952         448332098         448362186         448392217        
448422238         435932132         447923558   

435264163

     435434717         435605050         435765284         435919568        
440454429         440607463         448120493         448150797        
448181081         448211326         448241612         448271809        
448301960         448332106         448362194         448392225        
448422246         435932140         447923566   

435264205

     435434725         435605084         435765359         435919626        
440454445         440607521         448120501         448150805        
448181099         448211334         448241620         448271817        
448301978         448332114         448362202         448392233        
448422253         435936323         447923574   

435264312

     435434741         435605118         435765367         435919642        
440454502         440607554         448120519         448150813        
448181107         448211342         448241638         448271825        
448301986         448332122         448362210         448392241        
448422261         435936356         447923582   

435264346

     435434774         435605142         435765375         435919683        
440454684         440607596         448120527         448150821        
448181115         448211359         448241646         448271833        
448301994         448332130         448362228         448392258        
448422279         435936422         447923590   

435264353

     435434949         435605167         435765391         435919725        
440454734         440607604         448120535         448150839        
448181123         448211367         448241653         448271841        
448302000         448332148         448362236         448392266        
448422287         435936547         447923608   

435264437

     435435003         435605191         435765458         435919741        
440454809         440607646         448120543         448150847        
448181131         448211375         448241661         448271858        
448302018         448332155         448362244         448392274        
448422295         435936588         447923624   

435264486

     435435045         435605241         435765474         435919758        
440454932         440607679         448120550         448150854        
448181149         448211383         448241679         448271866        
448302026         448332163         448362251         448392282        
448422303         435936604         447923632   

 

SCH-A-13



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435264510

     435435102         435605266         435765581         435919774        
440454940         440607802         448120568         448150862        
448181164         448211391         448241687         448271874        
448302034         448332171         448362269         448392290        
448422311         435936638         447923640   

435264528

     435435169         435605373         435766076         435919816        
440454965         440607810         448120576         448150870        
448181172         448211409         448241695         448271882        
448302042         448332189         448362277         448392308        
448422329         435936711         447923657   

435264551

     435435177         435605399         435766134         435919824        
440454973         440607836         448120584         448150888        
448181180         448211417         448241703         448271890        
448302059         448332197         448362285         448392316        
448422337         435936802         447923665   

435264593

     435435185         435605407         435766167         435919881        
440455038         440607877         448120592         448150896        
448181198         448211425         448241711         448271908        
448302067         448332205         448362293         448392324        
448422345         435936836         447923673   

435264734

     435435235         435605423         435766217         435919899        
440455053         440607984         448120600         448150904        
448181206         448211433         448241729         448271916        
448302075         448332213         448362301         448392332        
448422352         435936844         447923681   

435264767

     435435318         435605514         435766571         435919907        
440455103         440608040         448120618         448150912        
448181214         448211441         448241737         448271924        
448302083         448332221         448362319         448392340        
448422360         435936893         447923699   

435264775

     435435326         435605548         435766621         435919915        
440455137         440608149         448120626         448150920        
448181222         448211458         448241745         448271932        
448302091         448332239         448362335         448392357        
448422378         435936984         447923707   

435264908

     435435359         435605563         435766688         435919956        
440455145         440608172         448120634         448150938        
448181230         448211466         448241752         448271940        
448302109         448332247         448362343         448392365        
448422386         435941885         447923715   

435264940

     435435367         435605639         435766696         435919972        
440455285         440608255         448120642         448150946        
448181248         448211474         448241760         448271957        
448302117         448332254         448362350         448392373        
448422394         435942883         447923723   

435264957

     435435516         435605647         435766761         435920111        
440455293         440608263         448120659         448150953        
448181255         448211482         448241778         448271965        
448302125         448332262         448362368         448392381        
448422402         435943162         447923731   

435264965

     435435565         435605670         435766852         435920202        
440455301         440608297         448120667         448150961        
448181263         448211490         448241786         448271973        
448302133         448332270         448362376         448392399        
448422410         435948302         447923749   

435265046

     435435623         435605688         435766860         435920277        
440455434         440608321         448120675         448150979        
448181271         448211508         448241794         448271981        
448302141         448332288         448362384         448392407        
448422428         435950274         447923756   

435265087

     435435631         435605704         435767009         435920301        
440455483         440608339         448120683         448150987        
448181289         448211516         448241802         448271999        
448302158         448332296         448362392         448392415        
448422436         435951686         447923764   

435265129

     435435797         435605720         435767017         435920327        
440455640         440608347         448120691         448150995        
448181297         448211524         448241810         448272005        
448302166         448332304         448362400         448392423        
448422444         435952155         447923772   

435265178

     435435847         435605738         435767041         435920335        
440455814         440608503         448120709         448151001        
448181305         448211532         448241828         448272013        
448302174         448332312         448362418         448392431        
448422451         435952189         447923780   

435265236

     435435953         435605761         435767066         435920343        
440456010         440608545         448120717         448151019        
448181313         448211540         448241836         448272021        
448302182         448332320         448362426         448392449        
448422469         435952353         447923798   

435265285

     435435979         435605811         435767140         435920350        
440456028         440608578         448120725         448151027        
448181321         448211557         448241844         448272039        
448302190         448332338         448362434         448392456        
448422477         435952411         447923806   

435265327

     435436076         435605902         435767207         435920368        
440456093         440608602         448120733         448151035        
448181339         448211565         448241851         448272047        
448302208         448332346         448362442         448392464        
448422485         435952437         447923814   

435265368

     435436217         435605944         435767272         435920418        
440456101         440608636         448120741         448151043        
448181347         448211573         448241869         448272054        
448302216         448332353         448362459         448392472        
448422493         435952551         447923822   

435265566

     435436241         435605977         435767389         435920459        
440456135         440608651         448120758         448151050        
448181354         448211581         448241877         448272062        
448302224         448332361         448362467         448392480        
448422501         435952585         447923830   

435265640

     435436274         435606009         435767439         435920483        
440456176         440608701         448120766         448151068        
448181362         448211599         448241885         448272070        
448302232         448332379         448362475         448392498        
448422519         435952650         447923848   

435265699

     435436316         435606066         435767579         435920517        
440456200         440608719         448120774         448151076        
448181370         448211607         448241893         448272088        
448302240         448332387         448362483         448392506        
448422527         435952734         447923855   

435265715

     435436464         435606157         435767595         435920533        
440456317         440608768         448120782         448151084        
448181388         448211615         448241901         448272096        
448302257         448332395         448362491         448392514        
448422535         435952759         447923863   

435265830

     435436472         435606165         435767645         435920632        
440456358         440608792         448120790         448151092        
448181396         448211623         448241919         448272104        
448302265         448332403         448362509         448392522        
448422543         435952783         447923889   

435265855

     435436498         435606173         435767686         435920657        
440456390         440608818         448120816         448151100        
448181404         448211631         448241927         448272112        
448302273         448332411         448362517         448392530        
448422550         435952825         447923897   

435265897

     435436522         435606181         435767868         435920749        
440456424         440608933         448120824         448151118        
448181412         448211649         448241935         448272120        
448302281         448332429         448362525         448392548        
448422568         435952833         447923905   

435265913

     435436589         435606199         435767884         435920764        
440456432         440608990         448120832         448151126        
448181420         448211656         448241943         448272138        
448302299         448332437         448362533         448392555        
448422576         435952858         447923913   

435265947

     435436613         435606264         435767900         435920780        
440456440         440609006         448120840         448151134        
448181438         448211664         448241950         448272146        
448302307         448332452         448362541         448392563        
448422584         435952866         447923921   

435265996

     435436621         435606413         435767942         435920798        
440456473         440609139         448120857         448151142        
448181446         448211672         448241968         448272153        
448302315         448332460         448362558         448392571        
448422592         435952908         447923939   

435266044

     435436688         435606512         435767959         435920897        
440456564         440609147         448120865         448151159        
448181453         448211680         448241976         448272161        
448302323         448332478         448362566         448392589        
448422600         435952973         447923947   

435266077

     435436738         435606629         435767967         435921036        
440456689         440609212         448120873         448151167        
448181461         448211698         448241984         448272179        
448302331         448332486         448362574         448392597        
448422618         435969381         447923954   

435266135

     435436886         435606660         435768007         435921119        
440456747         440609253         448120881         448151175        
448181479         448211706         448241992         448272187        
448302349         448332494         448362582         448392605        
448422626         435969449         447923962   

435266143

     435437009         435606710         435768015         435921135        
440456838         440609337         448120899         448151183        
448181487         448211714         448242008         448272195        
448302356         448332502         448362590         448392613        
448422634         435969464         447923970   

435266192

     435437116         435606769         435768023         435921143        
440457000         440609360         448120907         448151191        
448181495         448211722         448242016         448272203        
448302364         448332510         448362608         448392621        
448422642         435969498         447923988   

435266465

     435437462         435606827         435768080         435921150        
440457018         440609444         448120915         448151209        
448181503         448211730         448242024         448272211        
448302372         448332528         448362616         448392639        
448422659         435969506         447923996   

435266549

     435437686         435606843         435768098         435921176        
440457059         440609501         448120923         448151217        
448181511         448211748         448242040         448272229        
448302380         448332536         448362624         448392647        
448422675         435969589         447924002   

435266598

     435437736         435606884         435768130         435921184        
440457224         440609758         448120931         448151225        
448181529         448211755         448242057         448272237        
448302398         448332544         448362632         448392654        
448422683         435969662         447924010   

435266606

     435437777         435606892         435768163         435921234        
440457422         440609857         448120949         448151241        
448181537         448211763         448242065         448272245        
448302406         448332551         448362640         448392662        
448422691         435969670         447924028   

435266648

     435437942         435606926         435768189         435921267        
440457588         440609881         448120956         448151258        
448181545         448211771         448242073         448272252        
448302414         448332569         448362657         448392670        
448422709         435969688         447924036   

435266663

     435437967         435607049         435768213         435921291        
440457679         440609931         448120964         448151266        
448181552         448211789         448242081         448272260        
448302422         448332577         448362665         448392688        
448422717         435969746         447924044   

435266721

     435437983         435607106         435768221         435921309        
440457737         440609964         448120972         448151274        
448181560         448211797         448242099         448272278        
448302430         448332585         448362673         448392696        
448422725         435969761         447924051   

435266879

     435438007         435607189         435768239         435921366        
440457836         440609972         448120980         448151282        
448181578         448211805         448242107         448272286        
448302448         448332593         448362681         448392704        
448422733         435969878         447924069   

435266895

     435438106         435607304         435768270         435921952        
440457869         440609980         448120998         448151290        
448181586         448211813         448242115         448272294        
448302455         448332601         448362699         448392712        
448422741         435969886         447924077   

435266929

     435438130         435607346         435768288         435922216        
440457885         440610038         448121004         448151308        
448181594         448211821         448242123         448272302        
448302463         448332619         448362707         448392720        
448422758         435969985         447924085   

435266986

     435438163         435607353         435768346         435922497        
440457950         440610095         448121012         448151316        
448181602         448211839         448242131         448272310        
448302471         448332627         448362715         448392738        
448422766         435969993         447924093   

435267117

     435438213         435607361         435768452         435922505        
440458149         440610186         448121020         448151324        
448181610         448211847         448242149         448272328        
448302489         448332635         448362723         448392746        
448422774         435970082         447924101   

435267125

     435438262         435607387         435768460         435922521        
440458172         440610194         448121038         448151332        
448181628         448211854         448242156         448272336        
448302497         448332643         448362731         448392753        
448422782         435970173         447924119   

435267141

     435438304         435607411         435768502         435922539        
440458214         440610202         448121046         448151340        
448181636         448211862         448242164         448272344        
448302505         448332650         448362749         448392761        
448422790         435970215         447924127   

435267174

     435438361         435607437         435768510         435922554        
440458313         440610228         448121053         448151357        
448181644         448211870         448242172         448272351        
448302513         448332668         448362756         448392779        
448422808         435970306         447924135   

435267240

     435438437         435607445         435768528         435922711        
440458370         440610285         448121061         448151365        
448181651         448211888         448242180         448272369        
448302521         448332676         448362764         448392787        
448422816         435987714         447924143   

435267331

     435438502         435607478         435768536         435922885        
440458388         440610301         448121079         448151373        
448181669         448211896         448242198         448272377        
448302539         448332684         448362772         448392795        
448422824         435987847         447924150   

435267430

     435438551         435607544         435768544         435922950        
440458412         440610368         448121087         448151381        
448181677         448211904         448242206         448272385        
448302547         448332692         448362780         448392803        
448422832         435987896         447924168   

435267448

     435438569         435607551         435768551         435922984        
440458511         440610418         448121095         448151399        
448181685         448211912         448242214         448272393        
448302554         448332700         448362798         448392811        
448422840         435987920         447924176   

435267455

     435438593         435607569         435768601         435923040        
440458560         440610582         448121103         448151407        
448181693         448211920         448242222         448272401        
448302562         448332718         448362806         448392829        
448422857         435987953         447924184   

435267570

     435438890         435607593         435768692         435923222        
440458578         440610590         448121111         448151415        
448181701         448211938         448242230         448272419        
448302570         448332726         448362814         448392837        
448422865         435987961         447924200   

435267596

     435438908         435607627         435768718         435923347        
440458586         440610616         448121129         448151423        
448181719         448211946         448242248         448272427        
448302588         448332734         448362822         448392845        
448422873         435987979         447924218   

435267604

     435438924         435607692         435768759         435923370        
440458735         440610640         448121137         448151431        
448181727         448211953         448242255         448272435        
448302604         448332742         448362830         448392852        
448422881         435988001         447924234   

435267695

     435438981         435607726         435768809         435923388        
440458792         440610681         448121145         448151449        
448181735         448211961         448242263         448272443        
448302612         448332759         448362848         448392860        
448422899         435988035         447924242   

435267729

     435439161         435607734         435768866         435923453        
440458818         440610723         448121152         448151456        
448181743         448211979         448242271         448272450        
448302620         448332767         448362855         448392878        
448422907         435988092         447924267   

435267810

     435439195         435607742         435768874         435923495        
440458826         440610731         448121160         448151464        
448181750         448211987         448242289         448272468        
448302638         448332775         448362863         448392886        
448422915         435988159         447924275   

435267943

     435439294         435607809         435768882         435923560        
440458883         440610772         448121178         448151472        
448181768         448211995         448242297         448272476        
448302646         448332783         448362871         448392894        
448422923         435988191         447924283   

435268016

     435439351         435607874         435770136         435923586        
440459048         440610798         448121186         448151480        
448181776         448212001         448242305         448272484        
448302653         448332791         448362889         448392902        
448422931         435988225         447924291   

435268024

     435439583         435607932         435770169         435923685        
440459063         440610806         448121194         448151498        
448181784         448212019         448242313         448272492        
448302661         448332809         448362897         448392910        
448422949         435988340         447924309   

435268065

     435439591         435607940         435770185         435923768        
440459097         440610814         448121202         448151506        
448181792         448212035         448242321         448272500        
448302679         448332817         448362905         448392928        
448422956         435988373         447924317   

435268081

     435439617         435608021         435770201         435923792        
440459113         440610863         448121210         448151514        
448181800         448212043         448242339         448272518        
448302687         448332825         448362913         448392936        
448422964         435988381         447924325   

435268123

     435439633         435608070         435770276         435923818        
440459121         440610897         448121228         448151522        
448181818         448212050         448242347         448272526        
448302695         448332833         448362921         448392944        
448422972         435988407         447924341   

435268172

     435439641         435608120         435770326         435923859        
440459147         440611036         448121236         448151530        
448181826         448212068         448242354         448272534        
448302703         448332841         448362939         448392951        
448422980         435988480         447924358   

435268305

     435439658         435608146         435770359         435923966        
440459170         440611077         448121244         448151548        
448181834         448212076         448242362         448272542        
448302711         448332858         448362947         448392969        
448422998         435988498         447924366   

435268313

     435439708         435608229         435770367         435924097        
440459246         440611093         448121251         448151555        
448181842         448212084         448242370         448272559        
448302729         448332866         448362954         448392977        
448423004         435988522         447924374   

435268321

     435439807         435608294         435770383         435924139        
440459295         440611184         448121269         448151563        
448181859         448212092         448242388         448272567        
448302737         448332874         448362962         448392985        
448423012         435988548         447924382   

435268347

     435439823         435608385         435770425         435924188        
440459402         440611333         448121277         448151571        
448181867         448212100         448242396         448272575        
448302745         448332882         448362970         448392993        
448423020         435988605         447924390   

435268404

     435439849         435608500         435770474         435924246        
440459451         440611358         448121285         448151589        
448181875         448212118         448242404         448272583        
448302752         448332890         448362988         448393009        
448423038         435988639         447924408   

435268412

     435439864         435608617         435770482         435924287        
440459667         440611507         448121293         448151597        
448181883         448212126         448242412         448272591        
448302760         448332908         448362996         448393017        
448423046         435988670         447924416   

 

SCH-A-14



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435268438

     435439955         435608641         435770516         435924295        
440459683         440611515         448121301         448151605        
448181891         448212134         448242420         448272609        
448302778         448332916         448363002         448393025        
448423053         435988688         447924424   

435268479

     435440029         435608708         435770540         435924337        
440459899         440611549         448121319         448151613        
448181909         448212142         448242438         448272617        
448302786         448332924         448363010         448393033        
448423061         435988696         447924432   

435268495

     435440037         435608799         435770599         435924444        
440459915         440611556         448121327         448151621        
448181917         448212159         448242446         448272625        
448302794         448332932         448363028         448393041        
448423079         435988787         447924440   

435268610

     435440078         435608864         435770714         435924451        
440459949         440611580         448121335         448151639        
448181925         448212167         448242453         448272633        
448302802         448332940         448363036         448393058        
448423087         435988845         447924457   

435268628

     435440094         435608880         435770730         435924634        
440459964         440611648         448121343         448151647        
448181933         448212175         448242461         448272641        
448302810         448332957         448363044         448393066        
448423095         435988860         447924465   

435268636

     435440110         435608989         435770771         435924659        
440460020         440611705         448121350         448151654        
448181941         448212183         448242479         448272658        
448302828         448332965         448363051         448393074        
448423103         435988878         447924473   

435268677

     435441415         435608997         435770847         435924667        
440460160         440611879         448121368         448151662        
448181958         448212191         448242487         448272666        
448302836         448332973         448363069         448393082        
448423111         435988894         447924481   

435268693

     435441464         435609045         435770862         435924675        
440460236         440611887         448121376         448151670        
448181966         448212209         448242495         448272674        
448302844         448332981         448363077         448393090        
448423129         435988902         447924499   

435268727

     435441530         435609060         435770961         435924691        
440460277         440611895         448121384         448151688        
448181974         448212217         448242503         448272682        
448302851         448332999         448363085         448393108        
448423137         435989033         447924507   

435268750

     435441563         435609151         435770979         435924709        
440460376         440611960         448121392         448151696        
448181982         448212225         448242511         448272690        
448302869         448333005         448363093         448393116        
448423145         435989041         447924515   

435268776

     435441613         435609177         435771076         435926233        
440460418         440611978         448121400         448151704        
448181990         448212233         448242529         448272708        
448302877         448333013         448363101         448393124        
448423152         435989108         447924523   

435268784

     435441647         435609193         435771092         435926241        
440460475         440611986         448121418         448151712        
448182006         448212241         448242537         448272716        
448302885         448333021         448363119         448393132        
448423160         435989116         447924531   

435268792

     435442041         435609201         435771118         435926282        
440460558         440612034         448121426         448151720        
448182014         448212258         448242545         448272724        
448302893         448333039         448363127         448393140        
448423178         436006704         447924549   

435268883

     435442165         435609342         435771142         435926324        
440460574         440612059         448121434         448151738        
448182022         448212266         448242552         448272732        
448302901         448333047         448363135         448393157        
448423186         436006712         447924556   

435268982

     435442181         435609375         435771183         435926381        
440460582         440612083         448121442         448151746        
448182030         448212274         448242560         448272740        
448302919         448333054         448363143         448393165        
448423194         436006746         447924564   

435269030

     435442223         435609409         435771209         435926407        
440460624         440612182         448121459         448151753        
448182048         448212282         448242578         448272757        
448302927         448333062         448363150         448393173        
448423202         436006779         447924572   

435269121

     435442306         435609417         435771225         435926449        
440460723         440612208         448121467         448151761        
448182055         448212290         448242586         448272765        
448302935         448333070         448363168         448393181        
448423210         436006795         447924580   

435269170

     435442348         435609565         435771266         435926472        
440460756         440612216         448121475         448151779        
448182063         448212308         448242594         448272773        
448302943         448333088         448363176         448393199        
448423228         436006803         447924598   

435269188

     435442363         435609763         435771290         435926514        
440460798         440612232         448121483         448151787        
448182071         448212316         448242602         448272781        
448302950         448333096         448363184         448393207        
448423236         436006829         447924606   

435269196

     435442413         435609771         435771308         435926530        
440460871         440612265         448121491         448151795        
448182089         448212324         448242610         448272799        
448302968         448333104         448363192         448393215        
448423244         436006936         447924614   

435269212

     435442439         435609896         435771324         435926563        
440460897         440612299         448121509         448151803        
448182097         448212332         448242628         448272807        
448302976         448333112         448363200         448393223        
448423251         436006969         447924622   

435269261

     435442520         435610001         435771381         435926571        
440460913         440612349         448121517         448151811        
448182105         448212340         448242636         448272815        
448302984         448333120         448363218         448393231        
448423269         436007041         447924630   

435269295

     435442553         435610035         435771423         435926613        
440461010         440612661         448121525         448151829        
448182113         448212357         448242644         448272823        
448302992         448333138         448363226         448393249        
448423277         436007116         447924648   

435269303

     435442645         435610050         435771514         435926662        
440461127         440612703         448121533         448151837        
448182121         448212365         448242651         448272831        
448303008         448333146         448363234         448393256        
448423285         436007173         447924655   

435269329

     435442678         435610076         435771571         435926753        
440461218         440612737         448121541         448151845        
448182139         448212373         448242669         448272849        
448303016         448333153         448363242         448393264        
448423293         436007181         447924663   

435269352

     435442744         435610241         435771589         435926795        
440461226         440612877         448121558         448151852        
448182147         448212381         448242677         448272856        
448303024         448333161         448363259         448393272        
448423301         436007199         447924671   

435269394

     435442751         435610266         435771613         435926811        
440461242         440612935         448121566         448151860        
448182154         448212399         448242685         448272864        
448303032         448333179         448363267         448393280        
448423319         436007223         447924689   

435269501

     435442769         435610274         435771712         435926852        
440461374         440612992         448121574         448151878        
448182162         448212407         448242693         448272872        
448303040         448333187         448363275         448393298        
448423327         436007264         447924697   

435269642

     435442793         435610357         435771761         435926894        
440461408         440613099         448121582         448151886        
448182170         448212415         448242701         448272880        
448303057         448333195         448363283         448393306        
448423335         436007421         447924705   

435269790

     435442827         435610381         435771779         435926910        
440461499         440613107         448121590         448151894        
448182188         448212423         448242719         448272898        
448303065         448333203         448363291         448393314        
448423343         436007488         447924713   

435269808

     435442843         435610548         435771852         435926951        
440461507         440613156         448121608         448151902        
448182196         448212431         448242727         448272906        
448303073         448333211         448363309         448393322        
448423350         436007611         447924721   

435269915

     435442975         435610571         435771860         435927041        
440461549         440613164         448121616         448151910        
448182212         448212449         448242735         448272914        
448303081         448333229         448363317         448393330        
448423368         436007660         447924739   

435269964

     435442983         435610720         435771902         435927199        
440461648         440613230         448121624         448151928        
448182220         448212456         448242743         448272922        
448303099         448333237         448363325         448393348        
448423376         436007777         447924747   

435269972

     435443049         435610787         435771977         435927520        
440461754         440613289         448121632         448151936        
448182238         448212464         448242750         448272930        
448303107         448333245         448363333         448393355        
448423384         436007827         447924754   

435270053

     435443122         435610860         435772009         435927538        
440461770         440613388         448121640         448151944        
448182246         448212472         448242768         448272948        
448303115         448333252         448363341         448393363        
448423392         436007843         447924762   

435270079

     435443205         435611017         435772025         435927579        
440461838         440613404         448121657         448151951        
448182253         448212480         448242776         448272955        
448303123         448333260         448363358         448393371        
448423400         436007868         447924788   

435270087

     435443213         435611033         435772033         435927637        
440461937         440613412         448121665         448151969        
448182261         448212506         448242784         448272963        
448303131         448333278         448363366         448393389        
448423418         436007918         447924796   

435270095

     435443254         435611140         435772041         435927728        
440462182         440613537         448121673         448151977        
448182279         448212514         448242792         448272971        
448303149         448333286         448363374         448393397        
448423426         436007959         447924804   

435270202

     435443338         435611173         435772082         435927801        
440462190         440613545         448121681         448151985        
448182287         448212522         448242800         448272989        
448303156         448333294         448363382         448393405        
448423434         436008064         447924812   

435270210

     435443353         435611231         435772272         435927843        
440462273         440613602         448121699         448151993        
448182295         448212530         448242818         448272997        
448303164         448333302         448363390         448393413        
448423442         436024749         447924838   

435270350

     435443361         435611249         435772298         435927850        
440462315         440613610         448121707         448152009        
448182303         448212548         448242826         448273003        
448303172         448333310         448363408         448393421        
448423459         436024780         447924846   

435270376

     435443411         435611256         435772314         435927926        
440462414         440613644         448121715         448152017        
448182311         448212555         448242834         448273011        
448303180         448333328         448363416         448393439        
448423467         436024848         447924853   

435270392

     435443429         435611314         435772397         435927934        
440462422         440613800         448121723         448152025        
448182329         448212563         448242842         448273029        
448303198         448333336         448363424         448393447        
448423475         436025035         447924879   

435270442

     435443460         435611371         435772405         435927967        
440462570         440613974         448121731         448152033        
448182337         448212571         448242859         448273037        
448303206         448333344         448363432         448393454        
448423483         436025043         447924887   

435270467

     435443494         435611397         435772421         435928023        
440462604         440614162         448121749         448152041        
448182345         448212589         448242867         448273045        
448303214         448333351         448363440         448393462        
448423491         436025134         447924895   

435270475

     435443585         435611405         435772454         435928064        
440462653         440614386         448121756         448152058        
448182352         448212597         448242875         448273052        
448303222         448333369         448363457         448393470        
448423509         436025274         447924903   

435270574

     435443601         435611454         435772504         435928114        
440462679         440614410         448121764         448152066        
448182360         448212605         448242883         448273060        
448303230         448333377         448363465         448393488        
448423517         436025332         447924911   

435270624

     435443627         435611561         435772652         435928148        
440462711         440614477         448121772         448152074        
448182378         448212613         448242891         448273078        
448303248         448333385         448363473         448393496        
448423525         436025357         447924929   

435270657

     435443635         435611660         435772678         435928205        
440462745         440614634         448121780         448152082        
448182386         448212621         448242909         448273086        
448303255         448333393         448363481         448393504        
448423533         436025373         447924937   

435270673

     435443650         435611702         435772694         435928221        
440462802         440614642         448121798         448152090        
448182394         448212639         448242917         448273094        
448303263         448333401         448363499         448393512        
448423541         436025399         447924945   

435270723

     435443692         435611744         435772744         435928254        
440463040         440614683         448121814         448152108        
448182402         448212647         448242925         448273102        
448303271         448333419         448363507         448393520        
448423558         436025456         447924952   

435270756

     435443718         435611801         435772769         435928296        
440463057         440614733         448121822         448152116        
448182410         448212654         448242933         448273110        
448303289         448333427         448363515         448393538        
448423566         436025522         447924960   

435270780

     435443742         435611876         435772785         435928346        
440463065         440614790         448121830         448152124        
448182428         448212662         448242941         448273128        
448303297         448333435         448363523         448393546        
448423574         436025571         447924978   

435270806

     435443759         435611918         435772850         435928361        
440463081         440614816         448121848         448152132        
448182436         448212670         448242958         448273136        
448303305         448333443         448363531         448393553        
448423582         436025639         447924986   

435271184

     435443809         435611967         435772884         435928528        
440463321         440614824         448121855         448152140        
448182444         448212688         448242966         448273144        
448303313         448333450         448363549         448393561        
448423590         436025662         447925009   

435271275

     435443841         435612072         435773023         435928593        
440463446         440614857         448121863         448152157        
448182451         448212696         448242974         448273151        
448303321         448333468         448363556         448393579        
448423608         436025720         447925017   

435271341

     435443858         435612122         435773056         435928684        
440463487         440615060         448121871         448152165        
448182469         448212704         448242982         448273169        
448303339         448333476         448363564         448393587        
448423616         436025738         447925025   

435271358

     435443908         435612460         435773098         435928692        
440463495         440615078         448121889         448152173        
448182477         448212712         448242990         448273177        
448303347         448333484         448363572         448393595        
448423624         436025761         447925033   

435271440

     435443924         435612510         435773114         435928742        
440463503         440615086         448121897         448152181        
448182485         448212720         448243006         448273185        
448303354         448333492         448363580         448393603        
448423632         436025779         447925041   

435271655

     435443957         435612528         435773197         435928759        
440463610         440615110         448121905         448152199        
448182493         448212738         448243014         448273193        
448303362         448333500         448363598         448393611        
448423640         436025787         447925058   

435271671

     435443965         435612544         435773247         435928908        
440463636         440615169         448121913         448152207        
448182501         448212746         448243022         448273201        
448303370         448333518         448363606         448393629        
448423657         436042618         447925066   

435271713

     435443981         435612569         435773288         435928940        
440463685         440615193         448121921         448152215        
448182519         448212753         448243030         448273219        
448303388         448333526         448363614         448393637        
448423665         436042675         447925074   

435271788

     435444013         435612627         435773338         435929047        
440463719         440615326         448121939         448152223        
448182527         448212761         448243048         448273227        
448303396         448333534         448363622         448393645        
448423673         436042857         447925082   

435271903

     435444039         435612668         435773478         435929062        
440463784         440615359         448121947         448152231        
448182535         448212779         448243055         448273235        
448303404         448333542         448363630         448393652        
448423681         436042865         447925090   

435271960

     435444138         435612676         435773486         435929088        
440463818         440615383         448121954         448152249        
448182543         448212787         448243063         448273243        
448303412         448333559         448363648         448393660        
448423699         436042881         447925108   

435272067

     435444153         435612700         435773510         435929096        
440463859         440615409         448121962         448152256        
448182550         448212795         448243071         448273250        
448303420         448333567         448363655         448393678        
448423707         436042949         447925116   

435272075

     435444195         435612759         435773684         435929104        
440463891         440615557         448121970         448152264        
448182568         448212803         448243089         448273268        
448303438         448333575         448363663         448393686        
448423723         436042964         447925124   

435272133

     435444252         435612775         435773692         435929112        
440463909         440615607         448121988         448152272        
448182576         448212811         448243097         448273276        
448303446         448333583         448363671         448393694        
448423731         436042998         447925132   

435272158

     435444328         435612783         435773700         435929146        
440464014         440615623         448121996         448152280        
448182584         448212829         448243105         448273284        
448303453         448333591         448363689         448393702        
448423749         436043012         447925140   

435272273

     435444401         435612817         435773718         435929187        
440464063         440615714         448122002         448152298        
448182592         448212837         448243113         448273292        
448303461         448333609         448363697         448393710        
448423756         436043038         447925157   

435272372

     435444419         435612825         435773783         435929245        
440464089         440615839         448122010         448152306        
448182600         448212845         448243121         448273300        
448303479         448333617         448363705         448393728        
448423764         436043111         447925165   

435272422

     435444435         435612882         435773825         435929468        
440464204         440615847         448122028         448152314        
448182618         448212852         448243139         448273318        
448303487         448333625         448363713         448393736        
448423772         436043244         447925173   

435272448

     435444443         435612908         435773841         435929526        
440464246         440615870         448122036         448152322        
448182626         448212860         448243147         448273326        
448303495         448333633         448363721         448393744        
448423780         436057087         447925181   

 

SCH-A-15



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435272638

     435444476         435612973         435773957         435929567        
440464311         440615987         448122044         448152330        
448182634         448212878         448243154         448273334        
448303503         448333641         448363739         448393751        
448423798         436057095         447925199   

435272653

     435444534         435612981         435773965         435929617        
440464345         440616126         448122051         448152348        
448182642         448212886         448243162         448273342        
448303511         448333658         448363747         448393769        
448423806         436057152         447925207   

435272695

     435444542         435613252         435773973         435929773        
440464436         440616159         448122069         448152355        
448182659         448212894         448243170         448273359        
448303529         448333666         448363754         448393777        
448423814         436057186         447925215   

435272828

     435444625         435613286         435773999         435929807        
440464444         440616183         448122077         448152363        
448182667         448212902         448243188         448273367        
448303537         448333674         448363762         448393785        
448423822         436057202         447925223   

435272901

     435444674         435613294         435774054         435929815        
440464451         440616191         448122085         448152371        
448182675         448212910         448243196         448273375        
448303545         448333682         448363770         448393793        
448423830         436057350         447925231   

435272919

     435444708         435613302         435774138         435929930        
440464550         440616258         448122093         448152389        
448182683         448212928         448243204         448273383        
448303552         448333690         448363788         448393801        
448423848         436057483         447925249   

435272943

     435444724         435613351         435774203         435930078        
440464642         440616381         448122101         448152397        
448182691         448212936         448243212         448273391        
448303560         448333708         448363796         448393819        
448423855         436057525         447925256   

435273032

     435444781         435613377         435774237         435930110        
440464709         440616696         448122119         448152405        
448182709         448212944         448243220         448273409        
448303578         448333716         448363804         448393827        
448423863         436057665         447925264   

435273073

     435444864         435613492         435774294         435930177        
440464808         440616704         448122127         448152413        
448182717         448212951         448243238         448273417        
448303586         448333724         448363812         448393835        
448423871         436057699         447925272   

435273180

     435444997         435613534         435774344         435930219        
440464816         440616753         448122135         448152421        
448182725         448212969         448243246         448273425        
448303594         448333732         448363820         448393843        
448423889         436057756         447925280   

435273206

     435445069         435613583         435774369         435930318        
440464923         440617025         448122143         448152439        
448182733         448212977         448243253         448273433        
448303602         448333740         448363838         448393850        
448423897         436057780         447925298   

435273297

     435445119         435613617         435774385         435930391        
440465052         440617041         448122150         448152447        
448182741         448212985         448243261         448273441        
448303610         448333757         448363846         448393868        
448423905         436057798         447925306   

435273354

     435445127         435613633         435774476         435930409        
440465227         440617082         448122168         448152454        
448182758         448212993         448243279         448273458        
448303628         448333765         448363853         448393876        
448423913         436057863         447925314   

435273396

     435445184         435613658         435774542         435930425        
440465235         440617124         448122176         448152462        
448182766         448213009         448243287         448273466        
448303636         448333773         448363861         448393884        
448423921         436057905         447925322   

435273420

     435445234         435613666         435774658         435930466        
440465268         440617249         448122184         448152470        
448182774         448213017         448243295         448273474        
448303644         448333781         448363879         448393892        
448423939         436058010         447925330   

435273438

     435445267         435613724         435774666         435930482        
440465292         440617256         448122192         448152488        
448182782         448213025         448243303         448273482        
448303651         448333799         448363887         448393900        
448423947         436058085         447925348   

435273461

     435445341         435613740         435774682         435930615        
440465342         440617405         448122200         448152496        
448182790         448213033         448243311         448273490        
448303669         448333807         448363895         448393918        
448423954         436074199         447925355   

435273495

     435445424         435613773         435774690         435930623        
440465482         440617652         448122218         448152504        
448182808         448213041         448243329         448273508        
448303677         448333815         448363903         448393926        
448423962         436074207         447925363   

435273560

     435445457         435613823         435774716         435930631        
440465540         440617702         448122226         448152512        
448182816         448213058         448243337         448273516        
448303685         448333823         448363911         448393934        
448423970         436074264         447925371   

435273578

     435445523         435613831         435774724         435930672        
440465599         440617850         448122234         448152520        
448182824         448213066         448243345         448273524        
448303693         448333831         448363929         448393942        
448423988         436074330         447925389   

435273610

     435445556         435615372         435774872         435930698        
440465615         440617892         448122242         448152538        
448182832         448213074         448243352         448273532        
448303701         448333849         448363937         448393959        
448423996         436074371         447925397   

435273628

     435445564         435615406         435774898         435930714        
440465656         440617926         448122259         448152546        
448182840         448213082         448243360         448273540        
448303719         448333856         448363945         448393967        
448424002         436074447         447925405   

435273701

     435445572         435615448         435774906         435930755        
440465680         440617942         448122267         448152553        
448182857         448213090         448243378         448273557        
448303727         448333864         448363952         448393975        
448424010         436074462         447925413   

435273750

     435445614         435615521         435775069         435930797        
440465714         440618007         448122275         448152561        
448182865         448213108         448243386         448273565        
448303735         448333872         448363960         448393983        
448424028         436074488         447925421   

435273768

     435445630         435615570         435775077         435930805        
440465771         440618031         448122283         448152579        
448182873         448213116         448243394         448273573        
448303743         448333880         448363978         448393991        
448424036         436074496         447925439   

435273800

     435445663         435615596         435775093         435931084        
440465847         440618387         448122291         448152587        
448182881         448213124         448243402         448273581        
448303750         448333898         448363986         448394007        
448424044         436074587         447925447   

435273842

     435445671         435615638         435775127         435931092        
440465862         440618619         448122309         448152595        
448182899         448213132         448243410         448273599        
448303768         448333906         448363994         448394015        
448424051         436074645         447925454   

435273941

     435445697         435615661         435775200         435931183        
440465920         440618700         448122317         448152603        
448182907         448213140         448243428         448273607        
448303776         448333914         448364000         448394023        
448424069         436074678         447925462   

435274055

     435445804         435615695         435775234         435931241        
440465961         440618775         448122325         448152611        
448182915         448213157         448243436         448273615        
448303784         448333922         448364018         448394031        
448424077         436074769         447925488   

435274063

     435445846         435615737         435775259         435931274        
440465979         440618791         448122333         448152629        
448182923         448213165         448243444         448273623        
448303792         448333930         448364026         448394049        
448424085         436074835         447925496   

435274089

     435445929         435615760         435775267         435931282        
440465987         440619310         448122341         448152637        
448182931         448213173         448243451         448273631        
448303800         448333948         448364034         448394056        
448424093         436074900         447925504   

435274139

     435446059         435615810         435775291         435931324        
440466167         440619369         448122358         448152645        
448182949         448213181         448243469         448273649        
448303818         448333955         448364042         448394064        
448424101         436075006         447925512   

435274204

     435446075         435615828         435775333         435931415        
440466225         440619468         448122366         448152652        
448182956         448213199         448243477         448273656        
448303826         448333963         448364059         448394072        
448424119         436075048         447925520   

435274345

     435446083         435615836         435775341         435931431        
440466340         440619500         448122374         448152660        
448182964         448213207         448243485         448273664        
448303834         448333971         448364067         448394080        
448424127         436075071         447925538   

435274733

     435446109         435615844         435775358         435931464        
440466381         440619583         448122382         448152678        
448182972         448213215         448243493         448273672        
448303842         448333989         448364075         448394098        
448424135         436075113         447925546   

435275219

     435446117         435615885         435775366         435931472        
440466480         440619724         448122390         448152686        
448182980         448213223         448243501         448273680        
448303859         448333997         448364083         448394106        
448424143         436091516         447925553   

435275250

     435446125         435615901         435775465         435931480        
440466548         440619757         448122416         448152694        
448182998         448213231         448243519         448273698        
448303867         448334003         448364091         448394114        
448424150         436091557         447925561   

435275292

     435446158         435615927         435775473         435931522        
440466589         440619799         448122424         448152702        
448183004         448213249         448243535         448273706        
448303875         448334011         448364109         448394122        
448424168         436091573         447925579   

435275383

     435446232         435615950         435775515         435931530        
440466670         440619807         448122432         448152710        
448183012         448213256         448243543         448273714        
448303883         448334029         448364117         448394130        
448424176         436091698         447925587   

435275433

     435446331         435615992         435775523         435931555        
440466696         440619906         448122440         448152728        
448183020         448213264         448243550         448273722        
448303891         448334037         448364125         448394148        
448424184         436091730         447925595   

435275441

     435446406         435616099         435775531         435931613        
440466704         440620029         448122457         448152736        
448183038         448213272         448243568         448273730        
448303909         448334045         448364133         448394155        
448424192         436091771         447925611   

435275524

     435446414         435616123         435775580         435931621        
440466720         440620540         448122465         448152744        
448183046         448213280         448243576         448273748        
448303917         448334052         448364141         448394163        
448424200         436091797         447925629   

435275573

     435446513         435616131         435775630         435931670        
440466746         440620722         448122473         448152751        
448183053         448213298         448243584         448273755        
448303925         448334060         448364158         448394171        
448424218         436091805         447925637   

435275581

     435446539         435616149         435775689         435931688        
440466761         440620888         448122481         448152769        
448183061         448213306         448243592         448273763        
448303933         448334078         448364166         448394189        
448424226         436091979         447925645   

435275607

     435446562         435616289         435775754         435931738        
440466878         440621043         448122499         448152777        
448183079         448213314         448243600         448273771        
448303941         448334086         448364174         448394197        
448424234         436091995         447925652   

435275656

     435446661         435616354         435775770         435931886        
440467033         440621068         448122507         448152785        
448183087         448213322         448243618         448273789        
448303958         448334094         448364182         448394205        
448424242         436092027         447925660   

435275672

     435446711         435616511         435775820         435931902        
440467223         440621241         448122515         448152793        
448183095         448213330         448243626         448273797        
448303966         448334102         448364190         448394213        
448424259         436092084         447925686   

435275698

     435446729         435616537         435775853         435931928        
440467397         440621498         448122523         448152801        
448183103         448213348         448243634         448273805        
448303974         448334110         448364208         448394221        
448424267         436092126         447925694   

435275706

     435446745         435616586         435775937         435931951        
440467439         440621795         448122531         448152819        
448183111         448213355         448243642         448273813        
448303982         448334128         448364216         448394239        
448424275         436092241         447925702   

435275771

     435446752         435616602         435776018         435931969        
440467561         440621936         448122549         448152827        
448183129         448213363         448243659         448273821        
448303990         448334136         448364224         448394247        
448424283         436092274         447925710   

435275821

     435446778         435616669         435776083         435931993        
440467587         440622157         448122556         448152850        
448183137         448213371         448243667         448273839        
448304006         448334144         448364232         448394254        
448424291         436092282         447925728   

435275888

     435446844         435616727         435776117         435932009        
440467611         440622280         448122564         448152868        
448183145         448213389         448243675         448273847        
448304014         448334151         448364240         448394262        
448424309         436092324         447925736   

435275987

     435446984         435616735         435776133         435932074        
440467637         440622421         448122572         448152876        
448183152         448213397         448243683         448273854        
448304030         448334169         448364257         448394270        
448424317         436092365         447925744   

435276068

     435446992         435616776         435776224         435932173        
440467736         440622439         448122580         448152884        
448183160         448213405         448243691         448273862        
448304048         448334177         448364265         448394288        
448424325         436092407         447925751   

435276118

     435447107         435616784         435776232         435932207        
440467769         440622520         448122598         448152892        
448183178         448213413         448243709         448273870        
448304055         448334185         448364273         448394296        
448424333         436110423         447925769   

435276209

     435447180         435616875         435776257         435932256        
440467785         440622561         448122606         448152900        
448183186         448213421         448243717         448273888        
448304063         448334193         448364281         448394304        
448424341         436110530         447925777   

435276316

     435447230         435616917         435776265         435932306        
440467827         440622728         448122614         448152918        
448183194         448213439         448243725         448273896        
448304071         448334201         448364299         448394312        
448424358         436110597         447925785   

435276373

     435447248         435616982         435776273         435932314        
440467868         440622801         448122622         448152926        
448183202         448213447         448243733         448273904        
448304089         448334219         448364307         448394320        
448424366         436110845         447925793   

435276381

     435447289         435617246         435776299         435932322        
440467967         440622819         448122630         448152934        
448183210         448213454         448243741         448273912        
448304097         448334227         448364315         448394338        
448424374         436110886         447925819   

435276464

     435447321         435617253         435776307         435932330        
440468031         440623023         448122648         448152942        
448183228         448213462         448243758         448273920        
448304105         448334235         448364323         448394346        
448424382         436110910         447925827   

435276514

     435447354         435617360         435776455         435932397        
440468114         440623718         448122655         448152959        
448183236         448213470         448243766         448273938        
448304113         448334243         448364331         448394353        
448424390         436110951         447925835   

435276522

     435447537         435617428         435776554         435932413        
440468163         440623783         448122663         448152967        
448183244         448213488         448243774         448273946        
448304121         448334250         448364349         448394361        
448424408         436110993         447925843   

435276530

     435447552         435617501         435776588         435932496        
440468247         440624096         448122671         448152975        
448183251         448213496         448243782         448273953        
448304139         448334268         448364356         448394379        
448424416         436111041         447925850   

435276555

     435447560         435617576         435776604         435932603        
440468288         440624823         448122689         448152983        
448183269         448213504         448243790         448273961        
448304147         448334276         448364364         448394387        
448424424         436111090         447925868   

435276571

     435447636         435617733         435776646         435932629        
440468387         440624856         448122697         448152991        
448183277         448213512         448243808         448273979        
448304154         448334284         448364372         448394395        
448424432         436111140         447925876   

435276613

     435447685         435617758         435776703         435932777        
440468403         440625135         448122705         448153007        
448183285         448213520         448243816         448273987        
448304162         448334292         448364380         448394403        
448424440         436111157         447925884   

435276688

     435447693         435617782         435776711         435932801        
440468437         440625150         448122713         448153015        
448183293         448213538         448243824         448273995        
448304170         448334300         448364398         448394411        
448424457         436111173         447925892   

435277124

     435447735         435617972         435776786         435932975        
440468460         440625176         448122721         448153023        
448183301         448213546         448243832         448274001        
448304188         448334318         448364406         448394429        
448424465         436111199         447925900   

435277173

     435447784         435618111         435776802         435933015        
440468536         440625291         448122739         448153031        
448183319         448213553         448243840         448274019        
448304196         448334326         448364414         448394437        
448424473         436111314         447925918   

435277207

     435448071         435618129         435777131         435933122        
440468569         440625515         448122747         448153049        
448183327         448213561         448243857         448274027        
448304204         448334334         448364422         448394445        
448424481         436124481         447925926   

435277215

     435448121         435618210         435777321         435933205        
440468593         440625853         448122754         448153056        
448183335         448213579         448243865         448274035        
448304212         448334342         448364430         448394452        
448424499         436124523         447925934   

435277298

     435448147         435618236         435777347         435933304        
440468676         440626232         448122762         448153064        
448183343         448213587         448243873         448274043        
448304220         448334359         448364448         448394460        
448424507         436124747         447925942   

435277306

     435448154         435618301         435777370         435933353        
440468692         440626299         448122770         448153072        
448183350         448213595         448243881         448274050        
448304238         448334367         448364455         448394478        
448424515         436124788         447925959   

 

SCH-A-16



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435277397

     435448170         435618327         435777446         435933411        
440468700         440626315         448122788         448153080        
448183368         448213603         448243899         448274068        
448304246         448334375         448364463         448394486        
448424523         436124838         447925967   

435277421

     435448212         435618368         435777453         435933593        
440468734         440626661         448122796         448153106        
448183376         448213611         448243907         448274076        
448304253         448334383         448364471         448394494        
448424531         436124887         447925975   

435277470

     435448238         435618392         435777461         435933627        
440468783         440627073         448122804         448153114        
448183384         448213629         448243915         448274084        
448304261         448334391         448364489         448394502        
448424549         436124960         447925983   

435277488

     435448303         435618418         435777479         435933726        
440468791         440627107         448122812         448153122        
448183392         448213637         448243923         448274092        
448304279         448334409         448364497         448394510        
448424556         436125165         447925991   

435277538

     435448360         435618541         435777487         435933742        
440468817         440627198         448122820         448153130        
448183400         448213645         448243931         448274100        
448304287         448334417         448364505         448394528        
448424564         436141089         447926007   

435277587

     435448501         435618590         435777537         435933767        
440468940         440627206         448122838         448153148        
448183418         448213652         448243949         448274118        
448304295         448334425         448364513         448394536        
448424572         436141170         447926015   

435277645

     435448576         435618608         435777552         435933775        
440468973         440627479         448122846         448153155        
448183426         448213660         448243956         448274126        
448304303         448334433         448364521         448394544        
448424580         436141188         447926023   

435277686

     435448899         435618673         435777560         435933817        
440469179         440627586         448122853         448153163        
448183434         448213678         448243964         448274134        
448304311         448334441         448364539         448394551        
448424598         436141246         447926031   

435277710

     435448964         435618723         435777644         435933916        
440469203         440628022         448122861         448153171        
448183442         448213686         448243972         448274142        
448304329         448334458         448364547         448394569        
448424606         436141261         447926049   

435277793

     435449046         435618772         435777677         435933965        
440469302         440628055         448122879         448153189        
448183459         448213694         448243980         448274159        
448304337         448334466         448364554         448394577        
448424614         436141352         447926056   

435277819

     435449087         435618822         435777685         435933973        
440469484         440628154         448122887         448153197        
448183467         448213702         448243998         448274167        
448304345         448334474         448364562         448394585        
448424622         436141360         447926064   

435277827

     435449095         435618855         435777693         435933981        
440469526         440628410         448122895         448153205        
448183475         448213710         448244004         448274175        
448304352         448334482         448364570         448394593        
448424630         436141428         447926072   

435277876

     435449103         435618889         435777701         435934047        
440469625         440628683         448122903         448153213        
448183483         448213728         448244012         448274183        
448304360         448334490         448364588         448394601        
448424648         436141519         447926080   

435277900

     435449194         435618897         435777818         435934070        
440469658         440628972         448122911         448153221        
448183491         448213736         448244020         448274191        
448304378         448334508         448364596         448394619        
448424655         436141535         447926098   

435278205

     435449210         435618905         435777875         435934096        
440469666         440629376         448122929         448153239        
448183509         448213744         448244038         448274209        
448304386         448334516         448364604         448394627        
448424663         436141568         447926106   

435278213

     435449228         435618921         435777909         435934138        
440469674         440629814         448122937         448153247        
448183517         448213751         448244046         448274217        
448304394         448334524         448364612         448394635        
448424671         436141576         447926114   

435278296

     435449244         435618939         435777990         435934187        
440469823         440630226         448122945         448153254        
448183525         448213769         448244053         448274225        
448304402         448334532         448364620         448394643        
448424689         436141667         447926122   

435278387

     435449277         435619069         435778006         435934211        
440469880         440630317         448122952         448153262        
448183533         448213777         448244061         448274233        
448304410         448334540         448364638         448394650        
448424697         436141717         447926130   

435278395

     435449327         435619135         435778030         435934229        
440469997         440631703         448122960         448153270        
448183541         448213785         448244079         448274241        
448304428         448334557         448364646         448394668        
448424705         436141840         447926148   

435278411

     435449350         435619168         435778071         435934245        
440470011         440631976         448122978         448153288        
448183558         448213793         448244087         448274258        
448304436         448334565         448364653         448394676        
448424713         436141915         447926155   

435278429

     435449384         435619192         435778170         435934278        
440470029         440632453         448122986         448153296        
448183574         448213801         448244095         448274266        
448304444         448334573         448364661         448394684        
448424721         436157663         447926163   

435278445

     435449442         435619218         435778188         435934328        
440470110         440632487         448122994         448153304        
448183582         448213819         448244103         448274274        
448304451         448334581         448364679         448394692        
448424739         436157697         447926171   

435278478

     435449525         435619309         435778212         435934336        
440470284         440632511         448123000         448153312        
448183590         448213827         448244111         448274282        
448304469         448334599         448364687         448394700        
448424747         436157754         447926189   

435278692

     435449608         435619416         435778261         435934435        
440470433         440632719         448123018         448153320        
448183608         448213835         448244129         448274290        
448304477         448334607         448364695         448394718        
448424754         436157937         447926197   

435278759

     435449624         435619465         435778279         435934492        
440470490         440632982         448123026         448153338        
448183616         448213843         448244137         448274308        
448304485         448334615         448364703         448394726        
448424762         436157986         447926205   

435278767

     435449673         435619481         435778287         435934609        
440470508         440633261         448123034         448153346        
448183624         448213850         448244145         448274316        
448304493         448334623         448364711         448394734        
448424770         436158091         447926213   

435278833

     435449723         435619499         435778295         435934641        
440470995         440633758         448123042         448153353        
448183632         448213868         448244152         448274324        
448304501         448334631         448364729         448394742        
448424788         436158166         447926221   

435278858

     435449764         435619598         435778345         435934682        
440471126         440634749         448123059         448153361        
448183640         448213876         448244160         448274332        
448304519         448334649         448364737         448394759        
448424796         436158174         447926239   

435278882

     435449822         435619614         435778352         435934708        
440471142         440639284         448123067         448153387        
448183657         448213884         448244178         448274340        
448304527         448334656         448364745         448394767        
448424804         436158224         447926247   

435278940

     435449830         435619630         435778378         435934724        
440471225         440641769         448123075         448153395        
448183665         448213892         448244186         448274357        
448304535         448334664         448364752         448394775        
448424812         436158315         447926254   

435279047

     435449921         435619721         435778410         435934765        
440471274         440643922         448123083         448153403        
448183673         448213900         448244194         448274365        
448304543         448334672         448364760         448394783        
448424820         436158430         447926262   

435279088

     435449954         435619747         435778527         435934849        
440471316         440644060         448123091         448153411        
448183681         448213918         448244202         448274373        
448304550         448334680         448364778         448394791        
448424838         436158463         447926270   

435279120

     435450010         435619754         435778543         435934856        
440471324         440644953         448123109         448153429        
448183699         448213926         448244210         448274381        
448304568         448334698         448364786         448394809        
448424846         436158489         447926288   

435279187

     435450036         435619770         435778584         435934880        
440471373         440647220         448123117         448153437        
448183707         448213934         448244228         448274399        
448304576         448334706         448364794         448394817        
448424853         436158513         447926296   

435279237

     435450135         435619838         435778592         435934906        
440471399         440647881         448123125         448153445        
448183715         448213942         448244236         448274407        
448304584         448334714         448364802         448394825        
448424861         436158539         447926304   

435279369

     435450168         435619952         435778667         435934922        
440471506         440648418         448123133         448153452        
448183723         448213959         448244244         448274415        
448304592         448334722         448364810         448394833        
448424879         436158729         447926312   

435279377

     435450176         435620042         435778683         435934963        
440471589         440648970         448123141         448153460        
448183731         448213967         448244251         448274423        
448304600         448334730         448364828         448394841        
448424887         436158752         447926320   

435279492

     435450192         435620083         435778766         435935002        
440471639         440649556         448123158         448153478        
448183749         448213975         448244269         448274431        
448304618         448334748         448364836         448394858        
448424895         436173470         447926338   

435279518

     435450226         435620091         435778782         435935044        
440471670         440649788         448123166         448153486        
448183756         448213983         448244277         448274449        
448304626         448334755         448364844         448394866        
448424903         436173538         447926346   

435279641

     435450267         435620125         435778824         435935085        
440471761         440650554         448123174         448153494        
448183764         448213991         448244285         448274456        
448304634         448334763         448364851         448394874        
448424911         436173587         447926353   

435279757

     435450291         435620133         435778881         435935093        
440471902         440654218         448123182         448153502        
448183772         448214007         448244293         448274464        
448304642         448334771         448364869         448394882        
448424929         436173629         447926361   

435279799

     435450390         435620141         435778899         435935168        
440472009         440654259         448123190         448153510        
448183780         448214015         448244301         448274472        
448304659         448334789         448364877         448394890        
448424937         436173686         447926379   

435279948

     435450515         435620299         435778907         435935234        
440472074         440655298         448123208         448153528        
448183798         448214023         448244319         448274480        
448304667         448334797         448364885         448394908        
448424945         436173694         447926387   

435280011

     435450531         435620323         435779145         435935267        
440472090         440656924         448123216         448153536        
448183806         448214031         448244327         448274498        
448304675         448334805         448364893         448394916        
448424952         436173702         447926395   

435280029

     435450739         435620331         435779178         435935275        
440472207         444954754         448123224         448153544        
448183814         448214049         448244335         448274506        
448304683         448334813         448364901         448394924        
448424960         436173710         447926403   

435280045

     435450986         435620349         435779186         435935333        
440472223         445782451         448123232         448153551        
448183822         448214056         448244343         448274514        
448304691         448334821         448364919         448394932        
448424978         436173785         447926411   

435280052

     435451018         435620414         435779285         435935341        
440472280         445902059         448123240         448153569        
448183830         448214064         448244350         448274522        
448304709         448334839         448364927         448394940        
448424986         436173819         447926429   

435280078

     435451059         435620455         435779319         435935457        
440472298         445923444         448123257         448153577        
448183848         448214072         448244368         448274530        
448304717         448334847         448364935         448394957        
448424994         436173835         447926437   

435280086

     435451091         435620497         435779335         435935473        
440472322         446258162         448123265         448153585        
448183855         448214080         448244376         448274548        
448304725         448334854         448364943         448394965        
448425009         436173850         447926445   

435280151

     435451117         435620554         435779376         435935515        
440472363         446383770         448123273         448153593        
448183863         448214098         448244384         448274555        
448304733         448334862         448364950         448394973        
448425017         436173926         447926452   

435280169

     435451158         435620596         435779491         435935531        
440472389         446565962         448123281         448153601        
448183871         448214106         448244392         448274563        
448304741         448334870         448364968         448394981        
448425025         436174049         447926460   

435280177

     435451265         435620604         435779509         435935606        
440472447         446662884         448123299         448153619        
448183889         448214114         448244400         448274571        
448304758         448334888         448364976         448394999        
448425033         436174098         447926478   

435280185

     435451273         435620612         435779541         435935622        
440472512         446672388         448123307         448153627        
448183897         448214122         448244418         448274589        
448304766         448334896         448364984         448395004        
448425041         436174106         447926486   

435280292

     435451307         435620729         435779699         435935671        
440472678         446679987         448123315         448153635        
448183905         448214130         448244426         448274597        
448304774         448334904         448364992         448395012        
448425058         436174122         447926494   

435280326

     435451414         435620778         435779731         435935713        
440472736         446723439         448123323         448153643        
448183913         448214148         448244434         448274605        
448304782         448334912         448365007         448395020        
448425066         436174148         447926502   

435280375

     435451422         435620810         435779764         435935739        
440472868         446735623         448123331         448153650        
448183921         448214155         448244442         448274613        
448304790         448334920         448365015         448395038        
448425074         436187843         447926510   

435280474

     435451463         435620828         435779806         435935770        
440472959         446851156         448123349         448153668        
448183939         448214163         448244459         448274621        
448304808         448334938         448365023         448395046        
448425082         436187868         447926528   

435280490

     435451539         435620893         435779848         435935788        
440472983         446862492         448123356         448153676        
448183947         448214171         448244467         448274639        
448304816         448334946         448365031         448395053        
448425090         436188031         447926536   

435280516

     435451562         435620935         435779871         435935820        
440473015         446915407         448123364         448153684        
448183954         448214189         448244475         448274647        
448304824         448334953         448365049         448395061        
448425108         436188098         447926544   

435280524

     435451638         435621032         435780028         435935838        
440473072         446963480         448123372         448153692        
448183962         448214197         448244483         448274654        
448304832         448334961         448365056         448395079        
448425116         436188106         447926551   

435280565

     435451646         435621065         435780036         435935846        
440473205         447014127         448123380         448153700        
448183970         448214205         448244491         448274662        
448304840         448334979         448365064         448395087        
448425124         436188130         447926569   

435280599

     435451703         435621099         435780135         435935853        
440473296         447046574         448123398         448153718        
448183988         448214213         448244509         448274670        
448304857         448334987         448365072         448395095        
448425132         436188221         447926577   

435280607

     435451752         435621263         435780143         435935911        
440473387         447079716         448123406         448153726        
448183996         448214221         448244517         448274688        
448304865         448334995         448365080         448395103        
448425140         436188270         447926585   

435280623

     435451851         435621271         435780176         435936018        
440473411         447092883         448123414         448153734        
448184002         448214239         448244525         448274696        
448304873         448335000         448365098         448395111        
448425157         436188312         447926593   

435280649

     435451893         435621339         435780184         435936026        
440473510         447200973         448123422         448153742        
448184010         448214247         448244541         448274704        
448304881         448335018         448365106         448395129        
448425165         436188338         447926601   

435280672

     435451919         435621420         435780200         435936042        
440473528         447248345         448123430         448153759        
448184028         448214254         448244558         448274712        
448304899         448335026         448365114         448395137        
448425173         436188361         447926619   

435280706

     435451950         435621438         435780226         435936059        
440473650         447416736         448123448         448153767        
448184036         448214262         448244566         448274720        
448304907         448335034         448365122         448395145        
448425181         436188387         447926627   

435280755

     435452115         435621495         435780234         435936075        
440473734         447444910         448123455         448153775        
448184044         448214270         448244574         448274738        
448304915         448335042         448365130         448395152        
448425199         436188494         447926635   

435280805

     435452123         435621503         435780259         435936091        
440473767         447450537         448123463         448153783        
448184051         448214288         448244582         448274746        
448304923         448335059         448365148         448395160        
448425207         436188593         447926650   

435282264

     435452156         435621529         435780291         435936117        
440473775         447455528         448123471         448153791        
448184069         448214296         448244590         448274753        
448304931         448335067         448365155         448395178        
448425215         436188650         447926668   

435282330

     435452255         435621560         435780341         435936208        
440473858         447456815         448123489         448153809        
448184077         448214304         448244608         448274761        
448304949         448335075         448365163         448395186        
448425223         436188759         447926676   

435282348

     435452297         435621586         435780382         435936414        
440473940         447462946         448123497         448153817        
448184085         448214312         448244616         448274779        
448304956         448335083         448365171         448395194        
448425231         436188940         447926684   

435282561

     435452313         435621594         435780432         435936851        
440473965         447494964         448123505         448153825        
448184093         448214320         448244624         448274787        
448304964         448335091         448365189         448395202        
448425249         436202527         447926700   

 

SCH-A-17



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435282603

     435452362         435621602         435780481         435937016        
440474047         447505306         448123513         448153833        
448184101         448214338         448244632         448274795        
448304972         448335109         448365197         448395210        
448425256         436202576         447926726   

435282645

     435452370         435621636         435780515         435937040        
440474096         447517863         448123521         448153841        
448184119         448214346         448244640         448274803        
448304980         448335117         448365205         448395228        
448425264         436202592         447926734   

435282736

     435452404         435621727         435780564         435937057        
440474237         447527086         448123539         448153858        
448184127         448214353         448244657         448274811        
448304998         448335125         448365213         448395236        
448425272         436202758         447926742   

435282751

     435452420         435621750         435780614         435937115        
440474245         447534033         448123547         448153866        
448184135         448214361         448244665         448274829        
448305003         448335133         448365221         448395244        
448425280         436202899         447926759   

435282777

     435452453         435621875         435780739         435937248        
440474310         447556796         448123554         448153874        
448184143         448214379         448244673         448274837        
448305011         448335141         448365239         448395251        
448425298         436202949         447926767   

435282785

     435452461         435621933         435780747         435937313        
440474492         447566530         448123562         448153882        
448184150         448214387         448244681         448274845        
448305029         448335158         448365247         448395269        
448425306         436203137         447926775   

435282793

     435452487         435621958         435780812         435937347        
440474559         447602129         448123570         448153890        
448184168         448214395         448244699         448274852        
448305037         448335166         448365254         448395277        
448425314         436203210         447926783   

435282884

     435452495         435622022         435781125         435937354        
440474682         447916750         448123588         448153908        
448184176         448214403         448244707         448274860        
448305045         448335174         448365262         448395285        
448425322         436203277         447926791   

435282892

     435452545         435622097         435781505         435937362        
440474708         447918244         448123596         448153916        
448184184         448214411         448244715         448274878        
448305052         448335182         448365270         448395293        
448425330         436203285         447926809   

435282926

     435452552         435622113         435781745         435937370        
440474864         447919085         448123604         448153924        
448184192         448214429         448244723         448274886        
448305060         448335190         448365288         448395301        
448425348         436203293         447926817   

435282975

     435452578         435622253         435781810         435937388        
440474930         447920463         448123612         448153932        
448184200         448214437         448244731         448274894        
448305078         448335208         448365296         448395319        
448425355         436214720         447926825   

435282991

     435452610         435622303         435781851         435937438        
440474955         447921073         448123620         448153940        
448184218         448214445         448244749         448274902        
448305086         448335216         448365304         448395327        
448425363         436214795         447926833   

435283007

     435452644         435622337         435781950         435937453        
440475044         447921966         448123638         448153957        
448184226         448214452         448244756         448274910        
448305094         448335224         448365312         448395335        
448425371         436214845         447926841   

435283106

     435452701         435622477         435782024         435937479        
440475069         447922402         448123646         448153965        
448184234         448214460         448244764         448274928        
448305102         448335232         448365320         448395343        
448425389         436214928         447926858   

435283148

     435452719         435622485         435782032         435937552        
440475101         447924333         448123653         448153973        
448184242         448214478         448244772         448274936        
448305110         448335240         448365338         448395350        
448425397         436215123         447926866   

435283155

     435452727         435622584         435782073         435937586        
440475127         447924820         448123661         448153981        
448184259         448214486         448244780         448274944        
448305128         448335257         448365346         448395368        
448425405         436215180         447926874   

435283163

     435452768         435622634         435782149         435937602        
440475184         447927021         448123679         448153999        
448184267         448214494         448244798         448274951        
448305136         448335265         448365353         448395376        
448425413         436215198         447926882   

435283171

     435452826         435622642         435782156         435937677        
440475283         447929936         448123687         448154005        
448184275         448214502         448244806         448274969        
448305144         448335273         448365361         448395384        
448425421         436215321         447926890   

435283205

     435453071         435622675         435782172         435937982        
440475424         447931148         448123695         448154013        
448184283         448214510         448244814         448274977        
448305151         448335281         448365379         448395392        
448425439         436215339         447926908   

435283213

     435453139         435622733         435782230         435938113        
440475465         447931460         448123703         448154021        
448184291         448214528         448244822         448274985        
448305169         448335299         448365387         448395400        
448425447         436215347         447926916   

435283247

     435453147         435622758         435782305         435938170        
440475499         447934340         448123711         448154039        
448184309         448214536         448244830         448274993        
448305177         448335307         448365395         448395418        
448425454         436215362         447926924   

435283304

     435453162         435622840         435782339         435938188        
440475531         447934795         448123729         448154047        
448184317         448214544         448244848         448275008        
448305185         448335315         448365403         448395426        
448425462         436215438         447926940   

435283312

     435453576         435622857         435782610         435938451        
440475549         447935610         448123737         448154054        
448184325         448214551         448244855         448275016        
448305193         448335323         448365411         448395434        
448425470         436215479         447926957   

435283338

     435453824         435622881         435782628         435938550        
440475614         447936501         448123745         448154062        
448184333         448214569         448244863         448275024        
448305201         448335331         448365429         448395442        
448425488         436215529         447926965   

435283528

     435453857         435622980         435782644         435938634        
440475671         447937301         448123752         448154070        
448184341         448214577         448244871         448275032        
448305219         448335349         448365437         448395459        
448425496         436215545         447926973   

435283627

     435453881         435623012         435782677         435938659        
440475705         447937384         448123760         448154088        
448184358         448214585         448244889         448275040        
448305227         448335356         448365445         448395467        
448425504         436215560         447926981   

435283635

     435453923         435623053         435782693         435938691        
440475747         447940156         448123778         448154096        
448184366         448214593         448244897         448275057        
448305235         448335364         448365452         448395475        
448425512         436215669         447926999   

435283718

     435453931         435623079         435782743         435938741        
440475846         447946203         448123786         448154104        
448184374         448214601         448244905         448275065        
448305243         448335372         448365460         448395483        
448425520         436215677         447927005   

435283759

     435454020         435623244         435782750         435938832        
440475978         447948233         448123794         448154112        
448184382         448214619         448244913         448275073        
448305250         448335380         448365478         448395491        
448425538         436231146         447927013   

435283833

     435454160         435623251         435782792         435938956        
440476075         447949538         448123802         448154120        
448184390         448214627         448244921         448275081        
448305268         448335398         448365486         448395509        
448425546         436231153         447927039   

435283866

     435454228         435623319         435782867         435938972        
440476109         447950874         448123810         448154138        
448184408         448214635         448244939         448275099        
448305276         448335406         448365494         448395517        
448425553         436231195         447927047   

435283874

     435454269         435623335         435782917         435938980        
440476141         447952631         448123828         448154146        
448184416         448214643         448244947         448275107        
448305284         448335414         448365502         448395525        
448425561         436231211         447927054   

435283882

     435454301         435623368         435782958         435939004        
440476257         447954058         448123836         448154153        
448184424         448214650         448244954         448275115        
448305292         448335422         448365510         448395533        
448425579         436231294         447927062   

435283957

     435454319         435623384         435783014         435939061        
440476281         447956202         448123844         448154161        
448184432         448214668         448244962         448275123        
448305300         448335430         448365528         448395541        
448425587         436231443         447927070   

435284013

     435454376         435623418         435783048         435939103        
440476430         447962473         448123851         448154179        
448184440         448214676         448244970         448275131        
448305318         448335448         448365536         448395558        
448425595         436231492         447927088   

435284070

     435454418         435623442         435783055         435939137        
440476448         447963448         448123869         448154187        
448184457         448214684         448244988         448275149        
448305326         448335455         448365544         448395566        
448425603         436231575         447927096   

435284211

     435454574         435623467         435783063         435939160        
440476455         447963513         448123877         448154195        
448184465         448214692         448245001         448275156        
448305334         448335463         448365551         448395574        
448425611         436231625         447927104   

435284252

     435454640         435623483         435783147         435939178        
440476513         447964347         448123885         448154203        
448184473         448214700         448245019         448275164        
448305342         448335471         448365569         448395582        
448425629         436231633         447927112   

435284278

     435454657         435623491         435783162         435939194        
440476547         447965211         448123893         448154211        
448184481         448214718         448245027         448275172        
448305367         448335489         448365577         448395590        
448425637         436231641         447927120   

435284286

     435454699         435623517         435783170         435939251        
440476604         447965591         448123901         448154229        
448184499         448214726         448245035         448275180        
448305375         448335497         448365585         448395608        
448425645         436231740         447927138   

435284294

     435454715         435623624         435783212         435939434        
440476687         447968777         448123919         448154237        
448184507         448214734         448245043         448275198        
448305383         448335505         448365593         448395616        
448425652         436231849         447927153   

435284310

     435454939         435623699         435783246         435939459        
440476695         447972530         448123927         448154245        
448184515         448214742         448245050         448275206        
448305391         448335513         448365601         448395624        
448425660         436231872         447927161   

435284328

     435454947         435623806         435783311         435939475        
440476711         447977448         448123935         448154252        
448184523         448214759         448245068         448275214        
448305409         448335521         448365619         448395632        
448425678         436231955         447927179   

435284443

     435455043         435623897         435783329         435939517        
440476737         447981796         448123943         448154260        
448184531         448214767         448245076         448275222        
448305417         448335539         448365627         448395640        
448425686         436232029         447927187   

435284492

     435455084         435623921         435783337         435941539        
440476745         447981846         448123950         448154278        
448184549         448214775         448245084         448275230        
448305425         448335547         448365635         448395657        
448425694         436232045         447927203   

435284542

     435455092         435623947         435783436         435941596        
440476810         447984774         448123968         448154286        
448184556         448214783         448245092         448275248        
448305433         448335554         448365643         448395665        
448425702         436232136         447927211   

435284567

     435455241         435624002         435783477         435941604        
440476968         447985441         448123976         448154294        
448184564         448214791         448245100         448275255        
448305441         448335562         448365650         448395673        
448425710         436232177         447927229   

435284609

     435455472         435624010         435783550         435941695        
440477081         447986241         448123984         448154302        
448184572         448214809         448245118         448275263        
448305458         448335570         448365668         448395681        
448425728         436247563         447927237   

435284724

     435455480         435624069         435783667         435941729        
440477263         447988528         448123992         448154310        
448184580         448214817         448245126         448275271        
448305466         448335588         448365676         448395699        
448425736         436247654         447927245   

435284815

     435455548         435624093         435783709         435941745        
440477354         447989823         448124008         448154328        
448184598         448214825         448245134         448275289        
448305474         448335596         448365684         448395707        
448425744         436247712         447927252   

435285010

     435455589         435624101         435783857         435941828        
440477362         447991324         448124016         448154336        
448184606         448214833         448245142         448275297        
448305482         448335604         448365692         448395715        
448425751         436247738         447927260   

435285028

     435455621         435624119         435783865         435942024        
440477396         447992512         448124024         448154344        
448184614         448214841         448245159         448275305        
448305490         448335612         448365700         448395723        
448425769         436247902         447927278   

435285168

     435455795         435624234         435783915         435942040        
440477511         447995119         448124032         448154351        
448184622         448214858         448245167         448275313        
448305508         448335620         448365718         448395731        
448425777         436247910         447927286   

435285226

     435455845         435624242         435783923         435942149        
440477859         447997388         448124040         448154369        
448184630         448214866         448245175         448275321        
448305516         448335638         448365726         448395749        
448425785         436247951         447927294   

435285234

     435455928         435624267         435783956         435942206        
440477867         447998873         448124057         448154377        
448184648         448214874         448245183         448275339        
448305524         448335646         448365734         448395756        
448425793         436247993         447927302   

435285242

     435455969         435624317         435784061         435942313        
440478105         447999616         448124065         448154385        
448184655         448214882         448245191         448275347        
448305532         448335653         448365742         448395764        
448425801         436248033         447927310   

435285325

     435456017         435624366         435784095         435942362        
440478154         448002048         448124073         448154393        
448184663         448214890         448245209         448275354        
448305540         448335661         448365759         448395772        
448425819         436248041         447927328   

435285390

     435456041         435624374         435785175         435942404        
440478196         448003723         448124081         448154401        
448184671         448214908         448245217         448275362        
448305557         448335679         448365767         448395780        
448425827         436248116         447927336   

435285549

     435456116         435624408         435785274         435942412        
440478261         448005611         448124099         448154419        
448184689         448214916         448245225         448275370        
448305565         448335687         448365775         448395798        
448425835         436248157         447927344   

435285614

     435456249         435624424         435785324         435942552        
440478287         448010165         448124107         448154427        
448184697         448214924         448245233         448275388        
448305573         448335695         448365783         448395806        
448425843         436248199         447927351   

435285648

     435456264         435624523         435785399         435942578        
440478295         448014324         448124115         448154435        
448184705         448214932         448245241         448275396        
448305581         448335703         448365791         448395814        
448425850         436248223         447927369   

435285788

     435456322         435624689         435785415         435942651        
440478329         448015958         448124123         448154443        
448184713         448214940         448245258         448275404        
448305599         448335711         448365809         448395822        
448425868         436248280         447927377   

435285838

     435456355         435624697         435785423         435942669        
440478717         448016360         448124131         448154450        
448184721         448214957         448245266         448275412        
448305607         448335729         448365817         448395830        
448425876         436262174         447927385   

435285853

     435456363         435624739         435785472         435942685        
440478766         448017152         448124149         448154468        
448184739         448214965         448245274         448275420        
448305615         448335737         448365825         448395848        
448425884         436262190         447927393   

435285903

     435456371         435624770         435785480         435942859        
440478816         448020214         448124156         448154476        
448184747         448214973         448245282         448275438        
448305623         448335745         448365833         448395855        
448425892         436262208         447927401   

435285911

     435456405         435624960         435785563         435942909        
440478964         448022996         448124164         448154484        
448184754         448214981         448245290         448275446        
448305631         448335752         448365841         448395863        
448425900         436262265         447927419   

435285929

     435456421         435624994         435785654         435942933        
440478998         448026187         448124172         448154492        
448184762         448214999         448245308         448275453        
448305649         448335760         448365858         448395871        
448425918         436262307         447927427   

435286075

     435456447         435625066         435785746         435943121        
440479004         448029066         448124180         448154500        
448184770         448215004         448245316         448275461        
448305656         448335778         448365866         448395889        
448425926         436262331         447927435   

435286109

     435456462         435625074         435785795         435943212        
440479012         448029801         448124198         448154518        
448184788         448215012         448245324         448275479        
448305664         448335786         448365874         448395897        
448425934         436262349         447927443   

435286208

     435456504         435625108         435785811         435943261        
440479020         448030577         448124206         448154526        
448184796         448215020         448245332         448275487        
448305672         448335794         448365882         448395905        
448425942         436262372         447927450   

435286216

     435456520         435625132         435785845         435943279        
440479186         448031278         448124214         448154534        
448184804         448215038         448245340         448275495        
448305680         448335802         448365890         448395913        
448425959         436262406         447927468   

435286224

     435456538         435625272         435785928         435943360        
440479194         448034223         448124222         448154542        
448184812         448215046         448245357         448275503        
448305698         448335810         448365908         448395921        
448425967         436262414         447927476   

435286349

     435456595         435625355         435785936         435943386        
440479202         448035584         448124230         448154559        
448184820         448215053         448245365         448275511        
448305706         448335828         448365916         448395939        
448425975         436262471         447927484   

 

SCH-A-18



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435286380

     435456637         435625371         435786074         435943436        
440479244         448036111         448124248         448154567        
448184838         448215061         448245373         448275529        
448305714         448335836         448365924         448395947        
448425983         436262497         447927492   

435286406

     435456645         435625785         435786090         435943477        
440479525         448037408         448124255         448154575        
448184846         448215079         448245381         448275537        
448305722         448335844         448365932         448395954        
448425991         436262562         447927500   

435286448

     435456660         435625934         435786157         435943600        
440479590         448039156         448124263         448154583        
448184853         448215087         448245399         448275545        
448305730         448335851         448365940         448395962        
448426007         436262570         447927518   

435286570

     435456694         435625967         435786207         435943618        
440479632         448039891         448124271         448154591        
448184861         448215095         448245407         448275552        
448305748         448335869         448365957         448395970        
448426015         436262604         447927526   

435286604

     435456710         435626049         435786249         435943659        
440479640         448040295         448124289         448154609        
448184879         448215103         448245415         448275560        
448305755         448335877         448365965         448395988        
448426023         436262620         447927534   

435286653

     435456777         435626130         435786256         435943667        
440479657         448047894         448124297         448154617        
448184887         448215111         448245423         448275578        
448305763         448335885         448365973         448395996        
448426031         436262646         447927559   

435286661

     435456884         435626163         435786330         435943683        
440479665         448048983         448124305         448154625        
448184895         448215129         448245431         448275586        
448305771         448335893         448365981         448396002        
448426049         436262653         447927567   

435286737

     435456934         435626213         435786355         435943709        
440479756         448049262         448124313         448154633        
448184903         448215145         448245449         448275594        
448305789         448335901         448365999         448396010        
448426056         436262661         447927575   

435286752

     435456959         435626239         435786363         435943733        
440479814         448049783         448124321         448154641        
448184911         448215152         448245456         448275602        
448305797         448335919         448366005         448396028        
448426064         436262679         447927583   

435286760

     435457056         435626288         435786397         435943774        
440479871         448052357         448124339         448154658        
448184929         448215160         448245464         448275610        
448305805         448335927         448366013         448396036        
448426072         436262737         447927591   

435286786

     435458534         435626320         435786405         435943816        
440479954         448057554         448124347         448154666        
448184937         448215178         448245472         448275628        
448305813         448335935         448366021         448396044        
448426080         436262786         447927609   

435286851

     435458583         435626346         435786413         435943857        
440480150         448059626         448124354         448154674        
448184945         448215186         448245480         448275636        
448305821         448335943         448366039         448396051        
448426098         436262844         447927617   

435287016

     435458609         435626353         435786538         435943956        
440480218         448060467         448124362         448154682        
448184952         448215194         448245498         448275644        
448305839         448335950         448366047         448396069        
448426106         436262893         447927625   

435287099

     435458666         435626379         435786553         435944004        
440480341         448062612         448124370         448154690        
448184960         448215202         448245506         448275651        
448305847         448335968         448366054         448396077        
448426114         436262919         447927633   

435287131

     435458757         435626460         435786694         435944053        
440480382         448068155         448124388         448154708        
448184978         448215210         448245514         448275669        
448305854         448335976         448366062         448396085        
448426122         436325997         447927641   

435287149

     435458773         435626478         435786835         435944129        
440480481         448074435         448124396         448154716        
448184986         448215228         448245522         448275677        
448305862         448335984         448366070         448396093        
448426130         436326094         447927658   

435287156

     435458989         435626494         435786843         435944301        
440480499         448076885         448124404         448154724        
448184994         448215236         448245530         448275685        
448305870         448335992         448366088         448396101        
448426148         436326177         447927666   

435287230

     435459078         435626676         435786942         435944319        
440480507         448078030         448124412         448154732        
448185009         448215244         448245548         448275693        
448305888         448336008         448366096         448396119        
448426155         436326433         447927674   

435287370

     435459185         435626692         435786983         435944335        
440480556         448083105         448124420         448154740        
448185017         448215251         448245555         448275701        
448305896         448336016         448366104         448396127        
448426163         436326482         447927682   

435287446

     435459193         435626726         435786991         435944384        
440480572         448086421         448124438         448154757        
448185025         448215269         448245563         448275719        
448305904         448336024         448366112         448396135        
448426171         436326490         447927690   

435287461

     435459235         435626759         435787031         435944426        
440480606         448087569         448124446         448154765        
448185033         448215277         448245571         448275735        
448305912         448336032         448366120         448396143        
448426189         436326615         447927708   

435287545

     435459268         435626809         435787072         435944491        
440480614         448089953         448124453         448154773        
448185041         448215285         448245589         448275743        
448305920         448336040         448366138         448396150        
448426197         436326656         447927716   

435287586

     435459292         435626866         435787114         435944517        
440480697         448091918         448124461         448154781        
448185058         448215293         448245597         448275750        
448305938         448336057         448366146         448396168        
448426205         436326706         447927724   

435287602

     435459326         435626882         435787155         435944558        
440480820         448092569         448124487         448154799        
448185066         448215301         448245605         448275768        
448305946         448336065         448366153         448396176        
448426213         436326730         447927732   

435287636

     435459409         435626981         435787239         435944566        
440480937         448093377         448124495         448154807        
448185074         448215319         448245613         448275776        
448305953         448336073         448366161         448396184        
448426221         436326755         447927740   

435287701

     435459425         435626999         435787270         435944608        
440480994         448094516         448124503         448154815        
448185082         448215327         448245621         448275784        
448305961         448336081         448366179         448396192        
448426239         436326763         447927765   

435287727

     435459482         435627021         435787296         435944624        
440481067         448094524         448124511         448154823        
448185090         448215335         448245639         448275792        
448305979         448336099         448366187         448396200        
448426247         436326805         447927773   

435287743

     435459490         435627070         435787304         435944632        
440481075         448094532         448124529         448154831        
448185108         448215343         448245647         448275800        
448305987         448336107         448366195         448396218        
448426254         436326862         447927781   

435287768

     435459607         435627161         435787320         435944749        
440481158         448094540         448124537         448154849        
448185116         448215350         448245654         448275818        
448305995         448336115         448366203         448396226        
448426262         436326888         447927799   

435287792

     435459763         435627211         435787361         435944806        
440481182         448094565         448124545         448154856        
448185124         448215368         448245662         448275826        
448306001         448336123         448366211         448396234        
448426270         436326896         447927807   

435287800

     435459771         435627260         435787379         435944863        
440481190         448094573         448124552         448154864        
448185132         448215376         448245670         448275834        
448306019         448336131         448366229         448396242        
448426288         436326912         447927815   

435287974

     435459805         435627377         435787429         435944947        
440481208         448094581         448124560         448154872        
448185140         448215384         448245688         448275842        
448306027         448336149         448366237         448396259        
448426296         436326920         447927823   

435288048

     435459813         435627435         435787585         435944988        
440481273         448094599         448124578         448154880        
448185157         448215392         448245696         448275859        
448306035         448336156         448366245         448396267        
448426304         436326946         447927831   

435288105

     435459862         435627443         435787643         435944996        
440481281         448094607         448124586         448154898        
448185165         448215400         448245704         448275867        
448306043         448336164         448366252         448396275        
448426312         436326979         447927849   

435288170

     435459870         435627583         435787783         435945167        
440481356         448094615         448124594         448154906        
448185173         448215418         448245712         448275875        
448306050         448336172         448366260         448396283        
448426320         436327084         447927856   

435288287

     435459904         435627625         435787809         435945217        
440481471         448094623         448124602         448154914        
448185181         448215426         448245720         448275883        
448306068         448336180         448366278         448396291        
448426338         436327092         447927864   

435288295

     435460019         435627641         435787841         435945241        
440481505         448094631         448124610         448154922        
448185199         448215434         448245738         448275891        
448306076         448336198         448366286         448396309        
448426346         436327100         447927872   

435288337

     435460118         435627666         435787916         435945316        
440481620         448094649         448124628         448154930        
448185207         448215442         448245746         448275909        
448306084         448336206         448366294         448396317        
448426353         436343511         447927880   

435288345

     435460126         435627690         435787965         435945365        
440481729         448094656         448124636         448154948        
448185215         448215459         448245753         448275917        
448306092         448336214         448366302         448396325        
448426361         436343602         447927898   

435288493

     435460308         435627732         435787973         435945472        
440481745         448094664         448124644         448154955        
448185223         448215467         448245761         448275925        
448306100         448336222         448366310         448396333        
448426379         436343701         447927906   

435288543

     435460357         435627740         435787981         435945480        
440481810         448094672         448124651         448154963        
448185231         448215475         448245779         448275933        
448306118         448336230         448366328         448396341        
448426387         436343750         447927922   

435288600

     435460365         435627781         435788039         435945530        
440481828         448094680         448124669         448154971        
448185249         448215483         448245787         448275941        
448306126         448336248         448366336         448396358        
448426395         436343842         447927930   

435288634

     435460381         435627856         435788062         435945571        
440481984         448094698         448124677         448154989        
448185256         448215491         448245795         448275958        
448306134         448336255         448366344         448396366        
448426403         436343909         447927948   

435288683

     435460498         435627864         435788120         435945589        
440482164         448094706         448124685         448154997        
448185264         448215509         448245803         448275966        
448306142         448336263         448366351         448396374        
448426411         436344022         447927955   

435288691

     435460746         435627898         435788229         435945811        
440482222         448094714         448124693         448155002        
448185272         448215517         448245811         448275974        
448306159         448336271         448366369         448396382        
448426429         436344089         447927963   

435288741

     435460852         435627922         435788302         435945845        
440482255         448094722         448124701         448155010        
448185280         448215525         448245829         448275982        
448306167         448336289         448366377         448396390        
448426437         436344097         447927971   

435288758

     435461066         435627948         435788351         435945894        
440482305         448094730         448124719         448155028        
448185298         448215533         448245837         448275990        
448306175         448336297         448366385         448396408        
448426445         436344105         447927989   

435288790

     435461074         435627997         435788377         435945951        
440482321         448094748         448124727         448155036        
448185306         448215541         448245845         448276006        
448306183         448336305         448366393         448396416        
448426452         436344170         447927997   

435288816

     435461140         435628029         435788427         435945985        
440482404         448094755         448124735         448155044        
448185314         448215558         448245852         448276014        
448306191         448336313         448366401         448396424        
448426460         436344204         447928003   

435288964

     435461173         435628078         435788443         435946272        
440482420         448094763         448124743         448155051        
448185322         448215566         448245860         448276022        
448306209         448336321         448366419         448396432        
448426478         436344246         447928011   

435288998

     435461181         435628110         435788567         435946371        
440482461         448094771         448124750         448155069        
448185330         448215574         448245878         448276048        
448306217         448336339         448366427         448396440        
448426486         436344394         447928029   

435289004

     435461256         435628201         435788583         435946397        
440482479         448094789         448124768         448155077        
448185348         448215582         448245886         448276055        
448306225         448336347         448366435         448396457        
448426494         436344451         447928037   

435289020

     435461314         435628227         435788740         435946413        
440482586         448094797         448124776         448155085        
448185355         448215590         448245894         448276063        
448306233         448336354         448366443         448396465        
448426502         436344477         447928045   

435289053

     435461348         435628292         435788757         435946454        
440482677         448094805         448124784         448155093        
448185363         448215608         448245902         448276071        
448306241         448336362         448366450         448396473        
448426510         436344576         447928052   

435289079

     435461462         435628300         435788872         435946462        
440482826         448094813         448124792         448155101        
448185371         448215616         448245910         448276089        
448306258         448336370         448366468         448396481        
448426528         436354161         447928060   

435289152

     435461488         435628342         435788930         435946637        
440482974         448094821         448124800         448155119        
448185389         448215624         448245928         448276097        
448306266         448336388         448366476         448396499        
448426536         436354302         447928078   

435289194

     435461587         435628375         435788948         435946660        
440482982         448094839         448124818         448155127        
448185397         448215632         448245936         448276105        
448306274         448336396         448366484         448396507        
448426544         436354401         447928086   

435289202

     435461686         435628383         435789037         435946678        
440483030         448094847         448124826         448155135        
448185405         448215640         448245944         448276113        
448306282         448336404         448366492         448396515        
448426551         436354492         447928094   

435289228

     435461744         435628466         435789086         435946694        
440483048         448094854         448124834         448155143        
448185413         448215657         448245951         448276121        
448306290         448336412         448366500         448396523        
448426569         436354575         447928102   

435289251

     435461785         435628474         435789094         435946702        
440483071         448094862         448124842         448155150        
448185421         448215665         448245969         448276139        
448306308         448336420         448366518         448396531        
448426577         436354583         447928110   

435289277

     435461819         435628508         435789128         435946819        
440483097         448094870         448124859         448155168        
448185439         448215673         448245977         448276147        
448306316         448336438         448366526         448396549        
448426585         436354617         447928128   

435289467

     435461868         435628532         435789219         435946835        
440483105         448094888         448124867         448155176        
448185447         448215681         448245985         448276154        
448306324         448336446         448366534         448396556        
448426593         436354625         447928136   

435289491

     435461892         435628599         435789243         435946868        
440483139         448094896         448124875         448155184        
448185454         448215699         448245993         448276162        
448306332         448336453         448366542         448396564        
448426601         436354690         447928144   

435289533

     435461900         435628607         435789318         435946959        
440483188         448094904         448124883         448155192        
448185462         448215707         448246009         448276170        
448306340         448336461         448366559         448396572        
448426619         436354708         447928151   

435289624

     435461991         435628623         435789342         435946967        
440483378         448094912         448124891         448155200        
448185470         448215715         448246017         448276188        
448306357         448336479         448366567         448396580        
448426627         436354724         447928169   

435289665

     435462031         435628649         435789359         435946975        
440483386         448094920         448124909         448155218        
448185488         448215723         448246025         448276196        
448306365         448336487         448366575         448396598        
448426635         436354773         447928177   

435289673

     435462056         435628722         435789391         435947098        
440483485         448094938         448124917         448155226        
448185496         448215731         448246033         448276204        
448306373         448336495         448366583         448396606        
448426643         436354880         447928185   

435289715

     435462130         435628789         435789425         435947205        
440483519         448094946         448124925         448155234        
448185504         448215749         448246041         448276212        
448306381         448336503         448366591         448396614        
448426650         436354898         447928193   

435289723

     435462148         435628904         435789482         435947213        
440483592         448094953         448124933         448155242        
448185512         448215756         448246058         448276220        
448306399         448336511         448366609         448396622        
448426668         436354906         447928201   

435289798

     435462205         435628912         435789524         435947221        
440483634         448094961         448124941         448155259        
448185520         448215764         448246066         448276238        
448306407         448336529         448366617         448396630        
448426676         436355002         447928219   

435289822

     435462239         435628946         435789532         435947239        
440483683         448094979         448124958         448155267        
448185538         448215772         448246074         448276246        
448306415         448336537         448366625         448396648        
448426684         436355010         447928227   

435289897

     435462247         435628961         435789540         435947288        
440483758         448094987         448124966         448155275        
448185546         448215780         448246082         448276253        
448306423         448336545         448366633         448396655        
448426692         436355051         447928235   

435289913

     435462262         435629068         435789557         435947320        
440483816         448094995         448124974         448155283        
448185553         448215798         448246090         448276261        
448306431         448336552         448366641         448396663        
448426700         436355077         447928243   

 

SCH-A-19



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435289939

     435462304         435629100         435789581         435947379        
440483824         448095000         448124982         448155291        
448185561         448215806         448246108         448276279        
448306449         448336560         448366658         448396671        
448426718         436355085         447928250   

435289954

     435462320         435629142         435789599         435947478        
440483907         448095018         448124990         448155309        
448185579         448215814         448246116         448276287        
448306456         448336578         448366666         448396689        
448426726         436355119         447928268   

435290002

     435462429         435629241         435789607         435947544        
440483980         448095026         448125005         448155325        
448185587         448215822         448246124         448276295        
448306464         448336586         448366674         448396697        
448426734         436355135         447928276   

435290135

     435462452         435629258         435789615         435947650        
440483998         448095034         448125013         448155333        
448185595         448215830         448246132         448276303        
448306472         448336594         448366682         448396705        
448426742         436367361         447928284   

435290143

     435462502         435629316         435789664         435947676        
440484053         448095042         448125021         448155341        
448185603         448215848         448246140         448276311        
448306480         448336610         448366690         448396713        
448426759         436367403         447928292   

435290176

     435462544         435629324         435789698         435947684        
440484103         448095059         448125039         448155358        
448185611         448215855         448246157         448276329        
448306498         448336628         448366708         448396721        
448426767         436367544         447928300   

435290259

     435462593         435629456         435789730         435947692        
440484137         448095067         448125047         448155366        
448185629         448215871         448246165         448276337        
448306506         448336636         448366716         448396739        
448426775         436367593         447928318   

435290275

     435462650         435629506         435789771         435947718        
440484186         448095075         448125054         448155374        
448185637         448215889         448246173         448276345        
448306514         448336644         448366724         448396747        
448426783         436367619         447928326   

435290291

     435462767         435629514         435789896         435947742        
440484285         448095083         448125062         448155382        
448185645         448215897         448246181         448276352        
448306522         448336651         448366732         448396754        
448426791         436367643         447928334   

435290408

     435462809         435629548         435789912         435947817        
440484293         448095091         448125070         448155390        
448185652         448215905         448246199         448276360        
448306530         448336669         448366740         448396762        
448426809         436367692         447928342   

435290697

     435462825         435629597         435789920         435947841        
440484301         448095109         448125088         448155408        
448185660         448215913         448246207         448276378        
448306548         448336677         448366757         448396770        
448426817         436367767         447928359   

435290739

     435462924         435629605         435789946         435947874        
440484368         448095117         448125096         448155416        
448185678         448215921         448246215         448276386        
448306555         448336685         448366765         448396788        
448426825         436368047         447928367   

435290838

     435462981         435629613         435789987         435947957        
440484376         448095125         448125104         448155424        
448185686         448215939         448246223         448276394        
448306563         448336693         448366773         448396796        
448426833         436368054         447928375   

435290911

     435462999         435629670         435790233         435948054        
440484392         448095133         448125112         448155432        
448185694         448215947         448246231         448276402        
448306571         448336701         448366781         448396804        
448426841         436382220         447928383   

435290929

     435463005         435629720         435790274         435948062        
440484434         448095141         448125120         448155440        
448185702         448215954         448246249         448276410        
448306589         448336719         448366799         448396812        
448426858         436382253         447928391   

435290960

     435463062         435629761         435790282         435948096        
440484442         448095158         448125138         448155457        
448185710         448215962         448246256         448276428        
448306597         448336727         448366807         448396820        
448426866         436382279         447928409   

435290978

     435463088         435629795         435790340         435948104        
440484459         448095166         448125146         448155465        
448185728         448215970         448246264         448276436        
448306605         448336735         448366815         448396838        
448426874         436382360         447928417   

435291059

     435463104         435629845         435790365         435948252        
440484517         448095174         448125153         448155473        
448185736         448215988         448246272         448276444        
448306613         448336743         448366823         448396846        
448426882         436382402         447928425   

435291075

     435463146         435629902         435790415         435948278        
440484525         448095182         448125161         448155481        
448185744         448215996         448246280         448276451        
448306621         448336750         448366831         448396853        
448426890         436382436         447928433   

435291109

     435463153         435629936         435790456         435948344        
440484541         448095190         448125179         448155499        
448185751         448216002         448246298         448276469        
448306639         448336768         448366849         448396861        
448426908         436382444         447928441   

435291166

     435463351         435630025         435790514         435948377        
440484582         448095208         448125187         448155507        
448185769         448216010         448246306         448276477        
448306647         448336776         448366856         448396879        
448426916         436382519         447928458   

435291174

     435463377         435630058         435790522         435948385        
440484673         448095216         448125195         448155515        
448185777         448216028         448246314         448276485        
448306654         448336784         448366864         448396887        
448426924         436382527         447928466   

435291208

     435463526         435630108         435790597         435948393        
440484863         448095224         448125203         448155523        
448185785         448216036         448246322         448276493        
448306662         448336792         448366872         448396895        
448426932         436382535         447928474   

435291232

     435463575         435630116         435790621         435949029        
440484954         448095232         448125211         448155531        
448185793         448216044         448246330         448276501        
448306670         448336800         448366880         448396903        
448426940         436382626         447928490   

435291281

     435463609         435630132         435790639         435949060        
440485126         448095240         448125229         448155549        
448185801         448216051         448246348         448276519        
448306688         448336818         448366898         448396911        
448426957         436382659         447928508   

435291315

     435463633         435630140         435790647         435949094        
440485274         448095257         448125237         448155556        
448185827         448216069         448246355         448276527        
448306696         448336826         448366906         448396929        
448426965         436382774         447928516   

435291414

     435463765         435630306         435790829         435949227        
440485282         448095265         448125245         448155564        
448185835         448216077         448246363         448276535        
448306704         448336834         448366914         448396937        
448426973         436382808         447928524   

435291471

     435463880         435630330         435790928         435949243        
440485357         448095273         448125252         448155572        
448185843         448216085         448246371         448276543        
448306712         448336842         448366922         448396945        
448426981         436382865         447928532   

435291497

     435463898         435630348         435790985         435949359        
440485365         448095281         448125260         448155580        
448185850         448216093         448246389         448276550        
448306720         448336859         448366930         448396952        
448426999         436382972         447928540   

435291505

     435463922         435630371         435791009         435949383        
440485662         448095299         448125278         448155598        
448185868         448216101         448246397         448276568        
448306738         448336867         448366948         448396960        
448427005         436382980         447928557   

435291554

     435463930         435630413         435791017         435949409        
440485688         448095307         448125294         448155606        
448185876         448216119         448246405         448276576        
448306746         448336875         448366955         448396978        
448427013         436382998         447928565   

435292438

     435464003         435630454         435791108         435949417        
440485738         448095315         448125302         448155614        
448185884         448216127         448246413         448276584        
448306753         448336883         448366963         448396986        
448427021         436383053         447928573   

435292461

     435464029         435630462         435791124         435949425        
440485753         448095323         448125310         448155622        
448185892         448216135         448246421         448276592        
448306761         448336891         448366971         448396994        
448427039         436383152         447928581   

435292479

     435464094         435630553         435791199         435949458        
440485787         448095331         448125328         448155630        
448185900         448216143         448246439         448276600        
448306779         448336909         448366989         448397000        
448427047         436383269         447928599   

435292875

     435464102         435630884         435791272         435949490        
440485845         448095349         448125336         448155648        
448185918         448216150         448246447         448276618        
448306787         448336917         448366997         448397018        
448427054         436383350         447928607   

435292883

     435464201         435630975         435791280         435949524        
440486033         448095356         448125344         448155655        
448185926         448216168         448246454         448276626        
448306795         448336925         448367003         448397026        
448427062         436383376         447928615   

435292909

     435464300         435631072         435791413         435949565        
440486074         448095364         448125351         448155663        
448185934         448216176         448246462         448276634        
448306803         448336933         448367011         448397034        
448427070         436383384         447928623   

435292941

     435464342         435631270         435791421         435949599        
440486124         448095372         448125369         448155671        
448185942         448216184         448246470         448276642        
448306811         448336941         448367029         448397042        
448427088         436383418         447928631   

435292966

     435464367         435631296         435791454         435949680        
440486157         448095380         448125377         448155689        
448185959         448216192         448246488         448276659        
448306829         448336958         448367037         448397059        
448427096         436383491         447928649   

435292974

     435464425         435631320         435791488         435949748        
440486256         448095398         448125385         448155697        
448185967         448216200         448246504         448276667        
448306837         448336966         448367045         448397067        
448427104         436383566         447928656   

435293089

     435464474         435631353         435791496         435949821        
440486462         448095406         448125393         448155705        
448185975         448216218         448246512         448276675        
448306845         448336974         448367052         448397075        
448427112         436399505         447928664   

435293097

     435464516         435631395         435791504         435949888        
440486561         448095414         448125401         448155713        
448185983         448216226         448246520         448276683        
448306852         448336982         448367060         448397083        
448427120         436399513         447928672   

435293121

     435464532         435631403         435791595         435949987        
440486603         448095422         448125419         448155721        
448185991         448216234         448246538         448276691        
448306860         448336990         448367078         448397091        
448427138         436399521         447928680   

435293220

     435464581         435631437         435791611         435950043        
440486702         448095430         448125427         448155739        
448186007         448216242         448246546         448276709        
448306878         448337006         448367086         448397109        
448427146         436399554         447928698   

435293238

     435464623         435631460         435791660         435950084        
440486835         448095448         448125435         448155747        
448186015         448216259         448246553         448276717        
448306886         448337014         448367094         448397117        
448427153         436399588         447928706   

435293345

     435464631         435631569         435791678         435950175        
440486868         448095455         448125443         448155754        
448186023         448216267         448246561         448276725        
448306894         448337022         448367102         448397125        
448427161         436399620         447928714   

435293360

     435464748         435631577         435791694         435950258        
440486918         448095463         448125450         448155762        
448186031         448216275         448246579         448276733        
448306902         448337030         448367110         448397133        
448427179         436399638         447928722   

435293444

     435464755         435631585         435791710         435950308        
440486926         448095471         448125468         448155770        
448186049         448216283         448246587         448276741        
448306910         448337048         448367128         448397141        
448427187         436399646         447928730   

435293501

     435464763         435631601         435791801         435950316        
440486975         448095489         448125476         448155788        
448186056         448216291         448246595         448276758        
448306928         448337055         448367136         448397158        
448427195         436399778         447928748   

435293550

     435464797         435631676         435791819         435950373        
440487007         448095497         448125484         448155796        
448186064         448216309         448246603         448276766        
448306936         448337063         448367144         448397166        
448427203         436399802         447928755   

435293584

     435464896         435631742         435791876         435950399        
440487049         448095505         448125492         448155804        
448186072         448216317         448246611         448276774        
448306944         448337071         448367151         448397174        
448427211         436399828         447928763   

435293600

     435465042         435631825         435791900         435950423        
440487064         448095513         448125500         448155812        
448186080         448216325         448246629         448276782        
448306951         448337089         448367169         448397182        
448427229         436399885         447928771   

435293691

     435465216         435631882         435792015         435950449        
440487098         448095521         448125518         448155820        
448186098         448216333         448246637         448276790        
448306969         448337097         448367177         448397190        
448427237         436399984         447928789   

435293782

     435465240         435631924         435792262         435950555        
440487296         448095539         448125526         448155838        
448186106         448216341         448246645         448276808        
448306977         448337105         448367185         448397208        
448427245         436400055         447928797   

435293832

     435465356         435631981         435792346         435950589        
440487403         448095547         448125534         448155846        
448186114         448216358         448246652         448276816        
448306985         448337113         448367193         448397216        
448427252         436400089         447928805   

435293907

     435465364         435632005         435792361         435950639        
440487411         448095554         448125542         448155853        
448186122         448216374         448246660         448276824        
448306993         448337121         448367201         448397224        
448427260         436400154         447928813   

435293923

     435465455         435632039         435792379         435950647        
440487486         448095562         448125559         448155861        
448186130         448216382         448246678         448276832        
448307009         448337139         448367219         448397232        
448427278         436400212         447928821   

435293931

     435465463         435632047         435792411         435950787        
440487536         448095570         448125567         448155879        
448186148         448216390         448246686         448276840        
448307017         448337147         448367227         448397240        
448427286         436400220         447928839   

435293964

     435465570         435632088         435792460         435950852        
440487544         448095588         448125575         448155887        
448186155         448216408         448246694         448276857        
448307025         448337154         448367235         448397257        
448427294         436400261         447928847   

435294095

     435465588         435632104         435792494         435950860        
440487577         448095596         448125583         448155895        
448186163         448216416         448246702         448276865        
448307033         448337162         448367243         448397265        
448427302         436400279         447928854   

435294103

     435465596         435632161         435792577         435950902        
440487619         448095604         448125591         448155903        
448186171         448216424         448246710         448276873        
448307041         448337170         448367250         448397273        
448427310         436400287         447928862   

435294269

     435465604         435632195         435792593         435950928        
440487700         448095612         448125609         448155911        
448186189         448216432         448246728         448276881        
448307058         448337188         448367268         448397281        
448427328         436400295         447928870   

435294277

     435465703         435632443         435792650         435951025        
440487809         448095620         448125617         448155929        
448186197         448216440         448246736         448276899        
448307066         448337196         448367276         448397299        
448427336         436400329         447928888   

435294327

     435465760         435632476         435792668         435951033        
440487916         448095638         448125625         448155937        
448186205         448216457         448246744         448276907        
448307074         448337204         448367284         448397307        
448427344         436400394         447928896   

435294392

     435465844         435632484         435792759         435951041        
440487924         448095646         448125633         448155945        
448186213         448216465         448246751         448276915        
448307082         448337212         448367292         448397315        
448427351         436400410         447928904   

435294418

     435465901         435632526         435792783         435951132        
440488070         448095653         448125641         448155952        
448186221         448216473         448246769         448276923        
448307090         448337220         448367300         448397323        
448427369         436400436         447928912   

435294426

     435465919         435632690         435792791         435951207        
440488187         448095661         448125658         448155960        
448186239         448216481         448246777         448276931        
448307108         448337238         448367318         448397331        
448427377         436400527         447928920   

435294459

     435465950         435632765         435792817         435951322        
440488260         448095679         448125666         448155978        
448186247         448216499         448246785         448276949        
448307116         448337246         448367326         448397349        
448427385         436400584         447928938   

435294483

     435465968         435632773         435792940         435951330        
440488302         448095687         448125674         448155986        
448186254         448216507         448246793         448276956        
448307124         448337253         448367334         448397356        
448427393         436400618         447928946   

435294533

     435465976         435632799         435792965         435951348        
440488385         448095695         448125682         448155994        
448186262         448216515         448246801         448276964        
448307132         448337261         448367342         448397364        
448427401         436400634         447928953   

435294541

     435466024         435632815         435792981         435951397        
440488443         448095703         448125690         448156000        
448186270         448216523         448246819         448276972        
448307140         448337279         448367359         448397372        
448427419         436400642         447928961   

435294608

     435466099         435632864         435793096         435951421        
440488450         448095711         448125708         448156018        
448186288         448216531         448246827         448276980        
448307157         448337287         448367367         448397380        
448427427         436400683         447928979   

435294673

     435466115         435632906         435793146         435951611        
440488591         448095729         448125716         448156026        
448186296         448216549         448246835         448276998        
448307165         448337295         448367375         448397398        
448427435         436400733         447928987   

 

SCH-A-20



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435294681

     435466180         435632955         435793187         435951645        
440488658         448095737         448125724         448156034        
448186304         448216556         448246843         448277004        
448307173         448337303         448367383         448397406        
448427443         436400741         447928995   

435294707

     435466271         435633003         435793211         435951744        
440488666         448095745         448125732         448156042        
448186312         448216564         448246850         448277012        
448307181         448337311         448367391         448397414        
448427450         436428841         447929001   

435294731

     435466347         435633029         435793286         435951827        
440488864         448095752         448125740         448156059        
448186320         448216572         448246868         448277020        
448307199         448337329         448367409         448397422        
448427468         448167189         447929019   

435294764

     435466354         435633052         435793310         435951959        
440488872         448095760         448125757         448156067        
448186338         448216580         448246876         448277038        
448307207         448337337         448367417         448397430        
448427476         448174961         447929027   

435294780

     435466370         435633151         435793351         435952023        
440488898         448095778         448125765         448156075        
448186346         448216598         448246884         448277046        
448307215         448337345         448367425         448397448        
448427484         448192948         447929035   

435294939

     435466388         435633219         435793377         435952148        
440488906         448095786         448125773         448156083        
448186353         448216606         448246892         448277053        
448307223         448337352         448367433         448397455        
448427492         448256966         447929043   

435295118

     435466461         435633243         435793393         435952171        
440488955         448095794         448125781         448156091        
448186361         448216614         448246900         448277061        
448307231         448337360         448367441         448397463        
448427500         448268276         447929050   

435295217

     435466479         435633276         435793583         435952197        
440489003         448095802         448125799         448156109        
448186379         448216622         448246918         448277079        
448307249         448337378         448367458         448397471        
448427518         448290585         447929068   

435295225

     435466495         435633300         435793781         435952205        
440489029         448095810         448125807         448156117        
448186387         448216630         448246926         448277087        
448307256         448337386         448367466         448397489        
448427526         432294833         447929076   

435295233

     435466578         435633417         435793823         435952387        
440489094         448095828         448125815         448156125        
448186395         448216648         448246934         448277095        
448307264         448337394         448367474         448397497        
448427534         432297042         447929084   

435295282

     435466628         435633458         435793880         435952445        
440489151         448095836         448125823         448156133        
448186403         448216655         448246942         448277103        
448307272         448337402         448367482         448397505        
448427542         432300747         447929092   

435295324

     435466669         435633508         435793906         435952668        
440489383         448095844         448125831         448156141        
448186411         448216663         448246959         448277111        
448307280         448337410         448367490         448397513        
448427559         432302719         447929100   

435295431

     435466719         435633532         435793997         435952890        
440489417         448095851         448125849         448156158        
448186429         448216671         448246967         448277129        
448307298         448337428         448367508         448397521        
448427567         432303667         447929118   

435295498

     435466735         435633540         435794011         435953039        
440489466         448095869         448125856         448156166        
448186437         448216689         448246975         448277137        
448307306         448337436         448367516         448397539        
448427575         432324390         447929126   

435295506

     435466768         435633565         435794060         435953047        
440489540         448095877         448125864         448156174        
448186445         448216697         448246983         448277145        
448307314         448337444         448367524         448397547        
448427583         432328219         447929134   

435295639

     435466842         435633573         435794078         435953112        
440489656         448095885         448125872         448156182        
448186452         448216705         448246991         448277152        
448307322         448337451         448367532         448397554        
448427591         432330314         447929142   

435295704

     435466941         435633656         435794235         435953146        
440489698         448095893         448125880         448156190        
448186460         448216713         448247007         448277160        
448307330         448337469         448367540         448397562        
448427609         432336592         447929159   

435295712

     435467055         435633714         435794326         435953229        
440489730         448095901         448125898         448156208        
448186486         448216721         448247015         448277178        
448307348         448337477         448367557         448397570        
448427617         432344273         447929167   

435295787

     435467105         435633862         435794334         435953252        
440489771         448095919         448125906         448156216        
448186494         448216739         448247023         448277186        
448307355         448337485         448367565         448397588        
448427625         432349512         447929175   

435295845

     435467139         435633904         435794367         435953286        
440489839         448095927         448125914         448156224        
448186502         448216747         448247031         448277194        
448307363         448337493         448367573         448397596        
448427633         432357051         447929183   

435295985

     435467154         435633912         435794409         435953328        
440489862         448095935         448125922         448156232        
448186510         448216754         448247049         448277202        
448307371         448337501         448367581         448397604        
448427641         432363778         447929191   

435296017

     435467238         435633920         435794433         435953336        
440489888         448095943         448125930         448156240        
448186528         448216762         448247056         448277210        
448307389         448337519         448367599         448397612        
448427658         432363968         447929209   

435296033

     435467253         435633995         435794490         435953427        
440489953         448095950         448125948         448156257        
448186536         448216770         448247064         448277228        
448307397         448337527         448367607         448397620        
448427666         432402626         447929217   

435296108

     435467295         435634001         435794508         435953542        
440490126         448095968         448125955         448156265        
448186544         448216788         448247072         448277236        
448307405         448337535         448367615         448397638        
448427674         432402915         447929225   

435296173

     435467345         435634043         435794540         435953559        
440490167         448095976         448125963         448156273        
448186551         448216796         448247080         448277244        
448307413         448337543         448367623         448397646        
448427682         432266807         447929233   

435296181

     435467568         435634084         435794615         435953625        
440490274         448095984         448125989         448156281        
448186569         448216804         448247098         448277251        
448307421         448337550         448367631         448397653        
448427690         432271955         447929241   

435296397

     435467592         435634217         435794664         435953682        
440490365         448095992         448125997         448156299        
448186577         448216812         448247106         448277269        
448307439         448337568         448367649         448397661        
448427708         432278760         447929258   

435296439

     435467600         435634266         435794680         435953708        
440490373         448096008         448126003         448156307        
448186585         448216820         448247114         448277277        
448307447         448337576         448367656         448397679        
448427716         432284636         447929266   

435296454

     435467667         435634274         435794722         435954029        
440490480         448096016         448126011         448156315        
448186593         448216838         448247122         448277285        
448307454         448337584         448367664         448397687        
448427724         432293132         447929274   

435296470

     435467741         435634399         435794730         435954052        
440490506         448096024         448126029         448156323        
448186601         448216846         448247130         448277293        
448307462         448337592         448367672         448397695        
448427732         432416121         447929282   

435296512

     435467758         435634498         435794748         435954078        
440490555         448096032         448126037         448156331        
448186619         448216853         448247148         448277301        
448307470         448337600         448367680         448397703        
448427740         432416634         447929290   

435296645

     435467790         435634605         435794755         435954086        
440490662         448096040         448126045         448156349        
448186627         448216861         448247155         448277319        
448307488         448337618         448367698         448397711        
448427757         432426260         447929308   

435296660

     435467808         435634621         435794797         435954102        
440490688         448096057         448126052         448156356        
448186635         448216879         448247163         448277327        
448307496         448337626         448367706         448397729        
448427765         432427292         447929316   

435296678

     435467832         435634746         435794805         435954144        
440490753         448096065         448126060         448156364        
448186643         448216887         448247171         448277335        
448307504         448337634         448367714         448397737        
448427773         432432680         447929324   

435296702

     435467840         435634795         435794862         435954227        
440490795         448096073         448126078         448156372        
448186650         448216895         448247189         448277343        
448307512         448337642         448367722         448397745        
448427781         432434405         447929332   

435296736

     435467873         435634803         435794904         435954276        
440490829         448096081         448126086         448156380        
448186668         448216903         448247197         448277350        
448307520         448337659         448367730         448397752        
448427799         432456309         447929340   

435296751

     435467949         435634902         435794912         435954284        
440490878         448096099         448126094         448156398        
448186676         448216911         448247205         448277368        
448307538         448337667         448367748         448397760        
448427807         432478865         447929357   

435296785

     435467956         435634993         435794961         435954300        
440490886         448096107         448126102         448156406        
448186684         448216929         448247213         448277376        
448307546         448337675         448367755         448397778        
448427815         432479350         447929365   

435296819

     435467972         435635040         435794995         435954334        
440491025         448096115         448126110         448156414        
448186692         448216937         448247221         448277384        
448307553         448337683         448367763         448397786        
448427823         432479368         447929373   

435296843

     435467998         435635099         435795000         435954409        
440491041         448096123         448126128         448156422        
448186700         448216945         448247239         448277392        
448307561         448337691         448367771         448397794        
448427831         432485399         447929381   

435296850

     435468004         435635115         435795059         435954573        
440491066         448096131         448126136         448156430        
448186718         448216952         448247247         448277400        
448307579         448337709         448367789         448397802        
448427849         432488393         447929399   

435296900

     435468061         435635156         435795067         435954623        
440491215         448096149         448126144         448156448        
448186726         448216960         448247254         448277418        
448307587         448337717         448367797         448397810        
448427856         432493823         447929407   

435296975

     435468103         435635172         435795075         435954722        
440491231         448096156         448126151         448156455        
448186734         448216978         448247262         448277426        
448307595         448337725         448367805         448397828        
448427864         432496578         447929415   

435297023

     435468129         435635214         435795117         435954748        
440491249         448096164         448126177         448156463        
448186742         448216986         448247270         448277434        
448307603         448337733         448367813         448397836        
448427872         432497477         447929423   

435297106

     435468145         435635230         435795125         435954771        
440491330         448096172         448126185         448156471        
448186759         448216994         448247288         448277442        
448307611         448337741         448367821         448397844        
448427880         432520765         447929431   

435297130

     435468301         435635297         435795158         435954839        
440491454         448096180         448126193         448156489        
448186767         448217000         448247296         448277459        
448307629         448337758         448367839         448397851        
448427898         432522720         447929449   

435297163

     435468319         435635362         435795224         435954912        
440491470         448096198         448126201         448156497        
448186775         448217018         448247304         448277467        
448307637         448337766         448367847         448397869        
448427906         432530277         447929456   

435297205

     435468335         435635404         435795232         435954946        
440491496         448096206         448126219         448156505        
448186783         448217026         448247312         448277475        
448307645         448337774         448367854         448397877        
448427914         432534386         447929464   

435297262

     435468384         435635412         435795315         435954961        
440491504         448096214         448126227         448156513        
448186791         448217034         448247320         448277483        
448307652         448337782         448367862         448397885        
448427922         432537769         447929472   

435297395

     435468491         435635438         435795380         435954995        
440491538         448096222         448126235         448156521        
448186809         448217042         448247338         448277491        
448307660         448337790         448367870         448397893        
448427930         432543254         447929480   

435297403

     435468509         435635446         435795414         435955018        
440491603         448096230         448126243         448156539        
448186817         448217059         448247346         448277509        
448307678         448337808         448367888         448397901        
448427948         432543841         447929498   

435297411

     435468582         435635461         435795448         435955042        
440491645         448096248         448126250         448156547        
448186825         448217067         448247353         448277517        
448307686         448337816         448367896         448397919        
448427955         432544542         447929506   

435297486

     435468699         435635529         435795463         435955158        
440491702         448096255         448126268         448156554        
448186833         448217075         448247361         448277525        
448307694         448337824         448367904         448397927        
448427963         432546109         447929514   

435297510

     435468749         435635537         435795505         435955174        
440491736         448096263         448126276         448156562        
448186841         448217083         448247379         448277533        
448307702         448337832         448367912         448397935        
448427971         432547164         447929522   

435297627

     435468814         435635677         435795562         435955190        
440491751         448096271         448126284         448156570        
448186858         448217091         448247387         448277541        
448307710         448337840         448367920         448397943        
448427989         432561413         447929530   

435297734

     435468848         435635719         435795638         435955240        
440491793         448096289         448126292         448156588        
448186866         448217109         448247395         448277558        
448307728         448337857         448367938         448397950        
448427997         432573541         447929548   

435297775

     435468939         435635990         435795646         435955265        
440491801         448096297         448126300         448156596        
448186874         448217117         448247403         448277566        
448307736         448337865         448367946         448397968        
448428003         432574036         447929555   

435297783

     435468947         435636907         435795653         435955281        
440491942         448096305         448126318         448156604        
448186882         448217125         448247411         448277574        
448307744         448337873         448367953         448397976        
448428011         432579936         447929563   

435298278

     435468962         435636915         435795760         435955323        
440491975         448096313         448126326         448156612        
448186890         448217133         448247429         448277582        
448307751         448337881         448367961         448397984        
448428029         432585842         447929571   

435298286

     435469085         435636980         435796156         435955356        
440491991         448096321         448126334         448156620        
448186908         448217141         448247437         448277590        
448307769         448337899         448367979         448397992        
448428037         432590107         447929589   

435298328

     435469127         435637046         435796214         435955372        
440492122         448096339         448126342         448156638        
448186916         448217158         448247445         448277608        
448307777         448337907         448367987         448398008        
448428045         432591261         447929597   

435298336

     435469150         435637095         435796354         435955380        
440492155         448096347         448126359         448156646        
448186924         448217166         448247452         448277616        
448307785         448337915         448367995         448398016        
448428052         432601805         447929605   

435298369

     435469184         435637129         435796362         435955414        
440492171         448096354         448126367         448156653        
448186932         448217174         448247460         448277624        
448307793         448337923         448368001         448398024        
448428060         432614444         447929613   

435298484

     435469317         435637145         435796503         435955455        
440492197         448096362         448126375         448156661        
448186940         448217182         448247478         448277632        
448307801         448337931         448368019         448398032        
448428078         432623817         447929621   

435298500

     435469325         435637152         435796834         435955547        
440492213         448096370         448126383         448156679        
448186957         448217190         448247486         448277640        
448307819         448337949         448368027         448398040        
448428086         432627776         447929639   

435298542

     435469366         435637160         435796883         435955554        
440492395         448096388         448126391         448156687        
448186965         448217208         448247494         448277657        
448307827         448337956         448368035         448398057        
448428094         432635266         447929647   

435298609

     435469408         435637178         435796958         435955570        
440492494         448096396         448126409         448156695        
448186973         448217216         448247502         448277665        
448307835         448337964         448368043         448398065        
448428102         432636819         447929654   

435298666

     435469499         435637244         435796966         435955604        
440492551         448096404         448126417         448156703        
448186981         448217224         448247510         448277673        
448307843         448337972         448368050         448398073        
448428110         432640787         447929662   

435298682

     435469531         435637400         435797022         435955679        
440492569         448096412         448126425         448156711        
448186999         448217232         448247528         448277681        
448307850         448337980         448368068         448398081        
448428128         432640936         447929670   

435298690

     435469606         435637418         435797048         435955711        
440492635         448096420         448126433         448156729        
448187005         448217240         448247536         448277699        
448307868         448337998         448368076         448398099        
448428136         432642403         447929688   

435298757

     435469689         435637434         435797055         435955869        
440492684         448096438         448126441         448156737        
448187013         448217257         448247544         448277707        
448307876         448338004         448368084         448398107        
448428144         432642858         447929696   

435298914

     435469705         435637459         435797097         435955976        
440492809         448096446         448126458         448156745        
448187021         448217265         448247551         448277715        
448307884         448338012         448368092         448398115        
448428151         432656692         447929704   

435298948

     435469788         435637483         435797154         435956040        
440492890         448096453         448126466         448156752        
448187039         448217273         448247569         448277723        
448307892         448338020         448368100         448398123        
448428169         432657864         447929712   

 

SCH-A-21



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435298955

     435469820         435637533         435797204         435956065        
440492932         448096461         448126474         448156760        
448187047         448217281         448247577         448277731        
448307900         448338038         448368118         448398131        
448428177         432676286         447929720   

435299102

     435469929         435637541         435797261         435956073        
440492940         448096479         448126482         448156778        
448187062         448217299         448247585         448277749        
448307918         448338046         448368126         448398149        
448428185         432681781         447929738   

435299151

     435469937         435637608         435797295         435956156        
440492965         448096487         448126490         448156786        
448187070         448217307         448247593         448277756        
448307926         448338053         448368134         448398156        
448428193         432687192         447929753   

435299227

     435469945         435637624         435797915         435956198        
440492981         448096495         448126508         448156794        
448187088         448217315         448247601         448277764        
448307934         448338061         448368142         448398164        
448428201         432688422         447929761   

435299250

     435469952         435637681         435798046         435957493        
440493039         448096503         448126516         448156802        
448187096         448217323         448247619         448277772        
448307942         448338079         448368159         448398172        
448428219         432692887         447929779   

435299268

     435469978         435637764         435798095         435969431        
440493062         448096511         448126524         448156810        
448187104         448217331         448247627         448277780        
448307959         448338087         448368167         448398180        
448428227         432704716         447929787   

435299284

     435469986         435637830         435798152         435969720        
440493112         448096529         448126532         448156828        
448187112         448217349         448247635         448277798        
448307967         448338095         448368175         448398198        
448428235         432706380         447929795   

435299300

     435470000         435637855         435798301         435969787        
440493138         448096537         448126540         448156836        
448187120         448217356         448247643         448277806        
448307975         448338103         448368183         448398206        
448428243         432719607         447929803   

435299326

     435470042         435637913         435798368         435969803        
440493153         448096545         448126557         448156844        
448187138         448217364         448247650         448277814        
448307983         448338111         448368191         448398214        
448428250         432719854         447929811   

435299334

     435470281         435638010         435798392         435970033        
440493203         448096552         448126565         448156851        
448187146         448217372         448247668         448277822        
448307991         448338129         448368209         448398222        
448428268         432723294         447929829   

435299383

     435470562         435638036         435798442         435987722        
440493310         448096560         448126573         448156869        
448187153         448217380         448247676         448277830        
448308007         448338137         448368217         448398230        
448428276         432723559         447929837   

435299409

     435470570         435638101         435798533         435988217        
440493351         448096578         448126581         448156877        
448187161         448217398         448247684         448277848        
448308015         448338145         448368225         448398248        
448428284         432739290         447929845   

435299425

     435470661         435638119         435798558         435988282        
440493377         448096586         448126599         448156885        
448187179         448217406         448247692         448277855        
448308023         448338152         448368233         448398255        
448428292         432743441         447929852   

435299565

     435470851         435638135         435798574         435988647        
440493450         448096594         448126607         448156893        
448187187         448217414         448247700         448277863        
448308031         448338160         448368241         448398263        
448428300         432753085         447929860   

435299573

     435470927         435638200         435798624         435988720        
440493583         448096602         448126615         448156901        
448187195         448217422         448247718         448277871        
448308049         448338178         448368258         448398271        
448428318         432757797         447929878   

435299649

     435470950         435638234         435798632         436006928        
440493781         448096610         448126623         448156919        
448187203         448217430         448247726         448277889        
448308056         448338186         448368266         448398289        
448428326         432766962         447929886   

435299698

     435470992         435638259         435798749         436007074        
440493831         448096628         448126631         448156927        
448187211         448217448         448247734         448277897        
448308064         448338194         448368274         448398297        
448428334         432767036         447929894   

435299706

     435471057         435638309         435798756         436007082        
440493906         448096636         448126649         448156935        
448187229         448217455         448247742         448277905        
448308072         448338202         448368282         448398305        
448428342         432773554         447929902   

435299763

     435471081         435638325         435798764         436007231        
440493930         448096644         448126656         448156943        
448187237         448217463         448247759         448277913        
448308080         448338210         448368290         448398313        
448428359         432802502         447929910   

435299805

     435471172         435638333         435798863         436007322        
440493997         448096651         448126664         448156950        
448187245         448217471         448247767         448277921        
448308098         448338228         448368308         448398321        
448428367         432805349         447929928   

435299896

     435471248         435638382         435798871         436007405        
440494060         448096669         448126672         448156968        
448187252         448217489         448247775         448277939        
448308106         448338236         448368316         448398339        
448428375         432816288         447929944   

435299938

     435471263         435638416         435798889         436007678        
440494094         448096677         448126680         448156976        
448187260         448217497         448247783         448277947        
448308114         448338244         448368324         448398347        
448428383         432783587         447929951   

435299987

     435471289         435638432         435798947         436007694        
440494144         448096685         448126698         448156984        
448187278         448217505         448247791         448277954        
448308122         448338251         448368332         448398354        
448428391         432792794         447929969   

435300041

     435471305         435638457         435798954         436007728        
440494219         448096693         448126706         448156992        
448187286         448217513         448247809         448277962        
448308130         448338269         448368340         448398362        
448428417         432798114         447929977   

435300090

     435471321         435638465         435799002         436008031        
440494276         448096701         448126714         448157016        
448187294         448217521         448247817         448277970        
448308155         448338277         448368357         448398370        
448428425         432802445         447929985   

435300108

     435471453         435638515         435799028         436024764        
440494292         448096719         448126722         448157024        
448187302         448217539         448247825         448277988        
448308163         448338285         448368365         448398388        
448428433         432829513         447929993   

435300140

     435471487         435638531         435799069         436024996        
440494367         448096727         448126730         448157032        
448187310         448217547         448247833         448277996        
448308171         448338293         448368373         448398396        
448428441         432830941         447930017   

435300199

     435471545         435638564         435799077         436025050        
440494417         448096735         448126748         448157040        
448187328         448217554         448247841         448278002        
448308189         448338301         448368381         448398404        
448428458         432842151         447930025   

435300207

     435471552         435638572         435799101         436025183        
440494433         448096743         448126755         448157057        
448187336         448217562         448247858         448278010        
448308197         448338327         448368399         448398412        
448428466         432847499         447930033   

435300231

     435471578         435638614         435800701         436025688        
440494458         448096750         448126763         448157065        
448187344         448217570         448247866         448278028        
448308205         448338335         448368407         448398420        
448428474         432851830         447930041   

435300314

     435471859         435638713         435800719         436025696        
440494474         448096768         448126771         448157073        
448187351         448217588         448247874         448278036        
448308213         448338343         448368415         448398438        
448428482         432866168         447930058   

435300322

     435471867         435638721         435800727         436025803        
440494599         448096776         448126789         448157081        
448187369         448217596         448247882         448278044        
448308221         448338350         448368423         448398446        
448428490         432870376         447930066   

435300355

     435471883         435638788         435800800         436042717        
440494672         448096784         448126797         448157099        
448187377         448217604         448247890         448278051        
448308239         448338368         448368431         448398453        
448428508         432874360         447930074   

435300363

     435471917         435638812         435800826         436042824        
440494680         448096792         448126805         448157107        
448187385         448217612         448247908         448278069        
448308247         448338376         448368449         448398461        
448428516         432892198         447930082   

435300389

     435471982         435638846         435800859         436043210        
440494771         448096800         448126813         448157115        
448187393         448217620         448247916         448278077        
448308254         448338384         448368456         448398479        
448428524         432904464         447930090   

435300447

     435472022         435638945         435800867         436043277        
440494805         448096818         448126821         448157123        
448187401         448217638         448247924         448278085        
448308262         448338392         448368464         448398487        
448428532         432905248         447930108   

435300470

     435472048         435638986         435800933         436057103        
440494839         448096826         448126839         448157131        
448187419         448217646         448247932         448278093        
448308270         448338400         448368472         448398495        
448428540         432910016         447930116   

435300496

     435472147         435639034         435800990         436057160        
440494912         448096834         448126847         448157149        
448187427         448217653         448247940         448278101        
448308288         448338418         448368480         448398503        
448428557         432915627         447930124   

435300553

     435472188         435639067         435801014         436057194        
440494938         448096842         448126854         448157156        
448187435         448217661         448247957         448278119        
448308296         448338426         448368498         448398511        
448428565         432917896         447930132   

435300561

     435472220         435639224         435801022         436057269        
440495000         448096859         448126862         448157164        
448187443         448217679         448247965         448278127        
448308304         448338434         448368506         448398529        
448428573         432918225         447930140   

435300603

     435472659         435639273         435801063         436057384        
440495182         448096867         448126870         448157172        
448187450         448217687         448247973         448278135        
448308312         448338442         448368514         448398537        
448428581         432929024         447930157   

435300637

     435472725         435639299         435801121         436057426        
440495190         448096875         448126888         448157180        
448187468         448217695         448247981         448278143        
448308320         448338459         448368522         448398545        
448428599         432939163         447930165   

435300645

     435472832         435639307         435801147         436057442        
440495257         448096883         448126896         448157198        
448187476         448217703         448247999         448278150        
448308338         448338467         448368530         448398552        
448428607         432942233         447930173   

435300694

     435472881         435639323         435801162         436074280        
440495414         448096891         448126904         448157206        
448187484         448217711         448248005         448278168        
448308346         448338475         448368548         448398560        
448428615         432948511         447930181   

435300769

     435472899         435639406         435801220         436074306        
440495448         448096909         448126912         448157214        
448187492         448217729         448248013         448278176        
448308353         448338483         448368555         448398578        
448428623         432951986         447930199   

435300785

     435472998         435639463         435801238         436074397        
440495471         448096917         448126920         448157222        
448187500         448217737         448248021         448278184        
448308361         448338491         448368563         448398586        
448428631         432952240         447930215   

435300835

     435473020         435639505         435801253         436074439        
440495505         448096925         448126938         448157230        
448187518         448217745         448248039         448278192        
448308379         448338509         448368571         448398594        
448428649         432954592         447930223   

435300850

     435473244         435639513         435801287         436074512        
440495588         448096933         448126946         448157248        
448187526         448217752         448248047         448278200        
448308387         448338517         448368589         448398602        
448428656         432957447         447930231   

435300892

     435473384         435639562         435801311         436074751        
440495596         448096941         448126953         448157255        
448187534         448217760         448248054         448278218        
448308395         448338525         448368597         448398610        
448428664         432964468         447930249   

435300918

     435473400         435639570         435801329         436075063        
440495810         448096958         448126961         448157263        
448187542         448217778         448248062         448278226        
448308403         448338533         448368605         448398628        
448428672         432977098         447930256   

435301031

     435473442         435639596         435801345         436091649        
440495877         448096966         448126979         448157271        
448187559         448217786         448248070         448278234        
448308411         448338541         448368613         448398636        
448428680         432980662         447930264   

435301098

     435473517         435639786         435801360         436091748        
440495901         448096974         448126987         448157289        
448187567         448217794         448248088         448278242        
448308429         448338558         448368621         448398644        
448428698         432981025         447930272   

435301106

     435474846         435639828         435801436         436091821        
440495984         448096982         448126995         448157297        
448187575         448217802         448248096         448278259        
448308437         448338566         448368639         448398651        
448428706         432984201         447930280   

435301122

     435474986         435639976         435801469         436091961        
440496016         448096990         448127001         448157305        
448187583         448217810         448248104         448278267        
448308445         448338574         448368647         448398669        
448428714         432985422         447930298   

435301163

     435475041         435639992         435801493         436092001        
440496065         448097006         448127019         448157313        
448187591         448217828         448248112         448278275        
448308452         448338582         448368654         448398677        
448428722         432985661         447930306   

435301221

     435475074         435640065         435801501         436092050        
440496131         448097014         448127027         448157321        
448187609         448217836         448248120         448278283        
448308460         448338590         448368662         448398685        
448428730         432986016         447930314   

435301262

     435475264         435640115         435801519         436092399        
440496180         448097022         448127035         448157339        
448187617         448217844         448248138         448278291        
448308478         448338608         448368670         448398693        
448428748         432991404         447930322   

435301296

     435475298         435640255         435801527         436110514        
440496206         448097030         448127043         448157347        
448187625         448217851         448248146         448278309        
448308486         448338616         448368688         448398701        
448428755         432991917         447930330   

435301312

     435475322         435640271         435801568         436110704        
440496263         448097048         448127050         448157354        
448187633         448217869         448248153         448278317        
448308494         448338624         448368696         448398719        
448428763         433010030         447930348   

435301338

     435475348         435640297         435801576         436110878        
440496271         448097055         448127068         448157362        
448187641         448217877         448248161         448278325        
448308502         448338632         448368704         448398727        
448428771         433012309         447930355   

435301601

     435475371         435640313         435801592         436110894        
440496321         448097063         448127076         448157370        
448187658         448217885         448248179         448278333        
448308510         448338640         448368712         448398735        
448428789         433012358         447930363   

435301619

     435475413         435640339         435801634         436111223        
440496404         448097071         448127084         448157388        
448187666         448217893         448248187         448278341        
448308528         448338657         448368720         448398743        
448428797         433025509         447930371   

435301668

     435475439         435640438         435801683         436124697        
440496420         448097089         448127092         448157396        
448187674         448217901         448248195         448278358        
448308536         448338665         448368738         448398750        
448428805         433026804         447930389   

435301866

     435475454         435640651         435801691         436125017        
440496586         448097097         448127100         448157404        
448187682         448217919         448248203         448278366        
448308544         448338673         448368746         448398768        
448428813         433027067         447930397   

435302039

     435475496         435640685         435801907         436125173        
440496636         448097105         448127118         448157412        
448187690         448217927         448248211         448278374        
448308551         448338681         448368753         448398776        
448428821         433029477         447930405   

435302245

     435475546         435640784         435801923         436125207        
440496792         448097113         448127126         448157420        
448187708         448217943         448248229         448278382        
448308569         448338699         448368761         448398784        
448428839         433034790         447930413   

435302328

     435475686         435640875         435801949         436141865        
440496909         448097121         448127134         448157438        
448187716         448217950         448248237         448278390        
448308577         448338707         448368779         448398792        
448428847         433034915         447930421   

435302500

     435475710         435640925         435801972         436158125        
440496933         448097139         448127142         448157446        
448187724         448217968         448248245         448278408        
448308585         448338715         448368787         448398800        
448428854         433048964         447930439   

435302534

     435475744         435640941         435801998         436158372        
440497022         448097147         448127159         448157453        
448187732         448217976         448248252         448278416        
448308593         448338723         448368795         448398818        
448428862         433048998         447930447   

435302609

     435475884         435641006         435802004         436158521        
440497055         448097154         448127167         448157461        
448187740         448217984         448248260         448278424        
448308601         448338731         448368803         448398826        
448428870         433049913         447930454   

435302674

     435475892         435641147         435802012         436158562        
440497063         448097162         448127175         448157479        
448187757         448217992         448248278         448278432        
448308619         448338749         448368811         448398834        
448428888         433052677         447930462   

435302781

     435475983         435641154         435802087         436158745        
440497154         448097170         448127183         448157487        
448187765         448218008         448248286         448278440        
448308627         448338756         448368829         448398842        
448428896         433056421         447930470   

435302922

     435475991         435641188         435802111         436158794        
440497253         448097188         448127191         448157495        
448187773         448218016         448248294         448278457        
448308635         448338764         448368837         448398859        
448428904         433058757         447930488   

 

SCH-A-22



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435302997

     435476007         435641261         435802137         436158869        
440497402         448097196         448127209         448157503        
448187781         448218024         448248302         448278465        
448308643         448338772         448368845         448398867        
448428912         433059243         447930496   

435303037

     435476023         435641337         435802228         436174213        
440497436         448097204         448127217         448157511        
448187799         448218032         448248310         448278473        
448308650         448338780         448368852         448398875        
448428920         433069754         447930504   

435303250

     435476031         435641352         435802236         436188007        
440497485         448097212         448127225         448157529        
448187807         448218040         448248328         448278481        
448308668         448338798         448368860         448398883        
448428938         433076635         447930512   

435303284

     435476049         435641410         435802244         436188155        
440497550         448097220         448127233         448157537        
448187815         448218065         448248336         448278499        
448308676         448338806         448368878         448398891        
448428946         433080140         447930520   

435303292

     435476080         435641444         435802285         436188213        
440497576         448097238         448127241         448157545        
448187823         448218073         448248344         448278507        
448308684         448338814         448368886         448398909        
448428953         433092665         447930538   

435303326

     435476130         435641451         435802350         436188395        
440497618         448097246         448127258         448157552        
448187831         448218081         448248351         448278515        
448308692         448338822         448368894         448398917        
448428961         433092970         447930546   

435303367

     435476205         435641485         435802384         436188411        
440497659         448097253         448127266         448157560        
448187849         448218099         448248369         448278523        
448308700         448338830         448368902         448398925        
448428979         433093176         447930553   

435303383

     435476247         435641501         435802459         436188874        
440497675         448097261         448127274         448157578        
448187856         448218107         448248377         448278531        
448308718         448338848         448368910         448398933        
448428987         433093416         447930561   

435303458

     435476254         435641535         435802467         436202444        
440497741         448097279         448127282         448157586        
448187864         448218115         448248385         448278549        
448308726         448338855         448368928         448398941        
448428995         433096278         447930579   

435303490

     435476296         435641568         435802509         436202550        
440497758         448097287         448127290         448157594        
448187872         448218123         448248393         448278556        
448308734         448338863         448368936         448398958        
448429001         433100179         447930587   

435303532

     435476486         435641675         435802525         436202675        
440497790         448097295         448127308         448157602        
448187880         448218131         448248401         448278564        
448308742         448338871         448368944         448398966        
448429019         433100740         447930595   

435303649

     435476536         435641683         435802624         436202808        
440497964         448097303         448127316         448157610        
448187898         448218149         448248419         448278572        
448308759         448338889         448368951         448398974        
448429027         433106283         447930603   

435303664

     435476544         435641758         435802640         436202865        
440498087         448097311         448127332         448157628        
448187906         448218156         448248427         448278580        
448308767         448338897         448368969         448398982        
448429035         433108461         447930611   

435303698

     435476551         435641782         435802673         436203202        
440498111         448097329         448127340         448157636        
448187914         448218164         448248435         448278598        
448308775         448338905         448368977         448398990        
448429043         433109824         447930629   

435303714

     435476627         435641790         435802822         436214753        
440498137         448097337         448127357         448157644        
448187922         448218172         448248443         448278606        
448308783         448338913         448368985         448399006        
448429050         433113495         447930637   

435303755

     435476643         435641824         435802905         436214860        
440498194         448097345         448127365         448157651        
448187930         448218180         448248450         448278614        
448308791         448338921         448368993         448399014        
448429068         433117298         447930645   

435303763

     435476700         435641832         435802913         436214977        
440498202         448097352         448127373         448157669        
448187948         448218198         448248468         448278622        
448308809         448338939         448369009         448399022        
448429076         433120391         447930660   

435303847

     435476817         435641899         435803028         436215115        
440498236         448097360         448127399         448157677        
448187955         448218206         448248476         448278630        
448308817         448338947         448369017         448399030        
448429084         433125838         447930678   

435303854

     435476874         435641907         435803119         436215206        
440498400         448097378         448127407         448157685        
448187963         448218214         448248484         448278648        
448308825         448338954         448369025         448399048        
448429092         433126208         447930686   

435304639

     435476890         435641915         435803127         436215651        
440498426         448097386         448127415         448157693        
448187971         448218222         448248492         448278655        
448308833         448338962         448369033         448399055        
448429100         433126240         447930694   

435304662

     435476924         435641956         435803135         436231237        
440498442         448097394         448127423         448157701        
448187989         448218230         448248500         448278663        
448308841         448338970         448369041         448399063        
448429118         433127370         447930702   

435304670

     435477088         435642004         435803143         436231286        
440498517         448097402         448127431         448157719        
448187997         448218248         448248518         448278671        
448308858         448338988         448369058         448399071        
448429126         433128469         447930710   

435304696

     435477104         435642012         435803192         436231500        
440498541         448097410         448127449         448157727        
448188003         448218255         448248526         448278689        
448308866         448338996         448369066         448399089        
448429134         433130747         447930728   

435304753

     435477120         435642103         435803200         436231542        
440498582         448097428         448127456         448157735        
448188011         448218263         448248534         448278697        
448308874         448339002         448369074         448399097        
448429142         433134137         447930736   

435304811

     435477138         435642145         435803218         436231716        
440498590         448097436         448127464         448157743        
448188029         448218271         448248542         448278705        
448308882         448339010         448369082         448399105        
448429159         433136652         447930744   

435304829

     435477195         435642160         435803226         436231930        
440498657         448097444         448127472         448157750        
448188037         448218289         448248559         448278713        
448308890         448339028         448369090         448399113        
448429167         433138146         447930751   

435304860

     435477211         435642178         435803234         436232144        
440498699         448097451         448127480         448157768        
448188045         448218297         448248567         448278721        
448308908         448339036         448369108         448399121        
448429175         433149424         447930769   

435304910

     435477229         435642186         435803259         436232375        
440498707         448097469         448127498         448157776        
448188052         448218313         448248575         448278739        
448308916         448339044         448369116         448399139        
448429183         433151966         447930777   

435305016

     435477245         435642194         435803275         436247720        
440498731         448097477         448127506         448157784        
448188060         448218321         448248583         448278747        
448308924         448339051         448369124         448399147        
448429191         433153640         447930785   

435305040

     435477260         435642368         435803309         436247761        
440498764         448097485         448127514         448157792        
448188078         448218339         448248591         448278754        
448308932         448339069         448369132         448399154        
448429209         433156817         447930793   

435305057

     435477328         435642426         435803325         436247886        
440498772         448097493         448127522         448157800        
448188086         448218347         448248609         448278762        
448308940         448339077         448369140         448399162        
448429217         433160488         447930801   

435305073

     435477450         435642566         435803341         436248058        
440498814         448097501         448127530         448157818        
448188094         448218354         448248617         448278770        
448308957         448339085         448369157         448399170        
448429225         433161668         447930819   

435305149

     435477468         435642582         435803358         436248256        
440498822         448097519         448127548         448157826        
448188102         448218362         448248625         448278788        
448308965         448339093         448369165         448399188        
448429233         433163011         447930827   

435305164

     435477609         435642640         435803440         436262042        
440498848         448097527         448127555         448157834        
448188110         448218370         448248633         448278796        
448308973         448339101         448369173         448399196        
448429241         433167699         447930835   

435305289

     435477666         435642657         435803457         436326144        
440498897         448097535         448127563         448157842        
448188128         448218388         448248641         448278804        
448308981         448339119         448369181         448399204        
448429258         433171832         447930843   

435305305

     435477716         435642731         435803465         436326250        
440498954         448097543         448127571         448157859        
448188136         448218396         448248658         448278812        
448308999         448339127         448369199         448399212        
448429266         433171899         447930850   

435305321

     435477856         435642855         435803523         436326276        
440499010         448097550         448127589         448157867        
448188144         448218404         448248666         448278820        
448309005         448339135         448369207         448399220        
448429274         433172608         447930868   

435305479

     435477906         435642863         435803564         436326904        
440499028         448097568         448127597         448157875        
448188151         448218412         448248674         448278838        
448309013         448339143         448369215         448399238        
448429282         433172624         447930876   

435305511

     435477971         435642947         435803630         436343537        
440499051         448097576         448127605         448157891        
448188169         448218420         448248682         448278846        
448309021         448339150         448369223         448399246        
448429290         433175940         447930884   

435305560

     435478110         435642970         435803721         436343586        
440499143         448097584         448127613         448157909        
448188177         448218438         448248690         448278853        
448309039         448339168         448369231         448399253        
448429308         433176989         447930892   

435305578

     435478201         435643002         435803739         436343636        
440499150         448097592         448127621         448157917        
448188185         448218446         448248708         448278861        
448309047         448339176         448369249         448399261        
448429316         433179371         447930900   

435305586

     435478326         435643101         435803796         436344030        
440499176         448097600         448127639         448157925        
448188193         448218453         448248716         448278879        
448309054         448339184         448369256         448399279        
448429324         433184314         447930918   

435305594

     435478334         435643119         435803861         436344279        
440499184         448097618         448127647         448157933        
448188201         448218461         448248724         448278887        
448309062         448339192         448369264         448399287        
448429332         433185634         447930926   

435305636

     435478367         435643127         435803929         436344519        
440499267         448097626         448127654         448157941        
448188219         448218479         448248732         448278895        
448309070         448339200         448369272         448399295        
448429340         433195450         447930934   

435305743

     435478391         435643176         435803952         436344543        
440499291         448097634         448127662         448157958        
448188227         448218487         448248740         448278903        
448309088         448339218         448369280         448399303        
448429357         433197233         447930942   

435305768

     435478409         435643184         435803960         436344584        
440499341         448097642         448127670         448157974        
448188235         448218495         448248757         448278911        
448309096         448339226         448369298         448399311        
448429365         433202520         447930967   

435305875

     435478573         435643192         435803986         436354344        
440499416         448097659         448127688         448157982        
448188243         448218503         448248765         448278929        
448309104         448339234         448369306         448399329        
448429373         433202629         447930975   

435305909

     435478607         435643234         435803994         436354500        
440499424         448097667         448127696         448157990        
448188250         448218511         448248773         448278937        
448309112         448339242         448369314         448399337        
448429381         433207206         447930983   

435305982

     435478656         435643259         435804182         436354559        
440499499         448097675         448127704         448158006        
448188268         448218529         448248781         448278945        
448309120         448339259         448369322         448399345        
448429399         433208071         447930991   

435306014

     435478797         435643291         435804257         436354815        
440499564         448097683         448127712         448158014        
448188276         448218537         448248799         448278952        
448309138         448339267         448369330         448399352        
448429407         433217346         447931007   

435306022

     435478854         435643317         435804315         436354872        
440499572         448097691         448127720         448158022        
448188284         448218545         448248807         448278960        
448309146         448339275         448369348         448399360        
448429415         433219565         447931015   

435306055

     435478870         435643341         435804349         436354914        
440499614         448097709         448127738         448158030        
448188292         448218552         448248815         448278978        
448309153         448339283         448369355         448399378        
448429423         433220035         447931023   

435306097

     435478961         435643366         435804406         436355150        
440499689         448097717         448127746         448158048        
448188300         448218560         448248823         448278986        
448309161         448339291         448369363         448399386        
448429431         433221785         447931031   

435306162

     435478995         435643416         435804414         436355176        
440499804         448097725         448127753         448158055        
448188318         448218578         448248831         448278994        
448309179         448339309         448369371         448399394        
448429449         433223971         447931049   

435306204

     435479001         435643440         435804448         436355200        
440499838         448097733         448127761         448158063        
448188326         448218586         448248849         448279000        
448309187         448339317         448369389         448399402        
448429456         433235314         447931056   

435306212

     435479043         435643457         435804489         436367429        
440500056         448097741         448127779         448158071        
448188334         448218594         448248856         448279018        
448309195         448339325         448369397         448399410        
448429464         433236809         447931072   

435306246

     435479084         435643549         435804513         436367957        
440500130         448097758         448127787         448158089        
448188342         448218602         448248864         448279026        
448309203         448339333         448369405         448399428        
448429472         433240181         447931080   

435306279

     435479092         435643564         435804562         436368039        
440500221         448097766         448127795         448158097        
448188359         448218610         448248872         448279034        
448309211         448339341         448369413         448399436        
448429480         433246410         447931098   

435306287

     435479183         435643572         435804588         436382154        
440500270         448097774         448127803         448158105        
448188367         448218628         448248880         448279042        
448309229         448339358         448369421         448399444        
448429498         433247343         447931106   

435306295

     435479191         435643614         435804612         436382790        
440500429         448097782         448127829         448158113        
448188375         448218636         448248898         448279059        
448309237         448339366         448369439         448399451        
448429506         433249547         447931114   

435306378

     435479209         435643689         435804638         436382816        
440500437         448097790         448127837         448158121        
448188383         448218644         448248906         448279067        
448309245         448339374         448369447         448399469        
448429514         433252806         447931122   

435306428

     435479217         435643705         435804661         436383087        
440500486         448097808         448127845         448158139        
448188391         448218651         448248914         448279075        
448309252         448339382         448369454         448399477        
448429522         433255833         447931130   

435306436

     435479233         435643796         435804687         436383483        
440500510         448097816         448127852         448158147        
448188409         448218669         448248922         448279083        
448309260         448339390         448369462         448399485        
448429530         433257342         447931163   

435306493

     435479241         435643846         435804752         436383509        
440500635         448097824         448127860         448158154        
448188417         448218677         448248930         448279091        
448309278         448339408         448369470         448399493        
448429548         433258696         447931171   

435306527

     435479324         435643929         435804828         436399596        
440500643         448097832         448127878         448158162        
448188425         448218685         448248948         448279109        
448309286         448339416         448369488         448399501        
448429555         433261310         447931189   

435306568

     435479415         435643960         435804935         436399703        
440500650         448097840         448127886         448158170        
448188433         448218693         448248955         448279117        
448309294         448339424         448369496         448399519        
448429563         433265204         447931197   

435306626

     435479498         435644000         435805015         436399737        
440500684         448097857         448127894         448158188        
448188441         448218701         448248963         448279125        
448309302         448339432         448369504         448399527        
448429571         433265840         447931205   

435306642

     435479555         435644034         435805031         436400121        
440500700         448097865         448127902         448158196        
448188458         448218719         448248971         448279133        
448309310         448339440         448369512         448399535        
448429589         433266053         447931213   

435306675

     435479639         435644158         435805049         436400238        
440500940         448097873         448127910         448158204        
448188466         448218727         448248989         448279141        
448309328         448339457         448369520         448399543        
448429597         433268075         447931221   

435306725

     435479688         435644174         435805080         436400519        
440500981         448097881         448127928         448158212        
448188474         448218735         448248997         448279158        
448309336         448339465         448369538         448399550        
448429605         433276755         447931239   

435306774

     435479696         435644281         435805205         436400550        
440501021         448097899         448127936         448158220        
448188482         448218743         448249003         448279166        
448309344         448339473         448369546         448399568        
448429613         433277423         447931247   

435306790

     435479720         435644307         435805221         436400568        
440501047         448097907         448127944         448158238        
448188490         448218750         448249011         448279174        
448309351         448339481         448369553         448399576        
448429621         433281615         447931254   

435306824

     435479746         435644349         435805270         436429401        
440501153         448097915         448127951         448158246        
448188508         448218768         448249029         448279182        
448309369         448339499         448369561         448399584        
448429639         433286945         447931262   

 

SCH-A-23



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435306923

     435479811         435644356         435805296         436676225        
440501161         448097923         448127969         448158253        
448188516         448218776         448249037         448279190        
448309377         448339507         448369579         448399592        
448429647         433294709         447931270   

435306956

     435479837         435644380         435805361         437580566        
440501237         448097931         448127977         448158261        
448188524         448218784         448249045         448279208        
448309385         448339515         448369587         448399600        
448429654         433297397         447931288   

435307004

     435479845         435644406         435805387         437582828        
440501260         448097949         448127985         448158279        
448188532         448218792         448249052         448279216        
448309393         448339523         448369595         448399618        
448429662         433304813         447931296   

435307046

     435479886         435644422         435805395         437593254        
440501328         448097956         448127993         448158287        
448188540         448218800         448249060         448279224        
448309401         448339531         448369603         448399626        
448429670         433305463         447931304   

435307202

     435480033         435644430         435805403         437604275        
440501443         448097964         448128009         448158295        
448188557         448218818         448249078         448279232        
448309419         448339549         448369611         448399634        
448429688         433311099         447931312   

435307251

     435480041         435644505         435805411         437604473        
440501468         448097972         448128017         448158303        
448188565         448218826         448249086         448279240        
448309435         448339556         448369629         448399642        
448429696         433316478         447931320   

435307277

     435480066         435644596         435805429         437604531        
440501500         448097980         448128025         448158311        
448188573         448218834         448249094         448279257        
448309443         448339564         448369637         448399659        
448429704         433316528         447931338   

435307285

     435480074         435644612         435805445         437604580        
440501583         448097998         448128033         448158329        
448188581         448218842         448249102         448279265        
448309450         448339572         448369645         448399667        
448429712         433318342         447931346   

435307319

     435480082         435645155         435805486         437604663        
440501682         448098004         448128041         448158337        
448188599         448218859         448249110         448279273        
448309468         448339580         448369652         448399675        
448429720         433330461         447931353   

435307335

     435480157         435645205         435805502         437604697        
440501799         448098012         448128058         448158345        
448188607         448218867         448249128         448279281        
448309476         448339598         448369660         448399683        
448429738         433333366         447931361   

435307343

     435480215         435645239         435805593         437604770        
440501823         448098020         448128066         448158352        
448188615         448218875         448249136         448279299        
448309484         448339606         448369678         448399691        
448429746         433337227         447931379   

435307376

     435480256         435645288         435805635         437604820        
440501831         448098038         448128074         448158360        
448188623         448218883         448249144         448279307        
448309492         448339614         448369686         448399709        
448429753         433341005         447931387   

435307400

     435480272         435645304         435805809         437605157        
440501898         448098046         448128082         448158378        
448188631         448218891         448249151         448279315        
448309500         448339622         448369694         448399717        
448429761         433342078         447931395   

435307426

     435480298         435645312         435805825         437605165        
440501922         448098053         448128090         448158386        
448188649         448218917         448249169         448279323        
448309518         448339630         448369702         448399725        
448429779         433346566         447931403   

435307434

     435480330         435645346         435805833         437605173        
440501930         448098061         448128108         448158394        
448188656         448218925         448249177         448279331        
448309526         448339648         448369710         448399733        
448429787         433349404         447931411   

435307442

     435480363         435645379         435805999         437605207        
440501963         448098079         448128116         448158402        
448188664         448218933         448249185         448279349        
448309534         448339655         448369728         448399741        
448429795         433353497         447931429   

435307467

     435480389         435645494         435806005         437605223        
440501997         448098087         448128124         448158410        
448188672         448218941         448249193         448279356        
448309542         448339663         448369736         448399758        
448429803         433354123         447931437   

435307517

     435480397         435645510         435806013         437605231        
440502011         448098095         448128132         448158428        
448188680         448218958         448249201         448279364        
448309559         448339671         448369744         448399766        
448429811         433354412         447931445   

435307525

     435480413         435645593         435806021         437605306        
440502045         448098103         448128140         448158436        
448188698         448218966         448249219         448279372        
448309567         448339689         448369751         448399774        
448429829         433358652         447931452   

435307558

     435480447         435645676         435806112         437605322        
440502052         448098111         448128157         448158444        
448188706         448218974         448249227         448279380        
448309575         448339697         448369769         448399782        
448429837         433360567         447931478   

435307582

     435480454         435645684         435806211         437605637        
440502078         448098129         448128165         448158451        
448188714         448218982         448249235         448279398        
448309583         448339705         448369777         448399790        
448429845         433366267         447931486   

435307590

     435480462         435645700         435806229         437606486        
440502094         448098137         448128173         448158469        
448188722         448218990         448249243         448279406        
448309591         448339713         448369785         448399808        
448429852         433367448         447931494   

435307608

     435480496         435645775         435806237         437607492        
440502144         448098145         448128181         448158477        
448188730         448219006         448249250         448279414        
448309609         448339721         448369793         448399816        
448429860         433369576         447931510   

435307624

     435480538         435645791         435806302         437608193        
440502359         448098152         448128199         448158485        
448188748         448219014         448249268         448279422        
448309617         448339739         448369801         448399824        
448429878         433370137         447931528   

435307657

     435480546         435645817         435806401         437608714        
440502375         448098160         448128207         448158493        
448188755         448219022         448249276         448279430        
448309625         448339747         448369819         448399832        
448429886         433374378         447931536   

435307665

     435480595         435645825         435806427         437608797        
440502409         448098178         448128215         448158501        
448188763         448219030         448249284         448279448        
448309633         448339754         448369827         448399840        
448429894         433375623         447931544   

435307673

     435480645         435645890         435806443         437609217        
440502417         448098186         448128223         448158519        
448188771         448219048         448249292         448279455        
448309641         448339762         448369835         448399857        
448429902         433376639         447931551   

435307715

     435480652         435645908         435806450         437609357        
440502466         448098194         448128231         448158527        
448188789         448219055         448249300         448279463        
448309658         448339770         448369843         448399865        
448429910         433377777         447931569   

435307731

     435480694         435645932         435806518         437609506        
440502516         448098202         448128249         448158535        
448188797         448219063         448249318         448279471        
448309666         448339788         448369850         448399873        
448429928         433378882         447931577   

435307863

     435480736         435645973         435806526         437609563        
440502540         448098210         448128256         448158543        
448188805         448219071         448249326         448279489        
448309674         448339796         448369868         448399881        
448429936         433383155         447931585   

435307889

     435480769         435646120         435806534         437609688        
440502607         448098228         448128264         448158550        
448188813         448219089         448249334         448279497        
448309682         448339804         448369876         448399899        
448429944         433383973         447931593   

435307913

     435480850         435646153         435806559         437609696        
440502631         448098244         448128272         448158568        
448188821         448219097         448249342         448279505        
448309690         448339812         448369884         448399907        
448429951         433384708         447931601   

435307954

     435480868         435646211         435806583         437609829        
440502789         448098251         448128280         448158576        
448188839         448219105         448249359         448279513        
448309708         448339820         448369892         448399915        
448429969         433392131         447931619   

435308119

     435480934         435646252         435806609         437609969        
440502797         448098269         448128298         448158584        
448188847         448219113         448249367         448279521        
448309716         448339838         448369900         448399923        
448429977         433397213         447931627   

435308127

     435480942         435646294         435806658         437610017        
440502821         448098277         448128306         448158592        
448188854         448219121         448249375         448279539        
448309724         448339846         448369918         448399931        
448429985         433402906         447931635   

435308176

     435481122         435646443         435806740         437610082        
440502854         448098285         448128314         448158600        
448188862         448219139         448249383         448279547        
448309732         448339853         448369926         448399949        
448429993         433406014         447931650   

435308341

     435481189         435646583         435806773         437610181        
440502888         448098293         448128322         448158618        
448188870         448219147         448249391         448279554        
448309740         448339861         448369934         448399956        
448430009         433410131         447931668   

435308358

     435481221         435646724         435806781         437610272        
440502920         448098301         448128330         448158626        
448188888         448219154         448249409         448279562        
448309757         448339879         448369942         448399964        
448430017         433410636         447931676   

435308366

     435481262         435646781         435806799         437610397        
440503050         448098319         448128348         448158634        
448188896         448219162         448249417         448279570        
448309765         448339887         448369959         448399972        
448430025         433414638         447931684   

435308465

     435481320         435646815         435806815         437610439        
440503068         448098327         448128355         448158642        
448188904         448219170         448249425         448279588        
448309773         448339895         448369967         448399980        
448430033         433419694         447931692   

435308515

     435481338         435646864         435806864         437610462        
440503126         448098335         448128363         448158659        
448188912         448219188         448249433         448279596        
448309781         448339903         448369975         448399998        
448430041         433424744         447931700   

435308531

     435481379         435646898         435806914         437610553        
440503266         448098343         448128371         448158667        
448188920         448219196         448249441         448279604        
448309799         448339911         448369983         448400002        
448430058         433426723         447931718   

435308549

     435481460         435647003         435807383         437610579        
440503282         448098350         448128389         448158675        
448188938         448219204         448249458         448279612        
448309807         448339929         448369991         448400010        
448430066         433430725         447931726   

435308598

     435481544         435647029         435807409         437610736        
440503365         448098368         448128397         448158683        
448188946         448219212         448249466         448279620        
448309815         448339937         448370007         448400028        
448430074         433431681         447931734   

435308630

     435481585         435647052         435807532         437610744        
440503373         448098376         448128405         448158691        
448188953         448219220         448249474         448279638        
448309823         448339945         448370015         448400036        
448430082         433433356         447931742   

435308655

     435481593         435647086         435807557         437610926        
440503415         448098384         448128413         448158709        
448188961         448219238         448249482         448279646        
448309831         448339952         448370023         448400044        
448430090         433435070         447931759   

435308697

     435481627         435647136         435807573         437610983        
440503423         448098392         448128421         448158717        
448188979         448219246         448249490         448279653        
448309849         448339960         448370031         448400051        
448430108         433438827         447931767   

435308739

     435481783         435647151         435807623         437611049        
440503506         448098400         448128439         448158725        
448188987         448219253         448249508         448279661        
448309856         448339978         448370049         448400069        
448430116         433439684         447931775   

435308754

     435482153         435647193         435807631         437611098        
440503522         448098418         448128447         448158733        
448188995         448219261         448249516         448279679        
448309864         448339986         448370056         448400077        
448430124         433440146         447931783   

435308788

     435482187         435647201         435807656         437611106        
440503662         448098426         448128454         448158741        
448189001         448219279         448249524         448279687        
448309872         448339994         448370064         448400085        
448430132         433451978         447931791   

435308804

     435482195         435647227         435807714         437611130        
440503704         448098434         448128462         448158758        
448189019         448219287         448249532         448279695        
448309880         448340000         448370072         448400093        
448430140         433454378         447931809   

435308812

     435482203         435647250         435807771         437611189        
440503803         448098442         448128470         448158766        
448189027         448219295         448249540         448279703        
448309898         448340018         448370080         448400101        
448430157         433455896         447931825   

435308838

     435482245         435647300         435807847         437611239        
440503829         448098459         448128488         448158774        
448189035         448219303         448249557         448279711        
448309906         448340026         448370098         448400119        
448430165         433456845         447931833   

435308887

     435482260         435647367         435807938         437611254        
440503837         448098467         448128496         448158782        
448189043         448219311         448249565         448279729        
448309914         448340034         448370106         448400127        
448430173         433462793         447931841   

435308903

     435482310         435647417         435808035         437611288        
440503928         448098475         448128504         448158790        
448189050         448219329         448249573         448279737        
448309922         448340042         448370114         448400135        
448430181         433463304         447931858   

435308960

     435482385         435647433         435808100         437611312        
440503951         448098483         448128512         448158808        
448189068         448219337         448249581         448279745        
448309930         448340059         448370122         448400143        
448430199         433469517         447931866   

435309026

     435482401         435647581         435808118         437611403        
440503985         448098491         448128520         448158816        
448189076         448219345         448249599         448279752        
448309948         448340067         448370130         448400150        
448430207         433474459         447931874   

435309034

     435482500         435647649         435808126         437611569        
440504041         448098509         448128538         448158824        
448189084         448219352         448249607         448279760        
448309955         448340075         448370148         448400168        
448430215         433476165         447931882   

435309141

     435482609         435647656         435808209         437611585        
440504082         448098517         448128546         448158832        
448189092         448219360         448249615         448279778        
448309963         448340083         448370155         448400176        
448430223         433481553         447931890   

435309216

     435482724         435647680         435808266         437611601        
440504124         448098525         448128553         448158840        
448189100         448219378         448249623         448279786        
448309971         448340091         448370163         448400184        
448430231         433485489         447931908   

435309257

     435482740         435647722         435808274         437611882        
440504181         448098533         448128561         448158857        
448189118         448219386         448249631         448279794        
448309989         448340109         448370221         448400192        
448430249         433485828         447931916   

435309273

     435482823         435647730         435808563         437611973        
440504223         448098541         448128579         448158865        
448189126         448219394         448249649         448279802        
448309997         448340117         448370239         448400200        
448430256         433491768         447931924   

435309323

     435482831         435647763         435808571         437612054        
440504272         448098558         448128587         448158873        
448189134         448219402         448249656         448279810        
448310003         448340125         448370247         448400218        
448430264         433505054         447931932   

435309331

     435482849         435647797         435808613         437612112        
440504413         448098566         448128595         448158881        
448189142         448219410         448249664         448279828        
448310011         448340133         448370254         448400226        
448430272         433510054         447931940   

435309455

     435482997         435647805         435808654         437612146        
440504546         448098574         448128603         448158899        
448189159         448219428         448249672         448279836        
448310029         448340141         448370262         448400234        
448430280         433511284         447931957   

435309471

     435483029         435647813         435808753         437612245        
440504694         448098582         448128611         448158907        
448189167         448219436         448249680         448279844        
448310037         448340158         448370171         448400242        
448430298         433513207         447931965   

435309547

     435483102         435647862         435808761         437612344        
440504702         448098590         448128629         448158923        
448189175         448219444         448249698         448279851        
448310045         448340166         448370189         448400259        
448430306         433513702         447931973   

435309604

     435483136         435647888         435808779         437612450        
440504710         448098608         448128637         448158931        
448189191         448219451         448249706         448279869        
448310052         448340174         448370197         448400267        
448430314         433514353         447931981   

435309653

     435483144         435648050         435808837         437612500        
440504728         448098616         448128645         448158949        
448189209         448219469         448249714         448279877        
448310060         448340182         448370205         448400275        
448430322         433515921         447931999   

435309786

     435483151         435648100         435808878         437612518        
440504827         448098624         448128652         448158956        
448189217         448219477         448249722         448279885        
448310078         448340190         448370213         448400283        
448430330         433521085         447932005   

435309810

     435483219         435648134         435808886         437612534        
440504843         448098632         448128660         448158964        
448189225         448219485         448249730         448279893        
448310086         448340208         448371070         448400291        
448430348         433526365         447932013   

435309851

     435483227         435648217         435808936         437992050        
440504884         448098640         448128678         448158972        
448189233         448219493         448249748         448279901        
448310094         448340216         448371088         448400309        
448430355         433526670         447932021   

435309927

     435483342         435648282         435808993         437992126        
440504900         448098657         448128686         448158980        
448189241         448219501         448249755         448279919        
448310102         448340224         448371096         448400317        
448430363         433530938         447932039   

 

SCH-A-24



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435309935

     435483383         435648464         435809017         437992183        
440504918         448098665         448128694         448158998        
448189258         448219519         448249763         448279927        
448310110         448340232         448371104         448400325        
448430371         433535614         447932047   

435309950

     435483409         435648506         435809025         437992217        
440504967         448098673         448128702         448159004        
448189266         448219527         448249771         448279935        
448310128         448340240         448371112         448400333        
448430389         433535754         447932054   

435310073

     435483458         435648530         435809033         437992506        
440505014         448098681         448128710         448159012        
448189274         448219535         448249789         448279943        
448310136         448340257         448371120         448400341        
448430397         433536984         447932062   

435310099

     435483524         435648563         435809066         437992639        
440505048         448098699         448128728         448159020        
448189282         448219543         448249797         448279950        
448310144         448340265         448371138         448400358        
448430405         433538154         447932070   

435310156

     435483557         435648654         435809074         437992704        
440505253         448098707         448128736         448159038        
448189290         448219550         448249805         448279968        
448310151         448340273         448371146         448400366        
448430413         433539228         447932088   

435310313

     435483581         435648662         435809090         437992753        
440505261         448098715         448128744         448159046        
448189308         448219568         448249813         448279976        
448310169         448340281         448371153         448400374        
448430421         433543808         447932096   

435310339

     435483615         435648688         435809157         437992845        
440505303         448098723         448128751         448159053        
448189316         448219576         448249821         448279984        
448310177         448340299         448371161         448400382        
448430439         433543840         447932104   

435310362

     435483656         435648696         435809199         437992951        
440505352         448098731         448128769         448159061        
448189324         448219584         448249839         448279992        
448310185         448340307         448371179         448400390        
448430447         433545290         447932112   

435310370

     435483706         435648712         435809207         437993017        
440505436         448098749         448128777         448159079        
448189332         448219592         448249847         448280008        
448310193         448340315         448371187         448400408        
448430454         433548922         447932120   

435310461

     435483771         435648746         435809249         437993140        
440505444         448098764         448128785         448159087        
448189340         448219600         448249854         448280016        
448310201         448340323         448371195         448400416        
448430462         433554870         447932138   

435310479

     435483797         435648761         435809348         437993306        
440505576         448098772         448128793         448159095        
448189357         448219618         448249862         448280024        
448310219         448340331         448371203         448400424        
448430470         433559192         447932146   

435310487

     435483821         435648779         435809405         437993389        
440505618         448098780         448128801         448159103        
448189365         448219626         448249870         448280032        
448310227         448340349         448371211         448400432        
448430488         433562014         447932153   

435310750

     435483839         435648852         435809447         437993694        
440505659         448098798         448128819         448159111        
448189373         448219634         448249888         448280040        
448310235         448340356         448371229         448400440        
448430496         433562196         447932161   

435310776

     435483888         435648860         435809470         437993793        
440505667         448098806         448128827         448159129        
448189381         448219642         448249896         448280057        
448310243         448340364         448371237         448400457        
448430504         433564200         447932179   

435310792

     435483912         435648902         435809488         437994213        
440505717         448098814         448128835         448159137        
448189399         448219659         448249904         448280065        
448310250         448340372         448371245         448400465        
448430512         433564333         447932187   

435310818

     435483938         435648910         435809546         437994254        
440505824         448098822         448128843         448159145        
448189407         448219667         448249912         448280073        
448310268         448340380         448371252         448400473        
448430520         433573813         447932195   

435310891

     435483961         435648928         435809603         437994262        
440505840         448098830         448128850         448159152        
448189415         448219675         448249920         448280081        
448310276         448340398         448371260         448400481        
448430538         433578259         447932203   

435311006

     435483987         435648985         435809645         437994296        
440505907         448098848         448128868         448159160        
448189423         448219683         448249938         448280099        
448310284         448340406         448371278         448400499        
448430546         433578309         447932211   

435311196

     435484019         435649017         435809702         437994478        
440505923         448098855         448128876         448159178        
448189431         448219691         448249946         448280107        
448310292         448340414         448371286         448400507        
448430553         433580610         447932229   

435311238

     435484027         435649041         435809728         437994486        
440505964         448098863         448128884         448159186        
448189449         448219709         448249953         448280115        
448310300         448340422         448371294         448400515        
448430561         433582483         447932237   

435311246

     435484043         435649223         435809736         437994528        
440505972         448098871         448128892         448159194        
448189456         448219717         448249961         448280123        
448310318         448340430         448371302         448400523        
448430579         433585296         447932245   

435311279

     435484050         435649231         435809751         437994551        
440505980         448098889         448128900         448159202        
448189464         448219733         448249979         448280131        
448310326         448340448         448371310         448400531        
448430587         433585379         447932252   

435311295

     435484084         435649280         435809801         437994601        
440505998         448098897         448128918         448159210        
448189472         448219741         448249987         448280149        
448310334         448340455         448371328         448400549        
448430595         433594116         447932260   

435311352

     435484092         435649306         435809819         437994650        
440506202         448098905         448128926         448159228        
448189480         448219758         448249995         448280156        
448310342         448340463         448371336         448400556        
448430603         433595998         447932278   

435311394

     435484142         435649322         435809850         437994767        
440506210         448098913         448128934         448159236        
448189498         448219766         448250001         448280164        
448310359         448340471         448371344         448400564        
448430611         433601986         447932286   

435311410

     435484266         435649330         435809868         437994809        
440506236         448098921         448128942         448159244        
448189506         448219774         448250019         448280172        
448310367         448340489         448371351         448400572        
448430629         433604998         447932294   

435311642

     435484324         435649355         435809876         437994817        
440506327         448098939         448128959         448159251        
448189514         448219782         448250027         448280180        
448310375         448340497         448371369         448400580        
448430637         433605607         447932302   

435311659

     435484332         435649454         435809991         437994981        
440506368         448098947         448128967         448159277        
448189522         448219790         448250035         448280198        
448310383         448340505         448371377         448400598        
448430645         433607009         447932310   

435311675

     435484365         435649488         435810031         437995103        
440506376         448098954         448128975         448159285        
448189530         448219808         448250043         448280206        
448310391         448340513         448371385         448400606        
448430652         433609930         447932328   

435311717

     435484381         435649496         435810049         437995269        
440506400         448098962         448128983         448159293        
448189548         448219816         448250050         448280214        
448310409         448340521         448371393         448400614        
448430660         433614708         447932336   

435311725

     435484449         435649512         435810130         437995277        
440506418         448098970         448128991         448159301        
448189555         448219824         448250068         448280222        
448310417         448340539         448371401         448400622        
448430678         433619152         447932344   

435311741

     435484464         435649561         435810148         437995335        
440506517         448098988         448129007         448159319        
448189563         448219832         448250076         448280230        
448310425         448340547         448371419         448400630        
448430686         433620960         447932351   

435311782

     435484480         435649603         435810163         437995350        
440506541         448098996         448129015         448159327        
448189571         448219840         448250084         448280248        
448310433         448340554         448370270         448400648        
448430694         433629250         447932369   

435311915

     435484530         435649645         435810205         437995467        
440506558         448099002         448129023         448159335        
448189589         448219857         448250092         448280255        
448310441         448340562         448370288         448400655        
448430702         433629581         447932377   

435311964

     435484654         435649686         435810213         437995475        
440506566         448099010         448129031         448159343        
448189597         448219865         448250100         448280263        
448310458         448340570         448370296         448400663        
448430710         433632858         447932385   

435311998

     435484779         435649702         435810247         437995665        
440506574         448099028         448129049         448159350        
448189605         448219873         448250118         448280271        
448310466         448340588         448370304         448400671        
448430728         433640885         447932393   

435312012

     435485032         435649736         435810296         437995731        
440506657         448099036         448129056         448159368        
448189613         448219881         448250126         448280289        
448310474         448340596         448370312         448400689        
448430736         433640935         447932401   

435312129

     435485040         435649793         435810320         437995871        
440506673         448099044         448129064         448159376        
448189621         448219899         448250134         448280297        
448310482         448340604         448370320         448400697        
448430744         433653532         447932419   

435312210

     435485123         435649835         435810411         437995996        
440506814         448099051         448129072         448159384        
448189639         448219907         448250142         448280305        
448310490         448340612         448370338         448400705        
448430751         433654696         447932427   

435312251

     435485149         435649884         435810437         437996051        
440506889         448099069         448129080         448159392        
448189647         448219915         448250159         448280313        
448310508         448340620         448370346         448400713        
448430769         433655040         447932435   

435312400

     435485164         435649900         435810486         437996093        
440506905         448099077         448129098         448159400        
448189654         448219923         448250167         448280321        
448310516         448340638         448370353         448400721        
448430777         433656113         447932443   

435312459

     435485172         435650080         435810536         437996184        
440506913         448099085         448129106         448159418        
448189662         448219931         448250175         448280339        
448310524         448340646         448370361         448400739        
448430785         433659828         447932450   

435312558

     435485271         435650155         435810585         437996259        
440506921         448099093         448129114         448159426        
448189670         448219949         448250183         448280347        
448310532         448340653         448370379         448400747        
448430793         433661055         447932468   

435312566

     435485305         435650163         435810601         437996283        
440506962         448099101         448129122         448159434        
448189688         448219956         448250191         448280354        
448310540         448340661         448370387         448400754        
448430801         433666104         447932476   

435312590

     435485362         435650197         435810635         437996788        
440507002         448099119         448129130         448159442        
448189696         448219964         448250209         448280362        
448310557         448340679         448370395         448400762        
448430819         433675055         447932484   

435312624

     435485388         435650247         435810692         437996978        
440507069         448099127         448129148         448159459        
448189704         448219972         448250217         448280370        
448310565         448340687         448370403         448400770        
448430827         433676178         447932492   

435312673

     435485560         435650296         435810700         437997026        
440507101         448099135         448129155         448159467        
448189712         448219980         448250225         448280388        
448310573         448340695         448370411         448400788        
448430835         433679248         447932500   

435312764

     435485628         435650353         435810734         437997240        
440507143         448099143         448129163         448159475        
448189720         448219998         448250233         448280396        
448310581         448340703         448370429         448400796        
448430843         433682689         447932518   

435312822

     435485636         435650361         435810783         437997398        
440507267         448099150         448129171         448159483        
448189738         448220004         448250241         448280404        
448310599         448340711         448370437         448400804        
448430850         433685807         447932526   

435312830

     435485644         435650429         435810791         437998149        
440507275         448099168         448129189         448159491        
448189746         448220012         448250258         448280412        
448310607         448340729         448370445         448400812        
448430868         433686235         447932534   

435312905

     435485669         435650452         435810825         437998982        
440507309         448099176         448129197         448159509        
448189753         448220020         448250266         448280420        
448310615         448340737         448370452         448400820        
448430876         433689130         447932542   

435313028

     435485693         435650494         435810858         437999477        
440507440         448099184         448129205         448159517        
448189761         448220038         448250274         448280438        
448310623         448340745         448370460         448400838        
448430884         433692795         447932559   

435313077

     435485750         435650700         435810866         438000127        
440507515         448099192         448129213         448159525        
448189779         448220046         448250282         448280446        
448310631         448340752         448370478         448400846        
448430892         433694338         447932567   

435313101

     435485917         435651161         435810916         438001711        
440507606         448099200         448129221         448159533        
448189787         448220053         448250290         448280453        
448310649         448340760         448370486         448400853        
448430900         433697604         447932575   

435313176

     435485941         435651203         435810924         438001885        
440507655         448099218         448129239         448159558        
448189795         448220061         448250308         448280461        
448310656         448340778         448370494         448400861        
448430918         433697612         447932591   

435313200

     435485974         435651286         435810957         438002552        
440507663         448099226         448129247         448159566        
448189803         448220079         448250316         448280479        
448310664         448340786         448370502         448400879        
448430926         433700176         447932609   

435313374

     435486030         435651310         435811005         438003782        
440507689         448099234         448129254         448159574        
448189811         448220087         448250324         448280487        
448310672         448340794         448370510         448400887        
448430934         433711694         447932617   

435313408

     435486188         435651450         435811161         438003857        
440507697         448099242         448129262         448159582        
448189829         448220095         448250332         448280495        
448310680         448340802         448370528         448400895        
448430942         433728243         447932625   

435313440

     435486287         435651757         435811534         438004285        
440507721         448099259         448129270         448159590        
448189837         448220103         448250340         448280503        
448310698         448340810         448370536         448400903        
448430959         433731106         447932633   

435313549

     435486337         435651765         435811583         438004897        
440507770         448099267         448129288         448159608        
448189845         448220111         448250357         448280511        
448310706         448340828         448370544         448400911        
448430967         433740958         447932641   

435313572

     435486345         435651773         435811641         438004954        
440507796         448099275         448129296         448159616        
448189852         448220129         448250365         448280529        
448310714         448340836         448370551         448400929        
448430975         433746294         447932658   

435313580

     435486360         435651781         435811674         438005209        
440507820         448099283         448129304         448159624        
448189860         448220137         448250373         448280537        
448310730         448340844         448370569         448400937        
448430983         433758992         447932666   

435313697

     435486451         435651872         435811922         438005654        
440507895         448099291         448129312         448159632        
448189878         448220145         448250381         448280545        
448310748         448340851         448370577         448400945        
448430991         433759172         447932674   

435313713

     435486527         435651880         435812037         438005969        
440507911         448099309         448129320         448159640        
448189886         448220152         448250399         448280552        
448310755         448340869         448370585         448400952        
448431007         433766375         447932682   

435313754

     435487152         435651955         435812102         438006074        
440507945         448099317         448129338         448159657        
448189894         448220160         448250407         448280560        
448310763         448340877         448370593         448400960        
448431015         433770567         447932690   

435313788

     435487301         435652052         435812169         438006132        
440507960         448099325         448129346         448159665        
448189902         448220178         448250415         448280578        
448310771         448340885         448370601         448400978        
448431023         433771219         447932708   

435313796

     435487350         435652078         435812334         438006199        
440508026         448099333         448129353         448159673        
448189910         448220186         448250423         448280586        
448310789         448340893         448370619         448400986        
448431031         433771466         447932716   

435313804

     435487392         435652136         435812391         438006611        
440508067         448099341         448129361         448159681        
448189928         448220194         448250431         448280594        
448310797         448340901         448370627         448400994        
448431049         433773405         447932724   

435313812

     435487509         435652169         435812409         438006694        
440508190         448099358         448129379         448159699        
448189936         448220202         448250449         448280602        
448310805         448340919         448370635         448401000        
448431056         433775228         447932732   

435313853

     435487541         435652227         435812466         438007445        
440508232         448099366         448129387         448159707        
448189944         448220210         448250456         448280610        
448310813         448340927         448370643         448401018        
448431064         433784444         447932740   

435313903

     435487582         435652284         435812474         438008211        
440508281         448099374         448129395         448159715        
448189951         448220228         448250464         448280628        
448310821         448340935         448370650         448401026        
448431072         433786266         447932757   

435313911

     435487608         435652342         435812524         438008237        
440508364         448099382         448129403         448159723        
448189969         448220236         448250472         448280636        
448310839         448340943         448370668         448401034        
448431080         433787371         447932765   

435313978

     435487616         435652417         435812540         438008765        
440508687         448099390         448129411         448159731        
448189977         448220244         448250480         448280644        
448310847         448340950         448370676         448401042        
448431098         433787876         447932773   

 

SCH-A-25



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435314042

     435487640         435652425         435812615         438009177        
440508703         448099408         448129429         448159749        
448189985         448220251         448250498         448280651        
448310854         448340968         448370684         448401059        
448431106         433806049         447932781   

435314158

     435487673         435652466         435812755         438009706        
440508737         448099416         448129437         448159756        
448189993         448220269         448250506         448280669        
448310862         448340976         448370692         448401067        
448431114         433816105         447932799   

435314190

     435487681         435652508         435812763         438009821        
440508752         448099424         448129445         448159772        
448190009         448220277         448250514         448280677        
448310870         448340984         448370700         448401075        
448431122         433818275         447932807   

435314240

     435487699         435652557         435812904         438009920        
440508794         448099432         448129452         448159780        
448190017         448220285         448250522         448280685        
448310888         448340992         448370718         448401083        
448431130         433825429         447932815   

435314364

     435487715         435653001         435813092         438009979        
440508968         448099440         448129460         448159798        
448190025         448220293         448250530         448280693        
448310896         448341008         448370726         448401091        
448431148         433828712         447932823   

435314380

     435487830         435653191         435813191         438010126        
440509016         448099457         448129478         448159806        
448190033         448220301         448250548         448280701        
448310904         448341016         448370734         448401109        
448431155         433829603         447932831   

435314406

     435487871         435653209         435813217         438010290        
440509214         448099465         448129486         448159814        
448190041         448220319         448250555         448280719        
448310912         448341024         448370742         448401117        
448431163         433830825         447932849   

435314448

     435487913         435653217         435813241         438010332        
440509248         448099473         448129494         448159822        
448190058         448220327         448250563         448280727        
448310920         448341032         448370759         448401125        
448431171         433842986         447932856   

435314539

     435488044         435653233         435813258         438010340        
440509255         448099481         448129502         448159830        
448190066         448220335         448250571         448280735        
448310938         448341040         448370767         448401133        
448431189         433843729         447932864   

435314802

     435488200         435653316         435813274         438010449        
440509263         448099499         448129510         448159848        
448190074         448220343         448250589         448280743        
448310946         448341057         448370775         448401158        
448431197         433845096         447932872   

435314901

     435488275         435653357         435813282         438010738        
440509289         448099507         448129528         448159855        
448190082         448220350         448250597         448280750        
448310953         448341065         448370783         448401166        
448431205         433846631         447932880   

435315452

     435488291         435653365         435813290         438010746        
440509370         448099515         448129536         448159863        
448190090         448220368         448250605         448280768        
448310961         448341073         448370791         448401174        
448431213         433852001         447932898   

435315585

     435488895         435653381         435813316         438010761        
440509479         448099523         448129544         448159871        
448190108         448220376         448250613         448280776        
448310979         448341081         448370809         448401182        
448431221         433853322         447932906   

435315601

     435488952         435653449         435813324         438010928        
440509529         448099531         448129551         448159889        
448190116         448220384         448250621         448280784        
448310987         448341099         448370817         448401190        
448431239         433859907         447932914   

435315635

     435488960         435653480         435813357         438011066        
440509636         448099549         448129569         448159897        
448190124         448220392         448250639         448280792        
448310995         448341107         448370825         448401208        
448431247         433860343         447932922   

435315692

     435489034         435653589         435813407         438011074        
440509776         448099556         448129577         448159905        
448190132         448220400         448250647         448280800        
448311001         448341115         448370833         448401216        
448431254         433867637         447932930   

435315734

     435489059         435653621         435813456         438011108        
440509917         448099564         448129585         448159913        
448190140         448220418         448250654         448280818        
448311019         448341123         448370841         448401224        
448431262         433871282         447932948   

435315742

     435489075         435653639         435813464         438011181        
440510014         448099572         448129593         448159921        
448190157         448220426         448250662         448280826        
448311027         448341131         448370858         448401232        
448431270         433893583         447932955   

435315767

     435489083         435653654         435813530         438011199        
440510048         448099580         448129601         448159939        
448190165         448220434         448250670         448280834        
448311035         448341149         448370866         448401240        
448431288         433898848         447932963   

435315809

     435489141         435653662         435813589         438011298        
440510147         448099598         448129619         448159947        
448190173         448220442         448250688         448280842        
448311043         448341156         448370874         448401257        
448431296         433902509         447932971   

435315866

     435489174         435653670         435813670         438011363        
440510154         448099606         448129627         448159954        
448190181         448220459         448250696         448280859        
448311050         448341164         448370882         448401265        
448431304         433906294         447932989   

435316179

     435489232         435653688         435813688         438011496        
440510261         448099614         448129635         448159962        
448190199         448220467         448250704         448280867        
448311068         448341172         448370890         448401273        
448431312         433906856         447932997   

435316245

     435489380         435653878         435813712         438011512        
440510295         448099622         448129643         448159970        
448190207         448220475         448250712         448280875        
448311076         448341180         448370908         448401281        
448431320         433906997         447933003   

435316286

     435489455         435653886         435813720         438011546        
440510329         448099630         448129650         448159988        
448190215         448220483         448250720         448280883        
448311084         448341198         448370916         448401299        
448431338         433921038         447933011   

435316310

     435489562         435653894         435813753         438011611        
440510378         448099648         448129668         448159996        
448190223         448220491         448250738         448280891        
448311092         448341206         448370924         448401307        
448431346         433923778         447933029   

435316328

     435489588         435653928         435813761         438011660        
440510477         448099655         448129676         448160002        
448190231         448220509         448250746         448280909        
448311100         448341214         448370932         448401315        
448431353         433924115         447933037   

435316351

     435489596         435654009         435813852         438011686        
440510485         448099663         448129684         448160010        
448190249         448220517         448250753         448280917        
448311118         448341222         448370940         448401323        
448431361         433928785         447933045   

435316393

     435489679         435654017         435813910         438011702        
440510535         448099671         448129692         448160028        
448190256         448220525         448250761         448280925        
448311126         448341230         448370957         448401331        
448431379         433929940         447933052   

435316419

     435489737         435654041         435813928         438011728        
440510550         448099689         448129700         448160036        
448190264         448220533         448250779         448280933        
448311134         448341248         448370965         448401349        
448431387         433931334         447933060   

435316427

     435489778         435654074         435813944         438011769        
440510584         448099697         448129718         448160044        
448190272         448220541         448250787         448280941        
448311142         448341255         448370973         448401356        
448431395         433934304         447933078   

435316443

     435489794         435654082         435813985         438011777        
440510618         448099705         448129726         448160051        
448190280         448220558         448250795         448280958        
448311159         448341263         448370981         448401364        
448431403         433940764         447933086   

435316468

     435489802         435654132         435813993         438011876        
440510667         448099713         448129734         448160069        
448190298         448220566         448250803         448280966        
448311167         448341271         448370999         448401372        
448431411         433941440         447933094   

435316591

     435489810         435654165         435814058         438011900        
440510733         448099721         448129742         448160077        
448190306         448220574         448250811         448280974        
448311175         448341289         448371005         448401380        
448431429         433948734         447933102   

435316633

     435490172         435654173         435814082         438011942        
440510774         448099739         448129759         448160085        
448190314         448220582         448250829         448280982        
448311183         448341297         448371013         448401398        
448431437         433949021         447933110   

435316641

     435490271         435654231         435814090         438011959        
440510808         448099747         448129767         448160093        
448190322         448220590         448250837         448280990        
448311191         448341305         448371021         448401406        
448431445         433950128         447933128   

435316716

     435490347         435654280         435814181         438012031        
440510816         448099754         448129775         448160101        
448190330         448220608         448250845         448281006        
448311209         448341313         448371039         448401414        
448431452         433951035         447933136   

435316732

     435490388         435654322         435814199         438012080        
440510881         448099762         448129783         448160119        
448190348         448220616         448250852         448281014        
448311217         448341321         448371047         448401422        
448431460         433962800         447933144   

435316815

     435490420         435654389         435814355         438012213        
440510899         448099770         448129791         448160127        
448190355         448220624         448250860         448281022        
448311225         448341339         448371054         448401430        
448431478         433971280         447933151   

435316856

     435490453         435654462         435814371         438012247        
440510923         448099788         448129809         448160135        
448190363         448220632         448250878         448281030        
448311233         448341347         448371062         448401448        
448431486         433971611         447933169   

435316864

     435490552         435654488         435814447         438012262        
440510931         448099796         448129817         448160143        
448190371         448220640         448250886         448281048        
448311241         448341354         448371427         448401455        
448431494         433972023         447933177   

435316914

     435490560         435654496         435814512         438012270        
440510972         448099804         448129825         448160150        
448190389         448220657         448250894         448281055        
448311258         448341362         448371435         448401463        
448431502         433975273         447933185   

435316989

     435490685         435654553         435814546         438012387        
440511087         448099812         448129833         448160168        
448190397         448220665         448250902         448281063        
448311266         448341370         448371443         448401471        
448431510         433977808         447933193   

435317086

     435490719         435654629         435814587         438012478        
440511186         448099820         448129841         448160176        
448190405         448220673         448250910         448281071        
448311274         448341388         448371450         448401489        
448431528         433978939         447933201   

435317094

     435490750         435654678         435814595         438012569        
440511210         448099838         448129858         448160184        
448190413         448220681         448250928         448281089        
448311282         448341396         448371468         448401497        
448431536         433989738         447933219   

435317110

     435490826         435654728         435814652         438012585        
440511293         448099846         448129866         448160192        
448190421         448220699         448250936         448281097        
448311290         448341404         448371476         448401505        
448431544         433991890         447933227   

435317136

     435490834         435654736         435814694         438012635        
440511327         448099853         448129874         448160200        
448190439         448220707         448250944         448281105        
448311308         448341412         448371484         448401513        
448431551         433995172         447933235   

435317169

     435490875         435654835         435814744         438012718        
440511426         448099861         448129882         448160218        
448190447         448220715         448250951         448281113        
448311316         448341420         448371492         448401521        
448431569         434000345         447933243   

435317284

     435490891         435654876         435814819         438012759        
440511475         448099879         448129890         448160226        
448190454         448220723         448250969         448281121        
448311324         448341438         448371500         448401539        
448431577         434000881         447933250   

435317383

     435491014         435654884         435814827         438012775        
440511533         448099887         448129908         448160234        
448190462         448220731         448250977         448281139        
448311332         448341446         448371518         448401547        
448431585         434002853         447933268   

435317433

     435492327         435654918         435816178         438012817        
440511541         448099895         448129916         448160242        
448190470         448220749         448250985         448281147        
448311340         448341453         448371526         448401554        
448431593         434004057         447933276   

435318597

     435492335         435654991         435816194         438012833        
440511574         448099903         448129924         448160259        
448190488         448220756         448250993         448281154        
448311357         448341461         448371534         448401562        
448431601         434005161         447933284   

435318738

     435492434         435655006         435816202         438012999        
440511616         448099911         448129932         448160267        
448190496         448220764         448251009         448281162        
448311365         448341479         448371542         448401570        
448431619         434007035         447933292   

435318886

     435492459         435655014         435816251         438013047        
440511673         448099929         448129940         448160275        
448190504         448220772         448251017         448281170        
448311373         448341487         448371559         448401588        
448431627         434011524         447933300   

435318902

     435492525         435655071         435816269         438013054        
440511681         448099937         448129957         448160283        
448190512         448220780         448251025         448281188        
448311381         448341495         448371567         448401596        
448431635         434013371         447933318   

435318944

     435492558         435655097         435816327         438013187        
440511723         448099945         448129965         448160291        
448190520         448220798         448251033         448281196        
448311399         448341503         448371575         448401604        
448431643         434014205         447933326   

435318951

     435492574         435655121         435816350         438013278        
440511947         448099952         448129973         448160309        
448190538         448220806         448251041         448281204        
448311407         448341511         448371583         448401612        
448431650         434025995         447933334   

435318969

     435492632         435655139         435816384         438013294        
440511954         448099960         448129981         448160317        
448190546         448220814         448251058         448281212        
448311415         448341529         448371591         448401620        
448431668         434029708         447933342   

435319041

     435492665         435655170         435816400         438013310        
440512010         448099978         448129999         448160325        
448190553         448220822         448251066         448281220        
448311423         448341537         448371609         448401638        
448431676         434039640         447933359   

435319058

     435492681         435655188         435816541         438013393        
440512044         448099986         448130005         448160333        
448190561         448220830         448251074         448281238        
448311431         448341545         448371617         448401646        
448431684         434042941         447933367   

435319066

     435492699         435655352         435816558         438013484        
440512085         448099994         448130039         448160341        
448190579         448220848         448251082         448281246        
448311449         448341552         448371625         448401653        
448431692         434072310         447933375   

435319116

     435492749         435655378         435816582         438013526        
440512101         448100008         448130047         448160358        
448190587         448220855         448251090         448281253        
448311456         448341560         448371633         448401661        
448431700         434075875         447933383   

435319173

     435492848         435655386         435816590         438013609        
440512127         448100016         448130054         448160366        
448190595         448220863         448251108         448281261        
448311464         448341578         448371641         448401679        
448431718         434076568         447933391   

435319322

     435492897         435655402         435816632         438013666        
440512176         448100024         448130062         448160374        
448190603         448220871         448251116         448281279        
448311472         448341586         448371658         448401687        
448431726         434083499         447933409   

435319413

     435492905         435655428         435816731         438013674        
440512309         448100032         448130070         448160382        
448190611         448220889         448251124         448281287        
448311480         448341594         448371666         448401695        
448431734         434090809         447933417   

435319587

     435492939         435655436         435816756         438013690        
440512325         448100040         448130088         448160390        
448190629         448220897         448251132         448281303        
448311498         448341602         448371674         448401703        
448431742         434091211         447933425   

435319710

     435492954         435655477         435816772         438013724        
440512333         448100057         448130096         448160408        
448190637         448220905         448251140         448281311        
448311506         448341610         448371682         448401711        
448431759         434094686         447933433   

435319736

     435492988         435655550         435816806         438013773        
440512390         448100065         448130104         448160416        
448190645         448220913         448251157         448281329        
448311514         448341628         448371690         448401729        
448431767         434099974         447933441   

435319744

     435493010         435655626         435816830         438013948        
440512440         448100073         448130112         448160424        
448190652         448220921         448251165         448281337        
448311522         448341636         448371708         448401737        
448431775         434101374         447933458   

435319777

     435493069         435655667         435816889         438014110        
440512499         448100081         448130120         448160432        
448190660         448220939         448251173         448281345        
448311530         448341644         448371716         448401745        
448431783         434103297         447933466   

435319843

     435493119         435655691         435816905         438014144        
440512515         448100099         448130138         448160440        
448190678         448220947         448251181         448281352        
448311548         448341651         448371724         448401752        
448431791         434105342         447933474   

435319850

     435493143         435655717         435816939         438014201        
440512564         448100107         448130146         448160457        
448190686         448220954         448251199         448281360        
448311555         448341669         448371732         448401760        
448431809         434115846         447933482   

435319884

     435493218         435655808         435816947         438014243        
440512572         448100115         448130153         448160465        
448190694         448220962         448251207         448281378        
448311563         448341677         448371740         448401778        
448431817         434116059         447933490   

435319967

     435493267         435655907         435817010         438014250        
440512580         448100123         448130161         448160473        
448190702         448220970         448251215         448281386        
448311571         448341685         448371757         448401786        
448431825         434116182         447933508   

 

SCH-A-26



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435320015

     435493317         435655923         435817028         438014359        
440512598         448100131         448130179         448160481        
448190710         448220988         448251223         448281394        
448311589         448341693         448371765         448401794        
448431833         434116455         447933516   

435320056

     435493366         435655949         435817044         438014391        
440512655         448100149         448130187         448160499        
448190728         448220996         448251249         448281402        
448311597         448341701         448371773         448401802        
448431841         434116810         447933524   

435320114

     435493374         435655972         435817127         438014524        
440512663         448100156         448130195         448160507        
448190736         448221002         448251256         448281410        
448311605         448341719         448371781         448401810        
448431858         434118428         447933532   

435320130

     435493440         435655980         435817135         438014672        
440512697         448100164         448130203         448160515        
448190744         448221010         448251264         448281428        
448311613         448341727         448371799         448401828        
448431866         434120747         447933540   

435320155

     435493630         435656012         435817150         438014714        
440512705         448100172         448130211         448160523        
448190751         448221028         448251272         448281436        
448311621         448341735         448371807         448401836        
448431874         434122073         447933557   

435320189

     435493671         435657747         435817168         438014748        
440512721         448100180         448130229         448160531        
448190769         448221036         448251280         448281444        
448311639         448341743         448371815         448401844        
448431882         434123832         447933565   

435320239

     435493796         435657754         435817218         438014854        
440512796         448100198         448130237         448160549        
448190777         448221044         448251298         448281451        
448311647         448341750         448371823         448401851        
448431890         434126389         447933573   

435320270

     435493846         435657838         435817242         438014995        
440512804         448100206         448130245         448160556        
448190785         448221051         448251306         448281469        
448311662         448341768         448371831         448401869        
448431908         434129623         447933599   

435320429

     435493978         435657846         435817267         438015042        
440512812         448100214         448130252         448160564        
448190793         448221069         448251314         448281477        
448311670         448341776         448371849         448401877        
448431916         434131330         447933607   

435320460

     435493986         435657929         435817275         438015059        
440512846         448100222         448130260         448160572        
448190801         448221077         448251322         448281485        
448311688         448341784         448371856         448401885        
448431924         434137600         447933615   

435320486

     435494000         435657960         435817408         438015075        
440512903         448100230         448130278         448160580        
448190819         448221085         448251330         448281493        
448311696         448341792         448371864         448401893        
448431932         434138616         447933623   

435320528

     435494026         435658000         435817481         438015125        
440512945         448100248         448130286         448160598        
448190827         448221093         448251348         448281501        
448311704         448341800         448371872         448401901        
448431940         434139606         447933631   

435320536

     435494042         435658026         435817507         438015232        
440512952         448100255         448130294         448160606        
448190835         448221101         448251355         448281519        
448311712         448341818         448371880         448401919        
448431957         434140653         447933649   

435320544

     435494067         435658034         435817515         438015299        
440513059         448100263         448130302         448160614        
448190843         448221119         448251363         448281527        
448311720         448341826         448371898         448401927        
448431965         434140885         447933656   

435320551

     435494083         435658042         435817549         438015349        
440513067         448100271         448130310         448160622        
448190850         448221127         448251371         448281535        
448311738         448341834         448371906         448401935        
448431973         434142295         447933664   

435320585

     435494117         435658091         435817614         438015455        
440513117         448100289         448130336         448160630        
448190868         448221135         448251389         448281543        
448311746         448341842         448371914         448401943        
448431981         434142444         447933672   

435320593

     435494125         435658109         435817648         438015554        
440513133         448100297         448130344         448160648        
448190876         448221150         448251397         448281550        
448311753         448341859         448371922         448401950        
448431999         434142642         447933680   

435320718

     435494141         435658117         435817655         438015570        
440513182         448100305         448130351         448160655        
448190884         448221168         448251405         448281568        
448311761         448341867         448371930         448401968        
448432005         434143921         447933698   

435320759

     435494158         435658240         435817721         438015596        
440513463         448100313         448130369         448160663        
448190892         448221176         448251413         448281576        
448311779         448341875         448371948         448401976        
448432013         434143954         447933706   

435320817

     435494190         435658273         435817747         438015638        
440513513         448100321         448130377         448160671        
448190900         448221184         448251421         448281584        
448311787         448341883         448371955         448401984        
448432021         434144507         447933714   

435320874

     435494208         435658299         435817754         438015679        
440513521         448100339         448130385         448160689        
448190918         448221192         448251439         448281592        
448311795         448341891         448371963         448401992        
448432039         434144747         447933722   

435320965

     435494265         435658349         435817804         438015745        
440513562         448100347         448130393         448160697        
448190926         448221200         448251447         448281600        
448311803         448341909         448371971         448402008        
448432047         434145207         447933730   

435321005

     435494299         435658364         435817838         438015836        
440513638         448100354         448130401         448160705        
448190934         448221218         448251454         448281618        
448311811         448341917         448371989         448402016        
448432054         434145587         447933748   

435321013

     435494307         435658463         435817978         438015844        
440513646         448100362         448130419         448160713        
448190942         448221226         448251462         448281626        
448311829         448341925         448371997         448402024        
448432062         434145942         447933755   

435321047

     435494380         435658513         435818083         438015851        
440513851         448100370         448130427         448160721        
448190959         448221234         448251470         448281634        
448311837         448341933         448372003         448402032        
448432070         434146924         447933763   

435321088

     435494430         435658554         435818091         438015950        
440513943         448100388         448130435         448160739        
448190967         448221242         448251488         448281642        
448311845         448341941         448372011         448402040        
448432088         434147195         447933771   

435321096

     435494497         435658638         435818109         438016032        
440514008         448100396         448130443         448160747        
448190975         448221259         448251504         448281659        
448311852         448341958         448372029         448402057        
448432096         434148771         447933789   

435321229

     435494513         435658661         435818141         438016081        
440514081         448100404         448130450         448160754        
448190983         448221267         448251512         448281667        
448311860         448341966         448372037         448402065        
448432104         434151486         447933797   

435321260

     435494596         435658778         435818224         438016362        
440514131         448100412         448130468         448160762        
448190991         448221275         448251520         448281675        
448311878         448341974         448372045         448402073        
448432112         434152906         447933805   

435321294

     435494604         435658851         435818299         438016388        
440514149         448100420         448130476         448160770        
448191007         448221283         448251538         448281683        
448311886         448341982         448372052         448402081        
448432120         434156261         447933813   

435321344

     435494620         435658877         435818323         438016651        
440514214         448100438         448130484         448160788        
448191015         448221291         448251546         448281691        
448311894         448341990         448372060         448402099        
448432138         434156808         447933821   

435321393

     435494646         435658943         435818349         438016701        
440514230         448100446         448130492         448160796        
448191023         448221309         448251553         448281709        
448311902         448342006         448372078         448402107        
448432146         434160800         447933839   

435321526

     435494729         435658992         435818422         438016735        
440514370         448100453         448130500         448160804        
448191031         448221317         448251561         448281717        
448311910         448342014         448372086         448402115        
448432153         434160883         447933847   

435321559

     435494760         435659065         435818455         438017089        
440514388         448100461         448130518         448160812        
448191049         448221325         448251579         448281725        
448311928         448342022         448372094         448402123        
448432161         434163069         447933854   

435321583

     435494844         435659156         435818463         438017261        
440514404         448100479         448130526         448160820        
448191056         448221333         448251587         448281733        
448311936         448342030         448372102         448402131        
448432179         434163218         447933862   

435321591

     435494851         435659230         435818505         438017295        
440514420         448100487         448130534         448160838        
448191072         448221341         448251595         448281741        
448311944         448342048         448372110         448402149        
448432187         434163994         447933870   

435321609

     435494869         435659248         435818513         438017303        
440514479         448100495         448130542         448160846        
448191080         448221358         448251603         448281758        
448311951         448342055         448372128         448402156        
448432195         434165130         447933888   

435321682

     435494893         435659255         435818539         438017345        
440514552         448100503         448130559         448160853        
448191098         448221366         448251611         448281766        
448311969         448342063         448372136         448402164        
448432203         434165320         447933896   

435321823

     435494919         435659412         435818570         438017444        
440514586         448100511         448130567         448160861        
448191106         448221374         448251629         448281774        
448311977         448342071         448372144         448402172        
448432211         434166476         447933904   

435321831

     435495064         435659446         435818596         438017451        
440514602         448100529         448130575         448160879        
448191114         448221382         448251637         448281782        
448311985         448342089         448372151         448402180        
448432229         434166609         447933912   

435321922

     435495072         435659461         435818638         438017501        
440514644         448100537         448130583         448160887        
448191122         448221390         448251645         448281790        
448311993         448342097         448372169         448402198        
448432237         434167573         447933920   

435322151

     435495080         435659479         435818646         438017535        
440514685         448100545         448130591         448160895        
448191130         448221408         448251652         448281808        
448312009         448342105         448372177         448402206        
448432245         434168019         447933938   

435322169

     435495098         435659511         435818687         438017568        
440514693         448100552         448130609         448160903        
448191148         448221416         448251660         448281816        
448312017         448342113         448372185         448402214        
448432252         434168373         447933946   

435322185

     435495155         435659537         435818703         438501553        
440514701         448100560         448130617         448160911        
448191155         448221424         448251678         448281824        
448312025         448342121         448372193         448402222        
448432260         434169702         447933953   

435322276

     435495171         435659545         435818711         438508160        
440514735         448100578         448130625         448160929        
448191171         448221432         448251686         448281832        
448312033         448342139         448372201         448402230        
448432278         434171286         447933961   

435322300

     435495213         435659594         435818737         438519001        
440514826         448100586         448130633         448160937        
448191189         448221440         448251694         448281840        
448312041         448342147         448372219         448402248        
448432286         434171401         447933979   

435322342

     435495320         435659636         435818745         438547655        
440514859         448100594         448130641         448160945        
448191197         448221457         448251702         448281857        
448312058         448342154         448372227         448402255        
448432294         434174892         447933987   

435322359

     435495346         435659644         435818760         438558652        
440514909         448100602         448130658         448160952        
448191205         448221465         448251710         448281865        
448312066         448342162         448372235         448402263        
448432302         434175774         447933995   

435322466

     435495403         435659669         435818778         438569311        
440514917         448100610         448130666         448160960        
448191213         448221473         448251728         448281873        
448312074         448342170         448372243         448402271        
448432310         434175865         447934001   

435322524

     435495437         435659693         435818877         438581142        
440514933         448100628         448130674         448160978        
448191221         448221481         448251736         448281881        
448312082         448342196         448372250         448402289        
448432328         434176657         447934019   

435322581

     435495445         435659727         435818935         438586653        
440514958         448100636         448130682         448160986        
448191239         448221499         448251744         448281899        
448312090         448342204         448372268         448402297        
448432336         434177499         447934027   

435322631

     435495460         435659800         435818992         438595530        
440514966         448100644         448130690         448160994        
448191247         448221507         448251751         448281907        
448312108         448342212         448372276         448402305        
448432344         434177929         447934035   

435322656

     435495478         435659966         435819008         438604902        
440514982         448100651         448130708         448161000        
448191254         448221515         448251769         448281915        
448312116         448342220         448372284         448402313        
448432351         434180014         447934043   

435322706

     435495536         435660030         435819032         438608382        
440515039         448100669         448130716         448161018        
448191262         448221523         448251777         448281923        
448312124         448342238         448372292         448402321        
448432369         434182267         447934050   

435322797

     435495593         435660063         435819057         438617557        
440515146         448100677         448130724         448161026        
448191270         448221531         448251785         448281931        
448312132         448342246         448372300         448402339        
448432377         434182648         447934068   

435322854

     435495684         435660089         435819073         438627796        
440515187         448100685         448130732         448161034        
448191288         448221549         448251793         448281949        
448312140         448342253         448372318         448402347        
448432385         434184271         447934076   

435322904

     435495692         435660105         435819099         438629644        
440515195         448100693         448130740         448161042        
448191296         448221556         448251801         448281956        
448312157         448342261         448372326         448402354        
448432393         434191383         447934084   

435322912

     435495759         435660162         435819107         438632465        
440515229         448100701         448130757         448161059        
448191304         448221564         448251819         448281964        
448312165         448342279         448372334         448402362        
448432401         434191961         447934092   

435323027

     435495957         435660261         435819222         438632861        
440515252         448100719         448130765         448161067        
448191312         448221572         448251827         448281972        
448312173         448342287         448372342         448402370        
448432419         434193066         447934100   

435323050

     435495981         435660303         435819230         438647604        
440515450         448100727         448130773         448161075        
448191320         448221580         448251835         448281980        
448312181         448342295         448372359         448402388        
448432427         434193975         447934118   

435323068

     435496179         435660337         435819271         438659724        
440515468         448100735         448130781         448161083        
448191338         448221598         448251843         448281998        
448312199         448342303         448372367         448402396        
448432435         434196119         447934126   

435323084

     435496203         435660352         435819370         438664161        
440515484         448100743         448130799         448161091        
448191346         448221606         448251850         448282004        
448312207         448342311         448372375         448402404        
448432443         434196382         447934134   

435323092

     435496245         435660360         435819453         438666067        
440515500         448100750         448130807         448161109        
448191353         448221614         448251868         448282012        
448312215         448342329         448372383         448402412        
448432450         434199451         447934142   

435323100

     435496260         435660402         435819479         438672412        
440515534         448100768         448130815         448161117        
448191361         448221622         448251876         448282020        
448312223         448342337         448372391         448402420        
448432468         434203949         447934159   

435323118

     435496286         435660477         435819552         438673212        
440515567         448100776         448130831         448161125        
448191379         448221630         448251884         448282038        
448312231         448342345         448372409         448402438        
448432476         434205522         447934167   

435323126

     435496492         435660485         435819578         438686917        
440515583         448100784         448130849         448161133        
448191387         448221648         448251892         448282046        
448312249         448342352         448372417         448402446        
448432484         434205605         447934175   

435323159

     435496526         435660501         435819594         438697294        
440515625         448100792         448130856         448161141        
448191395         448221655         448251900         448282053        
448312256         448342360         448372425         448402453        
448432492         434206439         447934191   

435323233

     435496534         435660600         435819636         438702987        
440515658         448100800         448130864         448161158        
448191403         448221663         448251918         448282061        
448312264         448342378         448372433         448402461        
448432500         434207890         447934209   

435323324

     435496575         435660683         435819644         438707960        
440515674         448100818         448130872         448161166        
448191411         448221671         448251926         448282079        
448312272         448342386         448372441         448402479        
448432518         434208658         447934217   

435323340

     435496591         435660725         435819651         438717860        
440515799         448100826         448130880         448161174        
448191429         448221689         448251934         448282087        
448312280         448342394         448372458         448402487        
448432526         434210266         447934225   

435323357

     435496625         435660766         435819669         438722712        
440515856         448100834         448130898         448161182        
448191437         448221697         448251942         448282095        
448312298         448342402         448372466         448402495        
448432534         434211314         447934233   

435323365

     435496732         435660840         435819768         438723801        
440515864         448100842         448130906         448161190        
448191445         448221705         448251959         448282103        
448312306         448342410         448372474         448402503        
448432542         434213625         447934241   

435323381

     435496849         435660857         435819792         438726788        
440515906         448100859         448130914         448161208        
448191460         448221713         448251967         448282111        
448312314         448342428         448372482         448402511        
448432559         434213898         447934258   

 

SCH-A-27



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435323522

     435496922         435660881         435819875         438728438        
440515955         448100867         448130922         448161216        
448191478         448221721         448251975         448282129        
448312322         448342436         448372490         448402529        
448432567         434214243         447934266   

435323555

     435497110         435660964         435819883         438729659        
440516037         448100875         448130930         448161224        
448191486         448221739         448251983         448282137        
448312330         448342444         448372508         448402537        
448432575         434214292         447934274   

435323613

     435497144         435660998         435819933         438731465        
440516086         448100883         448130948         448161232        
448191494         448221747         448251991         448282145        
448312348         448342451         448372516         448402545        
448432583         434214847         447934282   

435323621

     435497193         435661038         435819966         438734303        
440516102         448100891         448130955         448161240        
448191502         448221754         448252007         448282152        
448312355         448342469         448372524         448402552        
448432591         434215513         447934290   

435323670

     435497367         435661087         435820022         438738692        
440516110         448100909         448130963         448161257        
448191510         448221762         448252015         448282160        
448312363         448342477         448372532         448402560        
448432609         434217618         447934308   

435323688

     435497482         435661095         435820030         438738817        
440516235         448100917         448130971         448161273        
448191528         448221770         448252023         448282186        
448312371         448342485         448372540         448402578        
448432617         434219457         447934316   

435323696

     435497557         435661111         435820089         438738908        
440516284         448100925         448130989         448161281        
448191536         448221788         448252031         448282194        
448312389         448342493         448372557         448402586        
448432625         434219911         447934324   

435323720

     435497599         435661152         435820139         438739021        
440516300         448100933         448130997         448161299        
448191544         448221796         448252049         448282202        
448312397         448342501         448372565         448402594        
448432633         434219937         447934332   

435323761

     435497722         435661194         435820279         438739187        
440516367         448100941         448131003         448161307        
448191551         448221804         448252056         448282210        
448312405         448342519         448372573         448402602        
448432641         434220067         447934357   

435323787

     435497797         435661236         435820295         438739294        
440516441         448100958         448131011         448161315        
448191569         448221812         448252064         448282228        
448312413         448342527         448372581         448402610        
448432658         434220083         447934365   

435323845

     435497805         435661269         435820394         438739468        
440516458         448100966         448131029         448161323        
448191577         448221820         448252072         448282236        
448312421         448342535         448372599         448402628        
448432666         434223707         447934373   

435323852

     435497847         435661301         435820428         438739567        
440516466         448100974         448131037         448161331        
448191585         448221838         448252080         448282244        
448312439         448342543         448372607         448402636        
448432674         434223731         447934381   

435323878

     435497862         435661400         435820477         438739674        
440516474         448100982         448131045         448161349        
448191593         448221846         448252098         448282251        
448312447         448342550         448372615         448402644        
448432682         434223970         447934399   

435324074

     435497904         435661426         435820527         438739856        
440516508         448100990         448131052         448161356        
448191601         448221853         448252106         448282269        
448312454         448342568         448372623         448402651        
448432690         434227609         447934407   

435324082

     435497920         435661525         435820543         438739997        
440516615         448101006         448131060         448161364        
448191619         448221861         448252114         448282277        
448312462         448342576         448372631         448402669        
448432708         434230587         447934415   

435324108

     435497946         435661541         435820592         438740045        
440516631         448101014         448131078         448161372        
448191627         448221879         448252122         448282285        
448312470         448342584         448372649         448402677        
448432716         434233441         447934423   

435324165

     435498019         435661632         435820642         438740169        
440516730         448101022         448131086         448161380        
448191635         448221887         448252130         448282293        
448312488         448342592         448372656         448402685        
448432724         434236022         447934431   

435324405

     435498076         435661665         435820717         438740367        
440516763         448101030         448131094         448161398        
448191643         448221895         448252148         448282301        
448312496         448342600         448372664         448402693        
448432732         434236394         447934449   

435324470

     435498092         435661673         435820774         438740441        
440516771         448101048         448131102         448161406        
448191650         448221903         448252155         448282319        
448312504         448342618         448372672         448402701        
448432740         434236923         447934456   

435324496

     435498118         435661806         435820824         438740490        
440516854         448101055         448131110         448161414        
448191668         448221911         448252163         448282327        
448312512         448342626         448372680         448402719        
448432757         434237467         447934464   

435324678

     435498142         435661848         435820907         438740508        
440516938         448101063         448131128         448161422        
448191676         448221929         448252171         448282335        
448312538         448342634         448372698         448402727        
448432765         434237574         447934472   

435324694

     435498175         435662036         435820915         438740524        
440516946         448101071         448131136         448161430        
448191684         448221937         448252189         448282343        
448312546         448342642         448372706         448402735        
448432773         434240792         447934480   

435324728

     435498183         435662051         435820923         438740565        
440516953         448101089         448131144         448161448        
448191692         448221945         448252197         448282350        
448312553         448342659         448372714         448402743        
448432781         434241881         447934498   

435324744

     435498274         435662093         435820949         438740573        
440516961         448101097         448131151         448161455        
448191700         448221952         448252205         448282368        
448312561         448342667         448372722         448402750        
448432799         434242939         447934506   

435324769

     435498472         435662143         435821004         438740854        
440517035         448101105         448131169         448161463        
448191718         448221960         448252213         448282376        
448312579         448342675         448372730         448402768        
448432807         434244166         447934514   

435324876

     435498480         435662168         435821012         438740961        
440517050         448101113         448131177         448161471        
448191726         448221978         448252221         448282384        
448312587         448342683         448372748         448402776        
448432815         434244653         447934522   

435324900

     435498498         435662184         435821103         438741100        
440517076         448101121         448131185         448161489        
448191734         448221986         448252239         448282400        
448312595         448342691         448372755         448402784        
448432823         434245114         447934530   

435324975

     435498555         435662358         435821160         438741241        
440517100         448101139         448131193         448161497        
448191742         448221994         448252247         448282418        
448312603         448342709         448372763         448402792        
448432831         434245932         447934548   

435325014

     435498563         435662432         435821210         438741308        
440517126         448101147         448131201         448161505        
448191759         448222000         448252254         448282426        
448312611         448342717         448372771         448402800        
448432849         434250015         447934555   

435325063

     435498613         435662457         435821319         438741316        
440517183         448101154         448131219         448161513        
448191767         448222018         448252262         448282434        
448312629         448342725         448372789         448402818        
448432856         434250478         447934563   

435325071

     435498621         435662481         435821384         438741696        
440517217         448101162         448131227         448161521        
448191775         448222026         448252270         448282442        
448312637         448342733         448372797         448402826        
448432864         434251427         447934571   

435325113

     435498639         435662556         435821426         438741928        
440517241         448101170         448131235         448161539        
448191783         448222034         448252288         448282459        
448312645         448342741         448372805         448402834        
448432872         434252482         447934589   

435325162

     435498738         435662580         435821483         438741936        
440517258         448101188         448131243         448161547        
448191791         448222042         448252296         448282467        
448312652         448342758         448372813         448402842        
448432880         434254264         447934597   

435325220

     435498852         435662614         435821509         438742108        
440517274         448101196         448131250         448161554        
448191809         448222059         448252304         448282475        
448312660         448342766         448372821         448402859        
448432898         434256475         447934605   

435325238

     435498886         435662648         435821517         438742223        
440517324         448101204         448131268         448161562        
448191817         448222067         448252312         448282483        
448312678         448342774         448372839         448402867        
448432906         434256541         447934613   

435325246

     435498894         435662671         435821541         438742512        
440517340         448101212         448131276         448161570        
448191825         448222075         448252320         448282491        
448312686         448342782         448372847         448402875        
448432914         434257390         447934621   

435325279

     435498910         435662838         435821608         438742520        
440517381         448101220         448131284         448161588        
448191833         448222083         448252338         448282509        
448312694         448342790         448372854         448402883        
448432922         434260287         447934639   

435325444

     435498951         435662887         435821640         438742595        
440517415         448101238         448131292         448161596        
448191841         448222091         448252346         448282517        
448312702         448342808         448372862         448402891        
448432930         434260550         447934647   

435325469

     435499017         435662903         435821657         438742660        
440517423         448101246         448131300         448161604        
448191858         448222109         448252353         448282525        
448312710         448342816         448372870         448402909        
448432948         434260659         447934654   

435325477

     435499033         435662911         435821673         438742967        
440517480         448101253         448131318         448161612        
448191866         448222117         448252361         448282533        
448312728         448342824         448372888         448402917        
448432955         434261855         447934662   

435325550

     435499041         435662929         435821699         438743072        
440517498         448101261         448131326         448161620        
448191874         448222125         448252379         448282541        
448312736         448342832         448372896         448402925        
448432963         434263307         447934670   

435325568

     435499124         435662945         435821723         438743148        
440517506         448101279         448131334         448161638        
448191882         448222133         448252387         448282558        
448312744         448342840         448372904         448402933        
448432971         434264321         447934688   

435325576

     435499173         435663000         435821764         438743171        
440517555         448101287         448131342         448161646        
448191890         448222141         448252395         448282566        
448312751         448342857         448372912         448402941        
448432989         434264503         447934696   

435325600

     435499207         435663026         435821798         438743403        
440517621         448101295         448131359         448161653        
448191908         448222158         448252403         448282574        
448312769         448342865         448372920         448402958        
448432997         434264941         447934704   

435325626

     435499231         435663117         435821822         438743429        
440517670         448101303         448131367         448161661        
448191916         448222166         448252411         448282582        
448312777         448342873         448372938         448402966        
448433003         434267142         447934712   

435325691

     435499306         435663208         435821830         438743502        
440517738         448101311         448131375         448161679        
448191924         448222174         448252429         448282590        
448312785         448342881         448372946         448402974        
448433011         434267373         447934720   

435325717

     435499355         435663299         435821863         438743551        
440517746         448101329         448131383         448161687        
448191932         448222182         448252437         448282608        
448312793         448342899         448372953         448402982        
448433029         434267456         447934738   

435325725

     435499371         435663331         435821939         438743676        
440517753         448101337         448131391         448161695        
448191940         448222190         448252445         448282616        
448312801         448342907         448372961         448402990        
448433037         434268470         447934746   

435325758

     435499504         435663364         435821962         438743684        
440517761         448101345         448131409         448161703        
448191957         448222208         448252452         448282624        
448312819         448342915         448372979         448403006        
448433045         434270013         447934753   

435325774

     435499512         435663430         435822010         438743742        
440517787         448101352         448131417         448161711        
448191965         448222216         448252460         448282632        
448312827         448342923         448372987         448403014        
448433052         434271284         447934761   

435325790

     435499546         435663471         435822069         438744070        
440517803         448101360         448131425         448161729        
448191973         448222224         448252478         448282640        
448312835         448342931         448372995         448403022        
448433060         434272894         447934779   

435325832

     435499637         435663620         435822093         438744229        
440517811         448101378         448131433         448161737        
448191981         448222232         448252486         448282657        
448312843         448342949         448373001         448403030        
448433078         434274338         447934787   

435325857

     435499678         435663695         435822127         438744328        
440517894         448101386         448131441         448161745        
448191999         448222240         448252494         448282665        
448312850         448342956         448373019         448403048        
448433086         434274874         447934803   

435325899

     435499686         435663836         435822218         438744351        
440517928         448101394         448131458         448161752        
448192005         448222257         448252502         448282673        
448312868         448342964         448373027         448403055        
448433094         434275582         447934811   

435325923

     435499751         435663893         435822333         438744401        
440517993         448101402         448131466         448161760        
448192013         448222265         448252510         448282681        
448312876         448342972         448373035         448403063        
448433102         434277125         447934829   

435325956

     435499785         435663992         435822382         438744617        
440518074         448101410         448131474         448161778        
448192021         448222273         448252536         448282699        
448312884         448342980         448373043         448403071        
448433110         434278495         447934837   

435325964

     435499843         435664081         435822457         438744633        
440518108         448101428         448131482         448161786        
448192039         448222281         448252544         448282707        
448312892         448342998         448373050         448403089        
448433128         434278768         447934845   

435326111

     435499918         435664123         435822499         438744666        
440518173         448101436         448131490         448161794        
448192047         448222299         448252551         448282715        
448312900         448343004         448373068         448403097        
448433136         434278875         447934852   

435326160

     435499967         435664131         435822507         438744682        
440518256         448101444         448131508         448161802        
448192054         448222307         448252569         448282723        
448312918         448343012         448373076         448403105        
448433144         434279402         447934860   

435326186

     435500160         435664198         435822531         438744856        
440518280         448101451         448131516         448161810        
448192062         448222315         448252577         448282731        
448312926         448343020         448373084         448403113        
448433151         434282299         447934878   

435326319

     435500202         435664230         435822556         438744963        
440518298         448101469         448131524         448161828        
448192070         448222323         448252585         448282749        
448312934         448343038         448373092         448403121        
448433169         434283404         447934894   

435326392

     435500228         435664339         435822564         438744989        
440518306         448101477         448131532         448161836        
448192088         448222331         448252593         448282756        
448312942         448343046         448373100         448403139        
448433177         434287074         447934902   

435326459

     435500350         435664438         435822580         438745069        
440518413         448101485         448131540         448161844        
448192096         448222349         448252601         448282764        
448312959         448343053         448373118         448403147        
448433185         434287421         447934910   

435326483

     435500392         435664446         435822606         438745200        
440518447         448101493         448131557         448161851        
448192104         448222356         448252619         448282772        
448312967         448343061         448373126         448403154        
448433193         434290862         447934928   

435326509

     435500426         435664487         435822689         438745218        
440518454         448101501         448131565         448161869        
448192112         448222364         448252627         448282780        
448312975         448343079         448373134         448403162        
448433201         434290938         447934936   

435326541

     435500475         435664610         435822705         438745440        
440518496         448101519         448131573         448161877        
448192120         448222372         448252635         448282798        
448312983         448343087         448373142         448403170        
448433219         434292546         447934944   

435326566

     435500541         435664628         435822721         438745515        
440518520         448101527         448131581         448161885        
448192138         448222380         448252643         448282806        
448312991         448343095         448373159         448403188        
448433227         434293031         447934951   

435326640

     435500566         435664701         435822739         438745549        
440518553         448101535         448131599         448161893        
448192146         448222398         448252650         448282814        
448313007         448343103         448373167         448403196        
448433235         434293148         447934969   

435326665

     435500590         435664727         435822846         438745721        
440518561         448101543         448131607         448161901        
448192153         448222406         448252668         448282822        
448313015         448343111         448373175         448403204        
448433243         434294732         447934977   

435326798

     435500624         435664735         435822861         438745861        
440518603         448101550         448131615         448161919        
448192161         448222414         448252676         448282830        
448313023         448343129         448373183         448403212        
448433250         434299897         447934985   

435326947

     435500632         435664792         435822986         438745994        
440518728         448101568         448131623         448161927        
448192179         448222422         448252684         448282848        
448313031         448343137         448373191         448403220        
448433268         434300869         447934993   

435327036

     435500806         435664800         435823000         438746000        
440518736         448101576         448131631         448161935        
448192187         448222430         448252692         448282855        
448313049         448343145         448373209         448403238        
448433276         434301826         447935008   

435327127

     435500871         435664818         435823026         438746091        
440518744         448101584         448131649         448161943        
448192195         448222448         448252700         448282863        
448313056         448343152         448373217         448403246        
448433284         434304200         447935016   

 

SCH-A-28



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435327226

     435500897         435664867         435823208         438746133        
440518793         448101592         448131656         448161950        
448192203         448222455         448252718         448282871        
448313064         448343160         448373225         448403253        
448433292         434305033         447935024   

435327325

     435500962         435665112         435823513         438746174        
440518801         448101600         448131664         448161968        
448192211         448222463         448252726         448282889        
448313072         448343178         448373233         448403261        
448433300         434306213         447935032   

435327333

     435500996         435665120         435823521         438746240        
440518983         448101618         448131672         448161976        
448192229         448222471         448252734         448282897        
448313080         448343186         448373241         448403279        
448433318         434306379         447935040   

435327341

     435501119         435665138         435823604         438746356        
440519023         448101626         448131680         448161984        
448192237         448222489         448252742         448282905        
448313098         448343194         448373258         448403287        
448433326         434307690         447935057   

435327531

     435501184         435665179         435823620         438746406        
440519056         448101634         448131698         448161992        
448192245         448222497         448252759         448282913        
448313106         448343202         448373266         448403295        
448433334         434309647         447935065   

435327564

     435501192         435665203         435823646         438746554        
440519098         448101642         448131706         448162008        
448192252         448222505         448252767         448282921        
448313114         448343210         448373274         448403303        
448433342         434314563         447935073   

435327572

     435501259         435665302         435823661         438746638        
440519114         448101659         448131714         448162016        
448192260         448222513         448252775         448282939        
448313122         448343228         448373282         448403311        
448433359         434314779         447935081   

435327606

     435501275         435665328         435823729         438746737        
440519189         448101667         448131722         448162024        
448192278         448222521         448252783         448282947        
448313130         448343236         448373290         448403329        
448433367         434316477         447935099   

435327671

     435501309         435665344         435823752         438746802        
440519197         448101675         448131730         448162032        
448192286         448222539         448252791         448282954        
448313148         448343244         448373308         448403337        
448433375         434316600         447935107   

435327697

     435501374         435665351         435823760         438747016        
440519254         448101683         448131748         448162057        
448192294         448222547         448252809         448282962        
448313155         448343251         448373316         448403345        
448433383         434316766         447935115   

435327788

     435501390         435665377         435823794         438747040        
440519296         448101691         448131755         448162065        
448192302         448222554         448252817         448282970        
448313163         448343269         448373324         448403352        
448433391         434317301         447935123   

435327887

     435501440         435665401         435823810         438747099        
440519379         448101709         448131763         448162073        
448192310         448222562         448252825         448282988        
448313171         448343277         448373332         448403360        
448433409         434317376         447935131   

435327952

     435501499         435665427         435823893         438747107        
440519486         448101717         448131771         448162081        
448192328         448222570         448252833         448282996        
448313189         448343285         448373340         448403378        
448433417         434318077         447935149   

435327986

     435501523         435665468         435823927         438747164        
440519510         448101725         448131789         448162099        
448192336         448222588         448252841         448283002        
448313197         448343293         448373357         448403386        
448433425         434318382         447935156   

435328026

     435501556         435665476         435823976         438747297        
440519536         448101733         448131797         448162107        
448192344         448222596         448252858         448283010        
448313205         448343301         448373365         448403394        
448433433         434319315         447935164   

435328042

     435501689         435665492         435823992         438747727        
440519577         448101741         448131805         448162115        
448192351         448222604         448252866         448283028        
448313213         448343319         448373373         448403402        
448433441         434321279         447935172   

435328075

     435501739         435665500         435824032         438747743        
440519593         448101758         448131813         448162123        
448192369         448222612         448252874         448283036        
448313221         448343327         448373381         448403410        
448433458         434322301         447935180   

435328091

     435501812         435665518         435824057         438747859        
440519627         448101766         448131821         448162131        
448192377         448222620         448252882         448283044        
448313239         448343335         448373399         448403428        
448433466         434322657         447935198   

435328109

     435501887         435665526         435824099         438747891        
440519635         448101774         448131839         448162149        
448192385         448222638         448252890         448283051        
448313247         448343343         448373407         448403436        
448433474         434322665         447935206   

435328141

     435501895         435665542         435824107         438748030        
440519650         448101782         448131847         448162156        
448192393         448222646         448252908         448283069        
448313254         448343350         448373415         448403444        
448433482         434324323         447935214   

435328299

     435501903         435665641         435824156         438748519        
440519684         448101790         448131854         448162164        
448192401         448222653         448252916         448283077        
448313262         448343368         448373423         448403451        
448433490         434324604         447935222   

435328315

     435501994         435665740         435824214         438748543        
440519692         448101808         448131862         448162172        
448192419         448222661         448252924         448283085        
448313270         448343376         448373431         448403469        
448433508         434324703         447935230   

435328364

     435502067         435665765         435824321         438749236        
440519767         448101816         448131870         448162180        
448192427         448222679         448252932         448283093        
448313288         448343384         448373449         448403477        
448433532         434325007         447935255   

435328471

     435502109         435665807         435824396         438749459        
440519841         448101824         448131888         448162198        
448192435         448222687         448252940         448283101        
448313296         448343392         448373456         448403485        
448433557         434326039         447935263   

435328521

     435502117         435665823         435824511         438749913        
440519882         448101832         448131896         448162206        
448192443         448222695         448252957         448283119        
448313304         448343400         448373464         448403493        
448433565         434326369         447935271   

435328539

     435502125         435665864         435824529         438750135        
440519890         448101840         448131904         448162214        
448192450         448222703         448252965         448283127        
448313312         448343418         448373472         448403501        
448433581         434326724         447935289   

435328547

     435502141         435665872         435824560         438750267        
440519973         448101857         448131912         448162222        
448192468         448222711         448252973         448283135        
448313320         448343426         448373480         448403519        
448433599         434328555         447935297   

435328588

     435502240         435665906         435824578         438750358        
440520054         448101865         448131920         448162230        
448192476         448222729         448252981         448283143        
448313338         448343434         448373498         448403527        
448433607         434328712         447935305   

435328620

     435502315         435665922         435824594         438750630        
440520062         448101873         448131938         448162248        
448192484         448222737         448252999         448283150        
448313346         448343442         448373506         448403535        
448433623         434329629         447935313   

435328638

     435502331         435665948         435824644         438752099        
440520104         448101881         448131946         448162255        
448192492         448222745         448253005         448283168        
448313353         448343459         448373514         448403543        
448433631         434332946         447935321   

435328679

     435502349         435665963         435824677         438753121        
440520179         448101899         448131953         448162263        
448192500         448222752         448253013         448283176        
448313361         448343467         448373522         448403550        
448433664         434335881         447935339   

435328703

     435502372         435665989         435824685         438753865        
440520195         448101907         448131961         448162271        
448192518         448222760         448253021         448283184        
448313379         448343475         448373530         448403568        
448433698         434336400         447935347   

435328745

     435502448         435666078         435824719         438754095        
440520211         448101915         448131979         448162289        
448192526         448222778         448253039         448283192        
448313387         448343483         448373548         448403576        
448433714         434336731         447935354   

435328752

     435502539         435666136         435824776         438754251        
440520229         448101923         448131987         448162297        
448192534         448222786         448253047         448283200        
448313395         448343491         448373555         448403584        
448433722         434338356         447935362   

435328786

     435502646         435666185         435824818         438756025        
440520245         448101931         448131995         448162305        
448192542         448222794         448253054         448283218        
448313403         448343509         448373563         448403592        
448433730         434339552         447935370   

435328828

     435502679         435666201         435824883         438756140        
440520252         448101949         448132001         448162313        
448192559         448222802         448253062         448283226        
448313411         448343517         448373571         448403600        
448433748         434339958         447935388   

435328992

     435502711         435666268         435824909         438756447        
440520328         448101956         448132019         448162321        
448192567         448222810         448253070         448283234        
448313429         448343525         448373589         448403618        
448433755         434340485         447935396   

435329115

     435502786         435666342         435825005         438756728        
440520336         448101964         448132035         448162339        
448192575         448222828         448253088         448283242        
448313437         448343533         448373597         448403626        
448433763         434341236         447935404   

435329230

     435502851         435666383         435825070         438757908        
440520369         448101972         448132043         448162347        
448192583         448222836         448253096         448283259        
448313445         448343541         448373605         448403634        
448433771         434342051         447935412   

435329339

     435502935         435666391         435825120         438758062        
440520385         448101980         448132050         448162354        
448192591         448222844         448253104         448283267        
448313452         448343558         448373613         448403642        
448433789         434343356         447935420   

435329354

     435502950         435666441         435825146         438758096        
440520708         448101998         448132068         448162362        
448192609         448222851         448253112         448283275        
448313460         448343566         448373621         448403659        
448433797         434344727         447935438   

435329529

     435502976         435666474         435825153         438758492        
440520773         448102004         448132076         448162370        
448192617         448222869         448253120         448283283        
448313478         448343574         448373639         448403667        
448433805         434344990         447935446   

435329735

     435502984         435666540         435825179         438758575        
440520823         448102012         448132084         448162388        
448192625         448222877         448253138         448283291        
448313486         448343582         448373647         448403675        
448433813         434345054         447935453   

435329776

     435503016         435666631         435825187         438758641        
440520856         448102020         448132092         448162396        
448192633         448222885         448253146         448283309        
448313494         448343590         448373654         448403683        
448433821         434345195         447935461   

435329818

     435503115         435666656         435825245         438759052        
440520864         448102038         448132100         448162404        
448192641         448222893         448253153         448283317        
448313502         448343608         448373662         448403691        
448433839         434345252         447935479   

435329867

     435503149         435666672         435825278         438759789        
440520880         448102046         448132118         448162412        
448192658         448222901         448253161         448283325        
448313510         448343616         448373670         448403709        
448433847         434347548         447935487   

435329875

     435503180         435666763         435825310         438759813        
440521003         448102053         448132126         448162420        
448192666         448222919         448253179         448283333        
448313528         448343624         448373688         448403717        
448433854         434348967         447935495   

435329958

     435503255         435666771         435825336         438759821        
440521037         448102061         448132134         448162438        
448192674         448222927         448253187         448283341        
448313536         448343632         448373696         448403725        
448433862         434349023         447935503   

435330022

     435503263         435666805         435825369         438760167        
440521102         448102079         448132142         448162446        
448192682         448222935         448253195         448283358        
448313544         448343640         448373704         448403733        
448433870         434349635         447935511   

435330097

     435503313         435667134         435825385         438760639        
440521151         448102087         448132159         448162453        
448192690         448222943         448253203         448283366        
448313551         448343657         448373712         448403741        
448433888         434349684         447935529   

435330428

     435503339         435667167         435825427         438760647        
440521219         448102095         448132167         448162461        
448192708         448222950         448253211         448283374        
448313569         448343665         448373720         448403758        
448433896         434350617         447935537   

435330451

     435503347         435667308         435825443         438760787        
440521284         448102103         448132175         448162479        
448192716         448222968         448253229         448283382        
448313577         448343673         448373738         448403766        
448433904         434352407         447935545   

435330675

     435503354         435667316         435825468         438760894        
440521326         448102111         448132183         448162487        
448192724         448222976         448253237         448283390        
448313585         448343681         448373746         448403774        
448433920         434352787         447935552   

435330899

     435503370         435667886         435825484         438761124        
440521334         448102129         448132191         448162495        
448192732         448222984         448253245         448283408        
448313593         448343699         448373753         448403782        
448433938         434353488         447935560   

435331210

     435503461         435667936         435825567         438761173        
440521425         448102137         448132209         448162503        
448192740         448222992         448253252         448283416        
448313601         448343707         448373761         448403790        
448433946         434354346         447935578   

435331319

     435503495         435667993         435825617         438761413        
440521524         448102145         448132217         448162511        
448192757         448223008         448253260         448283424        
448313619         448343715         448373779         448403808        
448433953         434355624         447935586   

435331418

     435503503         435668074         435825633         438761835        
440521573         448102152         448132225         448162529        
448192765         448223016         448253278         448283432        
448313627         448343723         448373787         448403816        
448433987         434357091         447935594   

435331475

     435503578         435668249         435825658         438762189        
440521599         448102160         448132233         448162537        
448192773         448223024         448253286         448283440        
448313635         448343731         448373795         448403824        
448433995         434357547         447935602   

435331533

     435503610         435668256         435825674         438762619        
440521664         448102178         448132241         448162545        
448192781         448223032         448253294         448283457        
448313643         448343749         448373803         448403832        
448434001         434358180         447935628   

435331566

     435503651         435668264         435825690         438762627        
440521698         448102186         448132258         448162552        
448192799         448223040         448253302         448283465        
448313650         448343756         448373811         448403840        
448434019         434358362         447935636   

435331590

     435503693         435668280         435825732         438762775        
440521706         448102194         448132266         448162560        
448192807         448223057         448253310         448283473        
448313668         448343764         448373829         448403857        
448434035         434361069         447935644   

435331608

     435503933         435668439         435825765         438763328        
440521763         448102202         448132274         448162578        
448192815         448223065         448253328         448283481        
448313676         448343772         448373837         448403865        
448434043         434361812         447935651   

435331715

     435503966         435668447         435825849         438763336        
440521813         448102210         448132282         448162586        
448192823         448223073         448253336         448283499        
448313684         448343780         448373845         448403873        
448434050         434364816         447935669   

435331822

     435504022         435668728         435825880         438763542        
440521839         448102228         448132290         448162594        
448192831         448223081         448253344         448283507        
448313692         448343798         448373852         448403881        
448434076         434365649         447935677   

435331863

     435504170         435668769         435825914         438763815        
440521953         448102236         448132308         448162602        
448192849         448223099         448253351         448283515        
448313700         448343806         448373860         448403899        
448434084         434366258         447935685   

435331921

     435504287         435668918         435825922         438763906        
440521987         448102244         448132316         448162610        
448192856         448223107         448253369         448283523        
448313718         448343814         448373878         448403907        
448434092         434366316         447935693   

435331954

     435504386         435668991         435825963         438763955        
440522001         448102251         448132324         448162628        
448192864         448223115         448253377         448283531        
448313726         448343822         448373886         448403915        
448434100         434366373         447935701   

435332374

     435504451         435669015         435826102         438764011        
440522076         448102269         448132332         448162636        
448192872         448223123         448253385         448283549        
448313734         448343830         448373894         448403923        
448434118         434367116         447935719   

435332390

     435504485         435669155         435826185         438764201        
440522191         448102277         448132340         448162644        
448192880         448223131         448253393         448283556        
448313742         448343848         448373902         448403931        
448434134         434369880         447935727   

435332432

     435504519         435669197         435826227         438764276        
440522209         448102285         448132357         448162651        
448192898         448223156         448253401         448283564        
448313759         448343855         448373910         448403949        
448434159         434370136         447935735   

435332515

     435504725         435669239         435826284         438764342        
440522217         448102293         448132365         448162669        
448192906         448223164         448253419         448283572        
448313767         448343863         448373928         448403956        
448434167         434371811         447935743   

435332531

     435504782         435669247         435826326         438764631        
440522225         448102301         448132373         448162677        
448192914         448223172         448253427         448283580        
448313775         448343871         448373936         448403964        
448434183         434371837         447935750   

435332549

     435504824         435669262         435826334         438764722        
440522233         448102319         448132381         448162685        
448192922         448223180         448253435         448283598        
448313783         448343889         448373944         448403972        
448434191         434373346         447935768   

 

SCH-A-29



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435332564

     435505136         435669312         435826383         438765208        
440522308         448102327         448132399         448162693        
448192930         448223198         448253443         448283606        
448313791         448343897         448373951         448403980        
448434209         434375960         447935776   

435332614

     435505151         435669320         435826391         438765240        
440522316         448102335         448132407         448162701        
448192955         448223206         448253450         448283614        
448313809         448343905         448373969         448403998        
448434217         434376034         447935784   

435332648

     435505169         435669353         435826474         438765620        
440522381         448102343         448132415         448162719        
448192963         448223214         448253468         448283622        
448313817         448343913         448373977         448404004        
448434233         434376901         447935792   

435332846

     435505219         435669387         435826482         438766099        
440522431         448102350         448132423         448162727        
448192971         448223222         448253476         448283630        
448313825         448343921         448373985         448404012        
448434241         434378543         447935800   

435332853

     435505243         435669411         435826508         438766115        
440522449         448102368         448132431         448162735        
448192989         448223230         448253484         448283648        
448313833         448343939         448373993         448404020        
448434258         434378956         447935818   

435332911

     435505268         435669429         435826532         438766123        
440522480         448102376         448132449         448162743        
448192997         448223248         448253492         448283655        
448313841         448343947         448374009         448404038        
448434266         434380689         447935826   

435332937

     435505276         435669452         435826565         438766263        
440522548         448102384         448132456         448162750        
448193003         448223255         448253500         448283663        
448313858         448343954         448374017         448404046        
448434282         434380812         447935834   

435332978

     435505318         435669478         435826573         438766297        
440522571         448102392         448132464         448162768        
448193011         448223263         448253518         448283671        
448313866         448343962         448374025         448404053        
448434290         434381711         447935842   

435332994

     435505466         435669528         435826623         438766412        
440522639         448102400         448132472         448162776        
448193029         448223271         448253526         448283689        
448313874         448343970         448374033         448404061        
448434308         434382651         447935859   

435333000

     435505516         435669544         435826664         438766529        
440522647         448102418         448132480         448162784        
448193037         448223289         448253534         448283697        
448313882         448343988         448374041         448404079        
448434324         434383329         447935867   

435333034

     435505557         435669643         435826698         438766651        
440522662         448102426         448132498         448162792        
448193045         448223297         448253542         448283705        
448313890         448343996         448374058         448404087        
448434332         434383386         447935875   

435333125

     435505565         435669650         435826706         438766677        
440522738         448102434         448132506         448162800        
448193052         448223305         448253559         448283713        
448313908         448344002         448374066         448404095        
448434340         434383972         447935883   

435333182

     435505748         435669668         435826763         438766719        
440522852         448102442         448132514         448162818        
448193060         448223313         448253567         448283721        
448313916         448344010         448374074         448404103        
448434357         434384467         447935891   

435333224

     435505771         435669718         435826805         438766735        
440522902         448102459         448132522         448162826        
448193078         448223321         448253575         448283739        
448313924         448344028         448374082         448404111        
448434365         434387502         447935909   

435333265

     435505797         435669742         435826979         438766925        
440522944         448102467         448132530         448162834        
448193086         448223339         448253583         448283747        
448313932         448344036         448374090         448404129        
448434373         434388450         447935917   

435333273

     435505813         435669791         435827001         438767063        
440522985         448102475         448132548         448162842        
448193094         448223347         448253591         448283754        
448313940         448344044         448374108         448404137        
448434381         434388567         447935925   

435333281

     435505839         435671227         435827027         438767675        
440523009         448102483         448132555         448162859        
448193102         448223354         448253609         448283762        
448313957         448344051         448374116         448404145        
448434399         434388732         447935933   

435333307

     435505904         435671243         435827050         438767923        
440523025         448102491         448132563         448162867        
448193110         448223362         448253617         448283770        
448313965         448344069         448374124         448404152        
448434407         434389607         447935941   

435333505

     435505912         435671250         435827084         438768012        
440523074         448102509         448132571         448162875        
448193128         448223370         448253625         448283788        
448313973         448344077         448374132         448404160        
448434415         434389854         447935958   

435333570

     435505995         435671284         435827100         438768111        
440523116         448102517         448132589         448162883        
448193136         448223388         448253633         448283796        
448313981         448344085         448374140         448404178        
448434423         434392429         447935966   

435333596

     435506019         435671292         435827134         438768129        
440523132         448102525         448132597         448162891        
448193144         448223396         448253641         448283804        
448313999         448344093         448374157         448404186        
448434431         434394268         447935974   

435333612

     435506035         435671326         435827290         438768137        
440523157         448102533         448132605         448162909        
448193151         448223404         448253658         448283812        
448314005         448344101         448374165         448404194        
448434449         434394995         447935982   

435333620

     435506183         435671342         435827357         438768178        
440523165         448102541         448132613         448162917        
448193169         448223412         448253666         448283820        
448314013         448344119         448374173         448404202        
448434456         434395687         447935990   

435333661

     435506233         435671375         435827365         438768962        
440523272         448102558         448132621         448162925        
448193177         448223420         448253674         448283838        
448314021         448344127         448374181         448404210        
448434464         434397766         447936006   

435333687

     435506241         435671383         435827506         438769010        
440523348         448102566         448132639         448162933        
448193185         448223438         448253682         448283846        
448314039         448344135         448374199         448404228        
448434472         434399150         447936014   

435333729

     435506266         435671391         435827662         438769085        
440523389         448102574         448132647         448162941        
448193193         448223446         448253690         448283853        
448314047         448344143         448374207         448404236        
448434498         434404158         447936030   

435335096

     435506340         435671433         435827779         438769119        
440523421         448102582         448132654         448162958        
448193201         448223453         448253708         448283861        
448314054         448344150         448374215         448404244        
448434506         434404547         447936048   

435335138

     435506373         435671441         435827878         438769150        
440523439         448102590         448132662         448162966        
448193219         448223461         448253716         448283879        
448314062         448344168         448374223         448404251        
448434514         434405536         447936055   

435335153

     435506449         435671458         435828025         438769168        
440523462         448102608         448132670         448162974        
448193227         448223479         448253724         448283887        
448314070         448344176         448374231         448404269        
448434548         434405882         447936063   

435335252

     435506456         435671516         435828157         438769184        
440523496         448102616         448132688         448162982        
448193235         448223487         448253732         448283895        
448314088         448344184         448374249         448404277        
448434555         434406765         447936071   

435335369

     435506498         435671599         435828165         438769242        
440523538         448102624         448132696         448162990        
448193243         448223495         448253740         448283903        
448314096         448344192         448374256         448404285        
448434563         434408217         447936089   

435335401

     435506563         435671607         435828173         438770414        
440523553         448102632         448132704         448163006        
448193250         448223503         448253757         448283911        
448314104         448344200         448374264         448404293        
448434597         434408696         447936097   

435335484

     435506639         435671623         435828199         438770448        
440523579         448102640         448132712         448163014        
448193268         448223511         448253765         448283929        
448314112         448344218         448374272         448404301        
448434613         434409181         447936105   

435335633

     435506670         435671656         435828223         438770562        
440523587         448102657         448132720         448163022        
448193276         448223529         448253773         448283937        
448314120         448344226         448374280         448404319        
448434621         434410973         447936113   

435335773

     435506753         435671698         435828249         438770729        
440523603         448102665         448132738         448163030        
448193284         448223537         448253781         448283945        
448314138         448344234         448374298         448404327        
448434639         434414223         447936121   

435335799

     435506779         435671748         435828256         438770786        
440523710         448102673         448132746         448163048        
448193292         448223545         448253799         448283952        
448314146         448344242         448374306         448404335        
448434647         434414504         447936139   

435335849

     435506787         435671755         435828298         438770794        
440523793         448102681         448132753         448163055        
448193300         448223552         448253807         448283960        
448314153         448344259         448374314         448404343        
448434654         434415667         447936147   

435335906

     435506845         435671763         435828306         438770836        
440523843         448102699         448132761         448163063        
448193318         448223560         448253815         448283978        
448314161         448344267         448374322         448404350        
448434662         434415931         447936154   

435335930

     435506860         435671862         435828348         438770984        
440523884         448102707         448132779         448163071        
448193326         448223578         448253823         448283986        
448314179         448344275         448374330         448404368        
448434688         434416814         447936162   

435335997

     435506928         435671920         435828397         438770992        
440524015         448102715         448132787         448163089        
448193334         448223586         448253831         448283994        
448314187         448344283         448374348         448404376        
448434704         434418109         447936170   

435336011

     435506936         435671961         435828470         438771008        
440524122         448102723         448132795         448163097        
448193342         448223594         448253849         448284000        
448314195         448344291         448374355         448404384        
448434712         434418562         447936188   

435336045

     435506944         435672001         435828488         438771024        
440524155         448102731         448132803         448163105        
448193359         448223602         448253856         448284018        
448314203         448344309         448374363         448404392        
448434720         434419032         447936196   

435336060

     435507017         435672043         435828520         438771099        
440524171         448102749         448132811         448163113        
448193367         448223610         448253864         448284026        
448314211         448344317         448374371         448404400        
448434746         434419115         447936204   

435336201

     435507033         435672050         435828553         438771164        
440524189         448102756         448132829         448163121        
448193375         448223628         448253872         448284034        
448314229         448344325         448374389         448404418        
448434753         434421947         447936212   

435336391

     435507066         435672076         435828579         438771248        
440524239         448102764         448132837         448163139        
448193383         448223636         448253880         448284042        
448314237         448344333         448374397         448404426        
448434761         434422788         447936220   

435336417

     435507074         435672092         435828637         438771263        
440524254         448102772         448132845         448163154        
448193391         448223644         448253898         448284059        
448314245         448344341         448374405         448404434        
448434779         434423208         447936238   

435336425

     435507124         435672100         435828645         438771321        
440524296         448102780         448132852         448163162        
448193409         448223651         448253906         448284067        
448314252         448344358         448374413         448404442        
448434795         434428264         447936246   

435336466

     435507199         435672126         435828652         438771339        
440524312         448102798         448132860         448163170        
448193417         448223669         448253914         448284075        
448314260         448344366         448374421         448404459        
448434803         434429643         447936253   

435336698

     435507207         435672142         435828694         438771354        
440524338         448102806         448132878         448163188        
448193425         448223677         448253922         448284083        
448314278         448344374         448374439         448404467        
448434811         434431128         447936261   

435336722

     435507249         435672209         435828777         438771388        
440524346         448102814         448132886         448163196        
448193433         448223685         448253930         448284091        
448314286         448344382         448374447         448404475        
448434829         434431334         447936279   

435336730

     435507330         435672225         435828785         438771412        
440524387         448102822         448132894         448163204        
448193441         448223693         448253948         448284109        
448314294         448344390         448374454         448404483        
448434837         434431508         447936287   

435336789

     435507355         435672274         435828801         438771453        
440524395         448102830         448132902         448163212        
448193458         448223701         448253955         448284117        
448314302         448344408         448374462         448404491        
448434845         434432456         447936295   

435336953

     435507397         435672282         435828819         438771545        
440524411         448102848         448132910         448163220        
448193466         448223719         448253963         448284125        
448314310         448344416         448374470         448404509        
448434852         434432753         447936303   

435336987

     435507405         435672290         435829049         438771727        
440524445         448102855         448132928         448163238        
448193474         448223727         448253971         448284133        
448314328         448344424         448374488         448404517        
448434860         434436747         447936311   

435336995

     435507470         435672324         435829080         438771735        
440524452         448102863         448132936         448163246        
448193482         448223735         448253989         448284141        
448314336         448344432         448374496         448404525        
448434878         434436820         447936329   

435337027

     435507736         435672415         435829130         438771750        
440524536         448102871         448132944         448163253        
448193490         448223743         448253997         448284158        
448314344         448344440         448374504         448404533        
448434886         434440863         447936345   

435337050

     435507744         435672423         435829221         438771826        
440524544         448102889         448132951         448163261        
448193508         448223750         448254003         448284166        
448314351         448344457         448374512         448404541        
448434894         434441036         447936352   

435337084

     435507751         435672449         435829262         438771842        
440524643         448102897         448132969         448163279        
448193516         448223768         448254011         448284174        
448314369         448344465         448374520         448404558        
448434902         434442349         447936360   

435337100

     435507884         435672498         435829270         438771933        
440524668         448102905         448132977         448163295        
448193524         448223776         448254029         448284182        
448314377         448344473         448374538         448404566        
448434910         434442422         447936378   

435337159

     435507967         435672555         435829304         438771974        
440524692         448102913         448132985         448163303        
448193532         448223784         448254037         448284190        
448314385         448344481         448374546         448404574        
448434928         434442976         447936386   

435337258

     435509096         435672571         435829312         438772097        
440524775         448102921         448132993         448163311        
448193540         448223792         448254045         448284208        
448314393         448344499         448374553         448404582        
448434936         434445474         447936394   

435337316

     435509179         435672597         435829320         438772113        
440524791         448102939         448133009         448163329        
448193557         448223800         448254052         448284216        
448314401         448344507         448374561         448404590        
448434969         434446050         447936402   

435337456

     435509211         435672670         435829338         438772162        
440524809         448102947         448133017         448163337        
448193565         448223818         448254060         448284224        
448314419         448344515         448374579         448404608        
448434985         434448452         447936410   

435337654

     435509328         435672753         435829353         438772196        
440524817         448102954         448133025         448163345        
448193573         448223826         448254078         448284232        
448314427         448344523         448374587         448404616        
448434993         434448767         447936428   

435337712

     435509393         435672787         435829437         438772329        
440524882         448102962         448133033         448163352        
448193581         448223834         448254086         448284240        
448314435         448344531         448374595         448404624        
448435008         434449583         447936436   

435337738

     435509427         435672878         435829460         438772477        
440524890         448102970         448133041         448163360        
448193599         448223842         448254094         448284257        
448314443         448344549         448374603         448404632        
448435016         434449963         447936444   

435337753

     435509435         435672886         435829478         438772527        
440524924         448102988         448133058         448163378        
448193607         448223859         448254102         448284265        
448314450         448344556         448374611         448404640        
448435024         434450474         447936451   

435337811

     435509443         435672993         435829486         438772576        
440525012         448102996         448133066         448163386        
448193615         448223867         448254110         448284273        
448314468         448344564         448374629         448404657        
448435032         434451258         447936469   

435337837

     435509492         435673249         435829494         438772709        
440525020         448103002         448133074         448163394        
448193623         448223875         448254128         448284281        
448314476         448344572         448374637         448404665        
448435040         434452116         447936477   

435337928

     435509500         435673272         435829551         438772758        
440525129         448103010         448133082         448163402        
448193631         448223883         448254136         448284299        
448314484         448344580         448374645         448404673        
448435065         434452298         447936485   

435337951

     435509518         435673371         435829569         438772790        
440525152         448103028         448133090         448163410        
448193649         448223891         448254144         448284307        
448314492         448344598         448374652         448404681        
448435073         434455234         447936493   

435337969

     435509526         435673397         435829619         438772816        
440525186         448103036         448133108         448163428        
448193656         448223909         448254151         448284315        
448314500         448344606         448374660         448404699        
448435081         434456869         447936519   

435337977

     435509542         435673439         435829627         438772832        
440525251         448103044         448133116         448163436        
448193664         448223917         448254169         448284323        
448314518         448344614         448374678         448404707        
448435099         434457198         447936527   

 

SCH-A-30



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435337985

     435509567         435673470         435829676         438772899        
440525327         448103051         448133124         448163444        
448193672         448223925         448254177         448284331        
448314526         448344622         448374686         448404715        
448435107         434457339         447936535   

435338041

     435509575         435673512         435829692         438772907        
440525434         448103069         448133132         448163451        
448193680         448223933         448254185         448284349        
448314534         448344630         448374694         448404723        
448435115         434458238         447936543   

435338108

     435509583         435673520         435829700         438772949        
440525467         448103077         448133140         448163469        
448193698         448223941         448254193         448284356        
448314542         448344648         448374702         448404731        
448435149         434458840         447936550   

435338140

     435509666         435673645         435829759         438772956        
440525517         448103085         448133157         448163477        
448193706         448223958         448254201         448284364        
448314559         448344655         448374710         448404749        
448435156         434458899         447936568   

435338223

     435509732         435673660         435829767         438773038        
440525673         448103093         448133165         448163485        
448193714         448223974         448254219         448284372        
448314567         448344663         448374728         448404756        
448435180         434459335         447936576   

435338249

     435509799         435673678         435829841         438773053        
440525707         448103101         448133173         448163493        
448193722         448223982         448254227         448284380        
448314575         448344671         448374736         448404764        
448435198         434459343         447936584   

435338298

     435509807         435673744         435829924         438773111        
440525764         448103119         448133181         448163501        
448193730         448223990         448254235         448284398        
448314583         448344689         448374744         448404772        
448435206         434461638         447936592   

435338314

     435509823         435673785         435829965         438773236        
440525780         448103127         448133199         448163519        
448193748         448224006         448254243         448284406        
448314591         448344697         448374751         448404780        
448435214         434461778         447936600   

435338322

     435509948         435673850         435829973         438773251        
440525798         448103135         448133207         448163527        
448193755         448224014         448254250         448284414        
448314609         448344705         448374769         448404798        
448435222         434461869         447936618   

435338348

     435509989         435673868         435829981         438773376        
440525806         448103143         448133215         448163535        
448193763         448224022         448254268         448284422        
448314617         448344713         448374777         448404806        
448435230         434462800         447936626   

435338389

     435509997         435673876         435830047         438773608        
440525830         448103150         448133223         448163543        
448193771         448224030         448254276         448284430        
448314625         448344721         448374785         448404814        
448435248         434463311         447936634   

435338397

     435510177         435673934         435830062         438773665        
440525897         448103168         448133231         448163550        
448193789         448224048         448254284         448284448        
448314633         448344739         448374793         448404822        
448435255         434466074         447936642   

435338405

     435510193         435673967         435830070         438773673        
440525905         448103176         448133249         448163568        
448193797         448224055         448254292         448284455        
448314641         448344747         448374801         448404830        
448435263         434467064         447936659   

435338439

     435510243         435674031         435830096         438773723        
440525939         448103184         448133264         448163576        
448193805         448224071         448254300         448284463        
448314658         448344754         448374819         448404848        
448435271         434467478         447936667   

435338488

     435510292         435674155         435830146         438773772        
440526028         448103192         448133272         448163584        
448193813         448224089         448254318         448284471        
448314666         448344762         448374827         448404855        
448435289         434468781         447936675   

435338496

     435510300         435674189         435830161         438773871        
440526143         448103200         448133280         448163592        
448193821         448224097         448254326         448284489        
448314674         448344770         448374835         448404863        
448435305         434470563         447936683   

435338538

     435510342         435674221         435830179         438773897        
440526192         448103218         448133298         448163600        
448193839         448224105         448254334         448284497        
448314690         448344788         448374843         448404871        
448435313         434470670         447936691   

435338587

     435510359         435674270         435830229         438773921        
440526200         448103226         448133306         448163618        
448193847         448224113         448254342         448284505        
448314708         448344796         448374850         448404889        
448435321         434471793         447936709   

435338603

     435510367         435674304         435830245         438773947        
440526234         448103234         448133314         448163626        
448193854         448224121         448254359         448284513        
448314716         448344804         448374868         448404897        
448435347         434475109         447936717   

435338611

     435510383         435674494         435830344         438773954        
440526267         448103242         448133322         448163634        
448193862         448224139         448254367         448284521        
448314724         448344812         448374876         448404905        
448435354         434475703         447936725   

435338652

     435510409         435674502         435831763         438773988        
440526283         448103259         448133330         448163642        
448193870         448224147         448254375         448284539        
448314732         448344820         448374884         448404913        
448435362         434478962         447936733   

435338686

     435510417         435674544         435831789         438774119        
440526341         448103267         448133348         448163659        
448193888         448224162         448254383         448284547        
448314740         448344838         448374892         448404921        
448435388         434483202         447936741   

435338694

     435510466         435674569         435831797         438774135        
440526358         448103275         448133355         448163667        
448193896         448224170         448254391         448284554        
448314757         448344846         448374900         448404939        
448435396         434485553         447936758   

435338728

     435510490         435674718         435831813         438774168        
440526366         448103283         448133363         448163675        
448193904         448224188         448254409         448284562        
448314765         448344853         448374918         448404947        
448435412         434486643         447936766   

435338744

     435510508         435674809         435831839         438774259        
440526416         448103291         448133371         448163683        
448193912         448224196         448254417         448284570        
448314773         448344861         448374926         448404954        
448435420         434488318         447936774   

435338793

     435510524         435674825         435831862         438774291        
440526432         448103309         448133389         448163691        
448193920         448224204         448254425         448284588        
448314781         448344879         448374934         448404962        
448435438         434488839         447936782   

435338801

     435510565         435674916         435831870         438774440        
440526440         448103317         448133397         448163709        
448193938         448224212         448254433         448284596        
448314799         448344887         448374942         448404970        
448435446         434489951         447936790   

435338819

     435510680         435674957         435831888         438774473        
440526507         448103325         448133405         448163717        
448193946         448224220         448254441         448284604        
448314807         448344895         448374959         448404988        
448435453         434493136         447936808   

435338843

     435510755         435674981         435831912         438774515        
440526523         448103333         448133421         448163725        
448193953         448224238         448254458         448284612        
448314815         448344903         448374967         448404996        
448435461         434493409         447936816   

435338876

     435510771         435674999         435831920         438774622        
440526572         448103341         448133439         448163733        
448193961         448224246         448254466         448284620        
448314823         448344911         448374975         448405001        
448435479         434496949         447936824   

435338983

     435510839         435675046         435831961         438774721        
440526630         448103358         448133447         448163741        
448193979         448224253         448254474         448284638        
448314831         448344929         448374983         448405019        
448435487         434497301         447936832   

435339056

     435510912         435675087         435831995         438774747        
440526671         448103366         448133454         448163758        
448193987         448224261         448254482         448284646        
448314849         448344937         448374991         448405027        
448435495         434499182         447936857   

435339072

     435510946         435675095         435832027         438774770        
440526689         448103374         448133462         448163766        
448193995         448224287         448254490         448284653        
448314856         448344945         448375006         448405035        
448435503         434499307         447936865   

435339114

     435510961         435675194         435832068         438774853        
440526697         448103382         448133470         448163774        
448194001         448224295         448254508         448284661        
448314864         448344952         448375014         448405043        
448435511         434500708         447936873   

435339189

     435511019         435675251         435832191         438774887        
440526739         448103390         448133488         448163782        
448194019         448224303         448254516         448284679        
448314872         448344960         448375022         448405050        
448435529         434502894         447936881   

435339379

     435511043         435675277         435832209         438774903        
440526747         448103408         448133496         448163790        
448194027         448224311         448254524         448284687        
448314880         448344978         448375030         448405068        
448435537         434503033         447936899   

435339403

     435511092         435675301         435832241         438774937        
440526754         448103416         448133504         448163808        
448194035         448224329         448254532         448284695        
448314898         448344986         448375048         448405076        
448435545         434503678         447936907   

435339437

     435511100         435675327         435832399         438774994        
440526762         448103424         448133512         448163816        
448194043         448224337         448254540         448284703        
448314906         448344994         448375055         448405084        
448435552         434507182         447936915   

435339452

     435511134         435675392         435832449         438775124        
440526820         448103432         448133520         448163824        
448194050         448224345         448254557         448284711        
448314914         448345009         448375063         448405092        
448435560         434508347         447936923   

435339510

     435511191         435675442         435832506         438775165        
440526846         448103440         448133538         448163832        
448194068         448224352         448254565         448284729        
448314922         448345025         448375071         448405100        
448435578         434509337         447936931   

435339528

     435511233         435675509         435832639         438775231        
440526861         448103457         448133546         448163840        
448194076         448224360         448254573         448284737        
448314930         448345033         448375089         448405118        
448435586         434511127         447936949   

435339536

     435511308         435675590         435832688         438775264        
440526945         448103465         448133561         448163857        
448194084         448224378         448254581         448284745        
448314948         448345041         448375097         448405126        
448435594         434511176         447936956   

435339577

     435511332         435675608         435832761         438775298        
440526960         448103473         448133579         448163865        
448194092         448224386         448254599         448284752        
448314955         448345058         448375105         448405134        
448435610         434513982         447936964   

435339585

     435511365         435675657         435832803         438775314        
440527000         448103481         448133587         448163873        
448194100         448224394         448254607         448284760        
448314963         448345066         448375113         448405142        
448435628         434514246         447936972   

435339601

     435511449         435675764         435832829         438775322        
440527042         448103499         448133595         448163881        
448194118         448224402         448254615         448284778        
448314971         448345074         448375121         448405159        
448435636         434515003         447936980   

435339627

     435511456         435675798         435832852         438775405        
440527125         448103507         448133603         448163899        
448194126         448224410         448254623         448284786        
448314989         448345082         448375139         448405167        
448435644         434515599         447936998   

435339635

     435511480         435675806         435832902         438775504        
440527166         448103515         448133611         448163907        
448194134         448224428         448254631         448284794        
448314997         448345090         448375147         448405175        
448435651         434516142         447937004   

435339726

     435511563         435675822         435832936         438775553        
440527174         448103523         448133629         448163915        
448194142         448224436         448254649         448284802        
448315002         448345108         448375154         448405183        
448435669         434518213         447937012   

435339734

     435511795         435675830         435832977         438775587        
440527232         448103531         448133637         448163923        
448194159         448224444         448254656         448284810        
448315010         448345116         448375162         448405191        
448435677         434518791         447937038   

435339791

     435511803         435675855         435833058         438775595        
440527273         448103549         448133645         448163931        
448194167         448224451         448254664         448284828        
448315028         448345124         448375170         448405209        
448435693         434520417         447937046   

435339817

     435511985         435675947         435833066         438775637        
440527281         448103556         448133652         448163949        
448194175         448224469         448254672         448284836        
448315036         448345132         448375188         448405217        
448435701         434522702         447937053   

435339825

     435512017         435675996         435833140         438775660        
440527315         448103564         448133660         448163956        
448194183         448224477         448254680         448284844        
448315044         448345140         448375196         448405225        
448435719         434523155         447937061   

435339858

     435512025         435676069         435833157         438775686        
440527380         448103572         448133678         448163964        
448194191         448224485         448254698         448284851        
448315051         448345157         448375204         448405233        
448435727         434523239         447937079   

435339890

     435512066         435676077         435833165         438775736        
440527422         448103580         448133686         448163972        
448194209         448224493         448254706         448284869        
448315069         448345165         448375212         448405241        
448435735         434523940         447937087   

435339924

     435512074         435676119         435833264         438775785        
440527448         448103598         448133694         448163980        
448194217         448224501         448254714         448284877        
448315077         448345173         448375220         448405258        
448435743         434524880         447937095   

435339940

     435512090         435676143         435833314         438775801        
440527455         448103606         448133702         448163998        
448194225         448224519         448254722         448284885        
448315085         448345181         448375238         448405266        
448435750         434527784         447937103   

435339957

     435512116         435676218         435833322         438775942        
440527505         448103614         448133710         448164004        
448194233         448224527         448254730         448284893        
448315093         448345199         448375246         448405274        
448435768         434527891         447937111   

435339981

     435512140         435676226         435833355         438775959        
440527562         448103622         448133728         448164012        
448194241         448224535         448254748         448284901        
448315101         448345207         448375253         448405282        
448435776         434528212         447937129   

435340104

     435512173         435676234         435833439         438776114        
440527612         448103630         448133736         448164020        
448194258         448224543         448254755         448284919        
448315119         448345215         448375261         448405290        
448435784         434528782         447937137   

435340195

     435512207         435676242         435833496         438776130        
440527679         448103648         448133744         448164038        
448194266         448224550         448254763         448284927        
448315127         448345223         448375279         448405308        
448435792         434529715         447937145   

435340245

     435512272         435676291         435833504         438776163        
440527703         448103655         448133751         448164046        
448194274         448224568         448254771         448284935        
448315135         448345231         448375287         448405316        
448435800         434531265         447937152   

435340260

     435512298         435676317         435833561         438776254        
440527737         448103663         448133769         448164053        
448194282         448224576         448254789         448284943        
448315143         448345249         448375295         448405324        
448435818         434531695         447937160   

435340286

     435512306         435676333         435833629         438776270        
440527745         448103671         448133777         448164061        
448194290         448224584         448254797         448284950        
448315150         448345256         448375303         448405332        
448435826         434531844         447937178   

435340294

     435512322         435676382         435833678         438776320        
440527752         448103689         448133785         448164079        
448194308         448224592         448254805         448284968        
448315168         448345264         448375311         448405340        
448435842         434532743         447937186   

435340328

     435512389         435676390         435833884         438776353        
440527992         448103697         448133793         448164087        
448194316         448224600         448254813         448284976        
448315176         448345272         448375329         448405357        
448435859         434535183         447937194   

435340336

     435512462         435676549         435833959         438776460        
440528057         448103705         448133801         448164095        
448194324         448224618         448254821         448284984        
448315184         448345280         448375337         448405365        
448435875         434535381         447937202   

435340500

     435512470         435676572         435834049         438776700        
440528115         448103713         448133819         448164103        
448194332         448224626         448254839         448284992        
448315192         448345298         448375345         448405373        
448435883         434535829         447937210   

435340567

     435512579         435676614         435834064         438776742        
440528214         448103721         448133827         448164111        
448194340         448224634         448254847         448285007        
448315200         448345306         448375352         448405381        
448435891         434539599         447937228   

435340591

     435512595         435676663         435834098         438776759        
440528248         448103739         448133835         448164129        
448194357         448224642         448254854         448285015        
448315218         448345314         448375360         448405399        
448435909         434539748         447937236   

435340609

     435512611         435676739         435834122         438776775        
440528255         448103747         448133843         448164137        
448194365         448224659         448254862         448285023        
448315226         448345322         448375378         448405407        
448435917         434540019         447937244   

435340617

     435512629         435676770         435834213         438776890        
440528305         448103754         448133850         448164145        
448194373         448224667         448254870         448285031        
448315234         448345330         448375386         448405415        
448435933         434540407         447937251   

435340773

     435512660         435676820         435834270         438776908        
440528362         448103762         448133868         448164152        
448194381         448224675         448254888         448285049        
448315242         448345348         448375394         448405423        
448435941         434542817         447937269   

435340781

     435512694         435676861         435834320         438776940        
440528388         448103770         448133876         448164160        
448194399         448224683         448254896         448285056        
448315259         448345355         448375402         448405431        
448435958         434543260         447937277   

 

SCH-A-31



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435340799

     435512702         435676887         435834338         438776973        
440528412         448103788         448133884         448164178        
448194407         448224691         448254904         448285064        
448315267         448345363         448375410         448405449        
448435966         434545570         447937285   

435340807

     435512710         435676903         435834403         438776999        
440528420         448103796         448133892         448164186        
448194415         448224709         448254912         448285072        
448315275         448345371         448375428         448405456        
448435982         434546297         447937293   

435340823

     435512744         435676937         435834437         438777054        
440528438         448103804         448133900         448164194        
448194423         448224717         448254920         448285080        
448315283         448345389         448375436         448405464        
448435990         434546362         447937319   

435340864

     435512751         435676960         435834445         438777088        
440528453         448103812         448133918         448164202        
448194431         448224725         448254938         448285098        
448315291         448345397         448375444         448405472        
448436022         434549200         447937327   

435340914

     435512769         435677067         435834460         438777096        
440528545         448103820         448133926         448164210        
448194449         448224733         448254946         448285106        
448315309         448345405         448375451         448405480        
448436030         434550554         447937335   

435340922

     435512801         435677141         435834486         438777120        
440528586         448103838         448133934         448164228        
448194456         448224741         448254953         448285114        
448315317         448345413         448375469         448405498        
448436048         434550836         447937343   

435340948

     435512827         435677240         435834494         438777237        
440528644         448103846         448133942         448164236        
448194464         448224758         448254961         448285122        
448315325         448345421         448375477         448405506        
448436055         434551875         447937350   

435340955

     435512868         435677349         435834528         438777351        
440528677         448103853         448133959         448164244        
448194472         448224766         448254979         448285130        
448315333         448345439         448375485         448405514        
448436063         434553095         447937368   

435340971

     435512876         435677398         435834619         438777369        
440528685         448103861         448133967         448164251        
448194480         448224774         448254987         448285148        
448315341         448345447         448375493         448405522        
448436071         434553368         447937376   

435341045

     435512884         435677406         435834627         438777450        
440528727         448103879         448133975         448164269        
448194498         448224782         448254995         448285155        
448315358         448345454         448375501         448405530        
448436089         434555025         447937392   

435341151

     435512934         435677414         435834643         438777492        
440528743         448103887         448133983         448164277        
448194506         448224790         448255000         448285163        
448315366         448345462         448375519         448405548        
448436105         434559852         447937400   

435341193

     435513023         435677489         435834692         438777534        
440528776         448103895         448133991         448164285        
448194514         448224808         448255018         448285171        
448315374         448345470         448375527         448405555        
448436113         434560793         447937418   

435341201

     435513031         435677521         435834767         438777542        
440528818         448103903         448134007         448164293        
448194522         448224816         448255026         448285189        
448315382         448345488         448375535         448405563        
448436121         434561627         447937426   

435341219

     435513049         435677653         435834775         438777567        
440528834         448103911         448134015         448164301        
448194530         448224824         448255034         448285197        
448315390         448345496         448375543         448405571        
448436147         434563128         447937434   

435341227

     435513072         435677703         435834783         438777575        
440528941         448103929         448134023         448164319        
448194548         448224832         448255042         448285205        
448315408         448345504         448375550         448405589        
448436188         434563714         447937442   

435341235

     435513098         435677729         435834809         438777591        
440528958         448103937         448134031         448164327        
448194555         448224840         448255059         448285213        
448315416         448345512         448375568         448405597        
448436196         434565743         447937459   

435341243

     435513130         435677760         435834825         438777609        
440529006         448103945         448134049         448164335        
448194563         448224857         448255067         448285221        
448315424         448345520         448375576         448405605        
448436212         434565859         447937467   

435341284

     435513163         435677851         435835012         438777617        
440529071         448103952         448134056         448164343        
448194571         448224865         448255075         448285239        
448315432         448345538         448375584         448405613        
448436220         434566345         447937475   

435341375

     435513171         435677885         435835020         438777625        
440529105         448103960         448134064         448164350        
448194589         448224873         448255083         448285247        
448315440         448345546         448375592         448405621        
448436238         434568002         447937483   

435341409

     435513197         435677919         435835053         438777633        
440529113         448103978         448134072         448164368        
448194597         448224881         448255091         448285254        
448315457         448345553         448375600         448405639        
448436246         434568960         447937491   

435341417

     435513239         435677927         435835145         438777641        
440529295         448103986         448134080         448164376        
448194605         448224899         448255109         448285262        
448315465         448345561         448375618         448405647        
448436261         434569851         447937509   

435341490

     435513262         435678024         435835236         438777872        
440529303         448103994         448134098         448164384        
448194613         448224907         448255117         448285270        
448315473         448345579         448375626         448405654        
448436279         434569893         447937517   

435341565

     435513270         435678057         435835319         438778029        
440529337         448104000         448134106         448164392        
448194621         448224915         448255125         448285288        
448315481         448345587         448375634         448405662        
448436287         434570891         447937525   

435341573

     435513304         435678081         435835350         438778086        
440529345         448104018         448134114         448164400        
448194639         448224923         448255133         448285296        
448315499         448345595         448375642         448405670        
448436295         434574307         447937533   

435341607

     435513338         435678107         435835533         438778219        
440529402         448104026         448134122         448164418        
448194647         448224931         448255141         448285304        
448315507         448345603         448375659         448405688        
448436303         434577474         447937541   

435341615

     435513395         435678214         435835541         438778235        
440529410         448104034         448134130         448164426        
448194654         448224949         448255158         448285312        
448315515         448345611         448375667         448405696        
448436311         434578324         447937558   

435341649

     435513437         435678230         435835558         438778482        
440529444         448104042         448134148         448164434        
448194662         448224956         448255166         448285320        
448315523         448345629         448375675         448405704        
448436329         434581005         447937566   

435341656

     435513452         435678479         435835608         438778524        
440529501         448104059         448134155         448164442        
448194670         448224964         448255174         448285338        
448315531         448345637         448375683         448405712        
448436337         434582698         447937574   

435341722

     435513502         435678503         435835616         438778649        
440529519         448104067         448134163         448164459        
448194688         448224972         448255182         448285346        
448315549         448345645         448375691         448405720        
448436345         434584009         447937582   

435341805

     435513544         435678529         435835657         438778789        
440529568         448104075         448134171         448164467        
448194696         448224980         448255190         448285353        
448315556         448345652         448375709         448405738        
448436352         434584157         447937590   

435341862

     435513585         435678610         435835665         438778847        
440529576         448104083         448134189         448164475        
448194704         448224998         448255208         448285361        
448315564         448345660         448375717         448405746        
448436378         434586475         447937608   

435341912

     435513668         435678636         435835723         438778888        
440529618         448104091         448134197         448164483        
448194712         448225003         448255216         448285379        
448315572         448345678         448375725         448405753        
448436386         434591780         447937616   

435341961

     435513676         435678719         435835731         438778912        
440529626         448104109         448134205         448164491        
448194720         448225011         448255224         448285387        
448315580         448345686         448375733         448405761        
448436394         434592671         447937624   

435342001

     435513783         435678776         435835814         438778953        
440529667         448104117         448134213         448164509        
448194738         448225029         448255232         448285395        
448315598         448345694         448375741         448405779        
448436410         434595104         447937632   

435342027

     435513825         435678818         435835897         438779027        
440529733         448104125         448134221         448164517        
448194746         448225037         448255240         448285403        
448315606         448345702         448375758         448405787        
448436428         434595310         447937640   

435342035

     435513833         435678891         435835939         438779118        
440529774         448104133         448134239         448164525        
448194753         448225045         448255257         448285411        
448315614         448345710         448375766         448405795        
448436436         434597480         447937657   

435342068

     435513908         435678909         435836010         438779134        
440529832         448104141         448134247         448164533        
448194761         448225052         448255265         448285429        
448315622         448345728         448375774         448405803        
448436444         434598223         447937673   

435342084

     435513916         435679170         435836077         438779159        
440529915         448104158         448134254         448164541        
448194779         448225060         448255273         448285437        
448315630         448345736         448375782         448405811        
448436451         434599031         447937681   

435342100

     435513957         435679196         435836093         438779167        
440529949         448104166         448134262         448164558        
448194787         448225078         448255281         448285445        
448315648         448345744         448375790         448405829        
448436469         434599965         447937699   

435342159

     435513965         435679253         435836119         438779266        
440530020         448104174         448134270         448164566        
448194795         448225086         448255299         448285452        
448315655         448345751         448375808         448405837        
448436477         434602215         447937707   

435342183

     435514039         435679261         435836127         438779381        
440530038         448104182         448134288         448164574        
448194803         448225094         448255307         448285460        
448315663         448345769         448375816         448405845        
448436485         434602843         447937715   

435342217

     435514047         435679287         435836150         438779407        
440530103         448104190         448134296         448164582        
448194811         448225102         448255315         448285478        
448315671         448345777         448375824         448405852        
448436493         434604229         447937723   

435342258

     435514054         435679295         435836200         438779670        
440530145         448104208         448134304         448164590        
448194829         448225110         448255323         448285486        
448315689         448345785         448375832         448405860        
448436519         434604245         447937731   

435342274

     435514070         435679329         435836374         438779720        
440530152         448104216         448134312         448164608        
448194837         448225128         448255331         448285494        
448315697         448345793         448375840         448405878        
448436527         434604849         447937749   

435342324

     435514252         435679360         435836440         438779746        
440530186         448104224         448134320         448164616        
448194845         448225136         448255349         448285502        
448315705         448345801         448375857         448405886        
448436535         434605473         447937756   

435342357

     435514286         435679386         435836507         438780066        
440530228         448104232         448134338         448164624        
448194852         448225144         448255356         448285510        
448315713         448345819         448375865         448405894        
448436543         434606604         447937764   

435342381

     435514393         435679394         435836549         438780389        
440530244         448104240         448134346         448164632        
448194860         448225151         448255364         448285528        
448315721         448345827         448375873         448405902        
448436550         434607867         447937772   

435342522

     435514450         435679410         435836556         438780470        
440530251         448104257         448134353         448164640        
448194878         448225169         448255372         448285536        
448315739         448345835         448375881         448405910        
448436568         434609038         447937780   

435342555

     435514492         435679436         435836655         438780496        
440530327         448104265         448134361         448164657        
448194886         448225177         448255380         448285544        
448315747         448345843         448375899         448405928        
448436576         434610242         447937798   

435342571

     435514500         435679493         435836762         438780512        
440530335         448104273         448134379         448164665        
448194894         448225185         448255398         448285551        
448315754         448345850         448375907         448405936        
448436584         434610622         447937806   

435342621

     435514583         435679519         435836788         438780579        
440530350         448104281         448134387         448164673        
448194902         448225193         448255406         448285569        
448315762         448345868         448375915         448405944        
448436600         434611653         447937814   

435342647

     435514617         435679527         435836804         438780595        
440530400         448104299         448134395         448164681        
448194910         448225201         448255414         448285577        
448315770         448345876         448375923         448405951        
448436618         434612016         447937822   

435342654

     435514625         435679568         435836820         438780629        
440530574         448104307         448134403         448164699        
448194928         448225219         448255422         448285585        
448315788         448345884         448375931         448405969        
448436626         434612677         447937830   

435342761

     435514757         435679659         435836853         438780645        
440530582         448104315         448134411         448164707        
448194936         448225227         448255430         448285593        
448315796         448345892         448375949         448405977        
448436634         434613535         447937848   

435343025

     435514807         435679691         435836911         438780702        
440530632         448104323         448134429         448164715        
448194944         448225235         448255448         448285601        
448315804         448345900         448375956         448405985        
448436659         434617064         447937855   

435343058

     435514831         435679758         435836929         438780884        
440530822         448104331         448134437         448164723        
448194951         448225243         448255455         448285619        
448315812         448345918         448375964         448405993        
448436667         434617379         447937863   

435343066

     435514856         435679766         435836952         438781031        
440530830         448104349         448134445         448164731        
448194969         448225250         448255463         448285627        
448315820         448345926         448375972         448406009        
448436675         434618716         447937871   

435343157

     435514880         435679774         435837000         438781072        
440530848         448104356         448134452         448164749        
448194977         448225268         448255471         448285635        
448315838         448345934         448375980         448406017        
448436691         434618823         447937889   

435343173

     435514955         435679840         435837026         438781205        
440530863         448104364         448134460         448164756        
448194985         448225276         448255489         448285643        
448315846         448345942         448375998         448406025        
448436709         434618997         447937897   

435343199

     435515010         435679881         435837075         438781254        
440530897         448104372         448134478         448164764        
448194993         448225284         448255497         448285650        
448315853         448345959         448376004         448406033        
448436717         434621132         447937905   

435343207

     435515028         435679899         435837166         438781353        
440530921         448104380         448134486         448164772        
448195008         448225292         448255505         448285668        
448315861         448345967         448376012         448406041        
448436725         434621231         447937913   

435343256

     435515044         435679923         435837174         438781361        
440530996         448104398         448134494         448164780        
448195016         448225300         448255513         448285676        
448315879         448345975         448376020         448406058        
448436733         434622783         447937921   

435343314

     435515093         435680004         435837224         438781387        
440531028         448104406         448134502         448164798        
448195024         448225318         448255521         448285684        
448315887         448345983         448376038         448406066        
448436741         434623344         447937939   

435343322

     435515184         435680020         435837257         438781445        
440531093         448104414         448134510         448164806        
448195032         448225326         448255539         448285692        
448315895         448345991         448376046         448406074        
448436758         434623773         447937947   

435343371

     435515218         435680038         435837307         438781619        
440531259         448104422         448134528         448164814        
448195040         448225334         448255547         448285700        
448315903         448346007         448376053         448406082        
448436766         434629846         447937962   

435343439

     435515283         435680061         435837349         438781668        
440531267         448104430         448134536         448164822        
448195057         448225342         448255554         448285718        
448315911         448346023         448376061         448406090        
448436774         434629861         447937970   

435343447

     435515291         435680079         435837380         438781742        
440531283         448104448         448134544         448164830        
448195065         448225359         448255562         448285726        
448315929         448346031         448376079         448406108        
448436790         434629978         447937988   

435343470

     435515309         435680095         435837398         438781759        
440531309         448104455         448134551         448164848        
448195073         448225367         448255570         448285734        
448315937         448346049         448376087         448406116        
448436808         434630182         447937996   

435343520

     435515325         435680236         435837430         438781783        
440531366         448104463         448134569         448164855        
448195081         448225375         448255588         448285742        
448315945         448346056         448376095         448406124        
448436824         434631099         447938002   

435343553

     435515333         435680244         435837455         438781817        
440531374         448104471         448134577         448164863        
448195099         448225383         448255596         448285759        
448315952         448346064         448376103         448406132        
448436832         434631255         447938010   

435343579

     435515465         435680277         435837489         438781833        
440531382         448104489         448134585         448164871        
448195107         448225391         448255604         448285767        
448315960         448346072         448376111         448406140        
448436840         434634267         447938028   

435343603

     435515499         435680319         435837539         438781858        
440531408         448104497         448134593         448164889        
448195115         448225409         448255612         448285775        
448315978         448346080         448376129         448406157        
448436865         434634374         447938036   

435343629

     435515564         435680343         435837547         438781940        
440531424         448104505         448134601         448164897        
448195123         448225417         448255620         448285783        
448315986         448346098         448376137         448406165        
448436881         434636163         447938051   

 

SCH-A-32



--------------------------------------------------------------------------------

Loan
Number

   Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number  

435343678

     435515614         435680434         435837596         438781981        
440531432         448104513         448134619         448164905        
448195131         448225425         448255638         448285791        
448315994         448346106         448376145         448406173        
448436899         434636361         447938069   

435343769

     435515671         435680566         435837604         438782104        
440531440         448104521         448134627         448164913        
448195149         448225433         448255646         448285809        
448316000         448346114         448376152         448406181        
448436907         434636858         447938077   

435343777

     435515705         435680582         435837612         438782138        
440531481         448104539         448134635         448164921        
448195156         448225441         448255653         448285817        
448316018         448346122         448376160         448406199        
448436915         434637211         447938085   

435343793

     435515713         435680608         435837646         438782203        
440531499         448104547         448134643         448164939        
448195164         448225458         448255661         448285825        
448316026         448346130         448376178         448406207        
448436923         434638292         447938093   

435343835

     435515812         435680632         435837737         438782229        
440531572         448104554         448134650         448164947        
448195172         448225466         448255679         448285833        
448316034         448346148         448376186         448406215        
448436931         434639365         447938101   

435343843

     435515820         435680681         435837745         438782278        
440531663         448104562         448134668         448164954        
448195180         448225474         448255687         448285841        
448316042         448346155         448376194         448406223        
448436949         434639985         447938119   

435343892

     435515937         435680756         435837786         438782401        
440531689         448104570         448134676         448164962        
448195198         448225482         448255695         448285858        
448316059         448346163         448376202         448406231        
448436964         434640587         447938127   

435344015

     435515945         435680806         435837802         438782500        
440531721         448104596         448134684         448164970        
448195206         448225490         448255703         448285866        
448316067         448346171         448376210         448406249        
448436972         434641460         447938135   

435344031

     435515952         435680848         435837828         438782575        
440531739         448104604         448134692         448164988        
448195214         448225508         448255711         448285874        
448316075         448346189         448376228         448406256        
448436980         434643052         447938143   

435344106

     435516000         435680863         435837927         438782583        
440531754         448104612         448134700         448164996        
448195222         448225516         448255729         448285882        
448316083         448346197         448376236         448406264        
448436998         434643250         447938150   

435344239

     435516059         435680988         435838172         438782724        
440531762         448104620         448134718         448165001        